                                              57536 Case 4:18-cv-00825-O
                                                      Federal Register / Vol. 83,Document    19-9 Filed
                                                                                  No. 221 / Thursday,    02/05/19
                                                                                                      November       Page
                                                                                                               15, 2018     1 ofand
                                                                                                                        / Rules  55 Regulations
                                                                                                                                     PageID 381

                                              DEPARTMENT OF THE TREASURY                              DATES:  Effective date: These regulations               C. Scope of Religious Exemptions and
                                                                                                      are effective on January 14, 2019.                         Requirements for Exempt Entities (45
                                              Internal Revenue Service                                                                                           CFR 147.132)
                                                                                                      FOR FURTHER INFORMATION CONTACT: Jeff
                                                                                                                                                              D. Plan Sponsors in General (45 CFR
                                                                                                      Wu, at (301) 492–4305 or                                   147.132(a)(1)(i) prefatory text)
                                              26 CFR Part 54                                          marketreform@cms.hhs.gov for the                        E. Houses of Worship and Integrated
                                                                                                      Centers for Medicare & Medicaid                            Auxiliaries (45 CFR 147.132(a)(1)(i)(A))
                                              [TD–9840]
                                                                                                      Services (CMS), Department of Health                    F. Nonprofit Organizations (45 CFR
                                              RIN 1545–BN92                                           and Human Services (HHS); Amber                            147.132(a)(1)(i)(B))
                                                                                                      Rivers or Matthew Litton, Employee                      G. Closely Held For-Profit Entities (45 CFR
                                              DEPARTMENT OF LABOR                                     Benefits Security Administration                           147.132(a)(1)(i)(C))
                                                                                                      (EBSA), Department of Labor, at (202)                   H. For-Profit Entities That Are Not Closely
                                              Employee Benefits Security                              693–8335; William Fischer, Internal                        Held (45 CFR 147.132(a)(1)(i)(D))
                                              Administration                                                                                                  I. Other Non-Governmental Employers (45
                                                                                                      Revenue Service, Department of the
                                                                                                                                                                 CFR 147.132(a)(1)(i)(E))
                                                                                                      Treasury, at (202) 317–5500.                            J. Plans Established or Maintained by
                                              29 CFR Part 2590                                          Customer Service Information:                            Objecting Nonprofit Entities (45 CFR
                                                                                                      Individuals interested in obtaining                        147.132(a)(1)(ii))
                                              RIN 1210–AB83                                           information from the Department of                      K. Institutions of Higher Education (45 CFR
                                                                                                      Labor concerning employment-based                          147.132(a)(1)(iii))
                                              DEPARTMENT OF HEALTH AND
                                                                                                      health coverage laws may call the EBSA                  L. Health Insurance Issuers (45 CFR
                                              HUMAN SERVICES
                                                                                                      Toll-Free Hotline, 1–866–444–EBSA                          147.132(a)(1)(iv))
                                                                                                      (3272) or visit the Department of Labor’s               M. Description of the Religious Objection
                                              45 CFR Part 147                                                                                                    (45 CFR 147.132(a)(2))
                                                                                                      website (www.dol.gov/ebsa).
                                                                                                      Information from HHS on private health                  N. Individuals (45 CFR 147.132(b))
                                              [CMS–9940–F2]
                                                                                                                                                              O. Accommodation (45 CFR 147.131, 26
                                                                                                      insurance coverage can be found on
                                              RIN 0938–AT54                                                                                                      CFR 54.9815–2713A, 29 CFR 2590.715–
                                                                                                      CMS’s website (www.cms.gov/cciio),                         2713A)
                                                                                                      and information on health care reform                   P. Definition of Contraceptives for the
                                              Religious Exemptions and                                can be found at www.HealthCare.gov.                        Purpose of These Final Rules
                                              Accommodations for Coverage of
                                                                                                      SUPPLEMENTARY INFORMATION:                              Q. Severability
                                              Certain Preventive Services Under the                                                                           R. Other Public Comments
                                              Affordable Care Act                                     Table of Contents                                       1. Items Approved as Contraceptives But
                                              AGENCY:  Internal Revenue Service,                      I. Executive Summary and Background                        Used To Treat Existing Conditions
                                                                                                         A. Executive Summary                                 2. Comments Concerning Regulatory
                                              Department of the Treasury; Employee
                                                                                                         1. Purpose                                              Impact
                                              Benefits Security Administration,                          2. Summary of the Major Provisions                   3. Interaction With State Laws
                                              Department of Labor; and Centers for                       a. Expanded Religious Exemptions to the            IV. Economic Impact and Paperwork Burden
                                              Medicare & Medicaid Services,                                 Contraceptive Coverage Requirement                A. Executive Orders 12866 and 13563—
                                              Department of Health and Human                             b. Optional Accommodation                               Department of HHS and Department of
                                              Services.                                                  3. Summary of Costs, Savings and Benefits               Labor
                                                                                                            of the Major Provisions                           1. Need for Regulatory Action
                                              ACTION: Final rules.
                                                                                                         B. Background                                        2. Anticipated Effects
                                              SUMMARY:    These rules finalize, with                  II. Overview, Analysis, and Response to                 a. Removal of Burdens on Religious
                                                                                                            Public Comments                                      Exercise
                                              changes based on public comments,                          A. The Departments’ Authority To
                                              interim final rules concerning religious                                                                        b. Notices When Revoking Accommodated
                                                                                                            Mandate Coverage and Provide Religious               Status
                                              exemptions and accommodations                                 Exemptions                                        c. Impacts on Third Party Administrators
                                              regarding coverage of certain preventive                   B. Availability and Scope of Religious                  and Issuers
                                              services issued in the Federal Register                       Exemptions                                        d. Impacts on Persons Covered by Newly
                                              on October 13, 2017. These rules                           C. The First Amendment and the Religious                Exempt Plans
                                              expand exemptions to protect religious                        Freedom Restoration Act
                                                                                                                                                              i. Unknown Factors Concerning Impact on
                                                                                                         1. Discretion To Provide Religious
                                              beliefs for certain entities and                              Exemptions
                                                                                                                                                                 Persons in Newly Exempt Plans
                                              individuals whose health plans are                                                                              ii. Public Comments Concerning Estimates
                                                                                                         2. Requiring Entities To Choose Between
                                              subject to a mandate of contraceptive                         Compliance With the Contraceptive                    in Religious IFC
                                              coverage through guidance issued                              Mandate or the Accommodation Violated             iii. Possible Sources of Information for
                                              pursuant to the Patient Protection and                        RFRA in Many Instances                               Estimating Impact
                                                                                                         a. Substantial Burden                                iv. Estimates Based on Litigating Entities
                                              Affordable Care Act. These rules do not                                                                            That May Use Expanded Exemptions
                                              alter the discretion of the Health                         b. Compelling Interest
                                                                                                         D. Burdens on Third Parties                          v. Estimates of Accommodated Entities
                                              Resources and Services Administration,                                                                             That May Use Expanded Exemptions
                                                                                                         E. Interim Final Rulemaking
                                              a component of the U.S. Department of                      F. Health Effects of Contraception and               vi. Combined Estimates of Litigating and
                                              Health and Human Services, to maintain                        Pregnancy                                            Accommodated Entities
                                              the guidelines requiring contraceptive                     G. Health and Equality Effects of                    vii. Alternate Estimates Based on
                                              coverage where no regulatorily                                Contraceptive Coverage Mandates                      Consideration of Pre-ACA Plans
                                              recognized objection exists. These rules                III. Description of the Text of the Regulations         viii. Final Estimates of Persons Affected by
                                              also leave in place an ‘‘accommodation’’                      and Response to Additional Public                    Expanded Exemptions
khammond on DSK30JT082PROD with RULES2




                                              process as an optional process for                            Comments                                          B. Special Analyses—Department of the
                                                                                                         A. Restatement of Statutory Requirements                Treasury
                                              certain exempt entities that wish to use
                                                                                                            of PHS Act Section 2713(a) and (a)(4) (26         C. Regulatory Flexibility Act
                                              it voluntarily. These rules do not alter                      CFR 54.9815–2713(a)(1) and (a)(1)(iv), 29         D. Paperwork Reduction Act—Department
                                              multiple other federal programs that                          CFR 2590.715–2713(a)(1) and (a)(1)(iv),              of Health and Human Services
                                              provide free or subsidized                                    and 45 CFR 147.130(a)(1) and (a)(1)(iv))          1. Wage Data
                                              contraceptives for women at risk of                        B. Prefatory Language of Religious                   2. ICRs Regarding Self-Certification or
                                              unintended pregnancy.                                         Exemptions (45 CFR 147.132(a)(1))                    Notices to HHS (§ 147.131(c)(3))



                                         VerDate Sep<11>2014   20:27 Nov 14, 2018   Jkt 247001   PO 00000   Frm 00002   Fmt 4701   Sfmt 4700   E:\FR\FM\15NOR2.SGM   15NOR2
                                                        Case 4:18-cv-00825-O
                                                          Federal Register / Vol. 83,Document    19-9 Filed
                                                                                      No. 221 / Thursday,    02/05/19
                                                                                                          November       Page
                                                                                                                   15, 2018     2 ofand
                                                                                                                            / Rules  55 Regulations
                                                                                                                                         PageID 382 57537

                                                3. ICRs Regarding Notice of Availability of           2. Summary of the Major Provisions                    provision describing the religious
                                                   Separate Payments for Contraceptive                                                                      objection for entities. That provision
                                                                                                      a. Expanded Religious Exemptions to
                                                   Services (§ 147.131(e))                                                                                  specifies that the entity objects, based
                                                                                                      the Contraceptive Coverage
                                                4. ICRs Regarding Notice of Revocation of                                                                   on its sincerely held religious beliefs, to
                                                   Accommodation (§ 147.131(c)(4))
                                                                                                      Requirement
                                                                                                                                                            its establishing, maintaining, providing,
                                                5. Submission of PRA-Related Comments                    These rules finalize exemptions                    offering, or arranging for either:
                                                E. Paperwork Reduction Act—Department                 provided in the Religious IFC for the                 coverage or payments for some or all
                                                   of Labor                                           group health plans and health insurance               contraceptive services; or, a plan, issuer,
                                                F. Regulatory Reform Executive Orders                 coverage of various entities and                      or third party administrator that
                                                   13765, 13771 and 13777                             individuals with sincerely held                       provides or arranges such coverage or
                                                G. Unfunded Mandates Reform Act                       religious beliefs opposed to coverage of              payments.
                                                H. Federalism                                         some or all contraceptive or sterilization               The Departments also clarify language
                                              V. Statutory Authority                                  methods encompassed by HRSA’s                         in the exemption applicable to plans of
                                                                                                      Guidelines. The rules finalize                        objecting individuals. The final rule
                                              I. Executive Summary and Background                     exemptions to the same types of                       specifies that the individual exemption
                                              A. Executive Summary                                    organizatons and individuals for which                ensures that the HRSA Guidelines do
                                                                                                      exemptions were provided in the                       not prevent a willing health insurance
                                              1. Purpose                                              Religious IFC: Non-governmental plan                  issuer offering group or individual
                                                                                                      sponsors including a church, an                       health insurance coverage, and as
                                                 The primary purpose of this rule is to               integrated auxiliary of a church, a
                                              finalize, with changes in response to                                                                         applicable, a willing plan sponsor of a
                                                                                                      convention or association of churches,                group health plan, from offering a
                                              public comments, the interim final                      or a religious order; a nonprofit                     separate policy, certificate or contract of
                                              regulations with requests for comments                  organization; for-profit entities; an                 insurance or a separate group health
                                              (IFCs) published in the Federal Register                institution of higher education in                    plan or benefit package option, to any
                                              on October 13, 2017 (82 FR 47792),                      arranging student health insurance                    group health plan sponsor (with respect
                                              ‘‘Religious Exemptions and                              coverage; and, in certain circumstances,              to an individual) or individual, as
                                              Accommodations for Coverage of                          issuers and individuals. The rules also               applicable, who objects to coverage or
                                              Certain Preventive Services Under the                   finalize the regulatory restatement in the            payments for some or all contraceptive
                                              Affordable Care Act’’ (the Religious                    Religious IFC of language from section                services based on sincerely held
                                              IFC). The rules are necessary to expand                 2713(a) and (a)(4) of the Public Health               religious beliefs. The exemption adds
                                              the protections for the sincerely held                  Service Act.                                          that, if an individual objects to some but
                                              religious objections of certain entities                   In response to public comments,                    not all contraceptive services, but the
                                              and individuals. The rules, thus,                       various changes are made to clarify the               issuer, and as applicable, plan sponsor,
                                              minimize the burdens imposed on their                   intended scope of the language in the                 are willing to provide the plan sponsor
                                              exercise of religious beliefs, with regard              Religious IFC. The prefatory language to              or individual, as applicable, with a
                                              to the discretionary requirement that                   the exemptions is clarified to ensure                 separate policy, certificate or contract of
                                                                                                      exemptions apply to a group health plan               insurance or a separate group health
                                              health plans cover certain contraceptive
                                                                                                      established or maintained by an                       plan or benefit package option that
                                              services with no cost-sharing, a
                                                                                                      objecting organization, or health                     omits all contraceptives, and the
                                              requirement that was created by HHS                     insurance coverage offered or arranged
                                              through guidance promulgated by the                                                                           individual agrees, then the exemption
                                                                                                      by an objecting organization, to the                  applies as if the individual objects to all
                                              Health Resources and Services                           extent of the objections. The                         contraceptive services.
                                              Administration (HRSA) (hereinafter                      Departments add language to clarify
                                              ‘‘Guidelines’’), pursuant to authority                  that, where an exemption encompasses                  b. Optional Accommodation
                                              granted by the ACA in section                           a plan or coverage established or                        These rules also finalize provisions
                                              2713(a)(4) of the Public Health Service                 maintained by a church, an integrated                 from the Religious IFC that maintain the
                                              Act. In addition, the rules maintain a                  auxiliary of a church, a convention or                accommodation process as an optional
                                              previously created accommodation                        association of churches, a religious                  process for entities that qualify for the
                                              process that permits entities with                      order, a nonprofit organization, or other             exemption. Under that process, entities
                                              certain religious objections voluntarily                non-governmental organization or                      can choose to use the accommodation
                                              to continue to object while the persons                 association, the exemption applies to                 process so that contraceptive coverage
                                              covered in their plans receive                          each employer, organization, or plan                  to which they object is omitted from
                                              contraceptive coverage or payments                      sponsor that adopts the plan. Language                their plan, but their issuer or third party
                                              arranged by their health insurance                      is also added to clarify that the                     administrator, as applicable, will
                                              issuers or third party administrators.                  exemptions apply to non-governmental                  arrange for the persons covered by their
                                              The rules do not remove the                             entities, including as the exemptions                 plan to receive contraceptive coverage
                                              contraceptive coverage requirement                      apply to institutions of higher                       or payments.
                                              generally from HRSA’s Guidelines. The                   education. The Departments revise the                    In response to public comments, these
                                              changes being finalized to these rules                  exemption applicable to health                        final rules make technical changes to
                                                                                                      insurance issuers to make clear that the              the accommodation regulations
                                              will ensure that proper respect is
                                                                                                      group health plan established or                      maintained in parallel by HHS, the
                                              afforded to sincerely held religious
                                                                                                      maintained by the plan sponsor with                   Department of Labor, and the
khammond on DSK30JT082PROD with RULES2




                                              objections in rules governing this area of              which the health insurance issuer                     Department of the Treasury. The
                                              health insurance and coverage, with                     contracts remains subject to any                      Departments modify the regulations
                                              minimal impact on HRSA’s decision to                    requirement to provide coverage for                   governing when an entity, that was
                                              otherwise require contraceptive                         contraceptive services under Guidelines               using or will use the accommodation,
                                              coverage.                                               issued under § 147.130(a)(1)(iv) unless it            can revoke the accommodation and
                                                                                                      is also exempt from that requirement.                 operate under the exemption. The
                                                                                                      The Departments also restructure the                  modifications set forth a transitional


                                         VerDate Sep<11>2014   20:27 Nov 14, 2018   Jkt 247001   PO 00000   Frm 00003   Fmt 4701   Sfmt 4700   E:\FR\FM\15NOR2.SGM   15NOR2
                                              57538 Case 4:18-cv-00825-O
                                                      Federal Register / Vol. 83,Document    19-9 Filed
                                                                                  No. 221 / Thursday,    02/05/19
                                                                                                      November       Page
                                                                                                               15, 2018     3 ofand
                                                                                                                        / Rules  55 Regulations
                                                                                                                                     PageID 383

                                              rule as to when entities currently using                 sooner than the first day of the first plan              issuer. Likewise, the rule adds pre-
                                              the accommodation may revoke it and                      year that begins on or after 30 days after               existing ‘‘reliance’’ language deeming an
                                              use the exemption by giving 60-days                      the date of the revocation.                              issuer serving an accommodated
                                              notice pursuant to Public Health Service                    The Departments also modify the                       organization compliant with the
                                              Act section 2715(d)(4) and 45                            Religious IFC by adding a provision that                 contraceptive coverage requirement if
                                              CFR 147.200(b), 26 CFR 54.9815–                          existed in rules prior to the Religious                  the issuer relies reasonably and in good
                                              2715(b), and 29 CFR 2590.715–2715(b).                    IFC, namely, that if an issuer relies                    faith on a representation by an
                                              The modifications also express a general                 reasonably and in good faith on a                        organization as to its eligibility for the
                                              rule that, in plan years that begin after                representation by the eligible                           accommodation and the issuer
                                              the date on which these final rules go                   organization as to its eligibility for the               otherwise complies with the
                                              into effect, if contraceptive coverage is                accommodation, and the representation                    accommodation regulation, and likewise
                                              being offered by an issuer or third party                is later determined to be incorrect, the                 deeming a group health plan compliant
                                              administrator through the                                                                                         with the contraceptive coverage
                                                                                                       issuer is considered to comply with any
                                              accommodation process, an                                                                                         requirement if it complies with the
                                                                                                       applicable contraceptive coverage
                                              organization eligible for the                                                                                     accommodation regulation.
                                                                                                       requirement from HRSA’s Guidelines if
                                              accommodation may revoke its use of                      the issuer complies with the obligations                 3. Summary of Costs, Savings and
                                              the accommodation process effective no                   under this section applicable to such                    Benefits of the Major Provisions

                                                         Provision                                     Savings and benefits                                                        Costs

                                              Restatement of statutory lan-         The purpose of this provision is to ensure that the regu-         We estimate no costs from finalizing this part of the
                                                guage from section                    latory language that restates section 2713(a) and                rule.
                                                2713(a) and (a)(4) of the             (a)(4) of the Public Health Service Act mirrors the
                                                Public Health Service Act.            language of the statute. We estimate no economic
                                                                                      savings or benefit from finalizing this part of the rule,
                                                                                      but consider it a deregulatory action to minimize the
                                                                                      regulatory impact beyond the scope set forth in the
                                                                                      statute.
                                              Expanded religious exemp-             Expanding religious exemptions to the contraceptive               We estimate there will be transfer costs where women
                                                tions.                                coverage requirement will relieve burdens that some              previously receiving contraceptive coverage from em-
                                                                                      entities and individuals experience from being forced            ployers will no longer receive that coverage where
                                                                                      to choose between, on the one hand, complying with               the employers use the expanded exemptions. Even
                                                                                      their religious beliefs and facing penalties from failing        after the public comment period, we have very limited
                                                                                      to comply with the contraceptive coverage require-               data on what the scale of those transfer costs will be.
                                                                                      ment, and on the other hand, providing (or, for indi-            We estimate that in no event will they be more than
                                                                                      viduals, obtaining) contraceptive coverage or using              $68.9 million.
                                                                                      the accommodation in violation of their sincerely held          We estimate that, where entities using the accommoda-
                                                                                      religious beliefs.                                               tion revoke it to use the exemption, the cost to indus-
                                                                                                                                                       try of sending notices of revocation to their policy
                                                                                                                                                       holders will be $112,163.
                                              Optional accommodation                Maintaining the accommodation as an optional process              We estimate that, by expanding the types of organiza-
                                               regulations.                          will ensure that contraceptive coverage is made                   tions that may use the accommodation, some entities
                                                                                     available to many women covered by plans of em-                   not currently using it will opt into it. When doing so
                                                                                     ployers that object to contraceptive coverage but not             they will incur costs of $677 to send a self-certifi-
                                                                                     to their issuers or third party administrators arranging          cation or notice to their issuer or third party adminis-
                                                                                     for such coverage to be provided to their plan partici-           trator, or to HHS, to commence operation of the ac-
                                                                                     pants.                                                            commodation.
                                                                                                                                                      We estimate that entities that newly make use of the
                                                                                                                                                       accommodation as the result of these rules, or their
                                                                                                                                                       issuers or third party administrators, will incur costs
                                                                                                                                                       of $311,304 in providing their policy holders with no-
                                                                                                                                                       tices indicating that contraceptive coverage or pay-
                                                                                                                                                       ments are available to them under the accommoda-
                                                                                                                                                       tion process.



                                              B. Background                                            individuals and entities that object to abortion);
                                                                                                       Consolidated Appropriations Act of 2018, Div. H,
                                                Over many decades, Congress has                        Sec. 507(d) (Departments of Labor, HHS, and              legislation enacted on such issue should include a
                                              protected conscientious objections,                      Education, and Related Agencies Appropriations           ‘conscience clause’ which provides exceptions for
                                              including those based on religious                       Act), Public Law 115–141, 132 Stat. 348, 764 (Mar.       religious beliefs and moral convictions.’’); id. at Div.
                                                                                                       23, 2018) (protecting any ‘‘health care professional,    I, (Department of State, Foreign Operations, and
                                              beliefs, in the context of health care and                                                                        Related Programs Appropriations Act) (protecting
                                                                                                       a hospital, a provider-sponsored organization, a
                                              human services including health                          health maintenance organization, a health                applicants for family planning funds based on their
                                              coverage, even as it has sought to                       insurance plan, or any other kind of health care         ‘‘religious or conscientious commitment to offer
                                              promote and expand access to health                      facility, organization, or plan’’ in objecting to        only natural family planning’’); 42 U.S.C. 290bb–36
khammond on DSK30JT082PROD with RULES2




                                                                                                       abortion for any reason); id. at Div. E, Sec. 726(c)     (prohibiting the statutory section from being
                                              services.1 In 2010, Congress enacted the                                                                          construed to require suicide-related treatment
                                                                                                       (Financial Services and General Government
                                                                                                       Appropriations Act) (protecting individuals who          services for youth where the parents or legal
                                                1 See, for example, 42 U.S.C. 300a–7 (protecting                                                                guardians object based on ‘‘religious beliefs or
                                                                                                       object to prescribing or providing contraceptives
                                              individuals and health care entities from being          contrary to their ‘‘religious beliefs or moral           moral objections’’); 42 U.S.C. 290kk–1 (protecting
                                              required to provide or assist sterilizations,            convictions’’); id. at Div. E, Sec. 808 (regarding any   the religious character of organizations participating
                                              abortions, or other lawful health services if it would   requirement for ‘‘the provision of contraceptive         in certain programs and the religious freedom of
                                              violate their ‘‘religious beliefs or moral               coverage by health insurance plans’’ in the District     beneficiaries of the programs); 42 U.S.C. 300x–65
                                              convictions’’); 42 U.S.C. 238n (protecting               of Columbia, ‘‘it is the intent of Congress that any     (protecting the religious character of organizations



                                         VerDate Sep<11>2014   20:27 Nov 14, 2018    Jkt 247001   PO 00000   Frm 00004   Fmt 4701   Sfmt 4700   E:\FR\FM\15NOR2.SGM      15NOR2
                                                         Case 4:18-cv-00825-O
                                                           Federal Register / Vol. 83,Document    19-9 Filed
                                                                                       No. 221 / Thursday,    02/05/19
                                                                                                           November       Page
                                                                                                                    15, 2018     4 ofand
                                                                                                                             / Rules  55 Regulations
                                                                                                                                          PageID 384 57539

                                              Patient Protection and Affordable Care                  discretion to require that certain group                 regulations, the Departments defined
                                              Act (PPACA) (Pub. L. 111–148) (March                    health plans and health insurance                        the scope of permissible exemptions
                                              23, 2010). Congress enacted the Health                  issuers cover certain women’s                            and accommodations for certain
                                              Care and Education Reconciliation Act                   preventive services, in addition to other                religious objectors where the Guidelines
                                              of 2010 (HCERA) (Pub. L. 111–152) on                    preventive services required to be                       require coverage of contraceptive
                                              March 30, 2010, which, among other                      covered in section 2713. Congress                        services, changed the scope of those
                                              things, amended the PPACA. As                           granted that discretion to the Health                    exemptions and accommodations, and
                                              amended by HCERA, the PPACA is                          Resources and Services Administration                    solicited public comments on a number
                                              known as the Affordable Care Act                        (HRSA), a component of the U.S.                          of occasions. Many individuals and
                                              (ACA).                                                  Department of Health and Human                           entities brought legal challenges to the
                                                The ACA reorganizes, amends, and                      Services (HHS). Specifically, section                    contraceptive coverage requirement and
                                              adds to the provisions of part A of title               2713(a)(4) allows HRSA discretion to                     regulations (hereinafter, the
                                              XXVII of the Public Health Service Act                  specify coverage requirements, ‘‘with                    ‘‘contraceptive Mandate,’’ or the
                                              (PHS Act) relating to group health plans                respect to women, such additional                        ‘‘Mandate’’) as being inconsistent with
                                              and health insurance issuers in the                     preventive care and screenings . . . as                  various legal protections, including the
                                              group and individual markets. The ACA                   provided for in comprehensive                            Religious Freedom Restoration Act, 42
                                              adds section 715(a)(1) to the Employee                  guidelines supported by’’ HRSA’s                         U.S.C. 2000bb–1 (‘‘RFRA’’). Several of
                                              Retirement Income Security Act of 1974                  Guidelines.                                              those cases went to the Supreme Court.
                                              (ERISA) and section 9815(a)(1) to the                      Since 2011, HRSA has exercised that                   See, for example, Burwell v. Hobby
                                              Internal Revenue Code (Code), in order                  discretion to require coverage for,                      Lobby Stores, Inc., 134 S. Ct. 2751
                                              to incorporate the provisions of part A                 among other things, certain                              (2014); Zubik v. Burwell, 136 S. Ct. 1557
                                              of title XXVII of the PHS Act into ERISA                contraceptive services.2 In the same                     (2016).
                                              and the Code, and to make them                          time period, the Departments of Health
                                              applicable to group health plans and                                                                                The Departments most recently
                                                                                                      and Human Services (HHS), Labor, and
                                              health insurance issuers providing                                                                               solicited public comments on these
                                                                                                      the Treasury (collectively, ‘‘the
                                              health insurance coverage in connection                                                                          issues again in two interim final
                                                                                                      Departments’’) 3 have promulgated
                                              with group health plans. The sections of                                                                         regulations with requests for comments
                                                                                                      regulations to guide HRSA in exercising
                                              the PHS Act incorporated into ERISA                                                                              (IFCs) published in the Federal Register
                                                                                                      its discretion to allow exemptions to
                                              and the Code are sections 2701 through                                                                           on October 13, 2017: the regulations (82
                                                                                                      those requirements, including issuing
                                              2728.                                                                                                            FR 47792) that are being finalized with
                                                                                                      and finalizing three interim final
                                                In section 2713(a)(4) of the PHS Act                                                                           changes here, and regulations (82 FR
                                                                                                      regulations prior to 2017.4 In those
                                              (hereinafter ‘‘section 2713(a)(4)’’),                                                                            47838) concerning moral objections (the
                                              Congress provided administrative                           2 The references in this document to
                                                                                                                                                               Moral IFC), which are being finalized
                                                                                                      ‘‘contraception,’’ ‘‘contraceptive,’’ ‘‘contraceptive    with changes in companion final rules
                                              and the religious freedom of individuals involved       coverage,’’ or ‘‘contraceptive services’’ generally      published elsewhere in today’s Federal
                                              in the use of government funds to provide               include all contraceptives, sterilization, and related   Register.
                                              substance abuse services); 42 U.S.C. 604a               patient education and counseling, required by the
                                              (protecting the religious character of organizations    Women’s Preventive Guidelines, unless otherwise             In the preamble to the Religious IFC,
                                              and the religious freedom of beneficiaries involved     indicated. The Guidelines issued in 2011 referred        the Departments explained several
                                              in the use of government assistance to needy            to ‘‘Contraceptive Methods and Counseling’’ as           reasons why it was appropriate to
                                              families); 42 U.S.C. 1395w–22(j)(3)(B) (protecting      ‘‘[a]ll Food and Drug Administration approved
                                                                                                      contraceptive methods, sterilization procedures,         reevaluate the religious exemptions and
                                              against forced counseling or referrals in
                                              Medicare+Choice (now Medicare Advantage)                and patient education and counseling for all women       accommodations for the contraceptive
                                              managed care plans with respect to objections based     with reproductive capacity.’’ https://www.hrsa.gov/      Mandate and to take into account the
                                              on ‘‘moral or religious grounds’’); 42 U.S.C.           womens-guidelines/index.html. The Guidelines as          religious beliefs of certain employers
                                              1396a(w)(3) (ensuring particular Federal law does       amended in December 2016 refer, under the header
                                                                                                      ‘‘Contraception,’’ to: ‘‘the full range of female-       concerning that Mandate. The
                                              not infringe on ‘‘conscience’’ as protected in state
                                              law concerning advance directives); 42 U.S.C.           controlled U.S. Food and Drug Administration-            Departments also sought public
                                              1396u–2(b)(3) (protecting against forced counseling     approved contraceptive methods, effective family         comment on those modifications. The
                                              or referrals in Medicaid managed care plans with        planning practices, and sterilization procedures,’’      Departments considered, among other
                                              respect to objections based on ‘‘moral or religious     ‘‘contraceptive counseling, initiation of
                                                                                                      contraceptive use, and follow-up care (for example,      things, Congress’s history of providing
                                              grounds’’); 42 U.S.C. 5106i (prohibiting certain
                                              Federal statutes from being construed to require        management, and evaluation as well as changes to         protections for religious beliefs
                                              that a parent or legal guardian provide a child any     and removal or discontinuation of the contraceptive      regarding certain health services
                                              medical service or treatment against the religious      method),’’ and ‘‘instruction in fertility awareness-     (including contraception, sterilization,
                                              beliefs of the parent or legal guardian); 42 U.S.C.     based methods, including the lactation amenorrhea
                                                                                                      method.’’ https://www.hrsa.gov/womens-guidelines-        and items or services believed to
                                              2996f(b) (protecting objection to abortion funding in
                                              legal services assistance grants based on ‘‘religious   2016/index.html.                                         involve abortion); the text, context, and
                                              beliefs or moral convictions’’); 42 U.S.C. 14406           3 Note, however, that in sections under headings      intent of section 2713(a)(4) and the
                                              (protecting organizations and health providers from     listing only two of the three Departments, the term      ACA; protection of the free exercise of
                                              being required to inform or counsel persons             ‘‘Departments’’ generally refers only to the two
                                                                                                      Departments listed in the heading.
                                                                                                                                                               religion in the First Amendment and, by
                                              pertaining to assisted suicide); 42 U.S.C. 18023
                                              (blocking any requirement that issuers or exchanges        4 Interim final regulations on July 19, 2010, at 75   Congress, in RFRA; Executive Order
                                              must cover abortion); 42 U.S.C. 18113 (protecting       FR 41726 (July 2010 interim final regulations);          13798, ‘‘Promoting Free Speech and
                                              health plans or health providers from being             interim final regulations amending the July 2010         Religious Liberty’’ (May 4, 2017);
                                              required to provide an item or service that helps       interim final regulations on August 3, 2011, at 76       previously submitted public comments;
                                              cause assisted suicide); see also 8 U.S.C. 1182(g)      FR 46621; final regulations on February 15, 2012,
                                              (protecting vaccination objections by ‘‘aliens’’ due    at 77 FR 8725 (2012 final regulations); an advance
khammond on DSK30JT082PROD with RULES2




                                              to ‘‘religious beliefs or moral convictions’’); 18      notice of proposed rulemaking (ANPRM) on March           80 FR 41318 (July 2015 final regulations); and a
                                              U.S.C. 3597 (protecting objectors to participation in   21, 2012, at 77 FR 16501; proposed regulations on        request for information on July 26, 2016, at 81 FR
                                              Federal executions based on ‘‘moral or religious        February 6, 2013, at 78 FR 8456; final regulations       47741 (RFI), which was addressed in an FAQ
                                              convictions’’); 20 U.S.C. 1688 (prohibiting sex         on July 2, 2013, at 78 FR 39870 (July 2013 final         document issued on January 9, 2017, available at:
                                              discrimination law to be used to require assistance     regulations); interim final regulations on August 27,    https://www.dol.gov/sites/default/files/ebsa/about-
                                              in abortion for any reason); 22 U.S.C. 7631(d)          2014, at 79 FR 51092 (August 2014 interim final          ebsa/our-activities/resource-center/faqs/aca-part-
                                              (protecting entities from being required to use HIV/    regulations); proposed regulations on August 27,         36.pdf and https://www.cms.gov/CCIIO/Resources/
                                              AIDS funds contrary to their ‘‘religious or moral       2014, at 79 FR 51118 (August 2014 proposed               Fact-Sheets-and-FAQs/Downloads/ACA-FAQs-
                                              objection’’).                                           regulations); final regulations on July 14, 2015, at     Part36_1-9-17-Final.pdf.



                                         VerDate Sep<11>2014   20:27 Nov 14, 2018   Jkt 247001   PO 00000   Frm 00005   Fmt 4701   Sfmt 4700   E:\FR\FM\15NOR2.SGM     15NOR2
                                              57540 Case 4:18-cv-00825-O
                                                      Federal Register / Vol. 83,Document    19-9 Filed
                                                                                  No. 221 / Thursday,    02/05/19
                                                                                                      November       Page
                                                                                                               15, 2018     5 ofand
                                                                                                                        / Rules  55 Regulations
                                                                                                                                     PageID 385

                                              and the extensive litigation over the                   A. The Departments’ Authority To                          collectively, to administer these
                                              contraceptive Mandate.                                  Mandate Coverage and Provide                              statutes.9
                                                 After consideration of the comments                  Religious Exemptions                                         Where it applies, section 2713(a)(4)
                                              and feedback received from                                                                                        requires coverage without cost sharing
                                              stakeholders, the Departments are                         The Departments received conflicting                    for ‘‘such additional’’ women’s
                                              finalizing the Religious IFC, with                      comments on their legal authority to                      preventive care and screenings ‘‘as
                                              changes based on comments as                            provide the expanded exemptions and                       provided for’’ and ‘‘supported by’’
                                              indicated herein.5                                      accommodation for religious beliefs.                      Guidelines developed by HHS through
                                                                                                      Some commenters agreed that the                           HRSA. When Congress enacted this
                                              II. Overview, Analysis, and Response to
                                                                                                      Departments are legally authorized to                     provision, those Guidelines did not
                                              Public Comments
                                                                                                      provide the expanded exemptions and                       exist. And nothing in the statute
                                                 We provided a 60-day public                          accommodation, noting that there was                      mandated that the Guidelines had to
                                              comment period for the Religious IFC,                   no requirement of contraceptive                           include contraception, let alone for all
                                              which closed on December 5, 2017. The                   coverage in the ACA and no prohibition                    types of employers with covered plans.
                                              Departments received over 56,000                        on providing religious exemptions in                      Instead, section 2713(a)(4) provided a
                                              public comment submissions, which are                   Guidelines issued under section                           positive grant of authority for HSRA to
                                              posted at www.regulations.gov.6 Below,                  2713(a)(4). Other commenters, however,                    develop those Guidelines, thus
                                              the Departments provide an overview of                  asserted that the Departments have no                     delegating authority to HHS, as the
                                              the general comments on the final                       legal authority to provide any                            administering agency of HRSA, and to
                                              regulations, and address the issues                     exemptions to the contraceptive                           all three agencies, as the administering
                                              raised by commenters.                                   Mandate, contending, based on                             agencies of the statutes by which the
                                                 These rules expand exemptions to                                                                               Guidelines are enforced, to shape that
                                                                                                      statements in the ACA’s legislative
                                              protect religious beliefs for certain                                                                             development. See 26 U.S.C. 9834; 29
                                                                                                      history, that the ACA requires
                                              entities and individuals with religious                                                                           U.S.C. 1191(c), 42 U.S.C. 300gg–92. That
                                                                                                      contraceptive coverage. Still other
                                              objections to contraception whose                                                                                 is especially true for HHS, as HRSA is
                                              health plans are subject to a mandate of                commenters contended that the
                                                                                                      Departments are legally authorized to                     a component of HHS that was
                                              contraceptive coverage through                                                                                    unilaterally created by the agency and
                                              guidance issued pursuant to the ACA.                    provide the exemptions that existed
                                                                                                      prior to the Religious IFC, but not to                    thus is subject to the agency’s general
                                              These rules do not alter the discretion                                                                           supervision, see 47 FR 38,409 (August
                                              of HRSA, a component of HHS, to                         expand them.
                                                                                                                                                                31, 1982). Thus, nothing prevented
                                              maintain the Guidelines requiring                         Some commenters who argued that                         HRSA from creating an exemption from
                                              contraceptive coverage where no                         section 2713(a)(4) does not allow for                     otherwise-applicable Guidelines or
                                              regulatorily recognized objection exists.               exemptions said that the previous                         prevented HHS and the other agencies
                                              These rules finalize the accommodation                  exemptions for houses of worship and                      from directing that HRSA create such an
                                              process, which was previously                           integrated auxiliaries, and the previous                  exemption.
                                              established in response to objections of                accommodation process, were set forth                        Congress did not specify the extent to
                                              religious organizations that were not                   in the ACA itself, and therefore were                     which HRSA must ‘‘provide for’’ and
                                              protected by the original exemption, as                 acceptable while the expanded                             ‘‘support’’ the application of Guidelines
                                              an optional process for any exempt                      exemptions in the Religious IFC were                      that it chooses to adopt. HRSA’s
                                              entities. These rules do not alter                      not. This is incorrect. The ACA does not                  authority to support ‘‘comprehensive
                                              multiple other federal programs that                    prescribe (or prohibit) the previous                      guidelines’’ involves determining both
                                              provide free or subsidized                              exemptions for house of worship and                       the types of coverage and scope of that
                                              contraceptives or related education and                 the accommodation processes that the                      coverage. Section 2714(a)(4) requires
                                              counseling for women at risk of                         Departments issued through                                coverage for preventive services only
                                              unintended pregnancy.7                                  regulations.8 The Departments,                            ‘‘as provided for in comprehensive
                                                                                                      therefore, find it appropriate to use the                 guidelines supported by [HRSA].’’ That
                                                 5 The Department of the Treasury and the Internal
                                                                                                      regulatory process to issue these                         is, services are required to be included
                                              Revenue Service (IRS) published proposed and                                                                      in coverage only to the extent that the
                                              temporary regulations as part of the joint
                                                                                                      expanded exemptions and
                                              rulemaking of the Religious IFC. The Departments        accommodation, to better address                          Guidelines supported by HRSA provide
                                              of Labor and HHS published their respective rules       concerns about religious exercise.                        for them. Through use of the word ‘‘as’’
                                              as interim final rules with request for comments                                                                  in the phrase ‘‘as provided for,’’ it
                                              and are finalizing their interim final rules. The         The Departments conclude that legal                     requires that HRSA support how those
                                              Department of the Treasury and IRS are finalizing       authority exists to provide the expanded                  services apply—that is, the manner in
                                              their proposed regulations.                             exemptions and accommodation for
                                                 6 See Regulations.gov at https://                                                                              which the support will happen, such as
                                                                                                      religious beliefs set forth in these final                in the phrase ‘‘as you like it.’’ 10 When
                                              www.regulations.gov/searchResults?rpp=25&so=
                                              DESC&sb=postedDate&po=0&cmd=12%7C                       rules. These rules concern section 2713                   Congress means to require certain
                                              05%7C17-12%7C05%7C17&dktid=CMS-2014-0115                of the PHS Act, as also incorporated into                 activities to occur in a certain manner,
                                              and https://www.regulations.gov/docket                  ERISA and the Code. Congress has                          instead of simply authorizing the agency
                                              Browser?rpp=25&so=DESC&sb=commentDue                    granted the Departments legal authority,
                                              Date&po=7525&dct=PS&D=IRS-2017-0016. Some of                                                                      to decide the manner in which they will
                                              those submissions included form letters or                                                                        occur, Congress knows how to do so.
                                              attachments that, while not separately tabulated at     and Child Health Block Grants, 42 U.S.C. 703; 42          See, e.g., 42 U.S.C. 1395x (‘‘The
                                              regulations.gov, together included comments from,       U.S.C. 247b–12; Title XIX of the Social Security
                                                                                                                                                                Secretary shall establish procedures to
khammond on DSK30JT082PROD with RULES2




                                              or were signed by, hundreds of thousands of             Act, 42 U.S.C. 1396, et seq.; the Indian Health
                                              separate persons. The Departments reviewed all of       Service, 25 U.S.C. 13, 42 U.S.C. 2001(a), and 25          make beneficiaries and providers aware
                                              the public comments and attachments.                    U.S.C. 1601, et seq.; Health center grants, 42 U.S.C.
                                                 7 See, for example, Family Planning grants in 42     254b(e), (g), (h), and (i); the NIH Clinical Center, 42     9 26 U.S.C. 9833; 29 U.S.C. 1191c; 42 U.S.C.

                                              U.S.C. 300 et seq.; the Teenage Pregnancy               U.S.C. 248; and the Personal Responsibility               300gg–92.
                                              Prevention Program, Public Law 112–74 (125 Stat         Education Program, 42 U.S.C. 713.                           10 See As (usage 2), Oxford English Dictionary

                                              786, 1080); the Healthy Start Program, 42 U.S.C.          8 The ACA also does not require that                    Online (Feb. 2018) (‘‘[u]sed to indicate by
                                              254c–8; the Maternal, Infant, and Early Childhood       contraceptives be covered under the preventive            comparison the way something happens or is
                                              Home Visiting Program, 42 U.S.C. 711; Maternal          services provisions.                                      done’’).



                                         VerDate Sep<11>2014   20:27 Nov 14, 2018   Jkt 247001   PO 00000   Frm 00006   Fmt 4701    Sfmt 4700   E:\FR\FM\15NOR2.SGM     15NOR2
                                                        Case 4:18-cv-00825-O
                                                          Federal Register / Vol. 83,Document    19-9 Filed
                                                                                      No. 221 / Thursday,    02/05/19
                                                                                                          November       Page
                                                                                                                   15, 2018     6 ofand
                                                                                                                            / Rules  55 Regulations
                                                                                                                                         PageID 386 57541

                                              of the requirement that a beneficiary                   is appropriate that HRSA . . . takes into             of employers since the Guidelines were
                                              complete a health risk assessment prior                 account the effect on the religious                   adopted. During prior rulemakings, the
                                              to or at the same time as receiving                     beliefs of [employers] if coverage of                 Departments also disagreed with
                                              personalized prevention plan services.’’)               contraceptive services were required in               commenters who contended the
                                              (emphasis added). Thus, the inclusion                   [their] group health plans.’’ Id.                     Departments had no authority to create
                                              of ‘‘as’’ in section 300gg–13(a)(3), and its            Consistent with that longstanding view,               exemptions under section 2713 of the
                                              absence in similar neighboring                          Congress’s grant of discretion in section             PHS Act, or as incorporated into ERISA
                                              provisions, shows that HRSA has been                    2713(a)(4), and the lack of a specific                and the Code, and who contended
                                              granted discretion in supporting how                    statutory mandate that contraceptives                 instead that we must enforce the
                                              the preventive coverage mandate                         must be covered or that they be covered               Guidelines on the broadest spectrum of
                                              applies—it does not refer to the timing                 without any exemptions or exceptions,                 group health plans as possible. See, e.g.,
                                              of the promulgation of the Guidelines.                  supports the conclusion that the                      2012 final regulations at 77 FR 8726.
                                                 Nor is it simply a textual aberration                Departments are legally authorized to                    The Departments’ interpretation of
                                              that the word ‘‘as’’ is missing from the                exempt certain entities or plans from a               section 2713(a)(4) is confirmed by the
                                              other three provisions in PHS Act                       contraceptive Mandate if HRSA decides                 ACA’s statutory structure. Congress did
                                              section 2713(a). Rather, this difference                to otherwise include contraceptives in                not intend to require coverage of
                                              mirrors other distinctions within that                  its Guidelines.                                       preventive services for every type of
                                              section that demonstrate that Congress                     The conclusions on which these final               plan that is subject to the ACA. See, e.g.,
                                              intended HRSA to have the discretion                                                                          76 FR 46623. On the contrary, Congress
                                                                                                      rules are based are consistent with the
                                              the Agencies invoke. For example,                                                                             carved out an exemption from PHS Act
                                                                                                      Departments’ interpretation of section
                                              sections (a)(1) and (a)(3) require                                                                            section 2713 (and from several other
                                                                                                      2713 of the PHS Act since 2010, when
                                              ‘‘evidence-based’’ or ‘‘evidence-                                                                             provisions) for grandfathered plans. In
                                                                                                      the ACA was enacted, and since the
                                              informed’’ coverage, while section (a)(4)                                                                     contrast, grandfathered plans do have to
                                                                                                      Departments started to issue interim
                                              does not. This difference suggests that                                                                       comply with many of the other
                                                                                                      final regulations implementing that
                                              the Agencies have the leeway to                                                                               provisions in Title I of the ACA—
                                                                                                      section. The Departments have
                                              incorporate policy-based concerns into                                                                        provisions referred to by the previous
                                                                                                      consistently interpreted section
                                              their decision-making. This reading of                                                                        Administration as providing
                                                                                                      2713(a)(4)’s grant of authority to include
                                              section 2713(a)(4) also prevents the                                                                          ‘‘particularly significant protections.’’
                                                                                                      broad discretion regarding the extent to              (75 FR 34540). Those provisions include
                                              statute from being interpreted in a
                                              cramped way that allows no flexibility                  which HRSA will provide for, and                      (from the PHS Act) section 2704, which
                                              or tailoring, and that would force the                  support, the coverage of additional                   prohibits preexisting condition
                                              Departments to choose between ignoring                  women’s preventive care and                           exclusions or other discrimination
                                              religious objections in violation of                    screenings, including the decision to                 based on health status in group health
                                              RFRA or else eliminating the                            exempt certain entities and plans, and                coverage; section 2708, which prohibits
                                              contraceptive coverage requirement                      not to provide for or support the                     excessive waiting periods (as of January
                                              from the Guidelines altogether. The                     application of the Guidelines with                    1, 2014); section 2711, which relates to
                                              Departments instead interpret section                   respect to those entities or plans. The               lifetime and annual dollar limits;
                                              2713(a)(4) as authorizing HRSA’s                        Departments defined the scope of the                  section 2712, which generally prohibits
                                              Guidelines to set forth both the kinds of               exemption to the contraceptive Mandate                rescission of health coverage; section
                                              items and services that will be covered,                when HRSA issued its Guidelines for                   2714, which extends dependent child
                                              and the scope of entities to which the                  contraceptive coverage in 2011, and                   coverage until the child turns 26; and
                                              contraceptive coverage requirement in                   then amended and expanded the                         section 2718, which imposes a
                                              those Guidelines will apply.                            exemption and added an                                minimum medical loss ratio on health
                                                 The religious objections at issue here,              accommodation process in multiple                     insurance issuers in the individual and
                                              and in regulations providing                            rulemakings thereafter. The                           group health insurance markets, and
                                              exemptions from the inception of the                    accommodation process requires the                    requires them to provide rebates to
                                              Mandate in 2011, are considerations                     provision of coverage or payments for                 policyholders if that medical loss ratio
                                              that, consistent with the statutory                     contraceptives to participants in an                  is not met. (75 FR 34538, 34540, 34542).
                                              provision, permissibly inform what                      eligible organization’s health plan by                Consequently, of the 150 million
                                              HHS, through HRSA, decides to provide                   the organization’s insurer or third party             nonelderly people in America with
                                              for and support in the Guidelines. Since                administrator. However, the                           employer-sponsored health coverage,
                                              the first rulemaking on this subject in                 accommodation process itself, in some                 approximately 25.5 million are
                                              2011, the Departments have consistently                 cases, failed to require contraceptive                estimated to be enrolled in
                                              interpreted the broad discretion granted                coverage for many women, because—as                   grandfathered plans not subject to
                                              to HRSA in section 2713(a)(4) as                        the Departments acknowledged at the                   section 2713.11 Some commenters assert
                                              including the power to reconcile the                    time—the enforcement mechanism for                    the exemptions for grandfathered plans
                                              ACA’s preventive-services requirement                   that process, section 3(16) of ERISA,                 are temporary, or were intended to be
                                              with sincerely held views of conscience                 does not provide a means to impose an                 temporary, but as the Supreme Court
                                              on the sensitive subject of contraceptive               obligation to provide contraceptive                   observed, ‘‘there is no legal requirement
                                              coverage—namely, by exempting                           coverage on the third party                           that grandfathered plans ever be phased
                                              churches and their integrated auxiliaries               administrators of self-insured church                 out.’’ Hobby Lobby, 134 S. Ct. at 2764
                                              from the contraceptive Mandate. (See 76                 plans. See 80 FR 41323. Non-exempt                    n.10.
khammond on DSK30JT082PROD with RULES2




                                              FR at 46623.) As the Departments                        employers participate in many church                     Some commenters argue that
                                              explained at that time, the HRSA                        plans. Therefore, in both the previous                Executive Order 13535’s reference to
                                              Guidelines ‘‘exist solely to bind non-                  exemption, and in the previous
                                              grandfathered group health plans and                    accommodation’s application to self-                    11 Kaiser Family Foundation & Health Research &

                                              health insurance issuers with respect to                insured church plans, the Departments                 Educational Trust, ‘‘Employer Health Benefits, 2017
                                                                                                                                                            Annual Survey,’’ Henry J Kaiser Family Foundation
                                              the extent of their coverage of certain                 have been choosing not to require                     (Sept. 2017), http://files.kff.org/attachment/Report-
                                              preventive services for women,’’ and ‘‘it               contraceptive coverage for certain kinds              Employer-Health-Benefits-Annual-Survey-2017.



                                         VerDate Sep<11>2014   20:27 Nov 14, 2018   Jkt 247001   PO 00000   Frm 00007   Fmt 4701   Sfmt 4700   E:\FR\FM\15NOR2.SGM   15NOR2
                                              57542 Case 4:18-cv-00825-O
                                                      Federal Register / Vol. 83,Document    19-9 Filed
                                                                                  No. 221 / Thursday,    02/05/19
                                                                                                      November       Page
                                                                                                               15, 2018     7 ofand
                                                                                                                        / Rules  55 Regulations
                                                                                                                                     PageID 387

                                              implementing the ACA consistent with                       Several other commenters asserted                  appropriate to maintain the exemptions
                                              certain conscience laws does not justify                that the exemptions in the Religious IFC              created by the Religious IFC to avoid
                                              creating exemptions to contraceptive                    are too narrow and called for there to be             instances where the Mandate is applied
                                              coverage in the Guidelines, because                     no mandate of contraceptive coverage.                 in a way that violates the religious
                                              those laws do not specifically require                  Some of them contended that HRSA                      beliefs of certain plan sponsors, issuers,
                                              exemptions to the Mandate in the                        should not include contraceptives in                  or individuals. The Departments do not
                                              Guidelines. The Departments, however,                   their women’s preventive services                     believe the previous exemptions are
                                              believe these final regulations are                     Guidelines because fertility and                      adequate, because some religious
                                              consistent with Executive Order 13535.                  pregnancy are generally healthy                       objections by plan sponsors and
                                              Issued upon the signing of the ACA,                     conditions, not diseases that are                     individuals were favored with
                                              Executive Order 13535 specified that                    appropriately the target of preventive                exemptions, some were not subjected to
                                              ‘‘longstanding Federal laws to protect                  health services. They also contended                  contraceptive coverage if they fell under
                                              conscience . . . remain intact,’’ including             that contraceptives can pose medical                  the indirect exemption for certain self-
                                              laws that protect holders of religious                  risks for women and that studies do not               insured church plans, and others had to
                                              beliefs from certain requirements in                    show that contraceptive programs                      choose between the Mandate and the
                                              health care contexts. While the                         reduce abortion rates or rates of                     accommodation even though they
                                              Executive Order 13535 does not require                  unintended pregnancies. Some                          objected to both. The Departments wish
                                              the expanded exemptions in these rules,                 commenters contended that, to the                     to avoid inconsistency in respecting
                                              the expanded exemptions are, as                         extent the Guidelines require coverage                religious objections in connection with
                                              explained below, consistent with                        of certain drugs and devices that may                 the provision of contraceptive coverage.
                                              longstanding federal laws that protect                  prevent implantation of an embryo after               The lack of a congressional mandate
                                              religious beliefs, and are consistent with              fertilization, they require coverage of               that contraceptives be covered, much
                                              the Executive Order’s intent that the                   items that are abortifacients and,                    less that they be covered without
                                              ACA would be implemented in                             therefore, violate federal conscience                 religious exemptions, has also informed
                                              accordance with the conscience                          protections such as the Weldon                        the Departments’ decision to expand the
                                              protections set forth in those laws.                    Amendment, see section 507(d) of                      exemptions. And Congress’s decision
                                                 The extent to which RFRA provides                    Public Law 115–141.                                   not to apply PHS Act section 2713 to
                                                                                                         Other commenters contended that the                grandfathered plans has likewise
                                              authority for these final rules is
                                                                                                      expanded exemptions are too broad. In                 informed the Departments’ decision
                                              discussed below in section II.C., The
                                                                                                      general, these commenters supported                   whether exemptions to the
                                              First Amendment and the Religious
                                                                                                      the inclusion of contraceptives in the                contraceptive Mandate are appropriate.
                                              Freedom Restoration Act.
                                                                                                      Guidelines, contending they are a                        Congress has also established a
                                              B. Availability and Scope of Religious                  necessary preventive service for women.               background rule against substantially
                                              Exemptions                                              Some said that the Departments should                 burdening sincere religious beliefs
                                                                                                      not exempt various kinds of entities                  except where consistent with the
                                                 Some commenters supported the                        such as businesses, health insurance                  stringent requirements of the Religious
                                              expanded exemptions and                                 issuers, or other plan sponsors that are              Freedom Restoration Act. And Congress
                                              accommodation in the Religious IFC,                     not nonprofit entities. Other                         has consistently provided additional,
                                              and the entities and individuals to                     commenters contended the exemptions                   specific exemptions for religious beliefs
                                              which they applied. They asserted the                   and accommodation should not be                       in statutes addressing federal
                                              expanded exemptions and                                 expanded, but should remain the same                  requirements in the context of health
                                              accommodation are appropriate                           as they were in the July 2015 final                   care and specifically concerning issues
                                              exercises of discretion and are                         regulations (80 FR 41318). Some                       such as abortion, sterilization, and
                                              consistent with religious exemptions                    commenters said the Departments                       contraception. Therefore, the
                                              Congress has provided in many similar                   should not expand the exemptions, but                 Departments consider it appropriate, to
                                              contexts. Some further commented that                   simply expand or adjust the                           the extent we impose a contraceptive
                                              the expanded exemptions are necessary                   accommodation process to resolve                      coverage Mandate by the exercise of
                                              under the First Amendment or RFRA.                      religious objections to the Mandate and               agency discretion, that we also include
                                              Similarly, commenters stated that the                   accommodation. Some commenters                        exemptions for the protection of
                                              accommodation was an inadequate                         contended that even the previous                      religious beliefs in certain cases. The
                                              means to resolve religious objections,                  regulations allowing an exemption and                 expanded exemptions finalized in these
                                              and that the expanded exemptions are                    accommodation were too broad, and                     rules are generally consistent with the
                                              needed. They objected to the                            said that no exemptions to the Mandate                scope of exemptions that Congress has
                                              accommodation process because it was                    should exist, in order that contraceptive             established in similar contexts. They are
                                              another method to require compliance                    coverage would be provided to as many                 also consistent with the intent of
                                              with the Mandate. They contended its                    women as possible.                                    Executive Order 13535 (March 24,
                                              self-certification or notice involved                      After consideration of the comments,               2010), which was issued upon the
                                              triggering the very contraceptive                       the Departments are finalizing the                    signing of the ACA and declared that,
                                              coverage that organizations objected to,                provisions of the Religious IFC without               ‘‘[u]nder the Act, longstanding federal
                                              and that such coverage flowed in                        contracting the scope of the exemptions               laws to protect conscience (such as the
                                              connection with the objecting                           and accommodation set forth in the                    Church Amendment, 42 U.S.C. 300a–7,
                                              organizations’ health plans. The                        Religious IFC. Since HRSA issued its                  and the Weldon Amendment, section
khammond on DSK30JT082PROD with RULES2




                                              commenters contended that the                           Guidelines in 2011, the Departments                   508(d)(1) of Public Law 111–8) remain
                                              seamlessness cited by the Departments                   have recognized that religious                        intact’’ and that ‘‘[n]umerous executive
                                              between contraceptive coverage and an                   exemptions from the contraceptive                     agencies have a role in ensuring that
                                              accommodated plan gives rise to the                     Mandate are appropriate. The details of               these restrictions are enforced,
                                              religious objections that organizations                 the scope of such exemptions are                      including the HHS.’’
                                              would not have with an expanded                         discussed in further detail below. In                    Some commenters argued that
                                              exemption.                                              general, the Departments conclude it is               Congress’s failure to explicitly include


                                         VerDate Sep<11>2014   20:27 Nov 14, 2018   Jkt 247001   PO 00000   Frm 00008   Fmt 4701   Sfmt 4700   E:\FR\FM\15NOR2.SGM   15NOR2
                                                        Case 4:18-cv-00825-O
                                                          Federal Register / Vol. 83,Document    19-9 Filed
                                                                                      No. 221 / Thursday,    02/05/19
                                                                                                          November       Page
                                                                                                                   15, 2018     8 ofand
                                                                                                                            / Rules  55 Regulations
                                                                                                                                         PageID 388 57543

                                              religious exemptions in PHS Act section                 entities, and should not be construed to               these final rules to revoke the
                                              2713 itself is indicative of an intent that             prohibit procedures. But those                         contraceptive Mandate altogether, such
                                              such exemptions not be included, but                    comments mistake the Departments’                      as by declaring that HHS through HRSA
                                              the Departments disagree. As noted                      position. The Departments are not                      shall not include contraceptives in the
                                              above, Congress also failed to require                  construing the Church Amendments to                    list of women’s preventive services in
                                              contraceptive coverage in PHS Act                       require these exemptions, nor do the                   Guidelines issued under section
                                              section 2713. And the commenters’                       exemptions prohibit any procedures.                    2713(a)(4). Although previous
                                              argument would negate not just these                    Instead, through longstanding federal                  regulations were used to authorize
                                              expanded exemptions, but the previous                   conscience statutes, Congress has                      religious exemptions and
                                              exemptions for houses of worship and                    established consistent principles                      accommodations to the imposition of
                                              integrated auxiliaries, and the indirect                concerning respect for religious beliefs               the Guidelines’ coverage of
                                              exemption for self-insured church plans                 in the context of certain Federal health               contraception, the issuance of the
                                              that use the accommodation. Where                       care requirements. Under those                         Guidelines themselves in 2011
                                              Congress left so many matters                           principles, and absent any contrary                    describing what items constitute
                                              concerning section 2713(a)(4) to agency                 requirement of law, the Departments are                recommended women’s preventive
                                              discretion, the Departments consider it                 offering exemptions for sincerely held                 services, and the update to those
                                              appropriate to implement these                          religious beliefs to the extent the                    recommendations in December 2016,
                                              expanded exemptions in light of                         Guidelines otherwise include                           did not occur through the regulations
                                              Congress’s long history of respecting                   contraceptive coverage.12 These                        that preceded the 2017 Religious IFC
                                              religious beliefs in the context of certain             exemptions do not prohibit any                         and these final rules. The Guidelines’
                                              federal health care requirements.                       services, nor do they authorize                        specification of which women’s
                                                 If there is to be a federal contraceptive            employers to prohibit employees from                   preventive services were recommended
                                              mandate that fails to include some—or,                  obtaining any services. The Religious                  were issued, not by regulation, but
                                              in the views of some commenters, any—                   IFC and these final rules simply refrain               directly by HRSA, after consultation
                                              religious exemptions, the Departments                   from imposing the federal Mandate that                 with external organizations that
                                              do not believe it is appropriate for us to              employers and health insurance issuers                 operated under cooperative agreements
                                              impose such a regime through                            cover contraceptives in their health                   with HRSA to consider the issue, solicit
                                              discretionary administrative measures.                  plans where compliance with the                        public comment, and provide
                                              Instead, such a serious imposition on                   Mandate would violate their sincerely                  recommendations. The Departments
                                              religious liberty should be created, if at              held religious beliefs. And though not                 decline to accept the invitation of some
                                              all, by Congress, in response to citizens               necessary to the Departments’ decision                 commenters to use these rules to specify
                                              exercising their rights of political                    here, the Departments note that the                    whether HRSA includes contraceptives
                                              participation. Congress did not prohibit                Church Amendments explicitly protect                   in the Guidelines at all. Instead the
                                              religious exemptions under this                         entities and that several subsequent                   Departments conclude it is appropriate
                                              Mandate. It did not even require                        federal conscience statutes have                       for these rules to continue to focus on
                                              contraceptive coverage under the ACA.                   protected against federal mandates in                  restating the statutory language of PHS
                                              It left the ACA subject to RFRA, and it                 health coverage.                                       Act section 2713 in regulatory form, and
                                              specified that additional women’s                          The Departments note that their                     delineating what exemptions and
                                              preventive services will only be                        decision is also consistent with state                 accommodations apply if HRSA lists
                                              required coverage as provided for in                    practice. A significant majority of states             contraceptives in its Guidelines. Some
                                              Guidelines supported by HRSA.                           either impose no contraceptive coverage                commenters said that if contraceptives
                                              Moreover, Congress legislated in the                    requirement or offer broader exemptions                are not removed from the Guidelines
                                              context of the political consensus on                   than the exemption contained in the                    entirely, some entities or individuals
                                              conscientious exemptions for health                     July 2015 final regulations.13 Although                with religious objections might not
                                              care that has long been in place. Since                 the practice of states is not a limit on the           qualify for the exemptions or
                                              Roe v. Wade in 1973, Congress and the                   discretion delegated to HRSA by the                    accommodation. As discussed below,
                                              states have consistently offered religious              ACA, nor is it a statement about what                  however, the exemptions in the
                                              exemptions for health care providers                    the federal government may do                          Religious IFC and these final rules cover
                                              and others concerning issues such as                    consistent with RFRA or other
                                              sterilization and abortion, which                                                                              a broad range of entities and
                                                                                                      limitations or protections embodied in                 individuals. The Departments are not
                                              implicate deep disagreements on                         federal law, such state practices can
                                              scientific, ethical, and religious (and                                                                        aware of specific groups or individuals
                                                                                                      inform the Departments’ view that it is                whose religious beliefs would still be
                                              moral) concerns. Indeed over the last 44                appropriate to protect religious liberty
                                              years, Congress has repeatedly                                                                                 substantially burdened by the Mandate
                                                                                                      as an exercise of agency discretion.                   after the issuance of these final rules.
                                              expanded religious exemptions in                           The Departments decline to adopt the
                                              similar cases, including to contraceptive                                                                         Some commenters asserted that HRSA
                                                                                                      suggestion of some commenters to use                   should remove contraceptives from the
                                              coverage. Congress did not purport to
                                              deviate from that approach in the ACA.                    12 The Departments note that the Church
                                                                                                                                                             Guidelines because the Guidelines have
                                              Thus, we conclude it is appropriate to                  Amendments are the subject of another, ongoing         not been subject to the notice and
                                              specify in these final rules, that, if the              rulemaking process. See Protecting Statutory           comment process under the
                                              Guidelines continue to maintain a                       Conscience Rights in Health Care; Delegations of       Administrative Procedure Act. Some
                                                                                                      Authority, 83 FR 3880 (NPRM Jan. 26, 2018). Since      commenters also contended that the
                                              contraceptive coverage requirement, the
khammond on DSK30JT082PROD with RULES2




                                                                                                      the Departments are not construing the
                                              expanded exemptions will apply to                       Amendments to require the religious exemptions,        Guidelines should be amended to omit
                                              those Guidelines and their enforcement.                 we defer issues regarding the scope, interpretation,   items that may prevent (or possibly
                                                 Some commenters contended that,                      and protections of the Amendments to HHS in that       dislodge) the implantation of a human
                                              even though Executive Order 13535                       rulemaking.                                            embryo after fertilization, in order to
                                                                                                        13 See Guttmacher Institute, ‘‘Insurance Coverage
                                              refers to the Church Amendments, the                    of Contraceptives’’, The Guttmacher Institute (June
                                                                                                                                                             ensure consistency with conscience
                                              intention of those statutes is narrow,                  11, 2018), https://www.guttmacher.org/state-policy/    provisions that prohibit requiring plans
                                              should not be construed to extend to                    explore/insurance-coverage-contraceptives.             to pay for or cover abortions.


                                         VerDate Sep<11>2014   20:27 Nov 14, 2018   Jkt 247001   PO 00000   Frm 00009   Fmt 4701   Sfmt 4700   E:\FR\FM\15NOR2.SGM   15NOR2
                                              57544 Case 4:18-cv-00825-O
                                                      Federal Register / Vol. 83,Document    19-9 Filed
                                                                                  No. 221 / Thursday,    02/05/19
                                                                                                      November       Page
                                                                                                               15, 2018     9 ofand
                                                                                                                        / Rules  55 Regulations
                                                                                                                                     PageID 389

                                                 Whether and to what extent the                       most appropriate approach to resolve                  a compelling interest to deny religious
                                              Guidelines continue to list                             these concerns is to expand the                       exemptions, that there is no less
                                              contraceptives, or items considered to                  exemptions as set forth in the Religious              restrictive means to achieve its goals, or
                                              prevent implantation of an embryo, for                  IFC and these final rules, while                      that the Mandate or its accommodation
                                              entities not subject to exemptions and                  maintaining the accommodation as an                   process do not impose a substantial
                                              an accommodation, and what process is                   option for providing contraceptive                    burden on religious exercise.
                                              used to include those items in the                      coverage, without forcing entities to                   For the reasons discussed below, the
                                              Guidelines, is outside the scope of these               choose between compliance with either                 Departments believe that agencies
                                              final rules. These rules focus on what                  the Mandate or the accommodation and                  charged with administering a statute
                                              religious exemptions and                                their religious beliefs.                              that imposes a substantial burden on the
                                              accommodations shall apply if                             Comments considering the                            exercise of religion under RFRA have
                                              Guidelines issued under section                         appropriateness of exempting certain                  discretion in determining whether the
                                              2713(a)(4) include contraceptives or                    specific kinds of entities or individuals             appropriate response is to provide an
                                              items considered to be abortifacients.                  are discussed in more detail below.                   exemption from the burdensome
                                                 Members of the public that support or                                                                      requirement, or to merely attempt to
                                                                                                      C. The First Amendment and the
                                              oppose the inclusion of some or all                                                                           create an accommodation that would
                                                                                                      Religious Freedom Restoration Act
                                              contraceptives in the Guidelines, or                                                                          mitigate the burden. Here, after further
                                              wish to comment concerning the                             Some commenters said that the                      consideration of these issues and review
                                              content of, and the process for                         Supreme Court ruled that the                          of the public comments, the
                                              developing and updating, the                            exemptions to the contraceptive                       Departments have determined that a
                                              Guidelines, are welcome to                              Mandate, which the Departments                        broader exemption, rather than a mere
                                              communicate their views to HRSA, at                     previously provided to houses of                      accommodation, is the appropriate
                                              wellwomancare@hrsa.gov.                                 worship and integrated auxiliaries, were              response.
                                                 The Departments conclude that it                     required by the First Amendment. From                   In addition, with respect to religious
                                              would be inadequate to merely attempt                   this, commenters concluded that the                   employers, the Departments conclude
                                              to amend or expand the accommodation                    exemptions for houses of worship and                  that, without finalizing the expanded
                                              process instead of expanding the                        integrated auxiliaries are legally                    exemptions, and therefore requiring
                                              exemption. In the past, the Departments                 authorized, but exemptions beyond                     certain religiously objecting entities to
                                              had stated in our regulations and court                 those are not. But in Hobby Lobby and                 choose between the Mandate, the
                                              briefs that the previous accommodation                  Zubik, the Supreme Court did not                      accommodation, or penalties for
                                              process required contraceptive coverage                 decide whether the exemptions                         noncompliance—or requiring objecting
                                              or payments in a way that is ‘‘seamless’’               previously provided to houses of                      individuals to choose between
                                              with the coverage provided by the                       worship and integrated auxiliaries were               purchasing insurance with coverage to
                                              objecting employer. As a result, in                     required by the First Amendment, and                  which they object or going without
                                              significant respects, that previous                     the Court did not say the Departments                 insurance—the Departments would
                                              accommodation process did not actually                  must apply the contraceptive Mandate                  violate their rights under RFRA.
                                              accommodate the objections of many                      to other organizations unless RFRA
                                                                                                      prohibits the Departments from doing                  1. Discretion To Provide Religious
                                              entities, as many entities with religious
                                                                                                      so. Moreover, the previous church                     Exemptions
                                              objections have argued. The
                                              Departments have attempted to identify                  exemption, which applied automatically                   In the Religious IFC, we explained
                                              an accommodation process that would                     to all churches whether or not they had               that even if RFRA does not compel the
                                              eliminate the religious objections of all               even asserted a religious objection to                Departments to provide the religious
                                              plaintiffs, including seeking public                    contraception, 45 CFR 147.141(a), is not              exemptions set forth in the IFC, the
                                              comment through a Request For                           tailored to any plausible free-exercise               Departments believe the exemptions are
                                              Information, 81 FR 47741 (July 26,                      concerns. The Departments decline to                  the most appropriate administrative
                                              2016), but we stated in January 2017                    adopt the view that RFRA does not                     response to the religious objections that
                                              that we were unable to develop such an                  apply to other religious organizations,               have been raised.
                                              approach at that time.14 The                            and there is no logical explanation for                  The Departments received conflicting
                                              Departments continue to believe that,                   how RFRA could require the church                     comments on this issue. Some
                                              because of the nature of the                            exemption but not this expanded                       commenters agreed that the
                                              accommodation process, merely                           religious exemption, given that the                   Departments have administrative
                                              amending that accommodation process                     accommodation is no less an available                 discretion to address the religious
                                              without expanding the exemptions                        alternative for the former than the latter.           objections even if the Mandate and
                                              would not adequately address religious                     Commenters disagreed about the                     accommodation did not violate RFRA.
                                              objections to compliance with the                       scope of RFRA’s protection in this                    Other commenters expressed the view
                                              Mandate. Instead, we conclude that the                  context. Some commenters said that the                that RFRA does not provide such
                                                                                                      expanded exemptions and                               discretion, but only allows exemptions
                                                 14 See Departments of Labor, Health and Human        accommodation are consistent with                     when RFRA requires exemptions. They
                                              Services, and the Treasury, ‘‘FAQs About                RFRA. Some also said that they are                    contended that RFRA does not require
                                              Affordable Care Act Implementation Part 36,’’ (Jan.
                                              9, 2017), https://www.dol.gov/sites/default/files/
                                                                                                      required by RFRA, as the Mandate                      exemptions for entities covered by the
                                              ebsa/about-ebsa/our-activities/resource-center/faqs/    imposes substantial burdens on                        expanded exemptions of the Religious
                                              aca-part-36.pdf and https://www.cms.gov/CCIIO/          religious exercise and fails to satisfy the           IFC, but that subjecting those entities to
khammond on DSK30JT082PROD with RULES2




                                              Resources/Fact-Sheets-and-FAQs/Downloads/ACA-           compelling-interest and least-restrictive-            the accommodation satisfies RFRA, and
                                              FAQs-Part36_1-9-17-Final.pdf (‘‘the comments
                                              reviewed by the Departments in response to the RFI      means tests imposed by RFRA. Other                    therefore RFRA provides the
                                              indicate that no feasible approach has been             commenters, however, contended that                   Departments with no additional
                                              identified at this time that would resolve the          the expanded exemptions and                           authority to exempt those entities.
                                              concerns of religious objectors, while still ensuring
                                              that the affected women receive full and equal
                                                                                                      accommodation are neither required by,                Those commenters further contended
                                              health coverage, including contraceptive                nor consistent with, RFRA. In this vein,              that because, in their view, section
                                              coverage’’).                                            some argued that the Departments have                 2713(a)(4) does not authorize the


                                         VerDate Sep<11>2014   20:27 Nov 14, 2018   Jkt 247001   PO 00000   Frm 00010   Fmt 4701   Sfmt 4700   E:\FR\FM\15NOR2.SGM   15NOR2
                                                       Case 4:18-cv-00825-O
                                                         Federal                  Document
                                                                 Register / Vol. 83,           19-9 Filed
                                                                                     No. 221 / Thursday,   02/05/19
                                                                                                         November      Page
                                                                                                                  15, 2018    10 ofand
                                                                                                                           / Rules   55 Regulations
                                                                                                                                          PageID 39057545

                                              expanded exemptions, no statutory                       Hobby Lobby—neither RFRA nor the                      litigation over the accommodation).15
                                              authority exists for the Departments to                 ACA prescribes the remedy by which                    Some commenters agreed the religious
                                              finalize the expanded exemptions.                       the government must eliminate that                    objections could not be satisfied by
                                                 As discussed above, the Departments                  burden, where any means of doing so                   amending the accommodation without
                                              disagree with the suggestions of                        will require departing from the ACA to                expanding the exemptions, because if
                                              commenters that section 2713(a)(4) does                 some extent (on the view of some                      the accommodation requires an
                                              not authorize the Departments to adopt                  commenters, with which the                            objecting entity’s issuer or third party
                                              the expanded exemptions. Nevertheless,                  Departments disagree, that section                    administrator to provide or arrange
                                              the Departments note that the expanded                  2713(a)(4) does not itself authorize the              contraceptive coverage for persons
                                              exemptions for religious objectors also                 Departments to recognize exceptions).                 covered by the plan because they are
                                              rest on an additional, independent                      The prior administration chose to do so               covered by the plan, this implicates the
                                              ground: The Departments have                            through the complex accommodation it                  objection of entities to the coverage
                                              determined that, in light of RFRA, an                   created, but nothing in RFRA or the                   being provided through their own plan,
                                              expanded exemption rather than the                      ACA compelled that novel choice or                    issuer, or third party administrator.
                                              existing accommodation is the most                      prohibits the current administration                  Other commenters contended the
                                              appropriate administrative response to                  from employing the more                               accommodation could be modified to
                                              the substantial burden identified by the                straightforward choice of an                          satisfy RFRA concerns without
                                              Supreme Court in Hobby Lobby. Indeed,                   exemption—much like the existing and                  extending exemptions to objecting
                                              with respect to at least some objecting                                                                       entities, but they did not propose a
                                                                                                      unchallenged exemption for churches.
                                              entities, an expanded exemption, as                                                                           method of modifying the
                                                                                                      After all, on the theory that section
                                              opposed to the existing accommodation,                                                                        accommodation that would, in the view
                                                                                                      2713(a)(4) allows for no exemptions, the
                                              is required by RFRA. The Departments                                                                          of the Departments, actually address the
                                                                                                      accommodation also departed from
                                              disagree with commenters who contend                                                                          religious objections to the
                                                                                                      section 2713(a)(4) in the sense that
                                              RFRA does not give the Departments                                                                            accommodation.
                                              discretion to offer these expanded                      employers were not themselves offering                   In the Departments’ view, after
                                              exemptions.                                             contraceptive coverage, and the ACA                   considering all the comments and the
                                                 The Departments’ determination                       did not require the Departments to                    preceding years of contention over this
                                              about their authority under RFRA rests                  choose that departure rather than the                 issue, it is appropriate to finalize the
                                              in part on the Departments’                             expanded exemptions as the exclusive                  expanded exemptions rather than
                                              reassessment of the interests served by                 method to satisfy their obligations under             merely attempt to change the
                                              the application of the Mandate in this                  RFRA to eliminate the substantial                     accommodation to satisfy religious
                                              specific context. Although the                          burden imposed by the Mandate. The                    objections. This is because if the
                                              Departments previously took the                         agencies’ choice to adopt an exemption                accommodation still delivers
                                              position that the application of the                    in addition to the accommodation is                   contraceptive coverage through use of
                                              Mandate to objecting employers was                      particularly reasonable given the                     the objecting employer’s plan, issuer, or
                                              narrowly tailored to serve a compelling                 existing legal uncertainty as to whether              third party administrator, it does not
                                              governmental interest, as discussed                     the accommodation itself violates                     address the religious objections. If the
                                              below the Departments have now                          RFRA. See 82 FR at 47798; see also                    accommodation could deliver
                                              concluded, after reassessing the relevant               Ricci v. DeStefano, 557 U.S. 586, 585                 contraceptive coverage independent and
                                              interests and for the reasons stated                    (2009) (holding that an employer need                 separate from the objecting employer’s
                                              below, that it does not. Particularly                   only have a strong basis to believe that              plan, issuer, and third party
                                              under those circumstances, the                          an employment practice violates Title                 administrator, it could possibly address
                                              Departments believe that agencies                       VII’s disparate impact ban in order to                the religious objections, but there are
                                              charged with administering a statute                    take certain types of remedial action                 two problems with such an approach.
                                              that imposes a substantial burden on the                that would otherwise violate Title VII’s              First, it would effectively be an
                                              exercise of religion under RFRA have                    disparate-treatment ban). Indeed, if the              exemption, not the accommodation as it
                                              discretion in determining whether the                   Departments had simply adopted an                     has existed, so it would not be a reason
                                              appropriate response is to provide an                   expanded exemption from the outset—                   not to offer the expanded exemptions
                                              exemption from the burdensome                           as they did for churches—no one could                 finalized in these rules. Second,
                                              requirement or instead to attempt to                    reasonably have argued that doing so                  although (as explained above) the
                                              create an accommodation that would                      was improper because they should have                 Departments have authority to provide
                                              mitigate the burden. And here, the                      invented the accommodation instead.                   exemptions to the Mandate, the
                                              Departments have determined that a                      Neither RFRA nor the ACA compels a                    Departments are not aware of the
                                              broader exemption rather than the                       different result now based merely on                  authority, or of a practical mechanism,
                                              existing accommodation is the                           path dependence.                                      for using section 2713(a)(4) to require
                                              appropriate response. That                                                                                    contraceptive coverage be provided
                                              determination is informed by the                           Although the foregoing analysis is
                                              Departments’ reassessment of the                        independently sufficient, additional                    15 See RFI, 81 FR 47741 (July 26, 2016);

                                              relevant interests, as well as by their                 support for this view is provided by the              Departments of Labor, Health and Human Services,
                                              desire to bring to a close the more than                Departments’ conclusion, as explained                 and the Treasury, ‘‘FAQs, About Affordable Care
                                                                                                      more fully below, that an expanded                    Act Implementation Part 36,’’ (Jan. 9, 2017), https://
                                              five years of litigation over RFRA                                                                            www.dol.gov/sites/default/files/ebsa/about-ebsa/
                                              challenges to the Mandate.                              exemption is required by RFRA for at                  our-activities/resource-center/faqs/aca-part-36.pdf
khammond on DSK30JT082PROD with RULES2




                                                 Although RFRA prohibits the                          least some objectors. In the Religious                and https://www.cms.gov/CCIIO/Resources/Fact-
                                                                                                      IFC, the Departments reaffirmed their                 Sheets-and-FAQs/Downloads/ACA-FAQs-Part36_1-
                                              government from substantially                                                                                 9-17-Final.pdf (‘‘the comments reviewed by the
                                              burdening a person’s religious exercise                 conclusion that there is not a way to                 Departments in response to the RFI indicate that no
                                              where doing so is not the least                         satisfy all religious objections by                   feasible approach has been identified at this time
                                              restrictive means of furthering a                       amending the accommodation, (82 FR at                 that would resolve the concerns of religious
                                                                                                      47800), a conclusion that was confirmed               objectors, while still ensuring that the affected
                                              compelling interest—as is the case with                                                                       women receive full and equal health coverage,
                                              the contraceptive Mandate, pursuant to                  by some commenters (and the continued                 including contraceptive coverage’’).



                                         VerDate Sep<11>2014   20:27 Nov 14, 2018   Jkt 247001   PO 00000   Frm 00011   Fmt 4701   Sfmt 4700   E:\FR\FM\15NOR2.SGM   15NOR2
                                              57546 Case 4:18-cv-00825-O
                                                      Federal                  Document
                                                              Register / Vol. 83,           19-9 Filed
                                                                                  No. 221 / Thursday,   02/05/19
                                                                                                      November      Page
                                                                                                               15, 2018    11 ofand
                                                                                                                        / Rules   55 Regulations
                                                                                                                                       PageID 391

                                              specifically to persons covered by an                   interest, and was not the least restrictive           certain non-exempt religious entities to
                                              objecting employer, other than by using                 means of achieving such an interest.                  choose between complying with the
                                              the employer’s plan, issuer, or third                   Other commenters contended that                       Mandate, complying with the
                                              party administrator, which would likely                 requiring compliance either with the                  accommodation, or facing significant
                                              violate some entities’ religious                        Mandate or the accommodation did not                  penalties. Various entities sincerely
                                              objections. The Departments are aware                   violate RFRA, agreeing with some courts               contended, in litigation or in public
                                              of ways in which certain persons                        that have concluded the accommodation                 comments, that complying with either
                                              covered by an objecting employer might                  does not substantially burden the                     the Mandate or the accommodation was
                                              obtain contraceptive coverage through                   religious exercise of organizations since,            inconsistent with their religious
                                              other governmental programs or                          in their view, it does not require                    observance or practice. The
                                              requirements, instead of through                        organizations to facilitate contraceptive             Departments have concluded that
                                              objecting employers’ plans, issuers, or                 coverage except by submitting a self-                 withholding an exemption from those
                                              third party administrators, and we                      certification form or notice, and                     entities has imposed a substantial
                                              mention those elsewhere in this rule.                   requiring compliance was the least                    burden on their exercise of religion,
                                              But those approaches do not involve the                 restrictive means of advancing the                    either by compelling an act inconsistent
                                              accommodation, they involve the                         compelling interest of providing                      with that observance or practice, or by
                                              expanded exemptions, plus the access                    contraceptive access to women covered                 substantially pressuring the adherents to
                                              to contraceptives through separate                      by objecting entities’ plans.                         modify such observance or practice. To
                                              means.                                                    The Departments have examined                       this extent, the Departments believe that
                                                                                                      further, including in light of public                 the Court’s analysis in Hobby Lobby
                                              2. Requiring Entities To Choose
                                                                                                      comments, the issue of whether                        extends, for the purposes of analyzing
                                              Between Compliance With the
                                                                                                      requiring compliance with the                         substantial burden, to the burdens that
                                              Contraceptive Mandate or the
                                                                                                      combination of the contraceptive                      an entity faces when it opposes, on the
                                              Accommodation Violated RFRA in
                                                                                                      Mandate and the accommodation                         basis of its religious beliefs, complying
                                              Many Instances
                                                                                                      process imposes a substantial burden on               with the Mandate or participating in the
                                                 Before the Religious IFC, the                        entities that object to both, and is the              accommodation process, and is subject
                                              Departments had previously contended                    least restrictive means of advancing a                to penalties or disadvantages that would
                                              that the Mandate did not impose a                       compelling government interest. The                   have applied in this context if it chose
                                              substantial burden on entities and                      Departments now reaffirm the                          neither. See also Sharpe Holdings, 801
                                              individuals under RFRA; that it was                                                                           F.3d at 942. Likewise, reconsideration of
                                                                                                      conclusion set forth in the Religious
                                              supported by a compelling government                                                                          these issues has also led the
                                                                                                      IFC, that requiring certain religiously
                                              interest; and that it was, in combination                                                                     Departments to conclude that the
                                                                                                      objecting entities or individuals to
                                              with the accommodation, the least                                                                             Mandate imposes a substantial burden
                                                                                                      choose between the Mandate, the
                                              restrictive means of advancing that                                                                           on the religious beliefs of an individual
                                                                                                      accommodation, or incurring penalties
                                              interest. With respect to the coverage                                                                        employee who opposes coverage of
                                                                                                      for noncompliance imposes a
                                              Mandate itself, apart from the                                                                                some (or all) contraceptives in his or her
                                                                                                      substantial burden on religious exercise
                                              accommodation, and as applied to                                                                              plan on the basis of his or her religious
                                                                                                      under RFRA.
                                              entities with sincerely held religious                                                                        beliefs, and would be able to obtain a
                                              objections, that argument was rejected                  a. Substantial Burden                                 plan that omits contraception from a
                                              in Hobby Lobby, which held that the                                                                           willing employer or issuer (as
                                                                                                        The Departments concur with the
                                              Mandate imposes a substantial burden                                                                          applicable), but cannot obtain one solely
                                                                                                      description of substantial burdens
                                              and was not the least restrictive means                                                                       because the Mandate requires that
                                                                                                      expressed recently by the Department of
                                              of achieving any compelling                                                                                   employer or issuer to provide a plan
                                                                                                      Justice:
                                              governmental interest. See 134 S. Ct. at                                                                      that covers all FDA-approved
                                              2775–79. In the Religious IFC, the                         A governmental action substantially                contraceptives. The Departments
                                              Departments revisited its earlier                       burdens an exercise of religion under RFRA
                                                                                                                                                            disagree with commenters that contend
                                              conclusions and reached a different                     if it bans an aspect of an adherent’s religious
                                                                                                      observance or practice, compels an act                the accommodation did not impose a
                                              view, concluding that requiring                         inconsistent with that observance or practice,        substantial burden on religiously
                                              compliance through the Mandate or                       or substantially pressures the adherent to            objecting entities, and agree with other
                                              accommodation constituted a                             modify such observance or practice.                   commenters and some courts and judges
                                              substantial burden on the religious                        Because the government cannot second-              that concluded the accommodation can
                                              exercise of many entities or individuals                guess the reasonableness of a religious belief        be seen as imposing a substantial
                                              with religious objections, did not serve                or the adherent’s assessment of the                   burden on religious exercise in many
                                              a compelling interest, and was not the                  connection between the government mandate             instances.
                                              least restrictive means of serving a                    and the underlying religious belief, the
                                              compelling interest, so that requiring                  substantial burden test focuses on the extent         b. Compelling Interest
                                              such compliance led to the violation of                 of governmental compulsion involved. In                  Although the Departments previously
                                                                                                      general, a government action that bans an
                                              RFRA in many instances. (82 FR at                       aspect of an adherent’s religious observance
                                                                                                                                                            took the position that the application of
                                              47806).                                                 or practice, compels an act inconsistent with         the Mandate to certain objecting
                                                 In general, commenters disagreed                     that observance or practice, or substantially         employers was necessary to serve a
                                              about this issue. Some commenters                       pressures the adherent to modify such                 compelling governmental interest, the
                                              agreed with the Departments, and with                   observance or practice, will qualify as a             Departments have concluded, after
khammond on DSK30JT082PROD with RULES2




                                              some courts, that requiring entities to                 substantial burden on the exercise of                 reassessing the relevant interests and, in
                                              choose between the contraceptive                        religion.16                                           light of the public comments received,
                                              Mandate and its accommodation                             The Mandate and accommodation                       that it does not. This is based on several
                                              violated their rights under RFRA,                       under the previous regulation forced                  independent reasons.
                                              because it imposed a substantial burden                                                                          First, as discussed above, the
                                              on their religious exercise, did not                      16 See Federal Law Protections for Religious        structure of section 2713(a)(4) and the
                                              advance a compelling government                         Liberty, 82 FR 49668, 49669 (Oct. 26, 2017).          ACA evince a desire by Congress to


                                         VerDate Sep<11>2014   20:27 Nov 14, 2018   Jkt 247001   PO 00000   Frm 00012   Fmt 4701   Sfmt 4700   E:\FR\FM\15NOR2.SGM   15NOR2
                                                           Case 4:18-cv-00825-O
                                                             Federal                  Document
                                                                     Register / Vol. 83,           19-9 Filed
                                                                                         No. 221 / Thursday,   02/05/19
                                                                                                             November      Page
                                                                                                                      15, 2018    12 ofand
                                                                                                                               / Rules   55 Regulations
                                                                                                                                              PageID 39257547

                                              grant a great amount of discretion on the                     plans, and HHS’s and DOL’s lack of                       Third, the Departments now believe
                                              issue of whether, and to what extent, to                      authority under the PHS Act or ERISA                  the administrative record on which the
                                              require contraceptive coverage in health                      to require TPAs of those plans to                     Mandate rested was—and remains—
                                              plans pursuant to section 2713(a)(4).                         provide such coverage, led to significant             insufficient to meet the high threshold
                                              This informs the Departments’                                 disparity in the requirement to provide               to establish a compelling governmental
                                              assessment of whether the interest in                         contraceptive coverage among nonprofit                interest in ensuring that women covered
                                              mandating the coverage constitutes a                          organizations with religious objections               by plans of objecting organizations
                                              compelling interest, as doing so imposes                      to the coverage.                                      receive cost-free contraceptive coverage
                                              a substantial burden on religious                                Third party administrators for some,               through those plans. The Mandate is not
                                              exercise. As the Department of Justice                        but not all, religious nonprofit                      narrowly tailored to advance the
                                              has explained, ‘‘[t]he strict scrutiny                        organizations were subject to                         government’s interests and appears both
                                              standard applicable to RFRA is                                enforcement for failure to provide                    overinclusive and underinclusive. It
                                              exceptionally demanding,’’ and ‘‘[o]nly                       contraceptive coverage under the                      includes some entities where a
                                              those interests of the highest order can                      accommodation, depending on whether                   contraceptive coverage requirement
                                              outweigh legitimate claims to the free                        they administer a self-insured church                 seems unlikely to be effective, such as
                                              exercise of religion, and such interests                      plan. Notably, many of those nonprofit                religious organizations of certain faiths,
                                              must be evaluated not in broad                                organizations were not houses of                      which, according to commenters,
                                              generalities but as applied to the                            worship or integrated auxiliaries. Under              primarily hire persons who agree with
                                              particular adherent.’’ 17                                     section 3(33)(C) of ERISA, organizations              their religious views or make their
                                                 Second, since the day the                                  whose employees participate in self-                  dedication to their religious views
                                              contraceptive Mandate came into effect                        insured church plans need not be                      known to potential employees who are
                                              in 2011, the Mandate has not applied in                       churches so long as they are controlled               expected to respect those views. The
                                              many circumstances. To begin, the ACA                         by or ‘‘share[ ] common religious bonds               Mandate also does not apply to a
                                              does not apply the Mandate, or any part                       and convictions with’’ a church or                    significant number of entities
                                              of the preventive services coverage                           convention or association of churches.                encompassing many employees and for-
                                              requirements, to grandfathered plans.                         The effect is that many similar religious             profit businesses, such as grandfathered
                                              To continue, the Departments under the                        organizations were being treated                      plans. And it does not appear to target
                                              last Administration provided                                  differently with respect to their                     the population defined, at the time the
                                              exemptions to the Mandate and                                 employees receiving contraceptive                     Guidelines were developed, as being the
                                              expanded those exemptions through                             coverage based solely on whether                      most at-risk of unintended pregnancy,
                                              multiple rulemaking processes. Those                          organization employees participate in a               that is, ‘‘women who are aged 18 to 24
                                              rulemaking processes included an                              church plan.                                          years and unmarried, who have a low
                                              accommodation that effectively left                              This arrangement encompassed                       income, who are not high school
                                              employees of many non-exempt                                  potentially hundreds of religious non-                graduates, and who are members of a
                                              religious nonprofit entities without                          profit organizations that were not                    racial or ethnic minority.’’ 19 Rather
                                              contraceptive coverage, in particular                         covered by the exemption for houses of                than focusing on this group, the
                                              with respect to self-insured church                           worship and integrated auxiliaries. For               Mandate is a broad-sweeping
                                              plans exempt from ERISA. Under the                            example, the Departments were sued by                 requirement across employer-provided
                                              previous accommodation, once a self-                          two large self-insured church plans—                  coverage and the individual and group
                                              insured church plan filed a self-                                                                                   health insurance markets.
                                                                                                            Guidestone and Christian Brothers.18
                                              certification or notice, the                                                                                           The Department received conflicting
                                                                                                            Guidestone is a plan organized by the
                                              accommodation relieved it of any                                                                                    comments on this issue. Some
                                                                                                            Southern Baptist convention that covers
                                              further obligation with respect to                                                                                  commenters agreed that the government
                                                                                                            38,000 employers, some of which are
                                              contraceptive services coverage. Having                                                                             does not have a compelling interest in
                                                                                                            exempt as churches or integrated
                                              done so, the accommodation process                                                                                  applying the Mandate to objecting
                                                                                                            auxiliaries, and some of which are not.
                                              would generally have transferred the                                                                                religious employers. They noted that the
                                                                                                            Christian Brothers is a plan that covers
                                              obligation to provide or arrange for                                                                                expanded exemptions will impact only
                                                                                                            Catholic churches and integrated
                                              contraceptive coverage to a self-insured                                                                            a small fraction of women otherwise
                                                                                                            auxiliaries and has said in litigation that
                                              plan’s third party administrator (TPA).                                                                             affected by the Mandate and argued that
                                              But the Departments recognized that                           it covers about 500 additional entities
                                                                                                            that are not exempt as churches. In                   refusing to provide those exemptions
                                              they lack authority to compel church                                                                                would fail to satisfy the compelling
                                              plan TPAs to provide contraceptive                            several other lawsuits challenging the
                                                                                                            Mandate, the previous Administration                  interest test. Other commenters,
                                              coverage or levy fines against those                                                                                however, argued that the government
                                              TPAs for failing to provide it. This is                       took the position that some plans
                                                                                                            established and maintained by houses of               has a broader interest in the Mandate
                                              because church plans are exempt from                                                                                because all women should be
                                              ERISA pursuant to section 4(b)(2) of                          worship but that included entities that
                                                                                                            were not integrated auxiliaries, were                 considered at-risk of unintended
                                              ERISA. Section 2761(a) of the PHS Act                                                                               pregnancy. But the Institute of Medicine
                                              provides that States may enforce the                          church plans under section 3(33) of
                                                                                                            ERISA and, thus, the Government ‘‘has                 (IOM), in discussing whether
                                              provisions of title XXVII of the PHS Act                                                                            contraceptive coverage is needed,
                                              as they pertain to health insurance                           no authority to require the plaintiffs’
                                                                                                            TPAs to provide contraceptive coverage                provided a very specific definition of
                                              issuers, but does not apply to church                                                                               the population of women most at-risk of
                                              plans that do not provide coverage                            at this time.’’ Roman Catholic
khammond on DSK30JT082PROD with RULES2




                                                                                                            Archdiocese of N.Y. v. Sebelius, 987 F.               unintended pregnancy.20 The
                                              through a policy issued by a health                                                                                 Departments believe it is appropriate to
                                              insurance issuer. The combined result                         Supp. 2d 232, 242 (E.D.N.Y. 2013).
                                                                                                                                                                  consider the government’s interest in
                                              of PHS Act section 2713’s authority to
                                                                                                              18 The Departments take no view on the status of
                                              remove contraceptive coverage                                                                                         19 Institute of Medicine, ‘‘Clinical Preventive
                                                                                                            particular plans under the Employee Retirement
                                              obligations from self-insured church                          Income Security Act of 1974 (ERISA), but simply       Services for Women: Closing the Gaps’’ at 102
                                                                                                            make this observation for the purpose of seeking to   (2011).
                                                17 Id.   at 49670.                                          estimate the impact of these final rules.               20 Id.




                                         VerDate Sep<11>2014         20:27 Nov 14, 2018   Jkt 247001   PO 00000   Frm 00013   Fmt 4701   Sfmt 4700   E:\FR\FM\15NOR2.SGM   15NOR2
                                              57548 Case 4:18-cv-00825-O
                                                      Federal                  Document
                                                              Register / Vol. 83,           19-9 Filed
                                                                                  No. 221 / Thursday,   02/05/19
                                                                                                      November      Page
                                                                                                               15, 2018    13 ofand
                                                                                                                        / Rules   55 Regulations
                                                                                                                                       PageID 393

                                              the contraceptive coverage requirement                  implementation of the ACA, many                       employers’ religious objections to the
                                              using the definition that formed the                    women were able to access                             contraceptive Mandate.
                                              basis of that requirement and the                       contraceptive methods at low or no cost                  Some commenters contended that
                                              justifications the Departments have                     through publicly funded family                        obtaining contraceptive coverage from
                                              offered for it since 2011. The Mandate,                 planning centers and Medicaid;                        other sources could be more difficult or
                                              by its own terms, applies not just to                   existence of these safety net programs                more expensive for women than
                                              women most at-risk of unintended                        may have dampened any impact that the                 obtaining it from their group health plan
                                              pregnancy as identified by the IOM, but                 ACA could have had on contraceptive                   or health insurance plan. The
                                              applies to any non-grandfathered                        use. In addition, cost is not the only                Departments do not believe that such
                                              ‘‘group health plan and a health                        barrier to accessing a full range of                  differences rise to the level of a
                                              insurance issuer offering group or                      method options,’’ and ‘‘[t]he fact that               compelling interest or make it
                                              individual health insurance coverage.’’                 income is not associated with use of                  inappropriate for us to issue the
                                              PHS Act section 2713(a). Similarly, the                 most other methods [besides male                      expanded exemptions set forth in these
                                              exemptions and accommodation in                         sterilization and withdrawal] obtained                final rules. Instead, after considering
                                              previous rules, and the expanded                        through health care settings may reflect              this issue, the Departments conclude
                                              exemptions in these rules, do not apply                 broader access to affordable and/or free              that the religious liberty interests that
                                              only to coverage for women most at-risk                                                                       would be infringed if we do not offer the
                                                                                                      contraception made possible through
                                              of unintended pregnancy, but to plans                                                                         expanded exemptions are not
                                                                                                      programs such as Title X.’’
                                              where a qualifying objection exists                                                                           overridden by the impact on those who
                                              based on sincerely held religious beliefs                  Fifth, the Departments previously                  will no longer obtain contraceptives
                                              without regard to the types of women                    created the accommodation, in part, as                through their employer sponsored
                                              covered in those plans. Seen in this                    a way to provide for payments of                      coverage as a result. This is discussed in
                                              light, the Departments believe there is a               contraceptives and sterilization in a way             more detail in following section, II.D.,
                                              serious question whether the                            that is ‘‘seamless’’ with the coverage                Burdens on Third Parties.
                                              administrative record supports the                      that eligible employers provide to their
                                              conclusion that the Mandate, as applied                 plan participants and their beneficiaries.            D. Burdens on Third Parties
                                              to religious objectors encompassed by                   (80 FR 41318). As noted above, some                     The Departments received a number
                                              the expanded exemptions, is narrowly                    commenters contended that                             of comments on the question of burdens
                                              tailored to achieve the interests                       seamlessness between contraceptive                    that these rules might impose on third
                                              previously identified by the                            coverage and employer sponsored                       parties. Some commenters asserted that
                                              government. Whether and to what                         insurance is important and is a                       the expanded exemptions and
                                              extent it is certain that an interest in                compelling governmental interest, while               accommodation do not impose an
                                              health is advanced by refraining from                   other commenters disagreed. Neither                   impermissible or unjustified burden on
                                              providing expanded religious                            Congress, nor the Departments in other                third parties, including on women who
                                              exemptions is discussed in more detail                  contexts, have concluded that                         might not otherwise receive
                                              below in section II.F., Health Effects of               seamlessness, as such, is a compelling                contraceptive coverage with no cost-
                                              Contraception and Pregnancy.                            interest in the federal government’s                  sharing. These included commenters
                                                 Fourth, the availability of                          delivery of contraceptive coverage. For               agreeing with the Departments’
                                              contraceptive coverage from other                       example, the preventive services                      explanations in the Religious IFC,
                                              possible sources—including some                         Mandate itself does not require                       stating that unintended pregnancies
                                              objecting entities that are willing to                  contraceptive coverage and does not                   were decreasing before the Mandate was
                                              provide some (but not all)                              apply to grandfathered plans, thereby                 implemented, and asserting that any
                                              contraceptives, or from other                           failing to guarantee seamless                         benefit that third parties might receive
                                              governmental programs for low-income                                                                          in getting contraceptive coverage does
                                                                                                      contraceptive coverage. The exemption
                                              women—detracts from the government’s                                                                          not justify forcing religious persons to
                                                                                                      for houses of worship and integrated
                                              interest to refuse to expand exemptions                                                                       provide such products in violation of
                                                                                                      auxiliaries, and the application of the
                                              to the Mandate. The Guttmacher                                                                                their beliefs. Other commenters
                                                                                                      accommodation to certain self-insured
                                              Institute recently published a study that                                                                     disagreed, asserting that the expanded
                                                                                                      church plans, also represents a failure to
                                              concluded, ‘‘[b]etween 2008 and 2014,                                                                         exemptions unacceptably burden
                                              there were no significant changes in the                achieve seamless contraceptive
                                                                                                      coverage. HHS’s Title X program                       women who might lose contraceptive
                                              overall proportion of women who used
                                                                                                      provides contraceptive coverage in a                  coverage as a result. They contended the
                                              a contraceptive method both among all
                                                                                                      way that is not necessarily seamless                  exemptions may remove contraceptive
                                              women and among women at risk of
                                                                                                      with beneficiaries’ employer sponsored                coverage, causing women to have higher
                                              unintended pregnancy,’’ and ‘‘there was
                                                                                                      insurance plans. After reviewing the                  contraceptive costs, fewer contraceptive
                                              no significant increase in the use of
                                                                                                      public comments and reconsidering this                options, less ability to use
                                              methods that would have been covered
                                                                                                      issue, the Departments no longer believe              contraceptives more consistently, more
                                              under the ACA (most or moderately
                                                                                                      that if a woman working for an objecting              unintended pregnancies,22 births spaced
                                              effective methods) during the most
                                              recent time period (2012–2014)                          religious employer receives                           more closely, and workplace, economic,
                                              excepting small increases in implant                    contraceptive access in ways that are                 or societal inequality. Still other
                                              use.’’ 21 In discussing why they did not                not seamless to her employer sponsored                commenters took the view that other
                                              see such an effect from the Mandate, the                insurance, a compelling government                    laws or protections, such as those found
khammond on DSK30JT082PROD with RULES2




                                              authors suggested that ‘‘[p]rior to the                 interest has nevertheless been                        in the First or Fifth Amendments,
                                                                                                      undermined. Therefore the Departments                 prohibit the expanded exemptions,
                                                21 M.L. Kavanaugh et al., Contraceptive method        conclude that guaranteeing                            which those commenters view as
                                              use in the United States: trends and characteristics    seamlessness between contraceptive
                                              between 2008, 2012 and 2014, 97 Contraception 14,                                                               22 Some commenters attempted to quantify the

                                              14–21 (2018), available at http://
                                                                                                      access and employer sponsored                         costs of unintended pregnancy, but failed to
                                              www.contraceptionjournal.org/article/S0010-             insurance does not constitute a                       persuasively estimate the population of women that
                                              7824(17)30478-X/pdf.                                    compelling interest that overrides                    this exemption may affect.



                                         VerDate Sep<11>2014   20:27 Nov 14, 2018   Jkt 247001   PO 00000   Frm 00014   Fmt 4701   Sfmt 4700   E:\FR\FM\15NOR2.SGM   15NOR2
                                                       Case 4:18-cv-00825-O
                                                         Federal                  Document
                                                                 Register / Vol. 83,           19-9 Filed
                                                                                     No. 221 / Thursday,   02/05/19
                                                                                                         November      Page
                                                                                                                  15, 2018    14 ofand
                                                                                                                           / Rules   55 Regulations
                                                                                                                                          PageID 39457549

                                              prioritizing religious liberty of                       ultimately benefit, notwithstanding any               Government could decide that all
                                              exempted entities over the religious                    expanded exemptions—including                         supermarkets must sell alcohol for the
                                              liberty, conscience, or choices of women                through grandfathering of plans, the                  convenience of customers (and thereby
                                              who would not receive contraceptive                     previous religious exemptions, and the                exclude Muslims with religious
                                              coverage where an exemption is used.                    failure of the accommodation to require               objections from owning supermarkets),
                                                 The Departments note that the                        delivery of contraceptive coverage in                 or it could decide that all restaurants
                                              exemptions in the Religious IFC and                     various self-insured church plan                      must remain open on Saturdays to give
                                              these final rules, like the exemptions                  contexts.                                             employees an opportunity to earn tips
                                              created by the previous Administration,                    In addition, the Government is under               (and thereby exclude Jews with
                                              do not impermissibly burden third                       no constitutional obligation to fund                  religious objections from owning
                                              parties. Initially, the Departments                     contraception. Cf. Harris v. McRae, 448               restaurants).’’ Id.
                                              observe that these final rules do not                   U.S. 297 (1980) (holding that, although                  When government relieves burdens
                                              create a governmental burden; rather,                   the Supreme Court has recognized a                    on religious exercise, it does not violate
                                              they relieve a governmental burden. The                 constitutional right to abortion, there is            the Establishment Clause; rather, ‘‘it
                                              ACA did not impose a contraceptive                      no constitutional obligation for                      follows the best of our traditions.’’
                                              coverage requirement. HHS exercised                     government to pay for abortions). Even                Zorach v. Clauson, 343 U.S. 306, 314
                                              discretion granted to HRSA by the                       more so may the Government refrain                    (1952). The Supreme Court’s cases
                                              Congress to include contraceptives in                   from requiring private citizens, in                   ‘‘leave no doubt that in commanding
                                              the Guidelines issued under section                     violation of their religious beliefs, to              neutrality the Religion Clauses do not
                                              2713(a)(4). That decision is what created               cover contraception for other citizens.               require the government to be oblivious
                                              and imposed a governmental burden.                      Cf. Rust v. Sullivan, 500 U.S. 173, 192–              to impositions that legitimate exercises
                                              These rules simply relieve part of that                 93 (1991) (‘‘A refusal to fund protected              of state power may place on religious
                                              governmental burden. If some third                      activity, without more, cannot be                     belief and practice.’’ Board of Educ. of
                                              parties do not receive contraceptive                    equated with the imposition of a                      Kiryas Joel Village Sch. Dist. v. Grumet,
                                              coverage from private parties who the                   ‘penalty’ on that activity.’’). The                   512 U.S. 687, 705 (1994). Rather, the
                                              government chose not to coerce, that                    constitutional rights of liberty and                  Supreme Court ‘‘has long recognized
                                              result exists in the absence of                         privacy do not require the government                 that the government may (and
                                              governmental action—it is not a result                  to force private parties to provide                   sometimes must) accommodate religious
                                              the government has imposed. Calling                     contraception to other citizens and do                practices and that it may do so without
                                              that result a governmental burden rests                 not prohibit the government from                      violating the Establishment Clause.’’
                                              on an incorrect presumption: that the                   protecting religious objections to such               Corporation of the Presiding Bishop of
                                              government has an obligation to force                   governmental mandates, especially                     the Church of Jesus Christ of Latter-Day
                                              private parties to benefit those third                  where, as here, the mandate is not an                 Saints v. Amos, 483 U.S. 327, 334 (1987)
                                              parties and that the third parties have a               explicit statutory requirement.23 The                 (quoting Hobbie v. Unemployment
                                              right to those benefits. But Congress did               Departments do not believe that the                   Appeals Comm’n of Fla., 480 U.S. 136,
                                              not create a right to receive                           Constitution prohibits offering the                   144–45 (1987)). ‘‘[T]here is room for
                                              contraceptive coverage from other                       expanded exemptions in these final                    play in the joints between the Free
                                              private citizens through PHS Act section                rules.                                                Exercise and Establishment Clauses,
                                              2713, other portions of the ACA, or any                    As the Department of Justice has                   allowing the government to
                                              other statutes it has enacted. Although                 observed, the fact that exemptions may                accommodate religion beyond free
                                              some commenters also contended such                     relieve a religious adherent from                     exercise requirements, without offense
                                              a right might exist under treaties the                  conferring a benefit on a third party                 to the Establishment Clause.’’ Cutter v.
                                              Senate has ratified or the Constitution,                ‘‘does not categorically render an                    Wilkinson, 544 U.S. 709, 713 (2005)
                                              the Departments are not aware of any                    exemption unavailable,’’ and RFRA still               (internal quotation omitted). Thus, the
                                              source demonstrating that the                           applies.24 The Departments conclusion                 Supreme Court has upheld a broad
                                              Constitution or a treaty ratified by the                on this matter is consistent with the                 range of accommodations against
                                              Senate creates a right to receive                       Supreme Court’s observation that RFRA                 Establishment Clause challenges,
                                              contraceptive coverage from other                       may require exemptions even from laws                 including the exemption of religious
                                              private citizens.                                       requiring claimants ‘‘to confer benefits              organizations from Title VII’s
                                                 The fact that the government at one                  on third parties.’’ See Hobby Lobby, 134              prohibition against discrimination in
                                              time exercised its administrative                       S. Ct. at 2781 n.37. Here, no law                     employment on the basis of religion, see
                                              discretion to require private parties to                contains such a requirement, but the                  Amos, 483 U.S. at 335–39; a state
                                              provide coverage to benefit other private               Mandate is derived from an                            property tax exemption for religious
                                              parties, does not prevent the                           administrative exercise of discretion                 organizations, see Walz v. Tax Comm’n
                                              government from relieving some or all                   that Congress charged HRSA and the                    of City of New York, 397 U.S. 664, 672–
                                              of the burden of its Mandate. Otherwise,                Departments with exercising. Burdens                  80 (1970); and a state program releasing
                                              any governmental coverage requirement                   that may affect third parties as a result             public school children during the
                                              would be a one-way ratchet. In the                      of revisiting the exercise of agency                  school day to receive religious
                                              Religious IFC and these rules, the                      discretion may be relevant to the RFRA                instruction at religious centers, see
                                              government has simply restored a zone                   analysis, but they cannot be dispositive.             Zorach, 343 U.S. at 315.
                                              of freedom where it once existed. There                 ‘‘Otherwise, for example, the                            Before 2012 (when HRSA’s
                                              is no statutory or constitutional obstacle                                                                    Guidelines went into effect), there was
khammond on DSK30JT082PROD with RULES2




                                              to the government doing so, and the                       23 See, for example, Planned Parenthood Ariz.,      no federal women’s preventive services
                                              doctrine of third-party burdens should                  Inc. v. Am. Ass’n of Pro-Life Obstetricians &         coverage mandate imposed nationally
                                              not be interpreted to impose such an                    Gynecologists, 257 P.3d 181, 196 (Ariz. Ct. App.      on health insurance and group health
                                              obstacle. Such an interpretation would                  2011) (‘‘[A] woman’s right to an abortion or to       plans. The ACA did not require
                                                                                                      contraception does not compel a private person or
                                              be especially problematic given the                     entity to facilitate either.’’).                      contraceptives to be included in HRSA’s
                                              millions of women, in a variety of                        24 See Federal Law Protections for Religious        Guidelines, and it did not require any
                                              contexts, whom the Mandate does not                     Liberty, 82 FR at 49670.                              preventive services required under PHS


                                         VerDate Sep<11>2014   20:27 Nov 14, 2018   Jkt 247001   PO 00000   Frm 00015   Fmt 4701   Sfmt 4700   E:\FR\FM\15NOR2.SGM   15NOR2
                                              57550 Case 4:18-cv-00825-O
                                                      Federal                  Document
                                                              Register / Vol. 83,           19-9 Filed
                                                                                  No. 221 / Thursday,   02/05/19
                                                                                                      November      Page
                                                                                                               15, 2018    15 ofand
                                                                                                                        / Rules   55 Regulations
                                                                                                                                       PageID 395

                                              Act section 2713 to be covered by                       from the expanded exemptions, but they                Solely for the purposes of determining
                                              grandfathered plans. Many States do not                 did not adequately demonstrate that                   whether the rules have a significant
                                              impose contraceptive coverage                           such impacts would occur, and they did                economic impact under Executive Order
                                              mandates, or they offer religious                       not explain whether, or to what extent,               12,866, and in order to estimate the
                                              exemptions to the requirements of such                  they were impacted by the other kinds                 broadest possible impact so as to
                                              coverage mandates—exemptions that                       of instances mentioned above in which                 determine the applicability of the
                                              have not been invalidated by federal or                 no federal mandate of contraceptive                   procedures set forth in that Executive
                                              State courts. The Departments, in                       coverage has applied to certain plans.                Order, the Departments propose that the
                                              previous regulations, exempted houses                   The Departments find no legal                         rules will affect no more than 126,400
                                              of worship and integrated auxiliaries                   prohibition on finalizing these rules                 women of childbearing age who use
                                              from the Mandate. The Departments                       based on the speculative suggestion of                contraceptives covered by the
                                              then issued a temporary enforcement                     an impact on state or local governments,              Guidelines, and conclude the economic
                                              safe harbor allowing religious nonprofit                and we disagree with the suggestion that              impact falls well below $100 million. As
                                              groups to not provide contraceptive                     once we have exercised our discretion                 explained below, that estimate assumes
                                              coverage under the Mandate for almost                   to deny exemptions—no matter how                      that a certain percentage of employers
                                              two additional years. The Departments                   recently or incompletely—we cannot                    which did not cover contraceptives
                                              further expanded the houses of worship                  change course if some state and local                 before the ACA will use these
                                              and integrated auxiliaries exemption                    governments believe they are receiving                exemptions based on sincerely held
                                              through definitional changes. And the                   indirect benefits from the previous                   religious beliefs. The Departments do
                                              Departments created an accommodation                    decision.                                             not actually know that such entities will
                                              process under which many women in                          In addition, these expanded                        do so, however, or that they operate
                                              self-insured church plans may not                       exemptions apply only to a small                      based on sincerely held religious beliefs
                                              ultimately receive contraceptive                        fraction of entities to which the                     against contraceptive coverage. The
                                              coverage. In addition, many                             Mandate would otherwise apply—those                   Departments also explain that other
                                              organizations have not been subject to                  with qualifying religious objections.                 exemptions unaffected by these rules
                                              the Mandate in practice because of                      Public comments did not provide                       may encompass many or most women
                                              injunctions they received through                       reliable data on how many entities                    potentially affected by the expanded
                                              litigation, protecting them from federal                would use these expanded religious                    exemptions. In other words, the houses
                                              imposition of the Mandate, including                    exemptions, in which states women in                  of worship and integrated auxiliaries
                                              under several recently entered                          such plans would reside, how many of                  exemption, the accommodation’s failure
                                              permanent injunctions that will apply                   those women would qualify for or use                  to require contraceptive coverage in
                                              regardless of the issuance of these final               state and local government subsidies of               certain self-insured church plans, the
                                              rules.                                                  contraceptives as a result, or in which               non-applicability of PHS Act section
                                                                                                      states such women, if they are low                    2713 to grandfathered plans, and the
                                                 Commenters offered various                           income, would go without
                                              assessments of the impact these rules                                                                         permanent injunctive relief many
                                                                                                      contraceptives and potentially                        religious litigants have received against
                                              might have on state or local                            experience unintended pregnancies that
                                              governments. Some commenters said                                                                             section 2713(a)(4), may encompass a
                                                                                                      state Medicaid programs would have to                 large percentage of women potentially
                                              that the expanded exemptions will not                   cover. As mentioned above, at least one
                                              burden state or local governments, or                                                                         affected by religious objections, and
                                                                                                      study, published by the Guttmacher
                                              that such burdens should not prevent                                                                          therefore many women in those plans
                                                                                                      Institute, concluded the Mandate has
                                              the Departments from offering those                                                                           may not be impacted by these rules at
                                                                                                      caused no clear increase in
                                              exemptions. Others said that if the                                                                           all. In addition, even if 126,400 women
                                                                                                      contraceptive use; one explanation
                                              Departments provide expanded                                                                                  might be affected by these rules, that
                                                                                                      proposed by the authors of the study is
                                              exemptions, states or local jurisdictions                                                                     number constitutes less than 0.1% of all
                                                                                                      that women eligible for family planning
                                              may face higher costs in providing birth                                                                      women in the United States.25 This
                                                                                                      from safety net programs were already
                                              control to women through government                                                                           suggests that if these rules have any
                                                                                                      receiving free or subsidized
                                              programs. The Departments consider it                                                                         impact on state or local governments, it
                                                                                                      contraceptive access through them,
                                              appropriate to offer expanded                           notwithstanding the Mandate’s effects                 will be statistically de minimus. The
                                              exemptions, notwithstanding the                         on the overall market. Some                           Departments conclude that there is
                                              objection of some state or local                        commenters who opposed the expanded                   insufficient evidence of a potential
                                              governments. The ACA did not require                    exemptions admitted that this                         negative impact of these rules on state
                                              a contraceptive Mandate, and its                        information is unclear at this stage;                 and local governments to override the
                                              discretionary creation by means of                      other commenters that estimated                       appropriateness of deciding to finalize
                                              HRSA’s Guidelines does not translate to                 considerably more individuals and                     these rules.
                                              a benefit that the federal government                   entities would seek an exemption also                   Some commenters contended that the
                                              owes to states or local governments. We                 admitted the difficulty of quantifying                expanded exemptions would constitute
                                              are not aware of instances where the                    estimates.                                            unlawful sex discrimination, such as
                                              various situations recited in the                          In the discussion below concerning                 under section 1557 of the Affordable
                                              previous paragraph, in which the                        estimated economic impacts of these                   Care Act, Title VII of the Civil Rights
                                              federal government has not imposed                      rules, the Departments explain there is               Act of 1964, Title IX of the Education
                                              contraceptive coverage (other than                      not reliable data available to accurately             Amendments of 1972, or the Fifth
khammond on DSK30JT082PROD with RULES2




                                              through the Religious and Moral IFCs),                  estimate the number of women who                      Amendment. Some commenters
                                              have been determined to cause a                         may lose contraceptive coverage under                 suggested the expanded exemptions
                                              cognizable injury to state or local                     these rules, and the Departments set
                                                                                                                                                              25 U.S. Census Bureau, ‘‘Quick Facts: Population
                                              governments. Some states that were                      forth various reasons why it is difficult
                                                                                                                                                            Estimates, July 1, 2017’’ (estimating 325,719,178
                                              opposed to the IFCs submitted                           to know how many entities will use                    persons in the U.S., 50.8% of which are female),
                                              comments objecting to the potential                     these exemptions or how many women                    available at https://www.census.gov/quickfacts/fact/
                                              impacts on their programs resulting                     will be impacted by those decisions.                  table/US/PST045217.



                                         VerDate Sep<11>2014   20:27 Nov 14, 2018   Jkt 247001   PO 00000   Frm 00016   Fmt 4701   Sfmt 4700   E:\FR\FM\15NOR2.SGM   15NOR2
                                                       Case 4:18-cv-00825-O
                                                         Federal                  Document
                                                                 Register / Vol. 83,           19-9 Filed
                                                                                     No. 221 / Thursday,   02/05/19
                                                                                                         November      Page
                                                                                                                  15, 2018    16 ofand
                                                                                                                           / Rules   55 Regulations
                                                                                                                                          PageID 39657551

                                              would discriminate on bases such as                     country will be affected by these                       because the programs were not intended
                                              race, disability, or LGBT status, or that               expanded exemptions.26 In this context,                 to absorb privately insured individuals.
                                              they would disproportionately burden                    the Departments do not believe that an                  Some commenters observed that
                                              certain persons in such categories.                     adjustment to discretionary Guidelines                  contraceptives may be available through
                                                 But these final rules do not                         for women’s preventive services                         other sources, such as a plan of another
                                              discriminate or draw any distinctions                   concerning contraceptives constitutes                   family member and that the expanded
                                              on the basis of sex, pregnancy, race,                   unlawful sex discrimination. Otherwise,                 exemptions will not likely encompass a
                                              disability, socio-economic class, LGBT                  anytime the government exercises its                    very large segment of the population
                                              status, or otherwise, nor do they                       discretion to provide a benefit that is                 otherwise benefitting from the Mandate.
                                              discriminate on any unlawful grounds.                   specific to women (or specific to men),                 Other commenters disagreed, pointing
                                              The expanded exemptions in these rules                  it would constitute sex discrimination                  out that some government programs that
                                              do not authorize entities to comply with                for the government to reconsider that                   provide family planning have income
                                              the Mandate for one person, but not for                 benefit. Under that theory, Hobby Lobby                 and eligibility thresholds, so that
                                              another person, based on that person’s                  itself, and RFRA (on which Hobby                        women earning certain amounts above
                                              status as a member of a protected class.                Lobby’s holding was based), which                       those levels would need to pay full cost
                                              Instead they allow entities that have                   provided a religious exemption to this                  for contraceptives if they were no longer
                                              sincerely held religious objections to                  Mandate for many businesses, would be                   covered in their health plans.
                                              providing some or all contraceptives                    deemed discriminatory against women                        The Departments do not believe that
                                              included in the Mandate to not be                       because the underlying women’s                          these general considerations make it
                                              forced to provide coverage of those                     preventive services requirement is a                    inappropriate to issue the expanded
                                              items to anyone.                                        benefit for women, not for men. Such                    exemptions set forth in these rules. In
                                                 These commenters’ contentions about                  conclusions are not consistent with                     addition, the Departments note that the
                                              discrimination are unpersuasive for still               legal doctrines concerning sex                          HHS Office of Population Affairs,
                                              additional reasons. First, Title VII is                 discrimination.                                         within the Office of the Assistant
                                              applicable to discrimination committed                     It is not clear that these expanded                  Secretary for Health, has recently issued
                                              by employers, and these rules have been                 exemptions will significantly burden                    a proposed regulation to amend the
                                              issued in the government’s capacity as                  women most at risk of unintended                        regulations governing its Title X family
                                              a regulator of group health plans and                   pregnancies. Some commenters                            planning program. The proposed
                                              group and individual health insurance,                  observed that contraceptives are often                  regulation would amend the definition
                                              not an employer. See also In Re Union                   readily accessible at relatively low cost.              of ‘‘low income family’’—individuals
                                              Pac. R.R. Emp’t Practices Litig., 479 F.3d              Other commenters disagreed. Some                        eligible for free or low cost
                                              936, 940–42 & n.1 (8th Cir. 2007)                       objected to the suggestion in the                       contraceptive services—to include
                                              (holding that Title VII ‘‘does not require              Religious IFC that many forms of                        women who are unable to obtain certain
                                              coverage of contraception because                       contraceptives are available for around                 family planning services under their
                                              contraception is not a gender-specific                  $50 per month and other forms, though                   employer-sponsored health coverage
                                              term like potential pregnancy, but rather               they bear a higher one-time cost, cost a                due to their employers’ religious beliefs
                                              applies to both men and women’’).                       similar amount over the duration of use.                or moral convictions (see 83 FR 25502).
                                              Second, these rules create no disparate                 But some of those commenters cited                      If that regulation is finalized as
                                              impact. The women’s preventive                          sources maintaining that birth control                  proposed, it could further reduce any
                                              services mandate under section                          pills can cost up to $600 per year (that                potential effect of these final rules on
                                              2713(a)(4), and the contraceptive                       is, $50 per month), and said that IUDs,                 women’s access to contraceptives. That
                                              Mandate promulgated under such                          which can last three to six years or                    proposal also demonstrates that the
                                              preventive services mandate, already                    more,27 can cost $1,100 (that is, less                  government has other means available
                                              inures to the specific benefit of                       than $50 per month over the duration of                 to it for increasing women’s access to
                                              women—men are denied any benefit                        use). Some commenters said that, for                    contraception. Some of those means are
                                              from that section. Both before and after                lower income women, contraceptives                      less restrictive of religious exercise than
                                              these final rules, section 2713(a)(4) and               can be available at free or low cost                    imposition of the contraceptive Mandate
                                              the Guidelines issued under that section                through government programs (federal                    on employers with sincerely held
                                              treat women’s preventive services in                    programs offering such services include,                religious objections to providing such
                                              general, and female contraceptives                      for example, Medicaid, Title X,                         coverage.
                                              specifically, more favorably than they                  community health center grants, and                        Some commenters stated that the
                                              treat male preventive services or male                  Temporary Assistance for Needy                          expanded exemptions would violate
                                              contraceptives.                                         Families (TANF)). Other commenters                      section 1554 of the ACA. That section
                                                 It is simply not the case that the                   contended that many women in                            says the Secretary of HHS ‘‘shall not
                                              government’s implementation of section                  employer-sponsored coverage might not                   promulgate any regulation’’ that
                                              2713(a)(4) is discriminatory against                    qualify for those programs, although                    ‘‘creates any unreasonable barriers to
                                              women because exemptions are                            that sometimes occurs because their                     the ability of individuals to obtain
                                              expanded to encompass religious                         incomes are above certain thresholds or                 appropriate medical care,’’ ‘‘impedes
                                              objections. The previous regulations, as                                                                        timely access to health care services,’’
                                              discussed elsewhere herein, do not                         26 Below, the Departments estimate that no more      ‘‘interferes with communications
                                              require contraceptive coverage in a host                than 126,400 women of childbearing age will be          regarding a full range of treatment
                                              of plans, including grandfathered plans,                affected by the expanded exemptions. As noted
                                                                                                                                                              options between the patient and the
khammond on DSK30JT082PROD with RULES2




                                                                                                      above, this is less than 0.1% of the over 165 million
                                              plans of houses of worship, and—                        women in the United States. The Departments             provider,’’ ‘‘restricts the ability of health
                                              through inability to enforce the                        previously estimated that, at most 120,000 women        care providers to provide full disclosure
                                              accommodation on certain third party                    of childbearing age would be affected by the            of all relevant information to patients
                                              administrators—plans of many religious                  expanded exemptions. See Religious IFC, 82 FR           making health care decisions,’’ ‘‘violates
                                                                                                      47,823–84.
                                              non-profits in self-insured church plans.                  27 See, for example, Planned Parenthood, ‘‘IUD,’’    the principles of informed consent and
                                              Below, the Departments estimate that                    https://www.plannedparenthood.org/learn/birth-          the ethical standards of health care
                                              few women of childbearing age in the                    control/iud.                                            professionals,’’ or ‘‘limits the


                                         VerDate Sep<11>2014   20:27 Nov 14, 2018   Jkt 247001   PO 00000   Frm 00017   Fmt 4701   Sfmt 4700   E:\FR\FM\15NOR2.SGM   15NOR2
                                              57552 Case 4:18-cv-00825-O
                                                      Federal                  Document
                                                              Register / Vol. 83,           19-9 Filed
                                                                                  No. 221 / Thursday,   02/05/19
                                                                                                      November      Page
                                                                                                               15, 2018    17 ofand
                                                                                                                        / Rules   55 Regulations
                                                                                                                                       PageID 397

                                              availability of health care treatment for               below, consistent with longstanding                   Section 9833 of the Code, section 734 of
                                              the full duration of a patient’s medical                federal laws to protect religious beliefs.            ERISA, and section 2792 of the PHS Act
                                              needs.’’ 42 U.S.C. 18114. Such                             In short, the Departments do not                   authorize the Secretaries of the
                                              commenters urged, for example, that the                 believe sections 1554 or 1557 of the                  Treasury, Labor, and HHS (collectively,
                                              Religious IFC created unreasonable                      ACA, other nondiscrimination statutes,                the Secretaries) to promulgate any
                                              barriers to the ability of individuals to               or any constitutional doctrines, create               interim final rules that they determine
                                              obtain appropriate medical care,                        an affirmative obligation to create,                  are appropriate to carry out the
                                              particularly in areas they said may have                maintain, or impose a Mandate that                    provisions of chapter 100 of the Code,
                                              a disproportionately high number of                     forces covered entities to provide                    part 7 of subtitle B of title I of ERISA,
                                              entities likely to take advantage of the                coverage of preventive contraceptive                  and part A of title XXVII of the PHS Act,
                                              exemption.                                              services in health plans. The ACA’s                   which include sections 2701 through
                                                 The Departments disagree with these                  grant of authority to HRSA to provide                 2728 of the PHS Act and the
                                              comments about section 1554. The                        for, and support, the Guidelines is not               incorporation of those sections into
                                              Departments issued previous                             transformed by any of the laws cited by               section 715 of ERISA and section 9815
                                              exemptions and accommodations that                      commenters into a requirement that,                   of the Code. The Religious and Moral
                                              allowed various plans to not provide                    once those Guidelines exist, they can                 IFCs fall under those statutory
                                              contraceptive coverage on the basis of                  never be reconsidered or amended                      authorizations for the use of interim
                                              religious objections. The Departments,                  because doing so would only affect                    final rulemaking. Prior to the Religious
                                                                                                      women’s coverage or would allegedly                   IFC, the Departments issued three
                                              which administer both ACA section
                                                                                                      impact particular populations                         interim final rules implementing this
                                              1554 and PHS Act section 2713, did not
                                                                                                      disparately.                                          section of the PHS Act because of the
                                              conclude that the exemptions or                            Members of the public have widely
                                              accommodations in those regulations                                                                           needs of covered entities for immediate
                                                                                                      divergent views on whether expanding                  guidance and the weighty matters
                                              violated section 1554. Moreover, the                    the exemptions is good public policy.
                                              decision not to impose a governmental                                                                         implicated by the HRSA Guidelines,
                                                                                                      Some commenters said the exemptions                   including issuance of new or revised
                                              mandate is not the ‘‘creation’’ of a                    would burden workers, families, and the
                                              ‘‘barrier,’’ especially when that mandate                                                                     exemptions or accommodations. (75 FR
                                                                                                      economic and social stability of the                  41726; 76 FR 46621; 79 FR 51092). The
                                              requires private citizens to provide                    country, and interfere with the
                                              services to other private citizens. Nor, in                                                                   Departments also had good cause to
                                                                                                      physician-patient relationship. Other                 issue the Religious IFC as interim final
                                              any event, are the exemptions from the                  commenters disagreed, favoring the
                                              Mandate unreasonable. Section 1554 of                                                                         rules, for the reasons discussed therein.
                                                                                                      public policy behind expanding the                       In any event, the objections of some
                                              the ACA does not require the                            exemptions and arguing that the                       commenters to the issuance of the
                                              Departments to require coverage of, or to               exemptions would not interfere with the               Religious IFC as interim final rules with
                                              keep in place a requirement to cover,                   physician-patient relationship. For all               request for comments does not prevent
                                              certain services, including                             the reasons explained at length in this               the issuance of these final rules. These
                                              contraceptives, that was issued pursuant                preamble, the Departments have                        final rules are being issued after
                                              to HHS’s exercise of discretion under                   determined that these rules are good                  receiving and thoroughly considering
                                              section 2713(a)(4). Nor does section                    policy. Because of the importance of the              public comments as requested in the
                                              1554 prohibit the Departments from                      religious liberty values being                        Religious IFC. These final rules
                                              providing exemptions for burdens on                     accommodated, the limited impact of                   therefore comply with the APA’s notice
                                              religious exercise, or, as is the case here,            these rules, and uncertainty about the                and comment requirements.
                                              from refraining to impose the Mandate                   impact of the Mandate overall according
                                              in cases where religious exercise would                 to some studies, the Departments do not               F. Health Effects of Contraception and
                                              be burdened by it. In light of RFRA and                 believe these rules will have any of the              Pregnancy
                                              the First Amendment, providing                          drastic negative consequences on third                  The Departments received numerous
                                              religious exemptions is a reasonable                    parties or society that some opponents                comments on the health effects of
                                              administrative response in the context                  of these rules have suggested.                        contraception and pregnancy. As noted
                                              of this federally mandated burden,                                                                            above, some commenters supported the
                                              especially since the burden itself is a                 E. Interim Final Rulemaking
                                                                                                                                                            expanded exemptions, and others urged
                                              subregulatory creation that does not                      The Departments received several                    that contraceptives be removed from the
                                              apply in various contexts. Religious                    comments about their decision to issue                Guidelines entirely, based on the view
                                              exemptions from federal mandates in                     the Religious IFC as interim final rules              that pregnancy and the unborn children
                                              sensitive health contexts have existed in               with requests for comments, instead of                resulting from conception are not
                                              federal laws for decades, and President                 as a notice of proposed rulemaking.                   diseases or unhealthy conditions that
                                              Obama referenced them when he issued                    Several commenters asserted that the                  are properly the subject of preventive
                                              Executive Order 13535 (March 24,                        Departments had the authority to issue                care coverage. Such commenters further
                                              2010), declaring that, under the ACA,                   the Religious IFC in that way, agreeing               contended that hormonal contraceptives
                                              ‘‘longstanding Federal laws to protect                  that the Departments had explicit                     may present health risks to women. For
                                              conscience (such as the Church                          statutory authority to do so, good cause              example, they contended that studies
                                              Amendment, 42 U.S.C. 300a–7, and the                    under the Administrative Procedure Act                show certain contraceptives cause or are
                                              Weldon Amendment, section 508(d)(1)                     (APA), or both. Other commenters held                 associated with an increased risk of
                                              of Pub. L. 111–8) remain intact,’’ and                  the opposite view, contending that there              depression,28 venous thromboembolic
khammond on DSK30JT082PROD with RULES2




                                              that ‘‘[n]umerous executive agencies                    was neither statutory authority to issue
                                              have a role in ensuring that these                      the rules on an interim final basis, nor                 28 Commenters cited Charlotte Wessel Skovlund

                                              restrictions are enforced, including the                good cause under the APA to make the                  et al., ‘‘Association of Hormonal Contraception with
                                              HHS.’’ While the text of Executive Order                rules immediately effective.                          Depression,’’ 73 JAMA Psychiatry 1154, 1154
                                                                                                                                                            (published online Sept. 28, 2016) (‘‘Use of
                                              13535 does not require the expanded                       The Departments continue to believe                 hormonal contraception, especially among
                                              exemptions issued in these rules, the                   legal authority existed to issue the                  adolescents, was associated with subsequent use of
                                              expanded exemptions are, as explained                   Religious IFC as interim final rules.                 antidepressants and a first diagnosis of depression,



                                         VerDate Sep<11>2014   20:27 Nov 14, 2018   Jkt 247001   PO 00000   Frm 00018   Fmt 4701   Sfmt 4700   E:\FR\FM\15NOR2.SGM   15NOR2
                                                        Case 4:18-cv-00825-O
                                                          Federal                  Document
                                                                  Register / Vol. 83,           19-9 Filed
                                                                                      No. 221 / Thursday,   02/05/19
                                                                                                          November      Page
                                                                                                                   15, 2018    18 ofand
                                                                                                                            / Rules   55 Regulations
                                                                                                                                           PageID 39857553

                                              disease,29 fatal pulmonary embolism,30                  breast, cervical, and liver cancers.34                 disease.37 Some commenters said that
                                              thrombotic stroke and myocardial                        Some commenters also observed that                     pregnancy presents various health risks,
                                              infarction (particularly among women                    fertility awareness based methods of                   such as blood clots, bleeding, anemia,
                                              who smoke, are hypertensive, or are                     birth spacing are free of similar health               high blood pressure, gestational
                                              older),31 hypertension,32 HIV–1                         risks since they do not involve ingestion              diabetes, and death. Some commenters
                                              acquisition and transmission,33 and                     of chemicals. Some commenters                          also contended that increased access to
                                                                                                      contended that contraceptive access                    contraception reduces abortions.
                                              suggesting depression as a potential adverse effect     does not reduce unintended pregnancies                    Some commenters said that, in the
                                              of hormonal contraceptive use.’’).                      or abortions.                                          Religious IFC, the Departments made
                                                 29 Commenters cited the Practice Committee of
                                                                                                         Other commenters disagreed, citing a                incorrect statements concerning
                                              the American Society for Reproductive Medicine,
                                              ‘‘Hormonal Contraception: Recent Advances and           variety of studies they contend show                   scientific studies. For example, some
                                              Controversies,’’ 82 Fertility and Sterility S20, S26    health benefits caused by, or associated               commenters argued there is no proven
                                              (2004); V.A. Van Hylckama et al., ‘‘The Venous          with, contraceptive use or the                         increased risk of breast cancer or other
                                              Thrombotic Risk of Oral Contraceptives, Effects of
                                              Estrogen Dose and Progestogen Type: Results of the      prevention of unintended pregnancy.                    risks among contraceptive users. They
                                              MEGA Case-Control Study,’’ 339 Brit. Med. J.            Commenters cited, for example, the                     criticized the Religious IFC for citing
                                              339b2921 (2009); Y. Vinogradova et al., ‘‘Use of        2011 IOM Report’s discussions of the                   studies, including one previewed in the
                                              Combined Oral Contraceptives and Risk of Venous         negative effects associated with                       2011 IOM Report itself (Agency for
                                              Thromboembolism: Nested Case-Control Studies
                                              Using the QResearch and CPRD Databases,’’ 350           unintended pregnancies, as well as                     Healthcare Research and Quality Report
                                              Brit. Med. J. 350h2135 (2015) (‘‘Current exposure to    other studies. Such commenters                         No.: 13–E002–EF (June 2013) (cited
                                              any combined oral contraceptive was associated          contended that, by reducing unintended                 above)), discussing an association
                                              with an increased risk of venous thromboembolism                                                               between contraceptive use and
                                              . . . compared with no exposure in the previous
                                                                                                      pregnancy, contraceptives reduce the
                                              year.’’); ;. Lidegaard et al., ‘‘Hormonal               risk of unaddressed health                             increased risks of breast and cervical
                                              contraception and risk of venous thromboembolism:       complications, low birth weight,                       cancer, and concluding there are no net
                                              national follow-up study,’’ 339 Brit. Med. J. b2890     preterm birth, infant mortality, and                   cancer-reducing benefits of
                                              (2009): M. de Bastos et al., ‘‘Combined oral                                                                   contraceptive use. As described in the
                                              contraceptives: venous thrombosis,’’ Cochrane
                                                                                                      maternal mortality.35 Commenters also
                                              Database Syst. Rev. (no. 3, 2014). CD010813. doi:       said studies show contraceptives are                   Religious IFC, 82 FR at 47804, the 2013
                                              10.1002/14651858.CD010813.pub2, available at            associated with a reduced risk of                      Agency for Healthcare Research and
                                              https://www.ncbi.nlm.nih.gov/                           conditions such as ovarian cancer,                     Quality study, and others, reach
                                              pubmed?term=24590565; L.J Havrilesky et al., ‘‘Oral                                                            conclusions with which these
                                              Contraceptive User for the Primary Prevention of
                                                                                                      colorectal cancer, and endometrial
                                              Ovarian Cancer,’’ Agency for Healthcare Research        cancer,36 and that contraceptives treat                commenters appear to disagree. The
                                              and Quality, Report No. 13–E002–EF (June 2013),         such conditions as endometriosis,                      Departments consider it appropriate to
                                              available at https://archive.ahrq.gov/research/         polycystic ovarian syndrome, migraines,                take into account both of those studies,
                                              findings/evidence-based-reports/ocusetp.html; and                                                              as well as the studies cited by
                                              Robert A. Hatcher et al., Contraceptive Technology
                                                                                                      pre-menstrual pain, menstrual
                                              405–07 (Ardent Media 18th rev. ed. 2004).               regulation, and pelvic inflammatory                    commenters who disagree with those
                                                 30 Commenters cited N.R. Poulter, ‘‘Risk of Fatal                                                           conclusions.
                                              Pulmonary Embolism with Oral Contraceptives,’’          https://www.sciencedaily.com/releases/2011/10/            Some commenters further criticized
                                              355 Lancet 2088 (2000).                                 111003195253.htm.                                      the Departments for saying two studies
                                                 31 Commenters cited ;. Lidegaard et al.,                34 Commenters cited ‘‘Oral Contraceptives and
                                                                                                                                                             cited by the 2011 IOM Report, which
                                              ‘‘Thrombotic Stroke and Myocardial Infarction with      Cancer Risk’’ (Mar. 21, 2012, National Cancer
                                              Hormonal Contraception,’’ 366 N. Eng. J. Med. 2257,     Institute (reviewed Feb. 22, 2018), https://
                                                                                                                                                             asserted an associative relationship
                                              2257 (2012) (risks ‘‘increased by a factor of 0.9 to    www.cancer.gov/about-cancer/causes-prevention/         between contraceptive use and
                                              1.7 with oral contraceptives that included ethinyl      risk/hormones/oral-contraceptives-fact-sheet; L.J      decreases in unintended pregnancy, did
                                              estradiol at a dose of 20 mg and by a factor of 1.3     Havrilesky et al., ‘‘Oral Contraceptive User for the   not on their face establish a causal
                                              to 2.3 with those that included ethinyl estradiol at    Primary Prevention of Ovarian Cancer,’’ Agency for
                                              a dose of 30 to 40 mg’’); Practice Committee of the     Healthcare Research and Quality, Report No. 13–
                                                                                                                                                             relationship between a broad coverage
                                              American Society for Reproductive Medicine,             E002–EF (June 2013), available at https://             mandate and decreases in unintended
                                              ‘‘Hormonal Contraception’’; M. Vessey et al.,           archive.ahrq.gov/research/findings/evidence-based-     pregnancy. In this respect, as noted in
                                              ‘‘Mortality in Relation to Oral Contraceptive Use       reports/ocusetp.html; S.N. Bhupathiraju et al.,        the Religious IFC,38 the purpose for the
                                              and Cigarette Smoking,’’ 362 Lancet 185, 185–91         ‘‘Exogenous hormone use: Oral contraceptives,
                                              (2003); WHO Collaborative Study of Cardiovascular       postmenopausal hormone therapy, and health
                                                                                                                                                             Departments’ reference to such studies
                                              Disease and Steroid Hormone Contraception,              outcomes in the Nurses’ Health Study,’’ 106 Am. J.     was to highlight the difference between
                                              ‘‘Acute Myocardial Infarction and Combined Oral         Pub. Health 1631, 1631–37 (2016); The World            a causal relationship and an associative
                                              Contraceptives: Results of an International             Health Organization Department of Reproductive         one, as well as the difference between
                                              Multicentre Case-Control Study,’’ 349 Lancet 1202,      Health and Research, ‘‘The Carcinogenicity of
                                              1202–09(1997); K.M. Curtis et al., Combined Oral        Combined Hormonal Contraceptives and Combined
                                                                                                                                                             saying contraceptive use has a certain
                                              Contraceptive Use Among Women With                      Menopausal Treatment’’, World Health                   effect and saying a contraceptive
                                              Hypertension: A Systematic Review, 73                   Organization (Sept. 2005), http://www.who.int/         coverage mandate (or, more specifically,
                                              Contraception 73179, 179–88 (2006); L.A. Gillum et      reproductivehealth/topics/ageing/cocs_hrt_             the part of that mandate affected by
                                              al., ‘‘Ischemic stroke risk with oral contraceptives:   statement.pdf; and the American Cancer Society,
                                              A meta analysis,’’ 284 JAMA 72, 72–78 (2000),           ‘‘Known and Probably Human Carcinogens,’’
                                                                                                                                                             certain exemptions) will necessarily
                                              available at https://www.ncbi.nlm.nih.gov/pubmed/       American Cancer Society (rev. Nov. 3, 2016),           have (or negate, respectively) such an
                                              10872016; and Robert A. Hatcher et al.,                 https://www.cancer.org/cancer/cancer-causes/           effect.
                                              Contraceptive Technology 404–05, 445 (Ardent            general-info/known-and-probable-human-                    Commenters disagreed about the
                                              Media 18th rev. ed. 2004).                              carcinogens.html.
                                                 32 Commenters cited Robert A. Hatcher et al.,           35 Citing, e.g., Conde-Agudelo A, Rosas-Bermudez
                                                                                                                                                             effects of some FDA-approved
                                              Contraceptive Technology 407, 445 (Ardent Media         A, Kafury-Goeta AC. Birth spacing and risk of          contraceptives on embryos. Some
                                              18th rev. ed. 2004).                                    adverse perinatal outcomes: a meta-analysis. JAMA
khammond on DSK30JT082PROD with RULES2




                                                 33 Commenters cited Renee Heffron et al., ‘‘Use of   2006;295:1809–23, and John Hopkins Bloomberg             37 Citing, e.g., id., and American College of

                                              Hormonal Contraceptives and Risk of HIV–1               Public Health School of Health, Contraception Use      Obstetricians and Gynecologists, Committee on
                                              Transmission: A Prospective Cohort Study,’’ 12          Averts 272,000 Maternal Deaths Worldwide,              Health Care for Underserved Women. (2015,
                                              Lancet Infectious Diseases 19, 24 (2012) (‘‘Use of      https://www.jhsph.edu/news/news-releases/2012/         January). Committee Opinion Number 615: Access
                                              hormonal contraceptives was associated with a two-      ahmed-contraception.html.                              to Contraception. As discussed below, to the extent
                                              times increase in the risk of HIV–1 acquisition by         36 Citing, e.g., Schindler, A.E. (2013). Non-       that contraceptives are prescribed to treat existing
                                              women and HIV–1 transmission from women to              contraceptive benefits of oral hormonal                health conditions, and not for preventive purposes,
                                              men.’’); and ‘‘Hormonal Contraception Doubles HIV       contraceptives. International Journal of               the Mandate would not be applicable.
                                              Risk, Study Suggests,’’ Science Daily (Oct. 4, 2011),   Endocrinology and Metabolism, 11 (1), 41–47.             38 82 FR at 47803–04.




                                         VerDate Sep<11>2014   20:27 Nov 14, 2018   Jkt 247001   PO 00000   Frm 00019   Fmt 4701   Sfmt 4700   E:\FR\FM\15NOR2.SGM   15NOR2
                                              57554 Case 4:18-cv-00825-O
                                                      Federal                  Document
                                                              Register / Vol. 83,           19-9 Filed
                                                                                  No. 221 / Thursday,   02/05/19
                                                                                                      November      Page
                                                                                                               15, 2018    19 ofand
                                                                                                                        / Rules   55 Regulations
                                                                                                                                       PageID 399

                                              commenters agreed with the quotation,                   sincere religious objections to providing                this discussion, while other commenters
                                              in the Religious IFC, of FDA materials 39               contraception coverage on this basis.                    disagreed. Commenters who supported
                                              that indicate that some items it has                    The Supreme Court has already                            the expanded exemptions cited these
                                              approved as contraceptives may prevent                  recognized that such a view can form                     and similar sources suggesting that
                                              the implantation of an embryo after                     the basis of a sincerely held religious                  denying expanded exemptions to the
                                              fertilization. Some of those commenters                 belief under RFRA.40 Even though there                   Mandate is not a narrowly tailored way
                                              cited additional scientific sources to                  is a plausible scientific argument against               to advance the Government’s interests
                                              argue that certain approved                             the view that certain contraceptives                     in reducing teen pregnancy, and
                                              contraceptives may prevent                              have mechanisms of action that may                       suggesting there are means of doing so
                                              implantation, and that, in some cases,                  prevent implantation, there is also a                    that are less restrictive of religious
                                              some contraceptive items may even                       plausible scientific argument in favor of                exercise.42 Some commenters opposing
                                              dislodge an embryo shortly after                        it—as demonstrated, for example, by                      the expanded exemptions stated that
                                              implantation. Other commenters                          FDA’s statement that some                                school-based health centers provide
                                              disagreed with the sources cited in the                 contraceptives may prevent                               access to contraceptives, thus increasing
                                              Religious IFC and cited additional                      implantation and by some scientific                      use of contraceptives by sexually active
                                              studies on that issue. Some commenters                  studies cited by commenters. The                         students. They also cited studies
                                              further criticized the Departments for                  Departments believe in this context we                   concluding that certain decreases in
                                              asserting in the Religious IFC that some                have a sufficient rationale to offer                     teen pregnancy are attributable to
                                              persons believe those possible effects                  expanded religious exemptions with                       increased contraceptive use.43
                                              are ‘‘abortifacient.’’                                  respect to this Mandate.                                    Many commenters opposing the
                                                 The objection on this issue appears to                  The Departments also received                         Religious IFC misunderstood the
                                              be partially one of semantics. People                   comments about their discussion of the                   Departments’ discussion of this issue.
                                              disagree about whether to define                        uncertain effects of the expanded                        Teens are a significant part, though not
                                              ‘‘conception’’ or ‘‘pregnancy’’ to occur                exemptions on teen sexual activity. In                   the entirety, of women the IOM
                                              at fertilization, when the sperm and                    this respect, the Departments stated,                    identified as being most at risk of
                                              ovum unite, or days later at                            ‘‘With respect to teens, the Santelli and                unintended pregnancy. The
                                              implantation, when that embryo has                      Melnikas study cited by IOM 2011                         Departments do not take a position on
                                              undergone further cellular development,                 observes that, between 1960 and 1990,                    the empirical question of whether
                                              travelled down the fallopian tube, and                  as contraceptive use increased, teen                     contraception has caused certain
                                              implanted in the uterine wall. This                     sexual activity outside of marriage                      reductions in teen pregnancy. Rather,
                                              question is independent of the question                 likewise increased (although the study                   we note that studies suggesting various
                                              of what mechanisms of action FDA-                       does not assert a causal relationship).                  causes of teen pregnancy and
                                              approved or cleared contraceptives may                  Another study, which proposed an                         unintended pregnancy in general
                                              have. It is also a separate question from               economic model for the decision to                       support the Departments’ conclusion
                                              whether members of the public assert,                   engage in sexual activity, stated that                   that it is difficult to establish causation
                                              or believe, that it is appropriate to                   ‘[p]rograms that increase access to                      between granting religious exemptions
                                              consider the items ‘‘abortifacient’’—that               contraception are found to decrease teen                 to the contraceptive Mandate and either
                                              is, a kind of abortion, or a medical                    pregnancies in the short run but                         an increase in teen pregnancies in
                                              product that causes an abortion—                        increase teen pregnancies in the long                    particular, or unintended pregnancies in
                                              because they believe abortion means to                  run.’ ’’ 41 Some commenters agreed with                  general. For example, a 2015 study
                                              cause the demise of a post-fertilization                                                                         investigating the decline in teen
                                              embryo inside the mother’s body.                           40 ‘‘Although many of the required, FDA-              pregnancy since 1991 attributed it to
                                              Commenters referenced scientific                        approved methods of contraception work by                multiple factors (including but not
                                                                                                      preventing the fertilization of an egg, four of those    limited to reduced sexual activity,
                                              studies and sources on both sides of the                methods (those specifically at issue in these cases)
                                              issue of whether certain contraceptives                 may have the effect of preventing an already
                                                                                                                                                               falling welfare benefit levels, and
                                              prevent implantation. Commenters and                    fertilized egg from developing any further by            expansion of family planning services in
                                              litigants have positively stated that                   inhibiting its attachment to the uterus. See Brief for   Medicaid, with the latter accounting for
                                                                                                      HHS in No. 13–354, pp. 9–10, n. 4; FDA, Birth            less than 13 percent of the decline), and
                                              some of them view certain                               Control: Medicines to Help You.’’ Hobby Lobby, 134
                                              contraceptives as abortifacients, for this              S. Ct. at 2762–63. ‘‘The Hahns have accordingly
                                                                                                                                                               concluded ‘‘that none of the relatively
                                              reason. See also Hobby Lobby, 134 U.S.                  excluded from the group-health-insurance plan they       easy, policy-based explanations for the
                                              at 2765 (‘‘The Hahns have accordingly                   offer to their employees certain contraceptive           recent decline in teen childbearing in
                                                                                                      methods that they consider to be                         the United States hold up very well to
                                              excluded from the group-health-                         abortifacients. . . . Like the Hahns, the Greens
                                              insurance plan they offer to their                      believe that life begins at conception and that it
                                                                                                                                                               careful empirical scrutiny.’’ 44 One
                                              employees certain contraceptive                         would violate their religion to facilitate access to
                                                                                                                                                                  42 See Helen Alvaré, ‘‘No Compelling Interest:
                                                                                                      contraceptive drugs or devices that operate after
                                              methods that they consider to be                        that point.’’ Id. at 2765–66.                            The ‘Birth Control’ Mandate and Religious
                                              abortifacients.’’).                                        41 Citing J.S. Santelli & A.J. Melnikas, ‘‘Teen       Freedom,’’ 58 Vill. L. Rev. 379, 400–02 (2013)
                                                 The Departments do not take a                        fertility in transition: recent and historic trends in   (discussing the Santelli & Melnikas study and the
                                              position on the scientific, religious, or               the United States,’’ 31 Ann. Rev. Pub. Health 371,       Arcidiacono study cited above, and other research
                                                                                                      375–76 (2010), and Peter Arcidiacono et al., Habit       that considers the extent to which reduction in teen
                                              moral debates on this issue by                                                                                   pregnancy is attributable to sexual risk avoidance
                                                                                                      Persistence and Teen Sex: Could Increased Access
                                              recognizing that some people have                       to Contraception Have Unintended Consequences            rather than to contraception access).
                                                                                                                                                                  43 See, for example, Lindberg L., Santelli J.,
                                                                                                      for Teen Pregnancies? (2005), available at http://
khammond on DSK30JT082PROD with RULES2




                                                 39 FDA’s guide ‘‘Birth Control: Medicines To Help    public.econ.duke.edu/∼psarcidi/addicted13.pdf.           ‘‘Understanding the Decline in Adolescent Fertility
                                              You,’’ specifies that various approved                  See also K. Buckles & D. Hungerman, ‘‘The                in the United States, 2007–2012,’’ 59 J. Adolescent
                                              contraceptives, including Levonorgestrel, Ulipristal    Incidental Fertility Effects of School Condom            Health 577–83 (Nov. 2016), https://doi.org/10.1016/
                                              Acetate, and IUDs, work mainly by preventing            Distribution Programs,’’ Nat’l Bureau of Econ.           j.jadohealth.2016.06.024; see also Comment of The
                                              fertilization and ‘‘may also work . . . by preventing   Research Working Paper No. 22322 (June 2016),            Colorado Health Foundation, submission ID CMS–
                                              attachment (implantation) to the womb (uterus)’’ of     available at http://www.nber.org/papers/w22322           2014–0115–19635, www.regulations.gov (discussing
                                              a human embryo after fertilization. Available at        (‘‘access to condoms in schools increases teen           teen pregnancy data from Colorado).
                                              https://www.fda.gov/forconsumers/byaudience/            fertility by about 10 percent’’ and increased               44 Kearney MS and Levine PB, ‘‘Investigating

                                              forwomen/freepublications/ucm313215.htm.                sexually transmitted infections).                        recent trends in the U.S. birth rate,’’ 41 J. Health



                                         VerDate Sep<11>2014   20:27 Nov 14, 2018   Jkt 247001   PO 00000   Frm 00020   Fmt 4701   Sfmt 4700   E:\FR\FM\15NOR2.SGM     15NOR2
                                                        Case 4:18-cv-00825-O
                                                          Federal                  Document
                                                                  Register / Vol. 83,           19-9 Filed
                                                                                      No. 221 / Thursday,   02/05/19
                                                                                                          November      Page
                                                                                                                   15, 2018    20 ofand
                                                                                                                            / Rules   55 Regulations
                                                                                                                                           PageID 40057555

                                              study found that during the teen                             As the Departments stated in the                  effective to more effective methods, and
                                              pregnancy decline between 2007–2012,                      Religious IFC, we do not take a position             that it was ‘‘unclear’’ whether this
                                              teen sexual activity was also                             on the variety of empirical questions                Mandate impacted contraceptive use
                                              decreasing.45 One study concluded that                    discussed above. Likewise, these rules               because there was no significant
                                              falling unemployment rates in the 1990s                   do not address the substantive question              increase in the use of contraceptive
                                              accounted for 85% of the decrease in                      of whether HRSA should include                       methods the Mandate covered.51 These
                                              rates of first births among 18–19 year-                   contraceptives in the women’s                        commenters also noted that, in the 29
                                              old African Americans.46 Another study                    preventive services Guidelines issued                States where contraceptive coverage
                                              found that the representation of African-                 under section 2713(a)(4). Rather,                    mandates have been imposed
                                              American teachers was associated with                     reexamination of the record and review               statewide,52 those mandates have not
                                              a significant reduction in the African-                   of the public comments has reinforced                necessarily lowered rates of unintended
                                              American teen pregnancy rate.47 One                       the Departments’ conclusion that                     pregnancy (or abortion) overall.53 Other
                                              study concluded that an ‘‘increase in the                 significantly more uncertainty and                   commenters, however, disputed the
                                              price of the Pill on college campuses                     ambiguity exists on these issues than                significance of these state statistics,
                                              . . . did not increase the rates of                       the Departments previously                           noting that of the 29 states with
                                              unintended pregnancy.’’ 48 Similarly,                     acknowledged when we declined to                     contraceptive coverage mandates, only
                                              one study from England found that,                        extend the exemption to certain                      four states have laws that match the
                                              where funding for teen pregnancy                          objecting organizations and individuals.             federal requirements in scope. Some
                                              prevention was reduced, there was no                      The uncertainty surrounding these                    also observed that, even in states with
                                              evidence that the reduction led to an                     weighty and important issues makes it                state contraceptive coverage mandates,
                                              increase in teen pregnancies.49 Some                      appropriate to maintain the expanded                 self-insured group health plans might
                                              commenters also cited studies, which                      exemptions and accommodation if and                  escape those requirements, and some
                                              are not limited to the issue of teen                      for as long as HRSA continues to                     states do not mandate the contraceptives
                                              pregnancy, that have found many                           include contraceptives in the                        to be covered at no out-of-pocket cost to
                                              women who have abortions report that                      Guidelines. The federal government has               the beneficiary.
                                              they were using contraceptives when                       a long history, particularly in certain                 The Departments have considered
                                              they became pregnant.50                                   sensitive and multi-faceted health                   these experiences as relevant to the
                                                                                                        issues, of providing religious                       effect the expanded exemptions in these
                                              Econ. 15–29 (2015), available at https://                 exemptions from governmental                         rules might have on the Mandate more
                                              www.sciencedirect.com/science/article/abs/pii/            mandates. These final rules are                      broadly. The state mandates apply to a
                                              S0167629615000041.
                                                 45 See, for example, K. Ethier et al., ‘‘Sexual
                                                                                                        consistent with that history and with                very large number of plans and plan
                                              Intercourse Among High School Students—29                 the discretion Congress vested in the                participants, notwithstanding ERISA
                                              States and United States Overall, 2005–2015,’’ 66         Departments for implementing the ACA.                preemption, and public commenters did
                                              CDC Morb. Mortal. Wkly Report 1393, 1393–97 (Jan.                                                              not point to studies showing those state
                                              5, 2018), available at http://dx.doi.org/10.15585/        G. Health and Equality Effects of                    mandates reduced unintended
                                              mmwr.mm665152a1 (‘‘Nationwide, the proportion             Contraceptive Coverage Mandates                      pregnancies. The federal contraceptive
                                              of high school students who had ever had sexual
                                              intercourse decreased significantly overall. . . .’’).       The Departments also received                     Mandate, likewise, applies to a broad,
                                                 46 Colen CG, Geronimus AT, and Phipps MG,              comments about the health and equality               but not entirely comprehensive, number
                                              ‘‘Getting a piece of the pie? The economic boom of        effects of the Mandate more broadly.                 of employers. For example, to the extent
                                              the 1990s and declining teen birth rates in the           Some commenters contended that the
                                              United States,’’ 63 Social Science & Med. 1531–45
                                                                                                                                                             that houses of worship and integrated
                                              (Sept. 2006), available at https://                       contraceptive Mandate promotes the                   auxiliaries may have self-insured to
                                              www.sciencedirect.com/science/article/pii/                health and equality of women,                        avoid state health insurance
                                              S027795360600205X.                                        especially low income women and                      contraceptive coverage mandates or for
                                                 47 Atkins DN and Wilkins VM, ‘‘Going Beyond
                                                                                                        promotes female participation and                    other reasons, those groups are, and
                                              Reading, Writing, and Arithmetic: The Effects of
                                              Teacher Representation on Teen Pregnancy Rates,’’         equality in the workforce. Other                     have been, exempt from the federal
                                              23 J. Pub. Admin. Research & Theory 771–90 (Oct.          commenters contended that there was                  Mandate prior to the Religious IFC. The
                                              1, 2013), available at https://academic.oup.com/          insufficient evidence that the expanded              exemptions as set forth in the Religious
                                              jpart/article-abstract/23/4/771/963674.                   exemptions would harm those interests.               IFC and in these final rules leave the
                                                 48 E. Collins & B. Herchbein, ‘‘The Impact of

                                              Subsidized Birth Control for College Women:
                                                                                                        Some of those commenters further                     contraceptive Mandate in place for
                                              Evidence from the Deficit Reduction Act,’’ U. Mich.       questioned whether there was evidence                nearly all entities and plans to which
                                              Pop. Studies Ctr. Report 11–737 (May 2011),               that broad health coverage mandates of               the Mandate has applied. The
                                              available at https://www.psc.isr.umich.edu/pubs/          contraception lead to increased                      Departments are not aware of data
                                              pdf/rr11-737.pdf (‘‘[I]ncrease in the price of the Pill
                                              on college campuses . . . did not increase the rates      contraceptive use, reductions in                     showing that these expanded
                                              of unintended pregnancy or sexually transmitted           unintended pregnancies, or reductions                exemptions would negate any reduction
                                              infections for most women’’).                             in negative effects said to be associated            in unintended pregnancies that might
                                                 49 See D. Paton & L. Wright, ‘‘The effect of
                                                                                                        with unintended pregnancies. In
                                              spending cuts on teen pregnancy,’’ 54 J. Health                                                                  51 Kavanaugh,   97 Contraception at 14–21.
                                              Econ. 135, 135–46 (2017), available at https://
                                                                                                        particular, some commenters discussed
                                                                                                                                                               52 See Guttmacher Institute, ‘‘Insurance Coverage
                                              www.sciencedirect.com/science/article/abs/pii/            the study quoted above, published and
                                                                                                                                                             of Contraceptives’’ (June 11, 2018); Kaiser Family
                                              S0167629617304551 (‘‘Contrary to predictions              revised by the Guttmacher Institute in               Foundation, ‘‘State Requirements for Insurance
                                              made at the time of the cuts, panel data estimates        October 2017, concluding that through                Coverage of Contraceptives,’’ Henry J Kaiser Family
                                              provide no evidence that areas which reduced                                                                   Foundation (Jan. 1, 2018), https://www.kff.org/
                                              expenditure the most have experienced relative
                                                                                                        2014 there were no significant changes
                                                                                                                                                             other/state-indicator/state-requirements-for-
                                                                                                        in the overall proportion of women who
khammond on DSK30JT082PROD with RULES2




                                              increases in teenage pregnancy rates. Rather,                                                                  insurance-coverage-of-contraceptives/?current
                                              expenditure cuts are associated with small                used a contraceptive method both                     Timeframe=0&sortModel=%7B%22colId%22:
                                              reductions in teen pregnancy rates’’).                    among all women and among women at                   %22Location%22,%22sort%22:%22asc%22%7D.
                                                 50 Commenters cited, for example, Guttmacher                                                                  53 See Michael J. New, ‘‘Analyzing the Impact of
                                                                                                        risk of unintended pregnancy, that there
                                              Institute, ‘‘Fact Sheet: Induced Abortion in the                                                               State Level Contraception Mandates on Public
                                              United States’’ (Jan. 2018) (‘‘Fifty-one percent of       was no significant shift from less                   Health Outcomes,’’ 13 Ave Maria L. Rev. 345 (2015),
                                              abortion patients in 2014 were using a                                                                         available at http://avemarialaw-law-review.
                                              contraceptive method in the month they became             www.guttmacher.org/sites/default/files/factsheet/    avemarialaw.edu/Content/articles/
                                              pregnant’’), available at https://                        fb_induced_abortion.pdf.                             vXIII.i2.new.final.0809.pdf.



                                         VerDate Sep<11>2014    20:27 Nov 14, 2018   Jkt 247001   PO 00000   Frm 00021   Fmt 4701   Sfmt 4700   E:\FR\FM\15NOR2.SGM     15NOR2
                                              57556 Case 4:18-cv-00825-O
                                                      Federal                  Document
                                                              Register / Vol. 83,           19-9 Filed
                                                                                  No. 221 / Thursday,   02/05/19
                                                                                                      November      Page
                                                                                                               15, 2018    21 ofand
                                                                                                                        / Rules   55 Regulations
                                                                                                                                       PageID 401

                                              result from a broad contraceptive                       women delay or forego health care                     provision of those protections to
                                              coverage mandate.                                       overall under the ACA 54 and that,                    preserve religious exercise in this health
                                                 Some commenters expressed concern                    according to studies, coverage of                     care context as an appropriate policy
                                              that providing exemptions to the                        contraceptives without cost-sharing has               option, notwithstanding the widely
                                              Mandate that private parties provide                    increased use of contraceptives in                    divergent effects that public
                                              contraception may lead to exemptions                    certain circumstances. Some                           commenters have predicted based on
                                              regarding other medications or services,                commenters also argued that studies                   different studies they cited. Providing
                                              like vaccines. The exemptions provided                  show that decreases in unintended                     the protections for religious exercise set
                                              in these rules, however, do not apply                   pregnancies are due to broader access of              forth in the Religious IFC and these final
                                              beyond the contraceptive coverage                       contraceptives. Finally, some                         rules is not inconsistent with the ACA,
                                              requirement implemented through                         commenters argued that birth control                  and brings this Mandate into better
                                              section 2713(a)(4). Specifically, PHS Act               access generally has led to social and                alignment with various other federal
                                              section 2713(a)(2) requires coverage of                 economic equality for women.                          conscience protections in health care,
                                              ‘‘immunizations,’’ and these exemptions                    The Departments have reviewed the                  some of which have been in place for
                                              do not encompass that requirement. The                  comments, including studies submitted                 decades.
                                              fact that the Departments have                          by commenters either supporting or
                                              exempted houses of worship and                          opposing these expanded exemptions.                   III. Description of the Text of the
                                              integrated auxiliaries from the                         Based on our review, it is not clear that             Regulations and Response to
                                              contraceptive Mandate since 2011 did                    merely expanding exemptions as done                   Additional Public Comments
                                              not lead to those entities receiving                    in these rules will have a significant                   Here, the Departments describe the
                                              exemptions under section 2713(a)(2)                     effect on contraceptive use and health,               regulatory text set forth prior to the
                                              concerning vaccines. In addition,                       or workplace equality, for the vast                   Religious IFC, the regulations from that
                                              hundreds of entities have sued the                      majority of women benefitting from the                IFC, public comments in response to the
                                              Departments over the implementation of                  Mandate. There is conflicting evidence                specific regulatory text set forth in the
                                              section 2713(a)(4), leading to two                      regarding whether the Mandate alone, as               IFC, the Departments’ response to those
                                              decisions of the U.S. Supreme Court,                    distinct from birth control access more               comments, and, in consideration of
                                              but no similar wave of lawsuits has                     generally, has caused increased                       those comments, the regulatory text as
                                              challenged section 2713(a)(2). The                      contraceptive use, reduced unintended                 finalized in this final rule. As noted
                                              expanded exemptions in these final                      pregnancies, or eliminated workplace                  above, various members of the public
                                              rules are consistent with a long history                disparities, where all other women’s                  provided comments that were
                                              of statutes protecting religious beliefs                preventive services were covered                      supportive, or critical, of the Religious
                                              from certain health care mandates                       without cost sharing. Without taking a                IFC overall, or of significant policies
                                              concerning issues such as sterilization,                definitive position on those evidentiary              pertaining to those regulations. To the
                                              abortion and birth control.                             issues, however, we conclude that the                 extent those comments apply to the
                                                 Some commenters took issue with the                  Religious IFC and these final rules—                  following regulatory text, the
                                              conclusion set forth in the Religious                   which merely withdraw the Mandate’s                   Departments have responded to them
                                              IFC, which is similar to that asserted in               requirement from what appears to be a                 above. This section of the preamble
                                              the 2017 Guttmacher study, that ‘‘[t]he                 small group of newly exempt entities                  responds to comments that pertain more
                                              role that the contraceptive coverage                    and plans—are not likely to have                      specifically to particular regulatory text.
                                              guarantee played in impacting use of                    negative effects on the health or equality            A. Restatement of Statutory
                                              contraception at the national level                     of women nationwide. We also                          Requirements of PHS Act Section
                                              remains unclear, as there was no                        conclude that the expanded exemptions                 2713(a) and (a)(4) (26 CFR 54.9815–
                                              significant increase in the use of                      are an appropriate policy choice left to              2713(a)(1) and (a)(1)(iv), 29 CFR
                                              methods that would have been covered                    the agencies under the relevant statutes,
                                                                                                                                                            2590.715–2713(a)(1) and (a)(1)(iv), and
                                              under the ACA.’’ They observed that                     and, thus, are an appropriate exercise of
                                                                                                                                                            45 CFR 147.130(a)(1) and (a)(1)(iv))
                                              more women have coverage of                             the Departments’ discretion.
                                              contraceptives and contraception                           Moreover, we conclude that the best                   The previous regulations restated the
                                              counseling under the Mandate and that                   way to balance the various policy                     statutory requirements of section
                                              more contraceptives are provided                        interests at stake in the Religious IFC               2713(a) of the PHS Act, at 26 CFR
                                              without co-pays than before. Still other                and these final rules is to provide the               54.9815–2713(a)(1) and (a)(1)(iv), 29
                                              commenters argued that the Mandate, or                  expanded exemptions set forth herein,                 CFR 2590.715–2713(a)(1) and (a)(1)(iv),
                                              other expansions of contraceptive                       even if certain effects may occur among               and 45 CFR 147.130(a)(1) and (a)(1)(iv).
                                              coverage, have led women to increase                    the populations actually affected by the              The Religious IFC modified these
                                              their use of contraception in general, or               employment of these exemptions. These                 restatements to more closely align them
                                              to change from less effective, less                     rules will provide tangible protections               with the text of PHS Act section 2713(a)
                                              expensive contraceptive methods to                      for religious liberty, and impose fewer               and (a)(4).
                                              more effective, more expensive                          governmental burdens on various                          Previous versions of these rules had
                                              contraceptive methods. Some                             entities and individuals, some of whom                varied from the statutory language. PHS
                                              commenters lamented that exemptions                     have contended for several years that                 Act section 2713(a) and (a)(4) require
                                              would include exemption from the                        denying them an exemption from the                    group health plans and health insurance
                                              requirement to cover contraception                      contraceptive Mandate imposes a                       issuers offering coverage to provide
                                              counseling. Some commenters pointed                     substantial burden on their religious                 coverage without cost sharing for ‘‘such
khammond on DSK30JT082PROD with RULES2




                                              to studies cited in the 2011 IOM Report                 exercise. The Departments view the                    additional preventive care and
                                              recommending contraception be                                                                                 screenings not described in paragraph
                                              included in the Guidelines and argued                      54 Citing, for example, Adelle Simmons et al.,     (1) as provided for in comprehensive
                                              that certain women will go without                      ‘‘The Affordable Care Act: Promoting Better Health    guidelines’’ supported by HRSA. In
                                                                                                      for Women,’’ Table 1, Assistant Secretary for
                                              certain health care, or contraception                   Planning and Evaluation (June 14, 2016), https://
                                                                                                                                                            comparison, the previous version of
                                              specifically, because of cost. They                     aspe.hhs.gov/system/files/pdf/205066/ACAWomen         regulatory restatements of this language
                                              contended that a smaller percentage of                  HealthIssueBrief.pdf.                                 (as drawn from 45 CFR 147.130(a)(1)


                                         VerDate Sep<11>2014   20:27 Nov 14, 2018   Jkt 247001   PO 00000   Frm 00022   Fmt 4701   Sfmt 4700   E:\FR\FM\15NOR2.SGM   15NOR2
                                                       Case 4:18-cv-00825-O
                                                         Federal                  Document
                                                                 Register / Vol. 83,           19-9 Filed
                                                                                     No. 221 / Thursday,   02/05/19
                                                                                                         November      Page
                                                                                                                  15, 2018    22 ofand
                                                                                                                           / Rules   55 Regulations
                                                                                                                                          PageID 40257557

                                              and (a)(1)(iv)) stated the coverage must                acknowledges that the Departments                     paragraph (c) set forth a definition, and
                                              include ‘‘evidence-informed preventive                  have decided Guidelines issued under                  paragraph (d) discussed severability.
                                              care and screenings provided for in                     section 2713(a)(4) will not be provided               The prefatory language to
                                              binding comprehensive health plan                       for or supported to the extent they                   § 147.132(a)(1) stated that HRSA’s
                                              coverage guidelines supported by’’                      exceed the exemptions and                             Guidelines ‘‘must not provide for or
                                              HRSA. The Religious IFC amended this                    accommodation set forth in 45 CFR                     support the requirement of coverage or
                                              language to state, parallel to the                      147.131 and 147.132. Previous versions                payments for contraceptive services’’ for
                                              language in section 2713(a)(4), that the                of the regulation placed that limit in 45             the health plan or coverage of an
                                              coverage must include ‘‘such additional                 CFR 147.130(a)(1), but did not reiterate              ‘‘objecting organization,’’ and thus that
                                              preventive care and screenings not                      it in § 147.130(a)(1)(iv). To clearly set             HRSA ‘‘will exempt’’ such an
                                              described in paragraph (a)(1)(i) of this                forth the applicability of the exemptions             organization from the contraceptive
                                              section as provided for in                              and accommodation, the Departments                    coverage requirments of the Guidelines.
                                              comprehensive guidelines supported                      adopt as final the Religious IFC                      The remainder of paragraph (a)(1),
                                              by’’ HRSA.                                              language, which included the language                 which is discussed in greater detail
                                                 These rules adopt as final, without                  ‘‘subject to §§ 147.131 and 147.132’’ in              below, describes what entities are
                                              change, the provisions in the Religious                 both § 147.130(a)(1) and                              included as objecting organizations.
                                              IFC amending 26 CFR 54.9815–                            § 147.130(a)(1)(iv). Because these final                 This language not only specifies that
                                              2713(a)(1) and (a)(1)(iv), 29 CFR                       rules adopt as final the Religious IFC                certain entities are ‘‘exempt,’’ but also
                                              2590.715–2713(a)(1) and (a)(1)(iv), and                 language which includes the                           explains that the Guidelines shall not
                                              45 CFR 147.130(a)(1) and (a)(1)(iv). In                 exemptions and accommodation in both                  support or provide for an imposition of
                                              this way, the regulatory text better                    §§ 147.131 and 147.132, and not just in               the contraceptive coverage requirement
                                              conforms to the statutory language. In                  § 147.131 as under the previous rules,                to such exempt entities. This is an
                                              paragraph (a)(1) of the final regulations,              the Departments correspondingly                       acknowledgement that section
                                              instead of saying ‘‘must provide                        included references to both sections in               2713(a)(4) requires women’s preventive
                                              coverage for all of the following items                 this part.                                            services coverage only ‘‘as provided for
                                              and services, and may not impose any                       Some commenters supported                          in comprehensive guidelines supported
                                              cost-sharing requirements . . . with                    restoring the statutory language from                 by the Health Resources and Services
                                              respect to those items and services:’’,                 PHS Act section 2713(a) and (a)(4) in                 Administration.’’ To the extent the
                                              the regulation now tracks the statutory                 the regulatory restatements of that                   HRSA Guidelines do not provide for, or
                                              language by saying ‘‘must provide                       language. Other commenters opposed                    support, the application of such
                                              coverage for and must not impose any                    doing so, asserting that Guidelines                   coverage to certain entities or plans, the
                                              cost-sharing requirements . . . for—’’.                 issued pursuant to section 2713(a)(4)                 Affordable Care Act does not require the
                                              By eliminating the language ‘‘coverage                  must be ‘‘evidence-informed’’ and                     coverage. Those entities or plans are
                                              for all of the following items and                      ‘‘binding.’’ The Departments disagree                 ‘‘exempt’’ by not being subject to the
                                              services,’’ and ‘‘with respect to those                 with the position that, even though                   requirements in the first instance.
                                              items and services,’’ the Departments do                Congress omitted those terms from                     Therefore, in describing the entities or
                                              not intend that coverage for specified                  section 2713(a)(4), their regulatory                  plans as ‘‘exempt,’’ and in referring to
                                              items and services will not be required,                restatement of the statutory requirement              the ‘‘exemption’’ encompassing those
                                              but we simply intend to simplify the                    should include those terms. Instead, the              entities or plans, the Departments also
                                              text of the regulation to track the statute             Departments conclude that it is more                  affirm the non-applicability of the
                                              and avoid duplicative language.                         appropriate for the regulatory                        Guidelines to them.
                                                 By specifying that paragraph (a)(1)(iv)              restatements of section 2713(a)(4) to                    The Departments wish to make clear
                                              concerning the women’s preventive                       track the statutory language in this                  that the expanded exemption set forth
                                              services Guidelines encompasses ‘‘such                  regard, namely, ‘‘as provided for in                  in § 147.132(a) applies to several
                                              additional preventive care and                          comprehensive guidelines supported by                 distinct entities involved in the
                                              screenings not described in paragraph                   [HRSA] for purposes of’’ that paragraph.              provision of coverage to the objecting
                                              (a)(1)(i) of this section as provided for in                                                                  employer’s employees. This explanation
                                              comprehensive guidelines supported by                   B. Prefatory Language of Religious                    is consistent with how prior regulations
                                              the Health Resources and Services                       Exemptions (45 CFR 147.132(a)(1))                     have worked by means of similar
                                              Administration for purposes of section                    These final rules adopt as final, with              language. When sections § 147.132(a)(1)
                                              2713(a)(4) of the Public Health Service                 changes based on comments as set forth                and (a)(1)(i) specify that ‘‘[a] group
                                              Act, subject to §§ 147.131 and 147.132,’’               below, the regulatory provision in the                health plan,’’ ‘‘health insurance
                                              the regulatory text also better tracks the              Religious IFC that moved the religious                coverage provided in connection with a
                                              statutory language that the Guidelines                  exemption from 45 CFR 147.131(a) to 45                group health plan,’’ and ‘‘health
                                              are for ‘‘such additional’’ preventive                  CFR 147.132.                                          insurance coverage offered or arranged
                                              services as HRSA may ‘‘provide[ ] for’’                   In the previous regulations, the                    by an objecting organization’’ are
                                              and ‘‘support[ ].’’ This text also                      exemption stated, at § 147.131(a), that               exempt ‘‘to the extent’’ of the objections
                                              eliminates language, not found in the                   HRSA’s Guidelines ‘‘may establish an                  ‘‘as specified in paragraph (a)(2),’’ that
                                              statute, that the Guidelines are                        exemption’’ for the health plan or                    language exempts the group health
                                              ‘‘evidence-informed’’ and ‘‘binding.’’                  coverage of a ‘‘religious employer,’’                 plans of the sponsors that object, and
                                              Congress did not include the word                       defined as ‘‘an organization that is                  their health insurance issuers in
                                              ‘‘binding’’ in PHS Act section 2713, and                organized and operates as a nonprofit                 providing the coverage in those plans
khammond on DSK30JT082PROD with RULES2




                                              did include the words ‘‘evidence-based’’                entity and is referred to in section                  (whether or not the issuers have their
                                              or ‘‘evidence-informed’’ in section                     6033(a)(3)(A)(i) or (iii) of the Internal             own objections). Consequently, with
                                              2713(a)(1) and (a)(3), but omitted such                 Revenue Code.’’ The Religious IFC                     respect to Guidelines issued under
                                              terms from section 2713(a)(4). In this                  moved the exemption to a new                          § 147.130(a)(1)(iv) (and as referenced by
                                              way, the regulatory text better comports                § 147.132, in which paragraph (a)                     the parallel provisions in 26 CFR
                                              with the scope of the statutory text. This              discussed objecting entities, paragraph               54.9815–2713(a)(1)(iv) and 29 CFR
                                              text of paragraph (a)(1)(iv) also                       (b) discussed objecting individuals,                  2590.715–2713(a)(1)(iv)), the plan


                                         VerDate Sep<11>2014   20:27 Nov 14, 2018   Jkt 247001   PO 00000   Frm 00023   Fmt 4701   Sfmt 4700   E:\FR\FM\15NOR2.SGM   15NOR2
                                              57558 Case 4:18-cv-00825-O
                                                      Federal                  Document
                                                              Register / Vol. 83,           19-9 Filed
                                                                                  No. 221 / Thursday,   02/05/19
                                                                                                      November      Page
                                                                                                               15, 2018    23 ofand
                                                                                                                        / Rules   55 Regulations
                                                                                                                                       PageID 403

                                              sponsor, issuer, and plan covered in the                prior to the Religious IFC. Specific                    exempt entities could cause additional
                                              exemption of § 147.132(a)(1) and                        entities to which the expanded                          operational burdens for plans that have
                                              (a)(1)(i) would face no penalty as a                    exemptions apply are discussed below.                   existing processes in place to handle
                                              result of omitting certain contraceptive                   The exemptions contained in                          exemptions. Other commenters,
                                              coverage from the benefits of the plan                  previous regulations, at § 147.131(a), did              however, favored including a self-
                                              participants and beneficiaries. However,                not require exempt entities to submit                   certification process for exempt entities.
                                              while the objection of a plan sponsor (or               any particular self-certification or                    They suggested that entities might abuse
                                              entity that arranges coverage under the                 notice, either to the government or to                  the availability of an exemption or use
                                              plan, as applicable) removes penalties                  their issuer or third party administrator,              exempt status insincerely if no self-
                                              from that plan’s issuer, it only does so                in order to obtain or qualify for the                   certification process exists, and that the
                                              for that plan—it does not affect the                    exemption. Similarly, under the                         Mandate might be difficult to enforce
                                              issuer’s coverage for other group health                expanded exemptions in § 147.132, the                   without a self-certification process.
                                              plans where the plan sponsor has no                     Religious IFC did not require exempt                    Some commenters asked that the
                                              qualifying objection. More information                  entities to comply with a self-                         government publish a list of entities that
                                              on the effects of the objection of a health             certification process. We finalize that                 claim the exemption.
                                              insurance issuer in § 147.132(a)(1)(iii) is             approach in this respect without                           The Departments believe it is
                                              included below.                                         change. Although exempt entities do not                 appropriate to not require exempt
                                                 The exemptions in § 147.132(a)(1)                    need to file notices or certifications of               entities to submit a self-certification or
                                              apply ‘‘to the extent’’ of the objecting                their exemption, and these final rules do               notice. The previous exemption did not
                                              entities’ sincerely held religious                      not impose any new notice                               require a self-certification or notice, and
                                              convictions. Thus, entities that hold a                 requirements on them, existing ERISA                    the Departments did not collect a list of
                                              requisite objection to covering some, but               rules governing group health plans                      all entities that used the exemption. The
                                              not all, contraceptive items would be                   require that, with respect to plans                     Departments believe the approach under
                                              exempt with respect to the items to                     subject to ERISA, a plan document must                  the previous exemption is appropriate
                                              which they object, but not with respect                 include a comprehensive summary of                      for the expanded exemption. Adding a
                                              to the items to which they do not object.               the benefits covered by the plan and a                  self-certification or notice to the
                                              Some commenters said it was unclear                     statement of the conditions for                         exemption process would impose an
                                              whether the plans of entities or                        eligibility to receive benefits. Under                  additional paperwork burden on exempt
                                              individuals that religiously object to                  ERISA, the plan document identifies                     entities that the previous regulations did
                                              some but not all contraceptives would                   what benefits are provided to                           not impose, and would also involve
                                              be exempt from being required to cover                  participants and beneficiaries under the                additional public costs if those
                                              just the contraceptive methods as to                    plan; if an objecting employer would                    certifications or notices were to be
                                              which there is an objection, or whether                 like to exclude all or a subset of                      reviewed or kept on file by the
                                              the objection to some contraceptives                    contraceptive services, it must ensure                  government.
                                              leads to an exemption from that plan                    that the exclusion is clear in the plan                    The Departments are not aware of
                                              being required to cover all                             document. Moreover, if there is a                       instances where the lack of a self-
                                              contraceptives. The Departments intend                  reduction in a covered service or                       certification under the previous
                                              that a requisite religious objection                    benefit, the plan has to disclose that                  exemption led to abuses or to an
                                              against some but not all contraceptives                 change to plan participants.55 Thus,                    inability to engage in enforcement. The
                                              would lead to an exemption only to the                  where an exemption applies and all (or                  Mandate is enforceable through various
                                              extent of that objection: That is, the                  a subset of) contraceptive services are                 mechanisms in the PHS Act, the Code,
                                              exemption would encompass only the                      omitted from a plan’s coverage,                         and ERISA. Entities that insincerely or
                                              items to which the relevant entity or                   otherwise applicable ERISA disclosure                   otherwise improperly operate as if they
                                              individual objects, and would not                       documents must reflect the omission of                  are exempt would do so at the risk of
                                              encompass contraceptive methods to                      coverage in ERISA plans. These existing                 enforcement under such mechanisms.
                                              which the objection does not apply. To                  disclosure requirements serve to help                   The Departments are not aware of
                                              make this clearer, in these final rules,                provide notice to participants and                      sufficient reasons to believe those
                                              the Departments finalize the prefatory                  beneficiaries of what ERISA plans do                    measures and mechanisms would fail to
                                              language of § 147.132(a) with the                       and do not cover.                                       deter entities from improperly operating
                                              following change, so that the final rules                  Some commenters supported the                        as if they are exempt. Moreover, as
                                              state that an exemption shall be                        expanded exemption’s approach which                     noted above, ERISA and other plan
                                              included, and the Guidelines must not                   maintained the policy of the previous                   disclosure requirements governing
                                              provide for contraceptive coverage, ‘‘to                exemption in not requiring exempt                       group health plans require provision of
                                              the extent of the objections specified                  entities to comply with a self-                         a comprehensive summary of the
                                              below.’’                                                certification process. They suggested                   benefits covered by the plan and
                                                 The Departments have made                            that self-certification forms for an                    disclosure of any reductions in covered
                                              corresponding changes to language                       exemption are not necessary, could add                  services or benefits, so beneficiaries in
                                              throughout the regulatory text, to                      burdens to exempt entities beyond those                 plans that reduce or eliminate
                                              describe the exemptions as applying ‘‘to                imposed by the previous exemption,                      contraceptive benefits as a result of the
                                              the extent’’ of the objection(s).                       and could give rise to religious                        exemption will know whether their
                                                                                                      objections to the self-certification                    health plan claims an exemption and
                                              C. Scope of Religious Exemptions and                    process itself. Commenters also stated                  will be able to raise appropriate
khammond on DSK30JT082PROD with RULES2




                                              Requirements for Exempt Entities (45                    that requiring an exemption form for                    challenges to such claims. As a
                                              CFR 147.132)                                                                                                    consequence, the Departments believe it
                                                In 45 CFR 147.132(a)(1)(i) through (iii)                55 See, for example, 29 U.S.C. 1022, 1024(b), 29      is an appropriate balance of various
                                              and (b), the Religious IFC expands the                  CFR 2520.102–2, 102–3, & 104b–3(d), and 29 CFR          concerns expressed by commenters for
                                                                                                      2590.715–2715. See also 45 CFR 147.200 (requiring
                                              exemption to plans of additional entities               disclosure of the ‘‘exceptions, reductions, and
                                                                                                                                                              these rules to continue to not require
                                              and individuals not encompassed by the                  limitations of the coverage,’’ including group health   notices or self-certifications for using
                                              exemption set forth in the regulations                  plans and group and individual issuers).                the exemption.


                                         VerDate Sep<11>2014   20:27 Nov 14, 2018   Jkt 247001   PO 00000   Frm 00024   Fmt 4701   Sfmt 4700   E:\FR\FM\15NOR2.SGM   15NOR2
                                                       Case 4:18-cv-00825-O
                                                         Federal                  Document
                                                                 Register / Vol. 83,           19-9 Filed
                                                                                     No. 221 / Thursday,   02/05/19
                                                                                                         November      Page
                                                                                                                  15, 2018    24 ofand
                                                                                                                           / Rules   55 Regulations
                                                                                                                                          PageID 40457559

                                                 Some commenters asked the                            between exempt entities and their                      flux, due to various rulemakings and
                                              Departments to add language indicating                  issuers or third party administrators.                 court orders. Overall, concerns raised by
                                              that an exemption cannot be invoked in                     Regarding the Religious IFC’s                       some public commenters have not led
                                              the middle of a plan year, nor should it                expansion of the exemption to other                    the Departments to consider it likely
                                              be used to the extent inconsistent with                 kinds of entities and individuals in                   that offering these expanded exemptions
                                              laws that apply to, or state approval of,               general, commenters disagreed about                    will cause any injury to the uniformity
                                              fully insured plans. None of the                        the likely effects of the exemptions on                or operability of the health coverage
                                              previous iterations of the exemption                    the health coverage market. Some                       market.
                                              regulations included such provisions,                   commenters said that expanding the
                                                                                                      exemptions would not cause                             D. Plan Sponsors in General (45 CFR
                                              and the Departments do not consider                                                                            147.132(a)(1)(i) Prefatory Text)
                                              them necessary in these rules. The                      complications in the market, while
                                              expanded exemptions in these rules                      others said that it could, due to such                    With respect to employers and others
                                              only purport to exempt plans and                        causes as a lack of uniformity among                   that sponsor group health plans, in
                                              entities from the application of the                    plans or permitting multiple risk pools.               § 147.132(a)(1)(i), the Religious IFC
                                              federal contraceptive coverage                          The Departments note that the extent to                provided exemptions for non-
                                              requirement of the Guidelines issued                    which plans cover contraception under                  governmental plan sponsors that object
                                              under section 2713(a)(4). They do not                   the prior regulations is already far from              to coverage of all, or a subset of,
                                              purport to exempt entities or plans from                uniform. Congress did not require all                  contraceptives or sterilization and
                                              state laws concerning contraceptive                     entities to comply with section 2713 of                related patient education and
                                              coverage, or laws governing whether an                  the PHS Act (under which the Mandate                   counseling based on sincerely held
                                              entity can make a change (of whatever                   was promulgated)—most notably by                       religious beliefs. The Departments
                                              kind) during a plan year. The rules                     exempting grandfathered plans.                         finalize the prefatory text of
                                              governing the accommodation likewise                    Moreover, under the previous                           § 147.132(a)(1)(i) without change.
                                                                                                      regulations, issuers were already able to                 The expanded exemptions covered
                                              do not purport to obviate the need to
                                                                                                      offer plans that omit contraceptives—or                any kind of non-governmental employer
                                              follow otherwise applicable rules about
                                                                                                      offer only some contraceptives—to                      plan sponsor with the requisite
                                              making changes during a plan year.
                                                                                                      houses of worship and integrated                       objections, stating the exemption
                                              (Below, these rules discuss in more
                                                                                                      auxiliaries; some commenters and                       encompassed ‘‘[a] group health plan and
                                              detail the accommodation and when an
                                                                                                      litigants said that issuers were doing so.             health insurance coverage provided in
                                              entity seeking to revoke it would be able
                                                                                                      These cases where plans did not need                   connection with a group health plan to
                                              to do so or to notify plan participants of
                                                                                                      to comply with the Mandate, and the                    the extent the non-governmental plan
                                              the revocation.)
                                                                                                      Departments’ previous accommodation                    sponsor objects as specified in
                                                 Commenters also asked that clauses                   process allowing coverage not to be                    paragraph (a)(2) of this section.’’ For the
                                              be added to the regulatory text holding                 provided in certain self-insured church                sake of clarity, the expanded
                                              issuers harmless where exemptions are                   plans, together show that the                          exemptions also stated that ‘‘[s]uch non-
                                              invoked by plan sponsors. As discussed                  importance of a uniform health coverage                governmental plan sponsors include,
                                              above, the exemption rules already                      system is not significantly harmed by                  but are not limited to, the following
                                              specify that, where an exemption                        allowing plans to omit contraception in                entities,’’ followed by an illustrative,
                                              applies to a group health plan, it                      some contexts.56                                       non-exhaustive list of non-governmental
                                              encompasses both the group health plan                     Concerning the prospect raised by                   organizations whose objections qualify
                                              and health insurance coverage provided                  commenters of different risk pools                     the plans they sponsor for an
                                              in connection with the group health                     between men and women, PHS Act                         exemption. Each type of such entities,
                                              plan, and therefore encompasses any                     section 2713(a) itself provides for some               and comments specifically concerning
                                              impact on the issuer of the                             preventive services coverage that                      them, are discussed below.
                                              contraceptive coverage requirement                      applies to both men and women, and                        The plans of governmental employers
                                              with respect to that plan. In addition, as              some that would apply only to women.                   are not covered by the plan sponsor
                                              discussed below, the Departments are                    With respect to the latter, it does not                exemption in § 147.132(a)(1)(i). Some
                                              including, in these final rules, language               specify what, if anything, HRSA’s                      commenters suggested that the
                                              from the previous regulations protecting                Guidelines for women’s preventives                     expanded religious exemptions should
                                              issuers that act in reliance on certain                 services would cover, or if contraceptive              include government entities. Others
                                              representations made in the                             coverage would be required. These rules                disagreed. The Departments are not
                                              accommodation process. To the extent                    do not require issuers to offer products               aware of reasons why it would be
                                              that commenters seek language offering                  that satisfy religiously objecting entities            appropriate or necessary to offer a
                                              additional protections for other                        or individuals; they simply make it legal              religious exemption to governmental
                                              incidents that might occur in                           to do so. The Mandate has been                         employer plan sponsors with respect to
                                              connection with the invocation of an                    imposed only relatively recently, and                  the contraceptive Mandate. We are
                                              exemption, the previous exemption                       the contours of its application to                     unaware of government entities that
                                              regulations did not include such                        religious entities has been in continual               would attempt to assert a religious
                                              provisions, and the Departments do not                                                                         exemption to the Mandate, and it is not
                                              consider them necessary in these final                     56 See also Real Alternatives v. Sec’y, Dep’t of    clear to us that a governmental entity
                                              rules. As noted above, the expanded                     Health & Human Servs., 867 F.3d 338, 389 (3d Cir.      could do so. Accordingly, we conclude
                                              exemptions in these final rules simply                  2017) (Jordan, J., concurring in part and dissenting   that it is appropriate for us to not further
khammond on DSK30JT082PROD with RULES2




                                                                                                      in part) (‘‘Because insurance companies would offer
                                              remove or narrow the contraceptive                      such plans as a result of market forces, doing so      expand the religious exemption to
                                              Mandate contained in and derived from                   would not undermine the government’s interest in       include governmental entities in the
                                              the Guidelines for certain plans. The                   a sustainable and functioning market. . . . Because    religious plan-sponsor exemption.
                                              previous regulations included a reliance                the government has failed to demonstrate why              Nevertheless, as discussed below,
                                                                                                      allowing such a system (not unlike the one that
                                              clause in the accommodation                             allowed wider choice before the ACA) would be
                                                                                                                                                             governmental employers are permitted
                                              provisions, but did not specify further                 unworkable, it has not satisfied strict scrutiny.’’    to respect an individual’s objection
                                              details regarding the relationship                      (citation and internal quotation marks omitted)).      under § 147.132(b) and, thus, to provide


                                         VerDate Sep<11>2014   20:27 Nov 14, 2018   Jkt 247001   PO 00000   Frm 00025   Fmt 4701   Sfmt 4700   E:\FR\FM\15NOR2.SGM   15NOR2
                                              57560 Case 4:18-cv-00825-O
                                                      Federal                  Document
                                                              Register / Vol. 83,           19-9 Filed
                                                                                  No. 221 / Thursday,   02/05/19
                                                                                                      November      Page
                                                                                                               15, 2018    25 ofand
                                                                                                                        / Rules   55 Regulations
                                                                                                                                       PageID 405

                                              health coverage without the objected-to                 Departments respond above. Notably,                   when this regulation text exempts a
                                              contraceptive coverage to such                          this exemption exempts ‘‘a religious                  plan ‘‘established or maintained by’’ a
                                              individual. Where that exemption is                     order,’’ and not merely ‘‘the exclusively             house of worship or integrated
                                              operative, the Guidelines may not be                    religious activities of any religious                 auxiliary, such exemption will no
                                              construed to prevent a willing                          order.’’ In addition, section                         longer ‘‘be determined on an employer
                                              governmental plan sponsor of a group                    6033(a)(3)(A)(i) specifies that it covers             by employer basis,’’ but will be
                                              health plan from offering a separate                    churches, not merely ‘‘the exclusively                determined on a plan basis—that is, by
                                              benefit package option, or a separate                   religious activities’’ of a church. Some              whether the plan is a ‘‘plan established
                                              policy, certificate or contract of                      religious people might express their                  or maintained by’’ a house of worship
                                              insurance, to any individual who                        beliefs through a church, others might                or integrated auxiliary. This
                                              objects to coverage or payments for                     do so through a religious order, and still            interpretation better conforms to the text
                                              some or all contraceptive services based                others might do so through religious                  of the regulation setting forth the
                                              on sincerely held religious beliefs.                    bodies that take a different form,                    exemption—in both the prior regulation
                                                By the general extension of the                       structure, or nomenclature based on a                 and in the text set forth in these final
                                              exemption to the plans of plan sponsors                 different cultural or historical tradition.           rules. It also offers appropriate respect
                                              in § 147.132(a)(1)(i), these final rules                Cf. Hosanna-Tabor Evangelical                         to houses of worship and their
                                              also exempt group health plans                          Lutheran Church and School v.                         integrated auxiliaries not only in their
                                              sponsored by an entity other than an                    E.E.O.C., 565 U.S. 171, 198 (2012) (Alito             internal employment practices, but in
                                              employer (for example, a union, or a                    and Kagan, JJ., concurring) (‘‘The term               their choice of organizational form and/
                                              sponsor of a multiemployer plan) that                   ‘minister’ is commonly used by many                   or in their activity of establishing or
                                              objects based on sincerely held religious               Protestant denominations to refer to                  maintaining health plans for employees
                                              beliefs to coverage of contraceptives or                members of their clergy, but the term is              of associated employers that do not
                                              sterilization. Some commenters objected                 rarely if ever used in this way by                    meet the requirement of being integrated
                                              to extending the exemption to such                      Catholics, Jews, Muslims, Hindus, or                  auxiliaries. Under this interpretation,
                                              entities, arguing that they could not                   Buddhists.’’). For the purposes of                    houses of worship would not be faced
                                              have the same kind of religious                         respecting the exercise of religious                  with the potential of having to include,
                                              objection that a single employer might                  beliefs, which the expanded exemptions                in the plans that they have established
                                              have. Other commenters supported the                    in these rules concern, the Departments               and maintained, coverage for services to
                                              protection of any plan sponsor with the                 find it appropriate that this part of the             which they have a religious objection
                                              requisite religious objection. The                      exemption encompasses religious orders                for employees of an affiliated employer
                                              Departments conclude that it is                         and churches similarly, without limiting              participating in the plans.
                                              appropriate, where the plan sponsor of                  the scope of the protection to the                       The Departments do not believe there
                                              a union, multiemployer, or similar plan                 exclusively religious activities of either            is a sufficient factual basis to exclude
                                              adopts a religious objection using the                  kind of entity. Based on all these                    from this part of the exemption entities
                                              same procedures that such a plan                        considerations, the Departments finalize              that are so closely associated with a
                                              sponsor might use to make other                         § 147.132(a)(1)(i)(A) without change.                 house of worship or integrated auxiliary
                                              decisions, that the expanded                                                                                  that they are permitted to participate in
                                              exemptions should respect that decision                    Moreover, the Departments also                     its health plan but are not themselves
                                              by providing an exemption from the                      finalize the regulatory text to exempt                integrated auxiliaries. Additionally, this
                                              Mandate.                                                plans ‘‘established or maintained by’’ a              interpretation is not inconsistent with
                                                                                                      house of worship or integrated auxiliary              the operation of the accommodation
                                              E. Houses of Worship and Integrated                     on a plan, not employer, basis. Under                 under the prior regulation where with
                                              Auxiliaries (45 CFR 147.132(a)(1)(i)(A))                previous regulations, the Departments                 respect to self-insured church plans,
                                                 As noted above, the exemption in the                 stated that ‘‘the availability of the                 hundreds of nonprofit religious entities
                                              previous regulations, found at                          exemption or accommodation [was to]                   participating in those plans were
                                              § 147.131(a), included only ‘‘an                        be determined on an employer by                       provided a mechanism by which their
                                              organization that is organized and                      employer basis, which the Departments                 plan participants would not receive
                                              operates as a nonprofit entity and is                   . . . believe[d] best balance[d] the                  contraceptive coverage through the plan
                                              referred to in section 6033(a)(3)(A)(i) or              interests of religious employers and                  or third party administrator.57
                                              (iii) of the Internal Revenue Code of                   eligible organizations and those of                      Therefore, the Departments believe it
                                              1986, as amended.’’ Section                             employees and their dependents.’’ (78                 is most appropriate to use a plan basis,
                                              6033(a)(3)(A)(i) or (iii) of the Code                   FR 39886 (emphasis added)). Therefore,                not an employer by employer basis, to
                                              encompasses ‘‘churches, their integrated                under the prior exemption, if an                      determine the scope of an exemption for
                                              auxiliaries, and conventions or                         employer participated in a house of                   a group health plan established or
                                              associations of churches,’’ and ‘‘the                   worship’s plan—perhaps because it was                 maintained by a house of worship or
                                              exclusively religious activities of any                 affiliated with a house of worship—but                integrated auxiliary.
                                              religious order.’’                                      was not an integrated auxiliary or a
                                                 The Religious IFC expanded the                       house of worship itself, that employer                F. Nonprofit Organizations (45 CFR
                                              exemption to include, in                                was not covered by the exemption, even                147.132(a)(1)(i)(B))
                                              § 147.132(a)(1)(i)(A), plans sponsored by               though it was, in the ordinary meaning                   The exemption under previous
                                              ‘‘[a] church, an integrated auxiliary of a              of the text of the prior regulation,                  regulations did not encompass nonprofit
                                              church, a convention or association of                  participating in a ‘‘plan established or              religious organizations beyond one that
khammond on DSK30JT082PROD with RULES2




                                              churches, or a religious order.’’ Most                  maintained by a [house of worship].’’                 is organized and operates as a nonprofit
                                              commenters did not oppose the                           Upon further consideration, in the                    entity and is referred to in section
                                              exemptions continuing to include these                  Religious IFC, the Departments changed                6033(a)(3)(A)(i) or (iii) of the Code. The
                                              entities, although some contended that                  their view on this issue and expanded                 Religious IFC expanded the exemption
                                              the Departments have no authority to                    the exemption for houses of worship                   to include plans sponsored by any other
                                              exempt any entity or plan from the                      and integrated auxiliaries. Under these
                                              Mandate, an objection to which the                      rules, the Departments intend that,                     57 See   supra at II.A.3.



                                         VerDate Sep<11>2014   20:27 Nov 14, 2018   Jkt 247001   PO 00000   Frm 00026   Fmt 4701   Sfmt 4700   E:\FR\FM\15NOR2.SGM     15NOR2
                                                       Case 4:18-cv-00825-O
                                                         Federal                  Document
                                                                 Register / Vol. 83,           19-9 Filed
                                                                                     No. 221 / Thursday,   02/05/19
                                                                                                         November      Page
                                                                                                                  15, 2018    26 ofand
                                                                                                                           / Rules   55 Regulations
                                                                                                                                          PageID 40657561

                                              ‘‘nonprofit organization,’’                             grounds to refuse to extend the                         employers indicating that the
                                              § 147.132(a)(1)(i)(B), if it has the                    exemptions to other nonprofit entities                  accommodation satisfied their religious
                                              requisite religious objection under                     with religious objections. Respect for                  objections. These final rules leave the
                                              § 147.132(a)(2) (see § 147.132(a)(1)(i)                 churches does not preclude respect for                  accommodation in place as an optional
                                              introductory text). The Religious IFC                   other religious entities. Among religious               process. Thus, it is not clear to the
                                              also specified in § 147.132(a)(1)(i)(A), as             nonprofit organizations, the                            Departments that all or most of such
                                              under the prior exemption, that the                     Departments no longer adhere to our                     large nonprofit employers will choose to
                                              exemption covers ‘‘a group health plan                  previous assertion that ‘‘[h]ouses of                   use the expanded exemption instead of
                                              established or maintained by . . . [a]                  worship and their integrated auxiliaries                the accommodation. If they continue to
                                              church, the integrated auxiliary of a                   that object to contraceptive coverage on                use the accommodation, their insurers
                                              church, a convention or association of                  religious grounds are more likely than                  or third party administrators would
                                              churches, or a religious order.’’                       other employers to employ people of the                 continue to be required to provide
                                              (Hereinafter ‘‘houses of worship and                    same faith who share the same                           contraceptive coverage to the plan
                                              integrated auxiliaries.’’) These rules                  objection.’’ (78 FR 39874.) It is not clear             sponsors’ employees through such
                                              finalize, without change, the text of                   to the Departments that the percentage                  accommodation.
                                              § 147.132(a)(1)(i)(A) and (B).                          of women who work at churches that                        Given the sincerely held religious
                                                 The Departments received comments                    oppose contraception, but who support                   beliefs of many nonprofit religious
                                              in support of, and in opposition to, this               contraception, is lower than the                        organizations, some commenters also
                                              expansion. Some commenters supported                    percentage of woman who work at                         contended that continuing to impose the
                                              the expansion of the exemptions beyond                  nonprofit religious organizations that                  contraceptive Mandate on certain
                                              houses of worship and integrated                        oppose contraception on religious                       nonprofit religious objectors might also
                                              auxiliaries to other nonprofit                          grounds, but who support                                undermine the Government’s broader
                                              organizations with religious objections                 contraception. In addition, public                      interests in ensuring health coverage by
                                              (referred to herein as ‘‘religious                      comments and litigation reflect that                    causing some entities to stop providing
                                              nonprofit’’ organizations, groups or                    many nonprofit religious organizations                  health coverage entirely.59 Although the
                                              employers). They said that religious                    publicly describe their religiosity.                    Departments do not know the extent to
                                              belief and exercise in American law has                 Government records and those groups’                    which that effect would result from not
                                              not been limited to worship, that                       websites also often reflect those groups’               extending exemptions, we wish to avoid
                                              religious people engage in service and                  religious character. If a person who                    that potential obstacle to the general
                                              social engagement as part of their                      desires contraceptive coverage works at                 expansion of health coverage.
                                              religious exercise, and, therefore, that                a nonprofit religious organization, the                 G. Closely Held For-Profit Entities (45
                                              the Departments should respect the                      Departments believe it is sufficiently                  CFR 147.132(a)(1)(i)(C))
                                              religiosity of nonprofit groups even                    likely that the person would know, or
                                              when they are not houses of worship                                                                               The previous regulations did not
                                                                                                      would know to ask, whether the                          exempt plans sponsored by closely held
                                              and integrated auxiliaries. Some public                 organization offers such coverage. The
                                              commenters and litigants have indicated                                                                         for-profit entities; however, the
                                                                                                      Departments are not aware of federal                    Religious IFC included in its list of
                                              that various religious nonprofit groups                 laws that would require a nonprofit
                                              possess deep religious commitments                                                                              exempt plan sponsors, at
                                                                                                      religious organization that opposes                     § 147.132(a)(1)(i)(C), ‘‘[a] closely held
                                              even if they are not houses of worship                  contraceptive coverage to hire a person
                                              or their integrated auxiliaries. Other                                                                          for-profit entity.’’ These rules finalize
                                                                                                      who the organization knows disagrees                    § 147.132(a)(1)(i)(C) without change.
                                              commenters did not support the
                                                                                                      with the organization’s view on                           Some commenters supported
                                              expansion of exemptions to nonprofit
                                                                                                      contraceptive coverage. Instead,                        including these entities in the
                                              organizations. Some of them described
                                                                                                      nonprofit organizations generally have                  exemption, saying owners of such
                                              churches as having a special status that
                                                                                                      access to a First Amendment right of                    entities exercise their religious beliefs
                                              should not be extended to religious
                                                                                                      expressive association and religious free               through their businesses and should not
                                              nonprofit groups. Some others
                                                                                                      exercise to choose to hire persons (or, in              be burdened by a federal governmental
                                              contended that women at nonprofit
                                                                                                      the case of students, to admit them)                    contraceptive Mandate. Other
                                              religious organizations may support or
                                                                                                      based on whether they share, or at least                commenters opposed extending the
                                              wish to use contraceptives and that if
                                              the exemptions are expanded, it would                   will be respectful of, their beliefs.58                 exemption to closely held for-profit
                                              deprive all or most of the employees of                    In addition, it is not at all clear to the           entities, saying the entities cannot
                                              various religious nonprofit                             Departments that expanding the                          exercise religion or should not have
                                              organizations of contraceptive coverage.                exemptions would, as some commenters                    their religious opposition to
                                                 After evaluating the comments, the                   asserted, remove contraceptive coverage                 contraceptive coverage protected by the
                                              Departments continue to believe that an                 from employees of many large religious                  exemption. Some said the entities
                                              expanded exemption is the appropriate                   nonprofit organizations. Many large                     should not be able to impose their
                                              administrative response to the                          religious nonprofit employers, including                beliefs about contraceptive coverage on
                                              substantial burdens on sincere religious                but not limited to some Catholic                        their employees, and that doing so
                                              beliefs imposed by the contraceptive                    hospitals, notified the Department                      constitutes discrimination.
                                              Mandate, as well as to the litigation                   under the last Administration that they                   As set forth in the Religious IFC, the
                                              objecting to the same. We agree with the                had opted into the accommodation and                    Departments believe it is appropriate to
                                              comments that religious exercise in this                expressed no objections to doing so. We                 expand the exemptions to include
khammond on DSK30JT082PROD with RULES2




                                              country has long been understood to                     also received public comments from                      closely held for-profit employers in
                                              encompass actions outside of houses of                  organizations of similar nonprofit
                                              worship and their integrated auxiliaries.                                                                         59 See, e.g., Manya Brachear Pashman, ‘‘Wheaton
                                                                                                        58 Notably, ‘‘the First Amendment simply does         College ends coverage amid fight against birth
                                              The Departments’ previous assertion
                                                                                                      not require that every member of a group agree on       control mandate,’’ Chicago Tribune, July 29, 2015;
                                              that the exemptions were intended to                    every issue in order for the group’s policy to be       Laura Bassett, ‘‘Franciscan University Drops Entire
                                              respect a certain sphere of church                      ‘expressive association.’ ’’ Boy Scouts of America v.   Student Health Insurance Plan Over Birth Control
                                              autonomy (80 FR 41325) is not, in itself,               Dale, 530 U.S. 640, 655 (2000).                         Mandate,’’ HuffPost, May 15, 2012.



                                         VerDate Sep<11>2014   20:27 Nov 14, 2018   Jkt 247001   PO 00000   Frm 00027   Fmt 4701   Sfmt 4700   E:\FR\FM\15NOR2.SGM    15NOR2
                                              57562 Case 4:18-cv-00825-O
                                                      Federal                  Document
                                                              Register / Vol. 83,           19-9 Filed
                                                                                  No. 221 / Thursday,   02/05/19
                                                                                                      November      Page
                                                                                                               15, 2018    27 ofand
                                                                                                                        / Rules   55 Regulations
                                                                                                                                       PageID 407

                                              order to protect the religious exercise of              company’s own profits, and that nothing               employers covered contraceptives.
                                              those entities and their owners. The                    in principle would preclude them from                 Some commenters opposed to including
                                              ACA did not apply the preventive                        using the same mechanisms of corporate                publicly traded entities in these
                                              services mandate to the many                            decision-making to exercise religious                 exemptions noted that there did not
                                              grandfathered health plans among                        views against contraceptive coverage.                 appear to be any known religiously
                                              closely held as well as publicly traded                 They also said that other protections for             motivated objections to the Mandate
                                              for-profit entities, encompassing tens of               religious beliefs in federal health care              from publicly traded for-profit
                                              millions of women. As explained below,                  conscience statutes do not preclude the               corporations. These comments support
                                              we are not aware of evidence showing                    application of such protections to                    our estimates that including publicly
                                              that the expanded exemptions finalized                  certain entities on the basis that they are           traded entities in the exemptions will
                                              here will impact such a large number of                 not closely held, and federal law defines             have little, if any effect, on
                                              women. And, in the Departments’ view,                   ‘‘persons,’’ protected under RFRA, to                 contraceptive coverage for women. We
                                              the decision by Congress to not apply                   include corporations at 1 U.S.C. 1. Other             likewise agree with the Supreme Court’s
                                              the preventive services mandate to                      commenters opposed including publicly                 statement in Hobby Lobby that it is
                                              grandfathered plans did not constitute                  traded companies in the expanded                      unlikely that many publicly traded
                                              improper discrimination or an                           exemptions. Some of these commenters                  companies will adopt religious
                                              imposition of beliefs. We also do not                   stated that such companies could not                  objections to offering women
                                              believe RFRA or the large number of                     exercise religious beliefs, and opposed               contraceptive coverage. See 134 S. Ct. at
                                              other statutory exemptions Congress has                 the effects on women if they could.                   2774. Some commenters contended that,
                                              provided for religious beliefs (including               These commenters also objected that                   because many closely held for-profit
                                              those exercised for profit) in certain                  including such employers, along with                  businesses expressed religious
                                              health contexts such as sterilization,                  closely held businesses, would extend                 objections to the Mandate, or took
                                              contraception, or abortion have been                    the exemptions to all or virtually all                advantage of the accommodation, it is
                                              improper.                                               employers.                                            likely that many publicly traded
                                                Including closely held for-profit                        The Departments conclude it is                     businesses will do so. The Departments
                                              entities in the exemption is also                       appropriate to include entities that are              agree it is possible that publicly traded
                                              consistent with the Supreme Court’s                     not closely held within the expanded                  businesses may use the expanded
                                              ruling in Hobby Lobby, which declared                   exemptions for entities with religious                exemption. But while scores of closely
                                              that a corporate entity is capable of                   objection. RFRA prohibits the federal                 held for-profit businesses filed suit
                                              possessing and pursuing non-pecuniary                   government from ‘‘substantially                       against the Mandate, no publicly traded
                                              goals (in Hobby Lobby, the pursuit of                   burden[ing] a person’s exercise of                    entities did so, even though they were
                                              religious beliefs), regardless of whether               religion . . . .’’ unless it demonstrates             not authorized to seek the
                                              the entity operates as a nonprofit                      that the application of the burden to the             accommodation. Based on these data
                                              organization, and rejected the previous                 person’’ is the least restrictive means to            points, we believe the impact of the
                                              Administration’s argument to the                        achieve a compelling governmental                     extension of the exemption to publicly
                                              contrary. 134 S. Ct. at 2768–75. Some                   interest. 42 U.S.C. 2000bb–1(a) & (b). As             traded for-profit organizations will not
                                              reports and industry experts have                       commenters noted, the definition of                   be significant. Below, based on limited
                                              indicated that few for-profit entities                  ‘‘person’’ applicable in RFRA is found at             data, but on years of receiving public
                                              beyond those that had originally                        1 U.S.C. 1, which defines ‘‘person’’ as               comments and defending litigation
                                              challenged the Mandate have sought                      including ‘‘corporations, companies,                  brought by organizations challenging
                                              relief from it after Hobby Lobby.60                     associations, firms, partnerships,                    the Mandate on the basis of their
                                                                                                      societies, and joint stock companies, as              religious objections, our best estimate of
                                              H. For-Profit Entities That Are Not
                                                                                                      well as individuals.’’ Accordingly, the               the anticipated effects of these rules is
                                              Closely Held (45 CFR
                                                                                                      Departments’ decision to extend the                   that no publicly traded employers will
                                              147.132(a)(1)(i)(D))
                                                                                                      religious exemption to publicly traded                invoke the religious exemption.
                                                The previous regulations did not                      for profit corporations is supported by                  In the Departments’ view, such
                                              exempt for-profit entities that are not                 the text of RFRA. The mechanisms for                  estimate does not lead to the conclusion
                                              closely held. However, the Religious IFC                determining whether a company has                     that the religious exemption should not
                                              included in its list of exempt plan                     adopted and holds certain principles or               be extended to publicly traded
                                              sponsors, at § 147.132(a)(1)(i)(D), ‘‘[a]               views, such as sincerely held religious               corporations. The Departments are
                                              for-profit entity that is not closely held.’’           beliefs, is a matter of well-established              generally aware that, in a country as
                                              These rules finalize § 147.132(a)(1)(i)(D)              State law with respect to corporate                   large as the U.S., comprised of a
                                              without change.                                         decision-making,61 and the Departments                supermajority of religious persons,62
                                                Under § 147.132(a)(1)(i)(D), the rules                expect that application of such laws                  some publicly traded entities might
                                              extend the exemption to the plans of                    would cabin the scope of this                         claim a religious character for their
                                              for-profit entities that are not closely                exemption.                                            company, or the majority of shares (or
                                              held. Some commenters supported                            As to the impact of so extending the               voting shares) of some publicly traded
                                              including such entities, including                      religious exemption, the Departments                  companies might be controlled by a
                                              publicly traded businesses, in the scope                are not aware of any publicly traded                  small group of religiously devout
                                              of the exemption. Some of them said                     entities that have publicly objected to               persons so as to set forth such a
                                              that publicly traded entities have                      providing contraceptive coverage on the               religious character.63 Thus we consider
                                              historically taken various positions on                 basis of religious belief. As noted above,
khammond on DSK30JT082PROD with RULES2




                                              important public concerns beyond                        before the ACA, a substantial majority of                62 For example, in 2017, 74 percent of Americans
                                              merely (and exclusively) seeking the                                                                          said that religion is fairly important or very
                                                                                                        61 Although the Departments do not prescribe any    important in their lives, and 87 percent of
                                                60 See Jennifer Haberkorn, ‘‘Two years later, few     form or notification, they would expect that such     Americans said they believe in God. Gallup,
                                              Hobby Lobby copycats emerge,’’ Politico (Oct. 11,       principles or views would have been adopted and       ‘‘Religion,’’ available at https://news.gallup.com/
                                              2016), http://www.politico.com/story/2016/10/           documented in accordance with the laws of the         poll/1690/religion.aspx.
                                              obamacare-birth-control-mandate-employers-              jurisdiction under which the organization is             63 See, for example, Kapitall, ‘‘4 Publicly Traded

                                              229627.                                                 incorporated or organized.                            Religious Companies if You’re Looking to Invest in



                                         VerDate Sep<11>2014   20:27 Nov 14, 2018   Jkt 247001   PO 00000   Frm 00028   Fmt 4701   Sfmt 4700   E:\FR\FM\15NOR2.SGM   15NOR2
                                                        Case 4:18-cv-00825-O
                                                          Federal                  Document
                                                                  Register / Vol. 83,           19-9 Filed
                                                                                      No. 221 / Thursday,   02/05/19
                                                                                                          November      Page
                                                                                                                   15, 2018    28 ofand
                                                                                                                            / Rules   55 Regulations
                                                                                                                                           PageID 40857563

                                              it possible that a publicly traded                      making, generally apply to other                      that adopt or participate in such plans
                                              company might have religious                            nongovernmental employers as well, if                 may not be the ‘‘plan sponsors.’’ They
                                              objections to contraceptive coverage.                   they have sincerely held religious                    recommended, therefore, that the final
                                              Moreover, as noted, there are many                      beliefs opposed to contraceptive                      rules specify that the exemption applies
                                              closely held for-profit corporations that               coverage and otherwise meet the                       on a plan basis when plans are
                                              do have religious objections to covering                requirements of these rules. We agree                 established or maintained by houses of
                                              some or all contraceptives. The                         with commenters who contend there is                  worship, integrated auxiliaries, or
                                              Departments do not want to preclude                     not a sufficient basis to exclude other               religious nonprofits, so as to shield
                                              such a closely held corporation from                    nongovernmental employers from the                    employers that adopt such plans from
                                              having to decide between relinquishing                  exemption.                                            penalties for noncompliance with the
                                              the exemption or financing future                                                                             Mandate.
                                                                                                      J. Plans Established or Maintained by                    The text of the prefatory language of
                                              growth by sales of stock, which would
                                                                                                      Objecting Nonprofit Entities (45 CFR                  § 147.132(a)(1), as set forth in the
                                              be the effect of denying it the exemption
                                                                                                      147.132(a)(1)(ii))                                    Religious IFC, declared that the
                                              if it changes its status and became a
                                              publicly traded entity. The Departments                    Based on the expressed intent in the               Guidelines would not apply ‘‘with
                                              also find it relevant that other federal                Religious IFC, as discussed above, to                 respect to a group health plan
                                              conscience statutes, such as those                      expand the exemption to encompass                     established or maintained by an
                                              applying to hospitals or insurance                      plans established or maintained by                    objecting organization, or health
                                              companies, do not exclude publicly                      nonprofit organizations with religious                insurance coverage offered or arranged
                                              traded businesses from protection.64 As                 objections, and on public comments                    by an objecting organization.’’ We
                                              a result, the Departments continue to                   received concerning those exemptions,                 intended this language to exempt a plan
                                              consider it appropriate not to exclude                  these rules finalize new language in                  and/or coverage where the entity that
                                              such entities from these expanded                       § 147.132(a)(1)(ii) to better clarify the             established or maintained a plan was an
                                              exemptions.                                             scope and application of the                          objecting organization, and not just to
                                                                                                      exemptions.                                           look at the views or status of individual
                                              I. Other Non-Governmental Employers                        The preamble to the Religious IFC                  employers (or other entities)
                                              (45 CFR 147.132(a)(1)(i)(E))                            contained several discussions about the               participating in such plan. The
                                                 As noted above, the exemption in the                 Departments’ intent to exempt plans                   Departments agree with commenters
                                              previous regulations, found at                          established or maintained by certain                  who stated that additional clarity is
                                              § 147.131(a), included only churches,                   religious organizations that have the                 needed and appropriate in these final
                                              their integrated auxiliaries, conventions               requisite objection to contraceptive                  rules, in order to ensure that such plans
                                              or associations of churches, and the                    coverage, including instances in which                are exempt on a plan basis, and that
                                              exclusively religious activities of any                 the plans encompass multiple                          employers joining or adopting those
                                              religious order. The Religious IFC                      employers. For example, as noted above,               plans are exempt by virtue of the plan
                                              included, in its list of exempt plan                    the Departments intended that the                     itself being exempt. Doing so will make
                                              sponsors at § 147.132(a)(1)(i)(E), ‘‘[a]ny              exemption for houses of worship and                   the application of the expanded
                                              other non-governmental employer.’’                      integrated auxiliaries be interpreted to              exemption clearer, and protect
                                              These rules finalize § 147.132(a)(1)(i)(E)              apply on a plan basis, instead of on an               employers (and other entities)
                                              without change.                                         employer-by-employer basis. In                        participating in such plans from
                                                 Some commenters objected to                          addition, the Departments discussed at                penalties for noncompliance with the
                                              extending the exemption to other                        length the fact that, under the prior                 Mandate. Clearer language will better
                                              nongovernmental employers, asserting                    regulations, where an entity was                      realize the intent to exempt plans and
                                              that it is not clear such employers                     enrolled in a self-insured church plan                coverage ‘‘established or maintained by
                                              should be protected, nor that they can                  exempt from ERISA under ERISA                         an objecting organization,’’ and make
                                              assert religious objections. The                        section 3(33) and the accommodation in                the operation of that exemption simpler
                                              Departments, however, agree with other                  the previous regulations was used, that               by specifying that the exemption applies
                                              commenters that supported that                          accommodation process provided no                     based on the objection of the entity that
                                              provision of the Religious IFC. The                     mechanism to impose, or enforce, the                  established or maintains the plan. Such
                                              Departments believe it is appropriate                   accommodation requirement of                          language would also resolve the
                                              that any nongovernmental employer                       contraceptive coverage against a third                anomaly that, under the previous rules,
                                              asserting the requisite religious                       party administrator of such a plan. As                only self-insured church plans (not
                                              objections should be protected from the                 a result, the prior accommodation                     insured church plans) under ERISA
                                              Mandate in the same way as other plan                   served, in effect, as an exemption from               section 3(33) were, in effect, exempt—
                                              sponsors. Such other employers could                    requirements of contraceptive coverage                but only indirectly through the
                                              include, for example, association health                for all organizations and employers                   Departments’ inability to impose, or
                                              plans.65 The reasons discussed above                    covered under a self-insured church                   enforce, the accommodation process
                                              for providing the exemption to various                  plan.                                                 against the third party administrators of
                                              specific kinds of employers, and for                       In response to these discussions in the            such plans, instead of being specifically
                                              their ability to assert sincerely held                  Religious IFC, some commenters,                       exempt in the rules.
                                              religious beliefs using ordinary                        including some church plans, supported                   We believe entities participating in
                                              mechanisms of corporate decision-                       the apparent intent to exempt such                    plans established or maintained by an
                                                                                                      plans on a plan basis, but suggested that             objecting organization usually share the
khammond on DSK30JT082PROD with RULES2




                                              Faith’’ (Feb. 7, 2014), http://www.nasdaq.com/          additional clarification is needed in the             views of those organizations. Multiple
                                              article/4-publicly-traded-religious-companies-if-       text of the rule to effect this intent. They          lawsuits were filed against the
                                              youre-looking-to-invest-in-faith-cm324665.              observed that some plans are                          Departments by churches that
                                                64 See, for example, 42 U.S.C. 300a–7, 42 U.S.C.
                                                                                                      established or maintained by religious                established or maintained plans, or the
                                              238n, Consolidated Appropriations Act of 2018,
                                              Div. H, Sec. 507(d), Public Law 115–141, and id. at     nonprofit entities that might not be                  church plans themselves, and they
                                              Div. E, Sec. 808.                                       houses of worship or integrated                       generally declared that the entities or
                                                65 See 29 CFR 2510.3–5.                               auxiliaries, and that some employers                  individuals participating in their plans


                                         VerDate Sep<11>2014   20:27 Nov 14, 2018   Jkt 247001   PO 00000   Frm 00029   Fmt 4701   Sfmt 4700   E:\FR\FM\15NOR2.SGM   15NOR2
                                              57564 Case 4:18-cv-00825-O
                                                      Federal                  Document
                                                              Register / Vol. 83,           19-9 Filed
                                                                                  No. 221 / Thursday,   02/05/19
                                                                                                      November      Page
                                                                                                               15, 2018    29 ofand
                                                                                                                        / Rules   55 Regulations
                                                                                                                                       PageID 409

                                              are usually required to share their                     finalize this language with a change to                an even smaller number receive such
                                              religious affiliation or beliefs. In                    clarify their application, as discussed                coverage from religious schools, and
                                              addition, because, as we have stated                    below, and by redesignating the                        from religious or other private schools
                                              before, ‘‘providing payments for                        paragraph as § 147.132(a)(1)(iii).                     that object to arranging contraceptive
                                              contraceptive services is cost neutral for                 These rules treat the plans of                      coverage. Religious institutions of
                                              issuers’’ (78 FR 39877), we do not                      institutions of higher education that                  higher education are private entities
                                              believe this clarification would produce                arrange student health insurance                       with religious missions. Various
                                              any financial incentive for entities that               coverage similarly to the way in which                 commenters asserted the importance, to
                                              do not have religious objections to                     the rules treat the plans of employers.                many of those institutions, of being able
                                              contraceptive coverage to enter into                    These rules do so by making such                       to adhere to their religious tenets.
                                              plans established or maintained by an                   student health plans eligible for the                  Indeed, many students who attend such
                                              organization that does have such                        expanded exemptions, and by                            institutions do so because of the
                                              objections.                                             permitting them the option of electing to              institutions’ religious tenets. No student
                                                 Therefore, the Departments finalize                  utilize the accommodation process.                     is required to attend such an institution.
                                              the text of § 147.132(a)(1) of the                      Thus, these rules specify, in                          At a minimum, students who attend
                                              Religious IFC with the following                        § 147.132(a)(1)(iii), that the exemption is            private colleges and universities have
                                              change: adding a provision that makes                   extended, in the case of institutions of               the ability to ask those institutions in
                                              explicit this understanding, in a new                   higher education (as defined in 20                     advance what religious tenets they
                                              paragraph at § 147.132(a)(1)(ii). This                  U.S.C. 1002) with objections to the                    follow, including whether the
                                              language now specifies that the                         Mandate based on sincerely held                        institutions will provide contraceptives
                                              exemptions encompassed by                               religious beliefs, to their arrangement of             in insurance plans they arrange. Some
                                              § 147.132(a)(1) include: ‘‘[a] group                    student health insurance coverage in a                 students wish to receive contraceptive
                                              health plan, and health insurance                       manner comparable to the applicability                 coverage from a health plan arranged by
                                              coverage provided in connection with a                  of the exemption for group health                      an institution of higher education. But
                                              group health plan, where the plan or                    insurance coverage provided in                         other students wish to attend an
                                              coverage is established or maintained by                connection with a group health plan                    institution of higher education that
                                              a church, an integrated auxiliary of a                  established or maintained by a plan                    adheres to its religious mission about
                                              church, a convention or association of                  sponsor that is an employer.                           contraceptives in health insurance. And
                                              churches, a religious order, a nonprofit                   Some commenters supported                           still other students favor contraception,
                                              organization, or other organization or                  including, in the expanded exemptions,                 but are willing to attend a religious
                                              association, to the extent the plan                     institutions of higher education that                  university without forcing it to violate
                                              sponsor responsible for establishing                    provide health coverage for students                   its beliefs about contraceptive coverage.
                                              and/or maintaining the plan objects as                  through student health plans but have                  Exempting religious institutions that
                                              specified in paragraph (a)(2) of this                   religious objections to providing certain              object to contraceptive coverage still
                                              section. The exemption in this                          contraceptive coverage. They said that                 allows contraceptive coverage to be
                                              paragraph applies to each employer,                     religious exemptions allow freedom for                 provided by institutions of higher
                                              organization, or plan sponsor that                      certain religious institutions of higher               education more broadly. The exemption
                                              adopts the plan[.]’’                                    education to exist, and this in turn gives             simply makes it legal under federal law
                                                                                                      students the choice of institutions that               for institutions to adhere to religious
                                              K. Institutions of Higher Education (45                 hold different views on important issues
                                              CFR 147.132(a)(1)(iii))                                                                                        beliefs that oppose contraception,
                                                                                                      such as contraceptives and
                                                 The previous regulations did not                                                                            without facing penalties for non-
                                                                                                      abortifacients. Other commenters
                                              exempt student health plans arranged                                                                           compliance that could threaten their
                                                                                                      opposed including the exemption,
                                              by institutions of higher education,                                                                           existence. This removes a possible
                                                                                                      asserting that expanding the exemptions
                                              although it did, for purposes of the                                                                           barrier to diversity in the nation’s higher
                                                                                                      would negatively impact female
                                              accommodation, treat plans arranged by                                                                         education system, and makes it more
                                                                                                      students because institutions of higher
                                              institutions of higher education similar                                                                       possible for students to attend
                                                                                                      education might not cover
                                              to the way in which the regulations                                                                            institutions of higher education that
                                                                                                      contraceptives in student health plans,
                                              treated plans of nonprofit religious                                                                           hold those views.
                                                                                                      women enrolled in those plans would
                                              employers. See 80 FR at 41347. The                                                                                In addition, under the previous
                                                                                                      not receive access to birth control, and
                                              Religious IFC included in its list of                                                                          exemption and accommodation, it was
                                                                                                      an increased number of unintended
                                              exemptions, at § 147.132(a)(1)(ii), ‘‘[a]n                                                                     possible for self-insured church plans
                                                                                                      pregnancies would result among those
                                              institution of higher education as                                                                             exempt from ERISA that have religious
                                                                                                      women.
                                              defined in 20 U.S.C. 1002 in its                                                                               objection to certain contraceptives to
                                                                                                         In the Departments’ view, the reasons
                                              arrangement of student health insurance                                                                        avoid any requirement that either they
                                                                                                      for extending the exemptions to
                                              coverage, to the extent that institution                                                                       or their third party administrators
                                                                                                      institutions of higher education are
                                              objects as specified in paragraph (a)(2)                                                                       provide contraceptive coverage. As seen
                                                                                                      similar to the reasons, discussed above,
                                              of this section. In the case of student                 for extending the exemption to other
                                                                                                                                                             documents/Networks/Coalitions/Why_SHIPs_
                                              health insurance coverage, this section                 nonprofit organizations. Only a minority               Matter.pdf. We assume for the purposes of this
                                              is applicable in a manner comparable to                 of students in higher education receive                estimate that those plans covered 2,100,000 million
                                              its applicability to group health                       health insurance coverage from plans                   students. Data from the Department of Education
                                              insurance coverage provided in                          arranged by their colleges or                          shows that in 2014, there were 20,207,000 students
khammond on DSK30JT082PROD with RULES2




                                                                                                                                                             enrolled in degree-granting postsecondary
                                              connection with a group health plan                     universities.66 It is necessarily true that            institutions. National Center for Education
                                              established or maintained by a plan                                                                            Statistics, Table 105.20, ‘‘Enrollment in elementary,
                                              sponsor that is an employer, and                          66 The American College Health Association           secondary, and degree-granting postsecondary
                                              references to ‘plan participants and                    estimates that, in 2014, student health insurance      institutions, by level and control of institution,
                                                                                                      plans at colleges and universities covered ‘‘more      enrollment level, and attendance status and sex of
                                              beneficiaries’ will be interpreted as                   than two million college students nationwide.’’ ‘‘Do   student: Selected years, fall 1990 through fall
                                              references to student enrollees and their               You Know Why Student Health Insurance                  2026,’’ available at https://nces.ed.gov/programs/
                                              covered dependents.’’ These rules                       Matters?’’ available at https://www.acha.org/          digest/d16/tables/dt16_105.20.asp?current=yes.



                                         VerDate Sep<11>2014   20:27 Nov 14, 2018   Jkt 247001   PO 00000   Frm 00030   Fmt 4701   Sfmt 4700   E:\FR\FM\15NOR2.SGM   15NOR2
                                                        Case 4:18-cv-00825-O
                                                          Federal                  Document
                                                                  Register / Vol. 83,           19-9 Filed
                                                                                      No. 221 / Thursday,   02/05/19
                                                                                                          November      Page
                                                                                                                   15, 2018    30 ofand
                                                                                                                            / Rules   55 Regulations
                                                                                                                                           PageID 41057565

                                              in some public comments and litigation                  established or maintained by a plan                   that, where a health insurance issuer
                                              statements, some such self-insured                      sponsor that is an employer.’’                        providing group health insurance
                                              church plans provide health coverage                    Consequently, the Religious IFC’s                     coverage is exempt under paragraph
                                              for students at institutions of higher                  expanded exemptions only applied to                   (a)(1)(iii) of this section, the plan
                                              education covered by those church                       non-governmental institutions of higher               remains subject to any requirement to
                                              plans. In order to avoid the situation                  education, including for student health               provide coverage for contraceptive
                                              where some student health plans                         insurance coverage, not to governmental               services under Guidelines issued under
                                              sponsored by institutions with religious                institutions of higher education.                     § 147.130(a)(1)(iv), unless it is also
                                              objections are effectively exempt from                  Nevertheless, the term ‘‘non-                         exempt from that requirement.
                                              the contraceptive Mandate, and other                    governmental,’’ while appearing twice                    Under these rules, issuers that hold
                                              student health plans sponsored by other                 in § 147.132(a)(1)(i) concerning plan                 their own objections, based on sincerely
                                              institutions with similar religious                     sponsors, was not repeated in in                      held religious beliefs, could issue
                                              objections are required to comply with                  § 147.132(a)(1)(ii). To more clearly                  policies that omit contraception to plan
                                              the Mandate, the Departments consider                   specify that this limitation was intended             sponsors or individuals that are
                                              it appropriate to extend the exemption,                 to apply to § 147.132(a)(1)(ii), we                   otherwise exempt based on their
                                              so that religious colleges and                          finalize this paragraph with a change by              religious beliefs, or on their moral
                                              universities with objections to the                     adding the phrase ‘‘which is non-                     convictions under the companion final
                                              Mandate would not be treated                            governmental’’ after the phrase ‘‘An                  rules published elsewhere in today’s
                                              differently in this regard.                             institution of higher education as                    Federal Register. Likewise, issuers with
                                                 The Departments also note that the                   defined in 20 U.S.C. 1002’’.                          sincerely held moral convictions, that
                                              ACA does not require institutions of                                                                          are exempt under those companion final
                                              higher education to provide student                     L. Health Insurance Issuers (45 CFR                   rules, could issue policies that omit
                                              health insurance coverage. As a result,                 147.132(a)(1)(iv))                                    contraception to plan sponsors or
                                              some institutions of higher education                      The previous regulations did not                   individuals that are otherwise exempt
                                              that object to the Mandate appear to                    exempt health insurance issuers.                      based on either their religious beliefs or
                                              have chosen to stop arranging student                   However, the Religious IFC included in                their moral convictions.
                                              health insurance plans, rather than                     its list of exemptions at                                In the separate companion IFC to the
                                              comply with the Mandate or be subject                   § 147.132(a)(1)(iii), ‘‘[a] health insurance          Religious IFC—the Moral IFC—the
                                              to the accommodation.67 Extending the                   issuer offering group or individual                   Departments provided a similar
                                              exemption in these rules removes an                     insurance coverage to the extent the                  exemption for issuers in the context of
                                              obstacle to such entities deciding to                   issuer objects as specified in paragraph              moral objections, but we used slightly
                                              offer student health insurance plans,                   (a)(2) of this section. Where a health                different operative language. There, in
                                              thereby giving students another health                  insurance issuer providing group health               the second sentence, instead of saying
                                              insurance option.                                       insurance coverage is exempt under this               ‘‘the plan remains subject to any
                                                 As noted above, it is not clear that                 paragraph (a)(1)(iii), the plan remains               requirement to provide coverage for
                                              studies discussing various effects of                   subject to any requirement to provide                 contraceptive services,’’ the exemption
                                              birth control access clearly and                        coverage for contraceptive services                   stated, ‘‘the group health plan
                                              specifically demonstrate a negative                     under Guidelines issued under                         established or maintained by the plan
                                              impact to students in higher education                  § 147.130(a)(1)(iv) unless it is also                 sponsor with which the health
                                              because of the expanded exemption in                    exempt from that requirement[.]’’ These               insurance issuer contracts remains
                                              these final rules. The Departments                      rules finalize this exemption with                    subject to any requirement to provide
                                              consider these expanded exemptions to                   technical changes to clarify the language             coverage for contraceptive services.’’
                                              be an appropriate and permissible                       based on public comments, and                         Some commenters took note of this
                                              policy choice in light of various                       redesignate the paragraph as                          difference, and asked the Departments
                                              interests at stake and the lack of a                    § 147.132(a)(1)(iv).                                  to clarify which language applies, and
                                              statutory requirement for the                              The Religious IFC extends the                      whether the Departments intended any
                                              Departments to impose the Mandate on                    exemption to health insurance issuers                 difference in the operation of the two
                                              entities and plans that qualify for these               offering group or individual health                   paragraphs. The Departments did not
                                              expanded exemptions.                                    insurance coverage that sincerely hold                intend the language to operate
                                                 Finally, the Religious IFC specified                 their own religious objections to                     differently. The language in the Moral
                                              that the plan sponsor exemption applied                 providing coverage for contraceptive                  IFC accurately, and more clearly,
                                              to ‘‘non-governmental’’ plan sponsors                   services. Under this exemption, the only              expresses the intent set forth in the
                                              (§ 147.132(a)(1)(i)), including ‘‘[a]ny                 plan sponsors—or in the case of                       Religious IFC about how the issuer
                                              other non-governmental employer’’                       individual insurance coverage,                        exemption applies. Consequently, these
                                              (§ 147.132(a)(1)(i)(E)). Then, in                       individuals—who are eligible to                       rules finalize the issuer exemption
                                              § 147.132(a)(1)(ii), the rule specified that            purchase or enroll in health insurance                paragraph from the Religious IFC with
                                              the institution of higher education                     coverage offered by an exempt issuer                  minor technical changes so that the final
                                              exemption applicable to the                             that does not cover some or all                       language will mirror language from the
                                              arrangement of student health insurance                 contraceptive services, are plan                      Moral IFC, stating that the exemption
                                              coverage applied ‘‘in a manner                          sponsors or individuals who themselves                encompasses: ‘‘[a] health insurance
                                              comparable to its applicability to group                object and whose plans are otherwise                  issuer offering group or individual
                                              health insurance coverage provided in                   exempt based on their objection. An                   insurance coverage to the extent the
khammond on DSK30JT082PROD with RULES2




                                              connection with a group health plan                     exempt issuer can then offer an exempt                issuer objects as specified in paragraph
                                                                                                      health insurance product to an entity or              (a)(2) of this section. Where a health
                                                67 See, e.g., Manya Brachear Pashman, ‘‘Wheaton       individual that is exempt based on                    insurance issuer providing group health
                                              College ends coverage amid fight against birth          either the moral exemptions for entities              insurance coverage is exempt under
                                              control mandate,’’ Chicago Tribune, July 29, 2015;
                                              Laura Bassett, ‘‘Franciscan University Drops Entire
                                                                                                      and individuals, or the religious                     paragraph (a)(1)(iv) of this section, the
                                              Student Health Insurance Plan Over Birth Control        exemptions for entities and individuals.              group health plan established or
                                              Mandate,’’ HuffPost, May 15, 2012.                      Thus, the issuer exemption specifies                  maintained by the plan sponsor with


                                         VerDate Sep<11>2014   20:27 Nov 14, 2018   Jkt 247001   PO 00000   Frm 00031   Fmt 4701   Sfmt 4700   E:\FR\FM\15NOR2.SGM   15NOR2
                                              57566 Case 4:18-cv-00825-O
                                                      Federal                  Document
                                                              Register / Vol. 83,           19-9 Filed
                                                                                  No. 221 / Thursday,   02/05/19
                                                                                                      November      Page
                                                                                                               15, 2018    31 ofand
                                                                                                                        / Rules   55 Regulations
                                                                                                                                       PageID 411

                                              which the health insurance issuer                       subjecting the issuers to potential                      claims processors, are under no
                                              contracts remains subject to any                        liability if those plans are not exempt                  obligation under section 2713(a)(4) to
                                              requirement to provide coverage for                     from the Guidelines.                                     provide benefits for contraceptive
                                              contraceptive services under Guidelines                    The Departments reject the                            services, as that section applies only to
                                              issued under § 147.130(a)(1)(iv) unless it              proposition that issuers cannot exercise                 plans and issuers. In the case of ERISA-
                                              is also exempt from that requirement[.]’’               religious beliefs. First, since RFRA                     covered plans, plan administrators are
                                                 Some commenters supported                            protects the religious exercise of                       obligated under ERISA to follow the
                                              including this exemption for issuers in                 corporations as persons, the religious                   plan terms, but it is the Departments’
                                              these rules, both to protect the religious              exercise of health insurance issuers—                    understanding that third party
                                              exercise of issuers, and so that in the                 which are generally organized as                         administrators are not typically
                                              future religious issuers that may wish to               corporations—is protected by RFRA. In                    designated as plan administrators, and,
                                              specifically serve religious plan                       addition, many federal health care                       therefore, would not normally act as
                                              sponsors would be free to organize.                     conscience laws and regulations                          plan administrators, under section 3(16)
                                              Other commenters objected to including                  specifically protect issuers or plans. For               of ERISA. Therefore, to the
                                              an exemption for issuers. Some objected                 example, 42 U.S.C. 1395w–22(j)(3)(B)                     Departments’ knowledge, it is only
                                              that issuers cannot exercise religious                  and 1396u–2(b)(3) protect plans or                       under the existing accommodation
                                              beliefs, while others objected that                     managed care organizations in Medicaid                   process that third party administrators
                                              exempting issuers would threaten                        or Medicare Advantage. The Weldon                        are required to undertake any
                                              contraceptive coverage for women.                       Amendment specifically protects,                         obligations to provide or arrange for
                                              Some commenters said that it was                        among other entities, provider-                          contraceptive coverage to which they
                                              arbitrary and capricious for the                        sponsored organizations, health                          might object. These rules make the
                                              Departments to provide an exemption                     maintenance organizations (HMOs),                        accommodation process optional for
                                              for issuers if we do not know that                      health insurance plans, and ‘‘any other                  employers and other plan sponsors, and
                                              issuers with qualifying religious                       kind of health care facilit[ies],                        specify that third party administrators
                                              objections exist.                                       organization[s], or plan[s]’’ as a ‘‘health              that have their own objection to
                                                 The Departments consider it                          care entity’’ from being required to pay                 complying with the accommodation
                                              appropriate to provide this exemption                   for, or provide coverage of, abortions.                  process may decline to enter into, or
                                              for issuers. Because the issuer                         See for example, Consolidated                            decline to continue, contracts as third
                                              exemption only applies where an                         Appropriations Act of 2018, Public Law                   party administrators of such plans.
                                              independently exempt policyholder                       115–141, Div. H, Sec. 507(d), 132 Stat.
                                              (entity or individual) is involved, the                 348, 764 (Mar. 23, 2018).68 Congress                     M. Description of the Religious
                                              issuer exemption will not serve to                      also declared this year that ‘‘it is the                 Objection (45 CFR 147.132(a)(2))
                                              remove contraceptive coverage                           intent of Congress’’ to include a                           The previous regulations did not
                                              obligations from any plan or plan                       ‘‘conscience clause’’ which provides                     specify what, if any, religious objection
                                              sponsor that is not also exempt, nor will               exceptions for religious beliefs if the                  applied to its exemption; however, the
                                              it prevent other issuers from being                     District of Columbia requires ‘‘the                      Religious IFC set forth the scope of the
                                              required to provide contraceptive                       provision of contraceptive coverage by
                                              coverage in individual or group                                                                                  religious objection of objecting entities
                                                                                                      health insurance plans.’’ See id. at Div.                in § 147.132(a)(2), as follows: ‘‘The
                                              insurance coverage. The issuer                          E, Sec. 808, 132 Stat. at 603. In light of
                                              exemption therefore serves several                                                                               exemption of this paragraph (a) will
                                                                                                      the clearly expressed intent of Congress                 apply to the extent that an entity
                                              interests, even though the Departments
                                                                                                      to protect religious liberty, particularly               described in paragraph (a)(1) of this
                                              are not currently aware of existing
                                                                                                      in certain health care contexts, along                   section objects to its establishing,
                                              issuers that would use it. As noted by
                                                                                                      with the specific efforts to protect                     maintaining, providing, offering, or
                                              some commenters, allowing issuers to
                                                                                                      issuers, the Departments have                            arranging (as applicable) coverage,
                                              be exempt, at least with respect to plan
                                                                                                      concluded that an exemption for issuers                  payments, or a plan that provides
                                              sponsors and plans that independently
                                                                                                      is appropriate.                                          coverage or payments for some or all
                                              qualify for an exemption, will remove a                    The issuer exemption does not
                                              possible obstacle to religious issuers                                                                           contraceptive services, based on its
                                                                                                      specifically include third party                         sincerely held religious beliefs.’’ These
                                              being organized in the future to serve
                                                                                                      administrators, although the optional                    rules finalize this description with
                                              entities and individuals that want plans
                                                                                                      accommodation process provided under                     technical changes to clarify the scope of
                                              that respect their religious beliefs or
                                                                                                      these final rules specifies that third                   the objection as intended in the
                                              moral convictions. Furthermore,
                                                                                                      party administrators cannot be required                  Religious IFC, and based on public
                                              permitting issuers to object to offering
                                                                                                      to contract with an entity that invokes                  comments.
                                              contraceptive coverage based on
                                                                                                      that process. Some religious third party                    Throughout the exemptions for
                                              sincerely held religious beliefs will
                                                                                                      administrators have brought suit in                      objecting entities, the rules specify that
                                              allow issuers to continue to offer
                                                                                                      conjunction with suits brought by                        they apply where the entities object as
                                              coverage to plan sponsors and
                                              individuals, without subjecting them to                 organizations enrolled in ERISA-exempt                   specified in § 147.132(a)(2) of the
                                              liability under section 2713(a)(4), or                  church plans. Such plans are now                         Religious IFC. That paragraph describes
                                              related provisions, for their failure to                exempt under these final rules, and                      the religious objection by specifying that
                                              provide contraceptive coverage. In this                 their third party administrators, as                     exemptions for objecting entities will
                                              way, the issuer exemption serves to                                                                              apply to the extent that an entity
khammond on DSK30JT082PROD with RULES2




                                                                                                         68 ACA section 1553 protects an identically
                                              protect objecting issuers from being                    defined group of ‘‘health care entities,’’ including
                                                                                                                                                               described in paragraph (a)(1) objects to
                                              required to issue policies that cover                   provider-sponsored organizations, HMOs, health           its establishing, maintaining, providing,
                                              contraception in violation of the issuers’              insurance plans, and ‘‘any other kind of . . . plan,’’   offering, or arranging (as applicable)
                                              sincerely held religious beliefs, and                   from being subject to discrimination on the basis        coverage, payments, or a plan that
                                                                                                      that it does not provide any health care item or
                                              from being required to issue policies                   service furnishing for the purpose of assisted
                                                                                                                                                               provides coverage or payments for some
                                              that omit contraceptive coverage to non-                suicide, euthanasia, mercy killing, and the like.        or all contraceptive services, based on
                                              exempt entities or individuals, thus                    ACA section 1553, 42 U.S.C. 18113.                       its sincerely held religious beliefs.


                                         VerDate Sep<11>2014   20:27 Nov 14, 2018   Jkt 247001   PO 00000   Frm 00032   Fmt 4701   Sfmt 4700   E:\FR\FM\15NOR2.SGM    15NOR2
                                                       Case 4:18-cv-00825-O
                                                         Federal                  Document
                                                                 Register / Vol. 83,           19-9 Filed
                                                                                     No. 221 / Thursday,   02/05/19
                                                                                                         November      Page
                                                                                                                  15, 2018    32 ofand
                                                                                                                           / Rules   55 Regulations
                                                                                                                                          PageID 41257567

                                                 In the separate companion IFC to the                 structure specifies that it includes an               of a qualifying religious objection.
                                              Religious IFC—the Moral IFC—the                         objection to establishing, maintaining,               Similarly, under the previous
                                              Departments, at § 147.133(a)(2),                        providing, offering, or arranging for (as             exemption, the plans of houses of
                                              provided a similar description of the                   applicable) coverage or payments for                  worship and integrated auxiliaries were
                                              scope of the objection based on moral                   contraceptive services, and it includes               exempt from offering some or all
                                              convictions rather than religious beliefs,              an objection to establishing,                         contraceptives, but the previous
                                              but we used slightly different operative                maintaining, providing, offering, or                  regulations did not require issuers and
                                              language. There, instead of saying the                  arranging for (as applicable) a plan,                 third party administrators to contract
                                              entity ‘‘objects to its establishing,                   issuer, or third party administrator that             with those exempt entities if they chose
                                              maintaining, providing, offering, or                    provides contraceptive coverage. This                 not to do so.
                                              arranging (as applicable) coverage,                     more clearly encompasses objections to                N. Individuals (45 CFR 147.132(b))
                                              payments, or a plan that provides                       complying with either the Mandate or
                                              coverage or payments for some or all                    the accommodation. Consequently,                         The previous regulations did not
                                              contraceptive services,’’ the paragraph                 these rules finalize the paragraph                    provide an exemption for objecting
                                                                                                      describing the religious objection in the             individuals. However, the Religious IFC
                                              stated the entity ‘‘objects to its
                                                                                                      Religious IFC with minor technical                    expanded the exemptions to encompass
                                              establishing, maintaining, providing,
                                                                                                      changes so that the final language will               objecting individuals (referred to here as
                                              offering, or arranging (as applicable)
                                                                                                      essentially mirror language from the                  the ‘‘individual exemption’’), at
                                              coverage or payments for some or all
                                                                                                      Moral IFC. The introductory phrase of                 § 147.132(b). These rules finalize the
                                              contraceptive services, or for a plan,                                                                        individual exemption from the
                                              issuer, or third party administrator that               the religious objection set forth in
                                                                                                      paragraph (a)(2) is finalized to state the            Religious IFC with changes, which
                                              provides or arranges such coverage or                                                                         reflect both non-substantial technical
                                              payments.’’ Some commenters took note                   exemption ‘‘will apply to the extent that
                                                                                                      an entity described in paragraph (a)(1)               revisions, and changes based on public
                                              of this difference, and asked the                                                                             comments to more clearly express the
                                              Departments to clarify which language                   of this section objects, based on its
                                                                                                      sincerely held religious beliefs, to its              intent of the Religious IFC.
                                              applies, and whether the Departments                                                                             In the separate companion IFC to the
                                              intended any difference in the operation                establishing, maintaining, providing,
                                                                                                                                                            Religious IFC—the Moral IFC—the
                                              of the two paragraphs. The Departments                  offering, or arranging for (as
                                                                                                                                                            Departments, at § 147.133(b), provided a
                                              did not intend the language to operate                  applicable)’’. The remainder of the
                                                                                                                                                            similar individual exemption, but we
                                              differently. The language in the Moral                  paragraph is broken into two sub-
                                                                                                                                                            used slightly different operative
                                              IFC accurately, and more clearly,                       paragraphs, regarding either ‘‘coverage
                                                                                                                                                            language. Where the Religious IFC
                                              expresses the intent set forth in the                   or payments for some or all                           described what may be offered to
                                              Religious IFC about how the issuer                      contraceptive services,’’ or ‘‘a plan,                objecting individuals as ‘‘a separate
                                              exemption applies. The Religious IFC                    issuer, or third party administrator that             benefit package option, or a separate
                                              explained that the intent of the                        provides or arranges such coverage or                 policy, certificate or contract of
                                              expanded exemptions was to encompass                    payments.’’                                           insurance,’’ the Moral IFC said a willing
                                              entities that objected to providing or                     Some commenters observed that by                   issuer and plan sponsor may offer ‘‘a
                                              arranging for contraceptive coverage in                 allowing exempt groups to object to                   separate policy, certificate or contract of
                                              their plans, and to encompass entities                  ‘‘some or all’’ contraceptives, this might            insurance or a separate group health
                                              that objected to the previous                           yield a cafeteria-style approach where                plan or benefit package option, to any
                                              accommodation process, by which their                   different plan sponsors choose various                individual who objects’’ under the
                                              issuers or third party administrators                   combinations of contraceptives that they              individual exemption. Some
                                              were required to provide contraceptive                  wish to cover. Some commenters further                commenters observed this difference
                                              coverage or payments in connection                      observed that this might create a burden              and asked whether the language was
                                              with their plans. In other words, an                    on issuers or third party administrators.             intended to encompass the same
                                              entity would be exempt from the                         The Departments have concluded,                       options. The Departments intended
                                              Mandate if it objected to complying                     however, that, just as the exemption                  these descriptions to include the same
                                              with the Mandate, or if it objected to                  under the previous regulations allowed                scope of options. Some commenters
                                              complying with the accommodation.                       entities to object to some or all                     suggested that the individual exemption
                                              The language in the Religious IFC                       contraceptives, it is appropriate to                  should not allow the offering of ‘‘a
                                              encompassed both circumstances by                       maintain that flexibility for entities                separate group health plan,’’ as set forth
                                              encompassing an objection to providing                  covered by the expanded exemption.                    in the version found in § 147.133(b),
                                              ‘‘coverage [or] payments’’ for                          Notably, even where an entity or                      because doing so could cause various
                                              contraceptive services, and by                          individual qualifies for an exemption                 administrative burdens. The
                                              encompassing an objection to ‘‘a plan                   under these rules, these rules do not                 Departments disagree, since group
                                              that provides’’ coverage or payments for                require the issuer or third party                     health plan sponsors and group and
                                              contraceptive services. But the language                administrator to contract with that                   individual health insurance issuers
                                              describing the objection set forth in the               entity or individual if the issuer or third           would be free to decline to provide that
                                              Moral IFC does so more clearly, and                     party administrator does not wish to do               option, including because of
                                              restructuring the sentence could make it                so, including because the issuer or third             administrative burdens. In addition, the
                                              clearer still. Questions by commenters                  party administrator does not wish to                  Departments wish to clarify that, where
                                              about the scope of the description                      offer an unusual variation of a plan.                 an employee claims the exemption, a
khammond on DSK30JT082PROD with RULES2




                                              suggests that we should restructure the                 These rules simply remove the federal                 willing issuer and a willing employer
                                              description, in a non-substantive way,                  Mandate that, in some cases, could have               may, where otherwise permitted, offer
                                              to provide more clarity. The                            led to penalties for an employer, issuer,             the employee participation in a group
                                              Departments do this by breaking some                    or third party administrator if they                  health insurance policy or benefit
                                              of the text out into subparagraphs, and                 wished to sponsor, provide, or                        option that complies with the
                                              rearranging clauses so that it is clearer               administer a plan that omits                          employee’s objection. Consequently,
                                              which words they modify. The new                        contraceptive coverage in the presence                these rules finalize the individual


                                         VerDate Sep<11>2014   20:27 Nov 14, 2018   Jkt 247001   PO 00000   Frm 00033   Fmt 4701   Sfmt 4700   E:\FR\FM\15NOR2.SGM   15NOR2
                                              57568 Case 4:18-cv-00825-O
                                                      Federal                  Document
                                                              Register / Vol. 83,           19-9 Filed
                                                                                  No. 221 / Thursday,   02/05/19
                                                                                                      November      Page
                                                                                                               15, 2018    33 ofand
                                                                                                                        / Rules   55 Regulations
                                                                                                                                       PageID 413

                                              exemption by making a technical                         issuers are willing to offer particular               objection if the institution did not wish
                                              change to the language to adopt the                     options in individual cases.                          to do so.
                                              formulation, ‘‘a separate policy,                          In addition, Congress has provided                    As an example, in one lawsuit
                                              certificate or contract of insurance or a               several protections for individuals who               brought against the Departments, the
                                              separate group health plan or benefit                   object to prescribing or providing                    State of Missouri enacted a law under
                                              package option, to any group health                     contraceptives contrary to their religious            which the State is not permitted to
                                              plan sponsor (with respect to an                        beliefs. See for example, Consolidated                discriminate against insurance issuers
                                              individual) or individual, as applicable,               Appropriations Act of 2018, Div. E, Sec.              that offer group health insurance
                                              who objects’’ under the individual                      726(c) (Financial Services and General                policies without coverage for
                                              exemption.                                              Government Appropriations Act),                       contraception based on employees’
                                                Some commenters supported the                         Public Law 115–141, 132 Stat. 348, 593–               religious beliefs, or against the
                                              individual exemption as providing                       94 (Mar. 23, 2018). While some                        individual employees who accept such
                                              appropriate protections for the religious               commenters proposed to construe this                  offers. See Wieland, 196 F. Supp. 3d at
                                              beliefs of individuals who obtain their                 provision narrowly, Congress likewise                 1015–16 (quoting Mo. Rev. Stat.
                                              insurance coverage in such places as the                provided that, if the District of                     191.724). Under the individual
                                              individual market or exchanges, or who                  Columbia requires ‘‘the provision of                  exemption of these final rules,
                                              obtain coverage from a group health                     contraceptive coverage by health                      employers sponsoring governmental
                                              plan sponsor that does not object to                    insurance plans,’’ ‘‘it is the intent of              plans would be free to honor the
                                              contraceptive coverage but is willing                   Congress that any legislation enacted on              objections of individual employees by
                                              (and, as applicable, the issuer is also                 such issue should include a ‘conscience               offering them plans that omit
                                              willing) to provide coverage that is                    clause’ which provides exceptions for                 contraceptive coverage, even if those
                                              consistent with an individual’s religious               religious beliefs and moral convictions’’.            governmental entities do not object to
                                              objections. Some commenters also                        Id. at Div. E, Sec. 808, 132 Stat. at 603.            offering contraceptive coverage in
                                              observed that, by specifying that the                   A religious exemption for individuals                 general.
                                              individual exemption only operates                      would not be effective if the government                 This individual exemption cannot be
                                              where the plan sponsor and issuer, as                   simultaneously made it illegal for                    used to force a plan (or its sponsor) or
                                              applicable, are willing to provide                      issuers and group health plans to                     an issuer to provide coverage omitting
                                              coverage that is consistent with the                    provide individuals with policies that                contraception, or, with respect to health
                                              objection, the exemption would not                      comply with the individual’s religious                insurance coverage, to prevent the
                                              impose burdens on the insurance                         beliefs.                                              application of State law that requires
                                              market because the possibility of such                                                                        coverage of such contraceptives or
                                                                                                         The individual exemption extends to
                                              burdens would be factored into the                                                                            sterilization. Nor can the individual
                                                                                                      the coverage unit in which the plan
                                              willingness of an employer or issuer to
                                                                                                      participant, or subscriber in the                     exemption be construed to require the
                                              offer such coverage. Other commenters
                                                                                                      individual market, is enrolled (for                   guaranteed availability of coverage
                                              disagreed and contended that allowing
                                                                                                      instance, to family coverage covering                 omitting contraception to a plan sponsor
                                              the individual exemption would cause
                                                                                                      the participant and his or her                        or individual who does not have a
                                              burden and confusion in the insurance
                                                                                                      beneficiaries enrolled under the plan),               sincerely held religious objection. This
                                              market. Some commenters also
                                                                                                      but does not relieve the plan’s or                    individual exemption is limited to the
                                              suggested that the individual exemption
                                                                                                      issuer’s obligation to comply with the                requirement to provide contraceptive
                                              should not allow the offering of a
                                                                                                      Mandate with respect to the group                     coverage under section 2713(a)(4), and
                                              separate group health plan because
                                                                                                      health plan generally, or, as applicable,             does not affect any other federal or State
                                              doing so could cause various
                                                                                                      to any other individual policies the                  law governing the plan or coverage.
                                              administrative burdens.
                                                The Departments agree with the                        issuer offers.                                        Thus, if there are other applicable laws
                                              commenters who suggested the                               This individual exemption allows                   or plan terms governing the benefits,
                                              individual exemption will not burden                    plan sponsors and issuers that do not                 these final rules do not affect such other
                                              the insurance market, and, therefore,                   specifically object to contraceptive                  laws or terms.
                                              conclude that it is appropriate to                      coverage to offer religiously acceptable                 Some individuals commented that
                                              provide the individual exemption where                  coverage to their participants or                     they welcomed the individual
                                              a plan sponsor and, as applicable, issuer               subscribers who do object, while                      exemption so that their religious beliefs
                                              are willing to cooperate in doing so. As                offering coverage that includes                       were not forced to be in tension with
                                              discussed in the Religious IFC, the                     contraception to participants or                      their desire for health coverage. The
                                              individual exemption only operates in                   subscribers who do not object. This                   Departments believe the individual
                                              the case where the group health plan                    individual exemption can apply with                   exemption may help to meet the ACA’s
                                              sponsor or group or individual market                   respect to individuals in plans                       goal of increasing health coverage
                                              health insurance issuer is willing to                   sponsored by private employers or                     because it will reduce the incidence of
                                              provide the separate option; in the case                governmental employers.                               certain individuals choosing to forego
                                              of coverage provided by a group health                     By its terms, the individual                       health coverage because the only
                                              plan sponsor, where the plan sponsor is                 exemption would also apply with                       coverage available would violate their
                                              willing; or in the case where both a plan               respect to individuals in plans arranged              sincerely held religious beliefs.69 At the
                                              sponsor and issuer are involved, both                   by institutions of higher education, if               same time, this individual exemption
                                              are willing. The Departments conclude                   the issuers offering those plans were                 ‘‘does not undermine the governmental
khammond on DSK30JT082PROD with RULES2




                                              that it is appropriate to provide the                   willing to provide plans complying with               interests furthered by the contraceptive
                                              individual exemption so that the                        the individuals’ objections. Because
                                              Mandate will not serve as an obstacle                   federal law does not require institutions               69 See also, for example, Wieland, 196 F. Supp.

                                              among these various options. Practical                  of higher education to arrange such                   3d at 1017, and March for Life, 128 F. Supp. 3d at
                                                                                                                                                            130, where the courts noted that the individual
                                              difficulties that may be implicated by                  plans, the institutions would not be                  employee plaintiffs indicated that they viewed the
                                              one option or another will likely be                    required by these rules to arrange a plan             Mandate as pressuring them to ‘‘forgo health
                                              factored into whether plan sponsors and                 compliant with an individual’s                        insurance altogether.’’



                                         VerDate Sep<11>2014   20:27 Nov 14, 2018   Jkt 247001   PO 00000   Frm 00034   Fmt 4701   Sfmt 4700   E:\FR\FM\15NOR2.SGM   15NOR2
                                                          Case 4:18-cv-00825-O
                                                            Federal                  Document
                                                                    Register / Vol. 83,           19-9 Filed
                                                                                        No. 221 / Thursday,   02/05/19
                                                                                                            November      Page
                                                                                                                     15, 2018    34 ofand
                                                                                                                              / Rules   55 Regulations
                                                                                                                                             PageID 41457569

                                              coverage requirement,’’ 70 because,                      package option that omits all                         issuer or third party administrator.
                                              when the exemption is applicable, the                    contraceptives, and the individual                    Upon doing so, the plan would not
                                              individual does not want the coverage,                   agrees, then the exemption applies as if              cover some or all contraceptive services,
                                              and therefore would not use the                          the individual objects to all                         and the issuer or third party
                                              objectionable items even if they were                    contraceptive services.’’                             administrator would be responsible for
                                              covered.                                                    Some commenters asked for plain                    providing or arranging for persons
                                                 Some commenters welcomed the                          language guidance and examples about                  covered by the plan to receive coverage
                                              ability of individuals covered by the                    how the individual exemption might                    or payments of those services (except in
                                              individual exemption to be able to                       apply in the context of employer-                     the case of self-insured church plans
                                              assert an objection to either some or all                sponsored insurance. Here is one such                 exempt from ERISA, in which case no
                                              contraceptives. Other commenters                         example. An employee is enrolled in                   such obligation was imposed on the
                                              expressed concern that there might be                    group health coverage through her                     third party administrator). The
                                              multiple variations in the kinds of                      employer. The plan is fully insured. If               accommodation was set forth in
                                              contraceptive coverage to which                          the employee has sincerely held                       regulations of each of the Departments.
                                              individuals object, and this might make                  religious beliefs objecting to her plan               Based on each Department’s regulatory
                                              it difficult for willing plan sponsors and               including coverage for contraceptives,                authority, HHS regulations applied to
                                              issuers to provide coverage that                         she could raise this with her employer.               insured group health plans, and DOL
                                              complies with the religious beliefs of an                If the employer is willing to offer her a             and Treasury regulations applied to
                                              exempt individual. As discussed above,                   plan that omits contraceptives, the                   both insured group health plans and
                                              where the individual exemption                           employer could discuss this with the                  self-insured group health plans.
                                              applies, it only affects the coverage of an              insurance agent or issuer. If the issuer                 The Religious IFC maintained the
                                              individual. If an individual only objects                is also willing to offer the employer,                accommodation process. Nevertheless,
                                              to some contraceptives, and the                          with respect to this employee, a group                by virtue of expanding the exemptions
                                              individual’s issuer and, as applicable,                  health insurance policy that omits                    to encompass all entities that were
                                              plan sponsor are willing to provide the                  contraceptive coverage, the individual                eligible for the accommodation process
                                              individual a package of benefits                         exemption would make it legal for the                 under the previous regulations, in
                                              omitting such coverage, but for practical                group health insurance issuer to omit                 addition to other newly exempt entities,
                                              reasons they can only do so by                           contraceptives for her and her                        the Religious IFC rendered the
                                              providing the individual with coverage                   beneficiaries under a policy, for her                 accommodation process optional.
                                              that omits all—not just some—                            employer to sponsor that plan for her,                Entities could choose not just between
                                              contraceptives, the Departments believe                  and for the issuer to issue such a plan               the Mandate and the accommodation,
                                              that it favors individual freedom and                    to the employer, to cover that employee.              but between the Mandate, the
                                              market choice, and does not harm                         This would not affect other employees’                exemption, and the accommodation.
                                              others, to allow the issuer and plan                     plans—those plans would still be                      These rules finalize the optional
                                              sponsor to provide, in that case, a plan                 subject to the Mandate and would                      accommodation process and its location
                                              omitting all contraceptives if the                       continue to cover contraceptives. But if              in the Code of Federal Regulations at 45
                                              individual is willing to enroll in that                  either the employer, or the issuer, is not            CFR 147.131, 26 CFR 54.9815–2713A,
                                              plan. The language of the individual                     willing (for whatever reason) to offer a              and 29 CFR 2590.715–2713A, but the
                                              exemption set forth in the Religious IFC                 plan or a policy for that employee that               Departments do so with several changes
                                              implied this conclusion, by specifying                   omits contraceptive coverage, these                   based on public comments.
                                              that the Guidelines requirement of                       rules do not require them to. The                        Many commenters supported keeping
                                              contraceptive coverage did not apply                     employee would have the choice of                     the accommodation as an optional
                                              where the individual objected to some                    staying enrolled in a plan with its                   process, including some commenters
                                              or all contraceptives. Notably, this was                 coverage of contraceptives, not enrolling             who otherwise supported creating the
                                              different than the language applicable to                in that plan, seeking coverage                        expanded exemptions. Some
                                              the exemptions under § 147.132(a),                       elsewhere, or seeking employment                      commenters opposed making the
                                              which specifies that the exemptions                      elsewhere.                                            accommodation optional, but asked the
                                              apply ‘‘to the extent’’ of the religious                    For all these reasons, these rules                 Departments to return to the previous
                                              objections, so that, as discussed above,                 adopt the individual exemption                        regulations in which entities that did
                                              the exemptions include only those                        language from the Religious IFC with                  not meet the narrower exemption could
                                              contraceptive methods to which the                       clarifying changes to reflect the                     only choose between the
                                              objection applied. In response to                        Departments’ intent.                                  accommodation process or direct
                                              comments suggesting the language of                                                                            compliance with the Mandate. Some
                                                                                                       O. Accommodation (45 CFR 147.131, 26                  commenters believed there should be no
                                              the individual exemption was not
                                                                                                       CFR 54.9815–2713A, 29 CFR 2590.715–                   exemptions and no accommodation
                                              sufficiently clear on this distinction,
                                                                                                       2713A)                                                process.
                                              however, the Departments in these rules
                                              finalize the individual exemption at                        The previous regulations set forth an                 The Departments continue to consider
                                              § 147.133(b) with the following change,                  accommodation process at 45 CFR                       it appropriate to make the
                                              by adding the following sentence at the                  147.131, 26 CFR 54.9815–2713A, and 29                 accommodation process optional for
                                              end of the paragraph: ‘‘Under this                       CFR 2590.715–2713A, as an alternative                 entities that are otherwise also eligible
                                              exemption, if an individual objects to                   method of compliance with the                         for the expanded exemptions—that is, to
                                              some but not all contraceptive services,                 Mandate. Under the accommodation, if                  keep it in place as an option that exempt
khammond on DSK30JT082PROD with RULES2




                                              but the issuer, and as applicable, plan                  a religious nonprofit entity, or a                    entities can choose. The accommodation
                                              sponsor, are willing to provide the                      religious closely held for-profit                     provides contraceptive access, which is
                                              individual with a separate policy,                       business, objected to coverage of some                a result many opponents of the
                                              certificate or contract of insurance or a                or all contraceptive services in its health           expanded exemptions said they desire.
                                              separate group health plan or benefit                    plan, it could file a notice or fill out a            The accommodation involves some
                                                                                                       form expressing this objection and                    regulation of issuers and third party
                                                70 78   FR 39874.                                      describing its objection to its plan and              administrators, but the previous


                                         VerDate Sep<11>2014    20:27 Nov 14, 2018   Jkt 247001   PO 00000   Frm 00035   Fmt 4701   Sfmt 4700   E:\FR\FM\15NOR2.SGM   15NOR2
                                              57570 Case 4:18-cv-00825-O
                                                      Federal                  Document
                                                              Register / Vol. 83,           19-9 Filed
                                                                                  No. 221 / Thursday,   02/05/19
                                                                                                      November      Page
                                                                                                               15, 2018    35 ofand
                                                                                                                        / Rules   55 Regulations
                                                                                                                                       PageID 415

                                              regulations had already put that                        find it necessary to add an additional                 guidance further stated that the notice
                                              regulatory structure in place. These                    payment mechanism for the                              may be provided by the organization
                                              rules for the most part merely keep it in               accommodation process.                                 itself, its group health plan, or its third
                                              place and maintain the way it operates.                    If an eligible organization wishes to               party administrator, as applicable. The
                                              The Religious IFC adds some additional                  revoke its use of the accommodation, it                guidance stated that, under the
                                              paperwork burdens as a result of the                    can do so under these rules, and operate               regulation at 45 CFR 147.200(b), ‘‘[t]he
                                              new interaction between the                             under its exempt status. As part of its                notice of modification must be provided
                                              accommodation and the expanded                          revocation, the issuer or third party                  in a form that is consistent with the
                                              exemptions; those are discussed below.                  administrator of the eligible                          rules of paragraph (a)(4) of this section,’’
                                                 Above, the Departments discussed                     organization must provide participants                 and (a)(4) has detailed rules on when
                                              public comments concerning whether                      and beneficiaries written notice of such               electronic notice is permitted. These
                                              we should have merely expanded the                      revocation. Some commenters suggested                  guidelines still apply under the final
                                              accommodation rather than expanding                     HHS has not yet issued guidance on the                 rules. These rules adopt those
                                              the exemptions. The Religious IFC and                   revocation process, but CCIIO provided                 guidelines.
                                              these final rules expand the kinds of                   guidance concerning this process on                       The guidance further specified that
                                              entities that may use the optional                      November 30, 2017.71 These rules                       the revocation of the accommodation
                                              accommodation, by expanding the                         supersede that guidance, and adopt or                  would be effective notice on the first
                                              exemptions and allowing any exempt                      modify its specific guidelines as                      day of the first plan year that begins on
                                              entities to opt to make use of the                      explained below. As a result, these rules              or after 30 days after the date of the
                                              accommodation. Consequently, under                      delete references, set forth in the                    revocation, or alternatively, whether or
                                              these rules, objecting employers may                    Religious IFC’s accommodation                          not the objecting entity’s group health
                                              make use of the exemption or may                        regulations, to ‘‘guidance issued by the               plan or issuer listed the contraceptive
                                              choose to utilize the optional                          Secretary of the Department of Health                  benefit in its Summary of Benefits of
                                              accommodation process. If an eligible                   and Human Services.’’                                  Coverage (SBC), the group health plan
                                              organization uses the optional                             The guidance stated that an entity that             or issuer could revoke the
                                              accommodation process through the                       was using the accommodation under the                  accommodation by giving at least 60-
                                              EBSA Form 700 or other specified                        previous rules, or an entity that adopts               days prior notice pursuant to section
                                              notice to HHS, it voluntarily shifts an                 the accommodation maintained by the                    2715(d)(4) of the PHS Act (incorporated
                                              obligation to provide separate but                      IFCs, could revoke its use of the                      into ERISA and the Code) 72 and
                                              seamless contraceptive coverage to its                  accommodation and use the exemption.                   applicable regulations thereunder to
                                              issuer or third party administrator.                    This guideline applies under the final                 revoke the accommodation. The
                                                 Some commenters asked that these                     rules. This revocation process applies                 guidance noted that, unlike the SBC
                                              final rules create an alternative payment               both prospectively to eligible                         notification process, which can
                                              mechanism to cover contraceptive                        organizations that decide at a later date              effectuate a modification of benefits in
                                              services for third party administrators                 to avail themselves of the optional                    the middle of a plan year, provided it
                                              obligated to provide or arrange such                    accommodation and then decide to                       is allowed by State law and the contract
                                              coverage under the accommodation.                       revoke that accommodation, as well as                  of the policy, the 30 day notification
                                              These rules do not concern the payment                  to organizations that invoked the                      process under the guidance can only
                                              mechanism, which is set forth in                        accommodation prior to the effective                   effectuate a benefit modification at the
                                              separate rules at 45 CFR 156.50. The                    date of the Religious IFC either by their              beginning of a plan year. This part of the
                                              Departments do not view an alternative                  submission of an EBSA Form 700 or                      guidance is adopted in part and changed
                                              payment mechanism as necessary. As                      notification, or by some other means                   in part by these final rules, as follows,
                                              discussed below, although the                           under which their third party                          based on public comments on the issue.
                                              Departments do not know how many                        administrator or issuer was notified by                   Some commenters asked that
                                              entities will use the accommodation, it                 DOL or HHS that the accommodation                      revocations only be permitted to occur
                                              is reasonably likely that some entities                 applies.                                               on the first day of the next plan year, or
                                              previously using it will continue to do                    The guidance stated that, when the                  no sooner than January 2019, to avoid
                                              so, while others will choose the                        accommodation is revoked by an entity                  burdens on plans and because some
                                              expanded exemption, leading to an                       using the exemption, the issuer of the                 states do not allow for mid-year plan
                                              overall reduction in the use of the                     eligible organization must provide                     changes. The Departments believe that
                                              accommodation. The Departments have                     participants and beneficiaries written                 providing 60-days notice pursuant to
                                              reason to believe that these final rules                notice of such revocation. These rules                 section 2715(d)(4) of the PHS Act,
                                              will not lead to a significant expansion                adopt that guideline. Consistent with                  where applicable, is a mechanism that
                                              of entities using the accommodation,                    other applicable laws, the issuer or third             already exists for making changes in
                                              since nearly all of the entities of which               party administrator of an eligible                     health benefits covered by a group
                                              the Departments are aware that may be                   organization must promptly notify plan                 health plan during a plan year; that
                                              interested in doing so were already able                participants and beneficiaries of the                  process already takes into consideration
                                              to do so prior to the Religious IFC.                    change of status to the extent such                    any applicable state laws. However, in
                                              Moreover, it is still the case under these              participants and beneficiaries are                     response to public comments, these
                                              rules that if an entity serving as a third              currently being offered contraceptive                  rules change the accommodation
                                              party administrator does not wish to                    coverage at the time the accommodated                  provisions from the Religious IFC to
                                              satisfy the obligations it would need to                organization invokes its exemption. The                indicate that, as a transitional rule,
khammond on DSK30JT082PROD with RULES2




                                              satisfy under an accommodation, it                                                                             providing 60-days notice for revoking an
                                              could choose not to contract with an                      71 See Randy Pate, ‘‘Notice by Issuer or Third
                                                                                                                                                             accommodation is only available, if
                                              entity that opts into the accommodation.                Party Administrator for Employer/Plan Sponsor of       applicable, to plans that are using the
                                              This conflict is even less likely now that              Revocation of the Accommodation for Certain
                                                                                                      Preventive Services,’’ CMS (Nov. 30, 2017), https://   accommodation at the time of the
                                              entities eligible for the accommodation                 www.cms.gov/CCIIO/Resources/Regulations-and-
                                              are also eligible for the exemption. For                Guidance/Downloads/Notice-Issuer-Third-Party-            72 See also 26 CFR 54.9815–2715(b); 29 CFR

                                              these reasons, the Departments do not                   Employer-Preventive.pdf.                               2590.715–2715(b); 45 CFR 147.200(b).



                                         VerDate Sep<11>2014   20:27 Nov 14, 2018   Jkt 247001   PO 00000   Frm 00036   Fmt 4701   Sfmt 4700   E:\FR\FM\15NOR2.SGM   15NOR2
                                                        Case 4:18-cv-00825-O
                                                          Federal                  Document
                                                                  Register / Vol. 83,           19-9 Filed
                                                                                      No. 221 / Thursday,   02/05/19
                                                                                                          November      Page
                                                                                                                   15, 2018    36 ofand
                                                                                                                            / Rules   55 Regulations
                                                                                                                                           PageID 41657571

                                              publication of these final rules. As a                    Department of Health and Human                       which an issuer is deemed to have
                                              general rule, for plans that use the                      Services.’’ On November 30, 2017, HHS                complied with the Mandate where the
                                              accommodation in future plan years, the                   issued the guidance regarding                        issuer relied reasonably and in good
                                              Departments believe it is appropriate to                  revocation. These final rules incorporate            faith on a representation by an eligible
                                              allow revocation of an accommodation                      this guidance, with certain                          organization as to its eligibility for the
                                              only on the first day of the next plan                    clarifications, and state that the                   accommodation, even if that
                                              year. Based on the objections of various                  revocation notice must be provided ‘‘as              representation was later determined to
                                              litigants and public commenters, we                       specified herein.’’ The final rule                   be incorrect. The Departments omitted
                                              believe that some entities already using                  incorporates the two sets of directions              this provision from the Religious IFC,
                                              the accommodation may have been                           for revoking the accommodation                       on the grounds that this provision was
                                              doing so only because previous                            initially set forth in the interim                   less necessary where any organization
                                              regulations denied them an exemption.                     guidance in the following manner. The                eligible for the optional accommodation
                                              For them, access to the transitional 60-                  first, designated as subparagprah (1) as             is also exempt. Nevertheless, in order to
                                              days notice procedure (if applicable) is                  a ‘‘[t]ransitional rule,’’ explains that if          respond to concerns in public
                                              appropriate in the period immediately                     contraceptive coverage is being offered              comments, and to prevent any risk to
                                              following the finalization of these rules.                through the accommodation process on                 issuers of a mistake or
                                              In future plan years, however—plan                        the date on which these final rules go               misrepresentation by an organization
                                              years that begin after the effective date                 into effect, 60-days notice may be                   seeking the accommodation process, the
                                              of these final rules—plans and entities                   provided to revoke the accommodation                 Departments have finalized the
                                              that qualify as exempt under these rules                  process, or they revocation may occur                Religious IFC with an additional change
                                              will have been on notice that they                        ‘‘on the first day of the first plan year            that restores this clause. The clause uses
                                              qualify for an exemption or the                           that begins on or after 30 days after the            the same language that was in the
                                              accommodation. If they have opted to                      date of the revocation’’ consistent with             regulations prior to the Religious IFC,
                                              enter or remain in the accommodation                      PHS Act section 2715(d)(4), 45                       and it is inserted at 45 CFR 147.131(f),
                                              in those future plan years, when they                     CFR 147.200(b), 26 CFR 54.9815–                      26 CFR 54.9815–2713A(e), and 29 CFR
                                              could have chosen the exemption, the                      2715(b), or 29 CFR 2590.715–2715(b).                 2590.715–2713A(e). As a result, these
                                              Departments believe it is appropriate for                 The second direction, set forth in                   rules renumber the subsequent
                                              them to wait until the first day of the                   subparagraph (ii), explains the                      paragraphs in each of those sections.
                                              following plan year to change to exempt                   ‘‘[g]eneral rule’’ that, in plan years
                                                                                                                                                             P. Definition of Contraceptives for the
                                              status.73                                                 beginning after the date on which these
                                                                                                                                                             Purpose of These Final Rules
                                                 This change is implemented in the                      final rules go into effect, revocation of
                                                                                                        the accommodation will be effective on                  The previous regulations did not
                                              following manner. In the Religious IFC,
                                                                                                        ‘‘the first day of the first plan year that          define contraceptive services. The
                                              the accommodation provisions
                                                                                                        begins on or after 30 days after the date            Guidelines issued in 2011 included,
                                              addressing revocation were found at 45
                                                                                                        of the revocation.’’                                 under ‘‘Contraceptive methods and
                                              CFR 147.131(c)(4), 26 CFR 54.9815–
                                                                                                           The Religious IFC states that if an               counseling,’’ ‘‘[a]ll Food and Drug
                                              2713AT(a)(5),74 and 29 CFR 2590.715–
                                                                                                        accommodated entity objects to some,                 Administration approved contraceptive
                                              2713A(a)(5).
                                                                                                        but not all, contraceptives, an issuer for           methods, sterilization procedures, and
                                                 The provisions in the Religious IFC
                                                                                                        an insured group health plan that covers             patient education and counseling for all
                                              (with technical variations among the
                                                                                                        contraceptives under the                             women with reproductive capacity.’’
                                              HHS, Labor, and Treasury rules) state
                                                                                                        accommodation may, at the issuer’s                   The previous regulations concerning the
                                              that a written notice of revocation must
                                                                                                        option, choose to provide coverage or                exemption and the accommodation used
                                              be provided ‘‘as specified in guidance
                                                                                                        payments for all contraceptive services,             the terms contraceptive services and
                                              issued by the Secretary of the
                                                                                                        instead of just for the narrower set of              contraceptive coverage as catch-all
                                                 73 These final rules go into effect 60 days after      contraceptive services to which the                  terms to encompass all of those
                                              they are published in the Federal Register. Some          entities object. Some commenters                     Guidelines’ requirements. The 2016
                                              entities currently using the accommodation may            supported this provision, saying that it             update to the Guidelines are similarly
                                              have a plan year that begins less than 30 days after      allows flexibility for issuers that might            worded. Under ‘‘Contraception,’’ they
                                              the effective date of these final rules. In such cases,
                                              they may be unable, after the effective date of these
                                                                                                        otherwise face unintended burdens from               include the ‘‘full range of contraceptive
                                              final rules, to provide a revocation notice 30 days       providing coverage under the                         methods for women currently identified
                                              prior to the start of their next plan year. However,      accommodation for entities that object               by the U.S. Food and Drug
                                              these final rules will be published at least 60 days      to only some contraceptive items. The                Administration,’’ ‘‘instruction in
                                              prior to the start of that plan year. Therefore,          Departments have maintained this
                                              entities exempt under these final rules that have
                                                                                                                                                             fertility awareness-based methods,’’ and
                                              been subject to the accommodation on the date             provision in these final rules. Note that            ‘‘[c]ontraceptive care’’ to ‘‘include
                                              these final rules are published, that wish to revoke      this provision is consistent with the                contraceptive counseling, initiation of
                                              the accommodation, and whose next plan years              other assertions in the rules saying that            contraceptive use, and follow-up care
                                              start after these final rules go into effect, but less    an entity’s objection applies ‘‘to the
                                              than 30 days thereafter, may submit their 30 day
                                                                                                                                                             (for example, management, and
                                              revocation notices after these final rules are            extent’’ of the entity’s religious beliefs,          evaluation as well as changes to and
                                              published, before these final rules are in effect, so     because in this instance, under the                  removal or discontinuation of the
                                              that they will have submitted the revocation at least     accommodation, the plan participant or               contraceptive method).’’ 75
                                              30 days before their next plan year starts. In such       beneficiary still receives coverage or
                                              cases, even though the revocation notice will be
                                                                                                                                                                To more explicitly state that the
                                                                                                        payments for all contraceptives, and this            exemption encompasses any of the
khammond on DSK30JT082PROD with RULES2




                                              submitted before these final rules are in effect, the
                                              actual revocation will not occur until after these        provision simply allows issuers more                 contraceptive or sterilization services,
                                              final rules are in effect, and plan participants will     flexibility in choosing how to help                  items, or information that have been
                                              have been provided with 30 days’ notice of the            provide that coverage.
                                              revocation.
                                                                                                                                                             required under the Guidelines, the
                                                 74 The Department of the Treasury’s rule
                                                                                                           Some commenters asked that the                    Religious IFC included a definition at 45
                                              addressing the accommodation is being finalized at
                                                                                                        Departments retain the ‘‘reliance’’
                                              26 CFR 54.9815–2713A, superseding its temporary           provision, contained in the previous                   75 https://www.hrsa.gov/womens-guidelines-2016/

                                              regulation at 26 CFR 54.9815–2713AT.                      accommodation regulations, under                     index.html.



                                         VerDate Sep<11>2014    20:27 Nov 14, 2018   Jkt 247001   PO 00000   Frm 00037   Fmt 4701   Sfmt 4700   E:\FR\FM\15NOR2.SGM   15NOR2
                                              57572 Case 4:18-cv-00825-O
                                                      Federal                  Document
                                                              Register / Vol. 83,           19-9 Filed
                                                                                  No. 221 / Thursday,   02/05/19
                                                                                                      November      Page
                                                                                                               15, 2018    37 ofand
                                                                                                                        / Rules   55 Regulations
                                                                                                                                       PageID 417

                                              CFR 147.131(f) and 147.132(c), 26 CFR                   of contraceptive methods as a type of                    prescribed for non-preventive, non-
                                              54.9815–2713AT(e), and 29 CFR                           preventive service only when a drug                      contraceptive purposes. As discussed
                                              2590.715–2713A(e). These rules finalize                 that FDA has approved for contraceptive                  above, these final rules also do not
                                              those definitions without change, but                   use is prescribed in whole or in part for                purport to delineate the items HRSA
                                              renumber them as 45 CFR 147.131(f)                      such purpose or intended use. Section                    will include in the Guidelines, but only
                                              and 147.132(c), 26 CFR 54.9815–                         2713(a)(4) does not authorize the                        concern expanded exemptions and
                                              2713A(e), and 29 CFR 2590.715–                          Departments to require coverage,                         accommodations that apply to the
                                              2713A(e), respectively.                                 without cost-sharing, of drugs                           extent the Guidelines require
                                                                                                      prescribed exclusively for a non-                        contraceptive coverage. Therefore, the
                                              Q. Severability                                         contraceptive and non-preventive use to                  Departments do not consider it
                                                The Departments finalize without                      treat an existing condition.77 The extent                appropriate to specify in these final
                                              change (except for certain paragraph                    to which contraceptives are covered to                   rules that under section 2713(a)(4),
                                              redesignations), the severability clauses               treat non-preventive conditions would                    exempt organizations must provide
                                              in the interim final rules, namely, at                  be determined by application of the                      coverage for drugs prescribed
                                              paragraph (g) of 26 CFR 54.9815–2713A,                  requirement section 1302(b)(1)(F) of the                 exclusively for a non-contraceptive and
                                              the redesignated paragraph (g) of 29 CFR                ACA to cover prescription drugs (where                   non-preventive use to treat an existing
                                              2590.715–2713A, and 45 CFR                              applicable), implementing regulations at                 condition.
                                              147.132(d).                                             45 CFR 156.122, and 156.125, and
                                                                                                                                                               2. Comments Concerning Regulatory
                                                                                                      plans’ decisions about the basket of
                                              R. Other Public Comments                                                                                         Impact
                                                                                                      medicines to cover for these conditions.
                                              1. Items Approved as Contraceptives                        Some commenters observed that                            Some commenters agreed with the
                                              But Used To Treat Existing Conditions                   pharmacy claims do not include a                         Departments’ statement in the Religious
                                                                                                      medical diagnosis code, so plans may be                  IFC that the expanded exemptions are
                                                 Some commenters noted that some                      unable to discern whether a drug                         likely to affect only a small percentage
                                              drugs included in the preventive                        approved by FDA for contraceptive uses                   of women otherwise receiving coverage
                                              services contraceptive Mandate can also                 is actually applied for a preventive or                  under the Mandate. Other commenters
                                              be useful for treating certain existing                 contraceptive use, or for another use.                   disagreed, stating that the expanded
                                              health conditions, and that women use                   Section 2713(a)(4), however, draws a                     exemptions could take contraceptive
                                              them for non-contraceptive purposes.                    distinction between preventive care and                  coverage away from many or most
                                              Certain commenters urged the                            screenings and other kinds of care and                   women. Still others opposed expanding
                                              Departments to clarify that the final                   screenings. That subsection does not                     the exemptions and contended that
                                              rules do not permit employers to                        authorize the Departments to impose a                    accurately determining the number of
                                              exclude from coverage medically                         coverage mandate of services that are                    women affected by the expanded
                                              necessary prescription drugs used for                   not at least partly applied for a                        exemptions is not possible.
                                              non-preventive services. Some                           preventive use, and the Guidelines                          After reviewing the public comments,
                                              commenters suggested that religious                     themselves do not require coverage of                    the Departments agree with commenters
                                              objections to the Mandate should not be                 contraceptive methods or care unless                     who said that estimating the impact of
                                              permitted in cases where such methods                   such methods or care is contraceptive in                 these final rules is difficult based on the
                                              are used to treat such conditions, even                 purpose. These rules do not prohibit                     limited data available to us, and with
                                              if those methods can also be used for                   issuers from covering drugs and devices                  commenters who agreed with the
                                              contraceptive purposes.                                 that are approved for contraceptive uses                 Religious IFC that the expanded
                                                 Section 2713(a)(4) only applies to                   even when those drugs and devices are                    exemptions are likely to affect only a
                                              ‘‘preventive’’ care and screenings. The                                                                          small percentage of women. The
                                              statute does not allow the Guidelines to                   77 The Departments previously cited the IOM’s         Departments do not find the estimates of
                                              mandate coverage of services provided                   listing of existing conditions that contraceptive        large impacts submitted by some
                                              solely for a non-preventive use, such as                drugs can be used to treat (menstrual disorders,
                                                                                                      acne, and pelvic pain), and said of those uses that
                                                                                                                                                               commenters more reliable than the
                                              the treatment of an existing condition.                 ‘‘there are demonstrated preventive health benefits      estimates set forth in the Religious and
                                              The Guidelines implementing this                        from contraceptives relating to conditions other         Moral IFCs. Even certain commenters
                                              section of the statute are consistent with              than pregnancy.’’ 77 FR 8727 & n.7. This was not,        that ‘‘strongly oppos[ed]’’ the Religious
                                              that narrow authority. They state                       however, an assertion that PHS Act 2713(a)(4) or
                                                                                                      the Guidelines require coverage of ‘‘contraceptive’’
                                                                                                                                                               IFC commented that merely
                                              repeatedly that they apply to                           methods when prescribed for an exclusively non-          ‘‘thousands’’ would be impacted, a
                                              ‘‘preventive’’ services or care.76 The                  contraceptive, non-preventive use. Instead, it was       number consistent with the
                                              requirement in the Guidelines                           an observation that such drugs—generally referred        Departments’ estimate of the number of
                                              concerning ‘‘contraception’’ specifies                  to as ‘‘contraceptives’’—also have some alternate
                                                                                                      beneficial uses to treat existing conditions. For the
                                                                                                                                                               women who may be affected by the rule.
                                              several times that it encompasses                       purposes of these final rules, the Departments           The Departments’ estimates of the
                                              ‘‘contraceptives,’’ that is, medical                    clarify here that the reference prior to the Religious   impact of these final rules are discussed
                                              products, methods, and services applied                 IFC to the benefits of using contraceptive drugs         in more detail in the following section.
                                              for ‘‘contraceptive’’ uses. The                         exclusively for some non-contraceptive and non-
                                                                                                      preventive uses to treat existing conditions did not
                                                                                                                                                               Therefore, the Departments conclude
                                              Guidelines do not require coverage of                   mean that the Guidelines require coverage of such        that the estimates of regulatory impact
                                              care and screenings that are non-                       uses, and consequently is not a reason to refrain        made in the Religious IFC are still the
                                              preventive, and the contraception                       from offering the expanded exemptions provided           best estimates available. Our estimates
                                              portion of those Guidelines do not                      here. Where a drug approved by the FDA for
                                                                                                                                                               are discussed in more detail in the
khammond on DSK30JT082PROD with RULES2




                                                                                                      contraceptive use is prescribed for both a
                                              require coverage of medical products,                   contraceptive use and a non-contraceptive use, the       following section.
                                              methods, care, and screenings that are                  Guidelines (to the extent they apply) would require
                                              non-contraceptive in purpose or use.                    its coverage for contraceptive use. Where a drug         3. Interaction With State Laws
                                              The Guidelines’ inclusion of                            approved by the FDA for contraceptive use is                Some commenters asked the
                                                                                                      prescribed exclusively for a non-contraceptive and
                                              contraceptive services requires coverage                non-preventive use to treat an existing condition, it
                                                                                                                                                               Departments to discuss the interaction
                                                                                                      would be outside the scope of the Guidelines and         between these final rules and state laws
                                                76 Id.                                                the contraceptive Mandate.                               that either require contraceptive


                                         VerDate Sep<11>2014   20:27 Nov 14, 2018   Jkt 247001   PO 00000   Frm 00038   Fmt 4701   Sfmt 4700   E:\FR\FM\15NOR2.SGM    15NOR2
                                                        Case 4:18-cv-00825-O
                                                          Federal                  Document
                                                                  Register / Vol. 83,           19-9 Filed
                                                                                      No. 221 / Thursday,   02/05/19
                                                                                                          November      Page
                                                                                                                   15, 2018    38 ofand
                                                                                                                            / Rules   55 Regulations
                                                                                                                                           PageID 41857573

                                              coverage or provide religious                           contraceptives, nor that the Guidelines               economically significant effects ($100
                                              exemptions from those and other                         must force entities with religious                    million or more in any one year), and
                                              requirements. Some commenters argued                    objections to cover contraceptives.                   an ‘‘economically significant’’
                                              that providing expanded exemptions in                                                                         regulatory action is subject to review by
                                                                                                      IV. Economic Impact and Paperwork
                                              these rules would negate state                                                                                the Office of Management and Budget
                                                                                                      Burden
                                              contraceptive requirements or narrower                                                                        (OMB). As discussed below regarding
                                              state religious exemptions. Some                           The Departments have examined the                  their anticipated effects, the Religious
                                              commenters asked that the Departments                   impacts of the Religious IFC and the                  IFC and these rules are not likely to
                                              specify that these exemptions do not                    final rules as required by Executive                  have economic impacts of $100 million
                                              apply to plans governed by state laws                   Order 12866 on Regulatory Planning                    or more in any one year, and therefore
                                              that require contraceptive coverage. The                and Review (September 30, 1993),                      do not meet the definition of
                                              Department agrees that these rules                      Executive Order 13563 on Improving                    ‘‘economically significant’’ under
                                              concern only the applicability of the                   Regulation and Regulatory Review                      Executive Order 12866. However, OMB
                                              Federal contraceptive Mandate imposed                   (January 18, 2011), the Regulatory                    has determined that the actions are
                                              pursuant to section 2713(a)(4). They do                 Flexibility Act (RFA) (September 19,                  significant within the meaning of
                                              not regulate state contraceptive                        1980, Pub. L. 96 354), section 1102(b) of             section 3(f)(4) of the Executive Order.
                                              mandates or state religious exemptions.                 the Social Security Act, section 202 of               Therefore, OMB has reviewed these
                                              If a plan is exempt under the Religious                 the Unfunded Mandates Reform Act of                   final rules, and the Departments have
                                              IFC and these rules, that exemption                     1995 (March 22, 1995; Pub. L. 104–4),                 provided the following assessment of
                                              does not necessarily exempt the plan or                 Executive Order 13132 on Federalism                   their impact.
                                              other insurance issuer from state laws                  (August 4, 1999), the Congressional
                                              that may apply to it. The previous                      Review Act (5 U.S.C. 804(2)), and                     1. Need for Regulatory Action
                                              regulations, which offered exemptions                   Executive Order 13771 on Reducing                        These final rules adopt as final and
                                              for houses of worship and integrated                    Regulation and Controlling Regulatory                 further change the amendments made
                                              auxiliaries, did not include regulatory                 Costs (January 30, 2017).                             by the Religious IFC, which amended
                                              language negating the exemptions in                     A. Executive Orders 12866 and 13563—                  the Departments’ July 2015 final
                                              states that require contraceptive                       Department of HHS and Department of                   regulations. The Religious IFC and these
                                              coverage, although the Departments                      Labor                                                 final rules expand the exemption from
                                              discussed the issue to some degree in                                                                         the requirement to provide coverage for
                                              various preambles of those previous                        Executive Orders 12866 and 13563
                                                                                                                                                            contraceptives and sterilization,
                                              regulations. The Departments do not                     direct agencies to assess all costs and
                                                                                                                                                            established under the HRSA Guidelines,
                                              consider it appropriate or necessary in                 benefits of available regulatory
                                                                                                                                                            promulgated under section 2713(a)(4) of
                                              the regulatory text of the religious                    alternatives and, if regulation is
                                                                                                                                                            the PHS Act, section 715(a)(1) of ERISA,
                                              exemptions to declare that the Federal                  necessary, to select regulatory
                                                                                                                                                            and section 9815(a)(1) of the Code, to
                                              contraceptive Mandate will still apply                  approaches that maximize net benefits
                                                                                                                                                            include certain entities and individuals
                                              in states that have a state contraceptive               (including potential economic,
                                                                                                                                                            with objections to compliance with the
                                              mandate, since these rules do not                       environmental, and public health and
                                                                                                                                                            Mandate based on sincerely held
                                              purport to regulate the applicability of                safety effects; distributive impacts; and
                                                                                                                                                            religious beliefs, and they revise the
                                              state contraceptive mandates.78                         equity). Executive Order 13563
                                                                                                                                                            accommodation process to make it
                                                 Some commenters observed that,                       emphasizes the importance of
                                                                                                                                                            optional for eligible organizations. The
                                              through ERISA, some entities may avoid                  quantifying both costs and benefits,
                                                                                                                                                            expanded exemption applies to certain
                                              state laws that require contraceptive                   reducing costs, harmonizing rules, and
                                                                                                                                                            individuals and entities that have
                                              coverage by self-insuring. This is a                    promoting flexibility.
                                                                                                         Section 3(f) of Executive Order 12866              religious objections to some (or all) of
                                              result of the application of the                                                                              the contraceptive and/or sterilization
                                              preemption and savings clauses                          defines a ‘‘significant regulatory action’’
                                                                                                      as an action that is likely to result in a            services that would be covered under
                                              contained in ERISA to state insurance                                                                         the Guidelines. Such action has been
                                              regulation. See 29 U.S.C. 1144(a) &                     regulation: (1) Having an annual effect
                                                                                                      on the economy of $100 million or more                taken, among other reasons discussed
                                              (b)(1). These rules cannot change                                                                             above, to provide for participation in the
                                              statutory ERISA provisions, and do not                  in any one year, or adversely and
                                                                                                      materially affecting a sector of the                  health insurance market by certain
                                              change the standards applicable to
                                                                                                      economy, productivity, competition,                   entities or individuals, by freeing them
                                              ERISA preemption. To the extent
                                                                                                      jobs, the environment, public health or               from penalties they could incur if they
                                              Congress has decided that ERISA
                                                                                                      safety, or State, local, or tribal                    follow their sincerely held religious
                                              preemption includes preemption of
                                                                                                      governments or communities (also                      beliefs against contraceptive coverage.
                                              state laws requiring contraceptive
                                              coverage, that decision occurred before                 referred to as ‘‘economically                         2. Anticipated Effects
                                              the ACA and was not negated by the                      significant’’); (2) creating a serious
                                                                                                                                                            a. Removal of Burdens on Religious
                                              ACA. Congress did not mandate in the                    inconsistency or otherwise interfering
                                                                                                                                                            Exercise
                                              ACA that any Guidelines issued under                    with an action taken or planned by
                                              section 2713(a)(4) must include                         another agency; (3) materially altering                 Regarding entities and individuals
                                                                                                      the budgetary impacts of entitlement                  that are extended an exemption by the
                                                 78 Some commenters also asked that these final       grants, user fees, or loan programs or the            Religious IFC and these final rules,
                                              rules specify that exempt entities must comply with     rights and obligations of recipients                  without that exemption the Guidelines
khammond on DSK30JT082PROD with RULES2




                                              other applicable laws concerning such things as                                                               would require many of them to either
                                              notice to plan participants or collective bargaining
                                                                                                      thereof; or (4) raising novel legal or
                                              agreements. These final rules relieve the application   policy issues arising out of legal                    pay for coverage of contraceptive
                                              of the Federal contraceptive Mandate under section      mandates, the President’s priorities, or              services that they find religiously
                                              2713(a)(4) to qualified exempt entities; they do not    the principles set forth in the Executive             objectionable; submit self-certifications
                                              affect the applicability of other laws. Elsewhere in
                                              this preamble, the Departments provide guidance         Order.                                                that would result in their issuer or third
                                              applicable to notices of revocation and changes that       A regulatory impact analysis must be               party administrator paying for such
                                              an entity may seek to make during its plan year.        prepared for major rules with                         services for their employees, which


                                         VerDate Sep<11>2014   20:27 Nov 14, 2018   Jkt 247001   PO 00000   Frm 00039   Fmt 4701   Sfmt 4700   E:\FR\FM\15NOR2.SGM   15NOR2
                                              57574 Case 4:18-cv-00825-O
                                                      Federal                  Document
                                                              Register / Vol. 83,           19-9 Filed
                                                                                  No. 221 / Thursday,   02/05/19
                                                                                                      November      Page
                                                                                                               15, 2018    39 ofand
                                                                                                                        / Rules   55 Regulations
                                                                                                                                       PageID 419

                                              some entities also believe entangles                    burdens for issuers and third party                   provided coverage for 14 of the 18 FDA-
                                              them in the provision of such                           administrators due to reductions in use               approved women’s contraceptive or
                                              objectionable coverage; or pay tax                      of the accommodation will more than                   sterilization methods, 134 S. Ct. at
                                              penalties, or be subject to other adverse               offset increased obligations for serving              2766).
                                              consequences, for non-compliance with                   the fewer number of entities that will                   • How many women will be covered
                                              these requirements. These final rules                   now opt into the accommodation. This                  by plans of entities using their newly
                                              remove certain associated burdens                       will lead to a net decrease in burdens                exempt status.
                                              imposed on these entities and                           and costs on issuers and third party                     • Which of the women covered by
                                              individuals—that is, by recognizing                     administrators, who will no longer have               those plans want and would have used
                                              their religious objections to, and                      continuing obligations imposed on them                contraceptive coverage or payments for
                                              exempting them on the basis of such                     by the accommodation. While these                     contraceptive methods that are no
                                              objections from, the contraceptive and/                 rules make it legal for issuers to offer              longer covered by such plans.
                                              or sterilization coverage requirement of                insurance coverage that omits                            • Whether, given the broad
                                              the HRSA Guidelines and making the                      contraceptives to exempt entities and                 availability of contraceptives and their
                                              accommodation process optional for                      individuals, these final rules do not                 relatively low cost, such women will
                                              eligible organizations.                                 require issuers to do so.                             obtain and use contraception even if it
                                                                                                         The Departments anticipate that the                is not covered.
                                              b. Notices When Revoking                                                                                         • The degree to which such women
                                                                                                      effect of these rules on adjustments
                                              Accommodated Status                                                                                           are in the category of women identified
                                                                                                      made to the federally facilitated
                                                 To the extent that entities choose to                Exchange user fees under 45 CFR 156.50                by IOM as most at risk of unintended
                                              revoke their accommodated status to                     will be that fewer overall adjustments                pregnancy.
                                              make use of the expanded exemption, a                   will be made using the accommodation                     • The degree to which unintended
                                              notice will need to be sent to enrollees                process, because there will be more                   pregnancies may result among those
                                              (either by the objecting entity or by the               entities who previously were reluctant                women, which would be attributable as
                                              issuer or third party administrator) that               users of the accommodation that will                  an effect of these rules only if the
                                              their contraceptive coverage is                         choose to operate under the newly                     women did not otherwise use
                                              changing, and guidance will reflect that                expanded exemption than there will be                 contraception or a particular
                                              such a notice requirement is imposed no                 entities not previously eligible to use               contraceptive method due to their plan
                                              more than is already required by                        the accommodation that will opt into it.              making use of its newly exempt status.
                                              preexisting rules that require notices to               The Departments’ estimates of each                       • The degree to which such
                                              be sent to enrollees of changes to                      number of those entities is set forth in              unintended pregnancies may be
                                              coverage during a plan year. If the                     more detail below.                                    associated with negative health effects,
                                              entities wait until the start of their next                                                                   or whether such effects may be offset by
                                              plan year to change to exempt status,                   d. Impacts on Persons Covered by                      other factors, such as the fact that those
                                              instead of doing so during the current                  Newly Exempt Plans                                    women will be otherwise enrolled in
                                              plan year, those entities generally will                  These final rules will result in some               insurance coverage.
                                              also be able to avoid sending any                       persons covered in plans of newly                        • The extent to which such women
                                              supplementary notices in addition to                    exempt entities not receiving coverage                will qualify for alternative sources of
                                              what they would otherwise normally                      or payments for contraceptive services.               contraceptive access, such as through a
                                              send prior to the start of a new plan                   As discussed in the Religious IFC, the                parent’s or spouse’s plan, or through
                                              year. Additionally, these final rules                   Departments did not have sufficient                   one of the many governmental programs
                                              provide such entities with an offsetting                data on a variety of relevant factors to              that subsidize contraceptive coverage to
                                              regulatory benefit by the exemption                     precisely estimate how many women                     supplement their access.
                                              itself and its relief of burdens on their               would be impacted by the expanded                     ii. Public Comments Concerning
                                              religious beliefs. As discussed below,                  exemptions or any related costs they                  Estimates in Religious IFC
                                              assuming that more than half of the                     may incur for contraceptive coverage or
                                              entities that have been using the                       the results associated with any                          In the public comments, some
                                              previous accommodation will seek                        unintended pregnancies.                               commenters agreed with the
                                              immediate revocation of their                                                                                 Departments’ estimate that, at most, the
                                              accommodated status and notices will                    i. Unknown Factors Concerning Impact                  economic impact would lead to a
                                              be sent to all their enrollees, the total               on Persons in Newly Exempt Plans                      potential transfer cost, from employers
                                              estimated cost of sending those notices                    As referenced above and for reasons                (or other plan sponsors) to affected
                                              will be $302,036.                                       explained here, there are multiple levels             women, of $63.8 million. Some
                                                                                                      of uncertainty involved in measuring                  commenters said the impact would be
                                              c. Impacts on Third Party                                                                                     much smaller. Other commenters
                                              Administrators and Issuers                              the effect of the expanded exemption,
                                                                                                      including but not limited to—                         disagreed, suggesting that the expanded
                                                 The Departments estimate that these                     • How many entities will make use of               exemptions risked removing
                                              final rules will not result in any                      their newly exempt status.                            contraceptive coverage from more than
                                              additional burdens or costs on issuers or                  • How many entities will opt into the              55 million women receiving the benefits
                                              third party administrators. As discussed                accommodation maintained by these                     of the preventive services Guidelines, or
                                              below, the Departments believe that 109                 rules, under which their plan                         even risked removing contraceptive
                                              of the 209 entities making use of the                   participants will continue receiving                  coverage from over 100 million women.
khammond on DSK30JT082PROD with RULES2




                                              accommodation process will instead                      contraceptive coverage.                               Some commenters cited studies
                                              make use of their new exempt status. In                    • Which contraceptive methods some                 indicating that, nationally, unintended
                                              contrast, the Departments expect that a                 newly exempt entities will continue to                pregnancies have large public costs, and
                                              much smaller number (which we                           provide without cost-sharing despite the              the Mandate overall led to large out-of-
                                              assume to be 9) will make use of the                    entity objecting to other methods (for                pocket savings for women.
                                              accommodation to which they were not                    example, as reflected in Hobby Lobby,                    These general comments do not,
                                              previously provided access. Reduced                     several objecting entities have still                 however, substantially assist us in


                                         VerDate Sep<11>2014   20:27 Nov 14, 2018   Jkt 247001   PO 00000   Frm 00040   Fmt 4701   Sfmt 4700   E:\FR\FM\15NOR2.SGM   15NOR2
                                                       Case 4:18-cv-00825-O
                                                         Federal                  Document
                                                                 Register / Vol. 83,           19-9 Filed
                                                                                     No. 221 / Thursday,   02/05/19
                                                                                                         November      Page
                                                                                                                  15, 2018    40 ofand
                                                                                                                           / Rules   55 Regulations
                                                                                                                                          PageID 42057575

                                              estimating how many women would be                      cases will cover 14 of 18 FDA-approved                   contraceptive user fees adjustments, in
                                              affected by these expanded exemptions                   women’s contraceptive and sterilization                  the 2015 plan year, to obtain
                                              specifically, or among them, how many                   methods.79 See Hobby Lobby, 134 S. Ct.                   reimbursement for contraceptive service
                                              unintended pregnancies would result,                    at 2766. The effects of the expanded                     payments made for coverage of such
                                              or how many of the affected women                       exemptions will be mitigated to that                     services for women covered by self-
                                              would nevertheless use contraceptives                   extent. No publicly traded for-profit                    insured plans that were accommodated.
                                              not covered under the health plans of                   entities sued challenging the Mandate,                   Overall, while recognizing the limited
                                              their objecting employers and, thus, be                 and the public comments did not reveal                   data available, the Departments
                                              subject to the transfer costs the                       any that specifically would seek to use                  assumed that, under an expanded
                                              Departments estimate, or instead, how                   the expanded exemptions.                                 exemption and accommodation,
                                              many women might avoid unintended                       Consequently, the Departments agree                      approximately 109 previously
                                              pregnancies by changing their activities                with the estimate from the Religious IFC                 accommodated entities would use an
                                              in other ways besides using                             that publicly traded companies would                     expanded exemption, and about 100
                                              contraceptives. The Departments                         not likely make use of these expanded                    would continue their accommodated
                                              conclude, therefore, that our estimates                 exemptions.                                              status. We also estimated that another 9
                                              of the anticipated effect in the Religious                 Fourth, HHS previously estimated                      entities would use the accommodation
                                              IFC are still the best estimates we have                that 209 entities would make use of the                  where the entities were not previously
                                              based on the limited data available to                  accommodation process. To arrive at                      eligible to do so.
                                              make those estimates. We do not believe                 this number, the Departments used, as                       These sources of information were
                                              that the higher estimates submitted by                  a placeholder, the approximately 122                     outlined in the Religious IFC. Some
                                              various public commenters sufficiently                  nonprofit entities that brought litigation               commenters agreed with the
                                              took into consideration, or analyzed, the               challenging the accommodation process,                   Departments’ estimates based on those
                                              various factors that suggest the small                  and the approximately 87 closely held                    sources, and while others disagreed, the
                                              percentage of entities that will now use                for-profit entities that filed suit                      Departments conclude that commenters
                                              the expanded exemptions out of the                      challenging the Mandate in general. The                  did not provide information that allows
                                              large number of entities subject to the                 Departments’ records indicate, as noted                  us to make better estimates.
                                              Mandate overall. Instead, the                           in the Religious IFC, that approximately                 iv. Estimates Based on Litigating
                                              Departments agree with various public                   63 entities affirmatively submitted                      Entities That May Use Expanded
                                              commenters providing comment and                        notices to HHS to use the                                Exemptions
                                              analysis that, for a variety of reasons,                accommodation,80 and approximately
                                              the best estimate of the impact of the                                                                              Based on these and other factors, the
                                                                                                      60 plans took advantage of the
                                              expanded exemptions finalized in these                                                                           Departments considered two approaches
                                              rules is that most women receiving                         79 By reference to the FDA Birth Control Guide’s
                                                                                                                                                               in the Religious IFC to estimate the
                                              contraceptive coverage under the                        list of 18 birth control methods for women and 2         number of women affected among
                                              Mandate will not be affected. We agree                  for men, https://www.fda.gov/downloads/                  entities using the expanded exemptions.
                                              with such commenters that the number                    forconsumers/byaudience/forwomen/                        First, following the use in previous
                                                                                                      freepublications/ucm517406.pdf, Hobby Lobby and          regulations of litigating entities to
                                              of women covered by entities likely to                  entities with similar beliefs were not willing to
                                              make use of the expanded exemptions                     cover: IUD copper; IUD with progestin; emergency         estimate the effect of the exemption and
                                              in these rules is likely to be very small               contraceptive (Levonorgestrel); and emergency            accommodation, the Departments
                                              in comparison to the overall number of                  contraceptive (Ulipristal Acetate). See 134 S. Ct. at    attempted to estimate the number of
                                                                                                      2765–66. Hobby Lobby was willing to cover:               women covered by plans of litigating
                                              women receiving contraceptive coverage                  sterilization surgery for women; sterilization
                                              as a result of the Mandate.                             implant for women; implantable rod; shot/injection;      entities that could be affected by
                                                                                                      oral contraceptives (‘‘the Pill’’—combined pill); oral   expanded exemptions. Based on papers
                                              iii. Possible Sources of Information for                contraceptives (‘‘the Pill’’—extended/continuous         filed in litigation, and public sources,
                                              Estimating Impact                                       use/combined pill); oral contraceptives (‘‘the Mini      the Departments estimated in the
                                                                                                      Pill’’—progestin only); patch; vaginal contraceptive
                                                 The Departments have access to the                   ring; diaphragm with spermicide; sponge with
                                                                                                                                                               Religious IFC that approximately 8,700
                                              following general sources of information                spermicide; cervical cap with spermicide; female         women of childbearing age could have
                                              that are relevant to this issue, but these              condom; spermicide alone. Id. Among women using          their contraception costs affected by
                                              sources do not provide a full picture of                these 18 female contraceptive methods, 85 percent        plans of litigating entities using these
                                                                                                      use the 14 methods that Hobby Lobby and entities
                                              the impact of these final rules. First, the             with similar beliefs were willing to cover
                                                                                                                                                               expanded exemptions. The Departments
                                              regulations prior to the Religious IFC                  (22,446,000 out of 26,436,000), and ‘‘[t]he pill and     believe that number is lower based upon
                                              already exempted certain houses of                      female sterilization have been the two most              the receipt, by many of those litigating
                                              worship and their integrated auxiliaries                commonly used methods since 1982.’’ See                  entities, of permanent injunctions
                                                                                                      Guttmacher Institute, ‘‘Contraceptive Use in the         against the enforcement of section
                                              and, as explained elsewhere, effectively                United States’’ (Sept. 2016), https://
                                              did not apply contraceptive coverage                    www.guttmacher.org/fact-sheet/contraceptive-use-         2713(a)(4) to the extent it supports a
                                              requirements to various entities in self-               united-states.                                           contraceptive Mandate, which have
                                              insured church plans. The effect of                        80 This includes some fully insured and some          been entered by federal district courts
                                              those previous exemptions or                            self-insured plans, but it does not include entities     since the issuance of the Religious
                                                                                                      that may have used the accommodation by
                                              limitations are not included as effects of              submitting an EBSA form 700 self-certification
                                                                                                                                                               IFC.81 As a result, these final rules will
                                              these rules, which leave those impacts                  directly to their issuer or third party administrator.   not affect whether such entities will be
                                              in place. Second, in the Departments’                   In addition, the Departments have deemed some            subject to the contraceptive Mandate.
                                              previous regulations creating or                        other entities as being subject to the                   Subtracting those entities from the total,
khammond on DSK30JT082PROD with RULES2




                                                                                                      accommodation through their litigation filings, but      the Departments estimate that the
                                              expanding exemptions and the                            that might not have led to contraceptive coverage
                                              accommodation process we concluded                      being provided to persons covered in some of those       remaining litigating entities employ
                                              that no significant burden or costs                     plans, either because they are exempt as houses of
                                              would result. 76 FR 46625; 78 FR 39889.                 worship or integrated auxiliaries, they are in self-        81 See, for example, Catholic Benefits Ass’n LCA
                                                                                                      insured church plans, or the Departments were not        v. Hargan, No. 5:14–cv–00240–R (W.D. Okla. order
                                              Third, some entities, including some                    aware of their issuers or third party administrators     filed Mar. 7, 2018), and Dordt Coll. v. Burwell, No.
                                              for-profit entities, object to only some                so as to send them letters obligating them to provide    5:13–cv–04100 (N.D. Iowa order filed June 12,
                                              but not all contraceptives, and in some                 such coverage.                                           2018).



                                         VerDate Sep<11>2014   20:27 Nov 14, 2018   Jkt 247001   PO 00000   Frm 00041   Fmt 4701   Sfmt 4700   E:\FR\FM\15NOR2.SGM     15NOR2
                                              57576 Case 4:18-cv-00825-O
                                                      Federal                  Document
                                                              Register / Vol. 83,           19-9 Filed
                                                                                  No. 221 / Thursday,   02/05/19
                                                                                                      November      Page
                                                                                                               15, 2018    41 ofand
                                                                                                                        / Rules   55 Regulations
                                                                                                                                       PageID 421

                                              approximately 49,000 persons, male and                  referenced above, that 43.6 percent of                 adjustments. Where the issuers seeking
                                              female. The average percent of workers                  such women use contraception covered                   adjustments are separate from the TPAs,
                                              at firms offering health benefits that are              by the Guidelines, the Departments                     the TPAs are asked to report the number
                                              actually covered by those benefits is 60                estimate that 1,150 of those women                     of persons covered by those plans. Some
                                              percent.82 This amounts to                              would be affected by these final rules.                users do not enter all the requested data,
                                              approximately 29,000 employees                             Together, this leads the Departments                and not all the data for the 2017 plan
                                              covered under those plans. EBSA                         to estimate that approximately 6,400                   year is complete. Nevertheless, HHS has
                                              estimates that for each employee                        women of childbearing age may have                     reviewed the user fees adjustment data
                                              policyholder, there is approximately                    their contraception costs affected by                  received for the 2017 plan year. HHS’s
                                              one dependent.83 This amounts to                        plans of litigating entities using these               best estimate from the data is that there
                                              approximately 58,000 covered persons.                   expanded exemptions. As noted                          were $38.4 million in contraception
                                              Census data indicate that women of                      previously, the Departments do not have                claims sought as the basis for user fees
                                              childbearing age—that is, women aged                    data indicating how many of those                      adjustments for plans, and that these
                                              15 to 44—compose 20.2 percent of the                    women agree with their employers’ or                   claims were for plans covering
                                              general population.84 Furthermore,                      educational institutions’ opposition to                approximately 1,823,000 plan
                                              approximately 43.6 percent of women of                  contraception (so that fewer of them                   participants and beneficiaries of all
                                              childbearing age use women’s                            than the national average might actually               ages, male and female.
                                              contraceptive methods covered by the                    use contraception). Nor do the                            This number fluctuates from year to
                                              Guidelines.85 Therefore, the                            Departments know how many would                        year. It is larger than the estimate used
                                              Departments estimate that                               have alternative contraceptive access                  in the Religious IFC because, on closer
                                              approximately 5,200 women of                            from a parent’s or spouse’s plan, or from              examination of the data, this number
                                              childbearing age that use contraception                 federal, state, or local governmental                  better accounts for plans where TPAs
                                              covered by the Guidelines are covered                   programs, nor how many of those                        were also issuers seeking user fees
                                              by employer sponsored plans of entities                 women would fall in the category of                    adjustments, in addition to plans where
                                              that might be affected by these final                   being most at risk of unintended                       the TPA is separate from the issuer
                                              rules. The Departments also estimate                    pregnancy, nor how many of those                       seeking user fees adjustments. The
                                              that, for the educational institutions that             entities would provide some                            number of employers using the
                                              brought litigation challenges objecting                 contraception in their plans while only                accommodation where user fees
                                              to the Mandate as applied to student                    objecting to certain contraceptives.                   adjustments were sought cannot be
                                              coverage that they arranged—where (1)                                                                          determined from HHS data, because not
                                              the institutions were not exempt under                  v. Estimates of Accommodated Entities
                                                                                                                                                             all users are required to submit that
                                              the prior rule, (2) their student plans                 That May Use Expanded Exemptions
                                                                                                                                                             information, and HHS does not
                                              were not self-insured, and (3) they have                  In the Religious IFC, the Departments                necessarily receive information about
                                              not received permanent injunctions                      also examined data concerning user-fee                 fully insured plans using the
                                              preventing the application of the                       reductions to estimate how many                        accommodation. Therefore, the
                                              previous regulations—such student                       women might be affected by entities that               Departments still consider our previous
                                              plans likely covered approximately                      are using the accommodation and                        estimate of 209 entities using the
                                              2,600 students. Thus, the Departments                   would use the expanded exemptions                      accommodation as the best estimate
                                              estimate the female members of those                    under these final rules. Under the                     available.
                                              plans is 2,600 women.86 Assuming, as                    accommodation, HHS has received                           As noted in the Religious IFC, HHS’s
                                                                                                      information from issuers that seek user                information indicates that religious
                                                 82 See Kaiser Family Foundation and Health

                                              Research and Educational Trust, ‘‘Employer Health
                                                                                                      fees adjustments under 45 CFR                          nonprofit hospitals or health systems
                                              Benefits: 2018 Annual Survey’’ at 62, available at      156.50(d)(3)(ii), for providing                        sponsored a significant minority of the
                                              http://files.kff.org/attachment/Report-Employer-        contraceptive payments for self-insured                accommodated self-insured plans that
                                              Health-Benefits-Annual-Survey-2018.                     plans that make use of the                             were using contraceptive user fees
                                                 83 Employee Benefits Security Administration,
                                                                                                      accommodation. HHS receives requests                   adjustments, yet those plans covered
                                              ‘‘Health Insurance Coverage Bulletin’’ Table 4, page
                                              21. Using Data for the March 2016 Annual Social         for fees adjustments both where Third                  more than 80 percent of the persons
                                              and Economic Supplement to the Current                  Party Administrators (TPAs) for those                  covered in all plans using contraceptive
                                              Population Survey. https://www.dol.gov/sites/           self-insured accommodated plans are                    user fees adjustments. Some of those
                                              default/files/ebsa/researchers/data/health-and-         themselves issuers, and where the TPAs
                                              welfare/health-insurance-coverage-bulletin-
                                                                                                                                                             plans cover nearly tens of thousands of
                                              2016.pdf.                                               use separate issuers to provide the                    persons each and are proportionately
                                                 84 United States Census Bureau, ‘‘Age and Sex        payments and those issuers seek fees                   much larger than the plans provided by
                                              Composition: 2010’’ (May 2011), available at                                                                   other entities using the contraceptive
                                              https://www.census.gov/prod/cen2010/briefs/             female. For the purposes of this estimate, we also     user fees adjustments.
                                              c2010br-03.pdf. The Guidelines’ requirement of          assume that female policyholders covered by plans
                                              contraceptive coverage only applies ‘‘for all women                                                               The Departments continue to believe
                                                                                                      arranged by institutions of higher education are
                                              with reproductive capacity.’’ https://www.hrsa.gov/     women of childbearing age. The Departments             that a significant fraction of the persons
                                              womensguidelines/; also, see 80 FR 40318. In            expect that they would have less than the average      covered by previously accommodated
                                              addition, studies commonly consider the 15–44 age       number of dependents per policyholder than exists      plans provided by religious nonprofit
                                              range to assess contraceptive use by women of           in standard plans, but for the purposes of providing
                                              childbearing age. See, for example, Guttmacher                                                                 hospitals or health systems may not be
                                                                                                      an upper bound to this estimate, the Departments
                                              Institute, ‘‘Contraceptive Use in the United States’’   assume that they would have an average of one          affected by the expanded exemption. A
                                              (Sept. 2016), available at https://                     dependent per policyholder, thus bringing the          broad range of religious hospitals or
khammond on DSK30JT082PROD with RULES2




                                              www.guttmacher.org/fact-sheet/contraceptive-use-        number of policyholders and dependents back up         health systems have publicly indicated
                                              united-states.                                          to 2,6,00. Many of those dependents are likely not
                                                 85 See https://www.guttmacher.org/fact-sheet/                                                               that they do not conscientiously oppose
                                                                                                      to be women of childbearing age, but in order to
                                              contraceptive-use-united-states (reporting that of      provide an upper bound to this estimate, the           participating in the accommodation.87
                                              61,491,766 women aged 15–44, 26,809,5550 use            Departments assume they are. Therefore, for the
                                              women’s contraceptive methods covered by the            purposes of this estimate, the Departments assume         87 See, e.g., https://www.chausa.org/newsroom/
                                              Guidelines).                                            that the effect of these expanded exemptions on        women%27s-preventive-health-services-final-rule
                                                 86 On average, the Departments expect that           student plans of litigating entities includes 2,600    (‘‘HHS has now established an accommodation that
                                              approximately half of those students (1,300) are        women.                                                 will allow our ministries to continue offering health



                                         VerDate Sep<11>2014   20:27 Nov 14, 2018   Jkt 247001   PO 00000   Frm 00042   Fmt 4701   Sfmt 4700   E:\FR\FM\15NOR2.SGM   15NOR2
                                                        Case 4:18-cv-00825-O
                                                          Federal                  Document
                                                                  Register / Vol. 83,           19-9 Filed
                                                                                      No. 221 / Thursday,   02/05/19
                                                                                                          November      Page
                                                                                                                   15, 2018    42 ofand
                                                                                                                            / Rules   55 Regulations
                                                                                                                                           PageID 42257577

                                              Of course, some of these religious                        vi. Combined Estimates of Litigating and             plans using the accommodation under
                                              hospitals or health systems may opt for                   Accommodated Entities                                the previous regulations.
                                              the expanded exemption under these                           Considering all these data points and               Although recognizing the limited data
                                              final rules, but others might not. In                     limitations, the Departments offer the               available for our estimates, the
                                              addition, among plans of religious                        following estimate of the number of                  Departments estimate that 100 of the
                                              nonprofit hospitals or health systems,                    women who will be impacted by the                    209 entities that were using the
                                              some have indicated that they might be                    expanded exemption in these final                    accommodation under the previous
                                              eligible for status as a self-insured                     rules. In addition to the estimate of                regulations will continue to opt into it
                                              church plan.88 As discussed above,                        6,400 women of childbearing age that                 under these final rules and that those
                                              some litigants challenging the Mandate                    use contraception covered by the                     entities will cover the substantial
                                              have appeared, after their complaints                     Guidelines, who will be affected by use              majority of persons previously covered
                                              were filed, to make use of self-insured                   of the expanded exemption among                      in accommodated plans. The data
                                              church plan status.89 (The Departments                    litigating entities, the Departments                 concerning accommodated self-insured
                                              take no view on the status of these                       calculate the following number of                    plans indicates that plans sponsored by
                                              particular plans under the Employee                       women who we estimate to be affected                 religious hospitals and health systems
                                              Retirement Income Security Act of 1974                    by accommodated entities using the                   and other entities likely to continue
                                              (ERISA), but simply make this                             expanded exemption. As noted above,                  using the accommodation constitute
                                              observation for the purpose of seeking to                 approximately 1,823,000 plan                         over 60 percent of plans using the
                                              estimate the impact of these final rules.)                participants and beneficiaries were                  accommodation, and encompass more
                                              Nevertheless, considering all these                       covered by self-insured plans that                   than 90 percent of the persons covered
                                              factors, it generally seems likely that                   received contraceptive user fee                      in accommodated plans.91 In other
                                                                                                        adjustments in 2017. Although                        words, plans sponsored by such entities
                                              many of the remaining religious hospital
                                                                                                        additional self-insured entities may                 appear to be a majority of plans using
                                              or health systems plans previously
                                                                                                        have participated in the accommodation               the accommodation, and also have a
                                              using the accommodation will continue
                                                                                                        without making use of contraceptive                  proportionately larger number of
                                              to opt into the voluntary                                 user fees adjustments, the Departments               covered persons than do plans
                                              accommodation under these final rules,                    do not know what number of entities                  sponsored by other accommodated
                                              under which their employees will still                    did so. We consider it likely that self-             entities, which have smaller numbers of
                                              receive contraceptive coverage. To the                    insured entities with relatively larger              covered persons. Moreover, as cited
                                              extent that plans of religious hospitals                  numbers of covered persons had                       above, many religious hospitals and
                                              or health systems are able to make use                    sufficient financial incentive to make               health systems have indicated that they
                                              of self-insured church plan status, the                   use of the contraceptive user fees                   do not object to the accommodation,
                                              previous accommodation rule would                         adjustments. Therefore, without better               and some of those entities might also
                                              already have allowed them to relieve                      data available, the Departments assume               qualify as self-insured church plans, so
                                              themselves and their third party                          that the number of persons covered by                that these final rules would not impact
                                              administrators of obligations to provide                  self-insured plans using contraceptive               the contraceptive coverage their
                                              contraceptive coverage or payments.                       user fees adjustments approximates the               employees receive.
                                              Therefore, in such situations, the                        number of persons covered by all self-                 The Departments do not have specific
                                              Religious IFC and these final rules                       insured plans using the accommodation.               data on which plans of which sizes will
                                              would not have an anticipated effect on                      An additional but unknown number                  actually continue to opt into the
                                              the contraceptive coverage of women in                    of persons were likely covered in fully              accommodation, nor how many will
                                              those plans.                                              insured plans using the accommodation.               make use of self-insured church plan
                                                                                                        The Departments do not have data on                  status. The Departments assume that the
                                              insurance plans for their employees as they have          how many fully insured plans have                    proportions of covered persons in self-
                                              always done. . . . We are pleased that our                been using the accommodation, nor on                 insured plans using contraceptive user
                                              members now have an accommodation that will not           how many persons were covered by                     fees adjustments also apply in fully
                                              require them to contract, provide, pay or refer for       those plans. DOL estimates that, among               insured plans, for which the
                                              contraceptive coverage. . . . We will work with our       persons covered by employer-sponsored
                                              members to implement this accommodation.’’). In                                                                Departments lack representative data.
                                                                                                        insurance in the private sector, 62.7                Based on these assumptions and
                                              comments submitted in previous rules concerning
                                              this Mandate, the Catholic Health Association has
                                                                                                        percent are covered by self-insured                  without better data available, the
                                              stated it ‘‘is the national leadership organization for   plans and 37.3 percent are covered by                Departments assume that the 100
                                              the Catholic health ministry, consisting of more          fully insured plans.90 Therefore,                    accommodated entities that will remain
                                              than 2,000 Catholic health care sponsors, systems,        corresponding to the approximately                   in the accommodation will account for
                                              hospitals, long-term care facilities, and related         1,823,000 persons covered by self-
                                              organizations. Our ministry is represented in all 50
                                                                                                                                                             75 percent of all the persons previously
                                                                                                        insured plans using user fee                         covered in accommodated plans. In
                                              states and the District of Columbia.’’ Comments on
                                              CMS–9968–ANPRM (dated June 15, 2012).
                                                                                                        adjustments, we estimate an additional               comparison, the Departments assume
                                                 88 See, for example, Brief of the Catholic Health      1,084,000 persons were covered by fully              the 109 accommodated entities that will
                                              Association of the United States as Amicus Curiae         insured plans using the accommodation.               make use of the expanded exemption
                                              in Support of Petitioners, Advocate Health Care           This yields approximately 2,907,000                  will encompass 25 percent of persons
                                              Network, Nos. 16–74, 16–86, 16–258, 2017 WL               persons of all ages and sexes whom the
                                              371934 at *1 (U.S. filed Jan. 24, 2017) (‘‘CHA            Departments estimate were covered in
khammond on DSK30JT082PROD with RULES2




                                                                                                                                                               91 The data also reflects a religious university
                                              members have relied for decades that the ‘church
                                              plan’ exemption contained in’’ ERISA.).                                                                        using the accommodation that has publicly affirmed
                                                                                                          90 ‘‘Health Insurance Coverage Bulletin’’ Table    the accommodation is consistent with its religious
                                                 89 See https://www.franciscanhealth.org/sites/
                                                                                                        3A, page 14. Using Data for the March 2016 Annual    views, and two houses of worship that are using the
                                              default/files/                                            Social and Economic Supplement to the Current        accommodation despite already qualifying for the
                                              2015%20employee%20benefit%20booklet.pdf; see,             Population Survey. https://www.dol.gov/sites/        previous exemption. We assume for the purposes of
                                              for example, Roman Catholic Archdiocese of N.Y.           default/files/ebsa/researchers/data/health-and-      this estimate these three entities will also continue
                                              v. Sebelius, 987 F. Supp. 2d 232, 242 (E.D.N.Y.           welfare/health-insurance-coverage-bulletin-          using the accommodation instead of the expanded
                                              2013).                                                    2016.pdf.                                            exemption.



                                         VerDate Sep<11>2014    20:27 Nov 14, 2018   Jkt 247001   PO 00000   Frm 00043   Fmt 4701   Sfmt 4700   E:\FR\FM\15NOR2.SGM   15NOR2
                                              57578 Case 4:18-cv-00825-O
                                                      Federal                  Document
                                                              Register / Vol. 83,           19-9 Filed
                                                                                  No. 221 / Thursday,   02/05/19
                                                                                                      November      Page
                                                                                                               15, 2018    43 ofand
                                                                                                                        / Rules   55 Regulations
                                                                                                                                       PageID 423

                                              previously covered in accommodated                      1,823,000 persons. Among those                        preventive services coverage under the
                                              plans.                                                  persons, as cited above, approximately                Affordable Care Act.93 The Religious
                                                 Applying these percentages to the                    20.2 percent on average were women of                 IFC used this estimate in this second
                                              estimated 2,907,000 persons covered in                  childbearing age, and of those,                       analysis of the possible impact of the
                                              previously accommodated plans, the                      approximately 43.6 percent use                        expanded exemptions in the interim
                                              Departments estimate that                               women’s contraceptive methods                         final rules. ASPE has not issued an
                                              approximately 727,000 persons will be                   covered by the Guidelines. This                       update to its report. Some commenters
                                              covered in the 109 plans that use the                   amounts to approximately 161,000                      noted that a private organization
                                              expanded exemption, and 2,180,000                       women. Therefore, entities using                      published a fact sheet in 2017 claiming
                                              persons will be covered in the estimated                contraceptive user fees adjustments                   to make similar estimates based on more
                                              100 plans that continue to use the                      received approximately $239 per year                  recent data, in which it estimated that
                                              accommodation. According to the                         per woman of childbearing age that used               62.4 million aged 15 to 64 were covered
                                              Census data cited above, women of                       contraception covered by the Guidelines               by private insurance had preventive
                                              childbearing age comprise 20.2 percent                  and covered in their plans. But in the                services coverage under the Affordable
                                              of the population, which means that                     Religious IFC, we estimated that the                  Care Act.94 The primary difference
                                              approximately 147,000 women of                          average annual cost of contraception per              between these numbers appears to be a
                                              childbearing age are covered in                         woman per year is $584. As noted                      change in the number of persons
                                              previously accommodated plans that the                  above, public commenters cited similar                covered by grandfathered plans.
                                              Departments estimate will use the                       estimates of the annual cost of various                  The methodology of both reports do
                                              expanded exemption. As noted above,                     contraceptive methods, if calculated for              not fully correspond to the number the
                                              approximately 43.6 percent of women of                  the life of the method’s effectiveness.               Departments seek to estimate here for
                                              childbearing age use women’s                            Therefore, to estimate the annual                     the purposes of Executive Orders 12866
                                              contraceptive methods covered by the                    transfer effects of these final rules, the            and 13563. These final rules will not
                                              Guidelines, so that the Departments                     Departments will continue to use the                  affect all women aged 15 to 64 who are
                                              expect approximately 64,000 women                       estimate of $584 per woman per year.                  covered by private insurance and have
                                              that use contraception covered by the                   With an estimated impact of these final               coverage of preventive services under
                                              Guidelines will be affected by                          rules of 70,500 women per year, the                   the Affordable Care Act. This is partly
                                              accommodated entities using the                         financial transfer effects attributable to            because the Departments do not have
                                              expanded exemption.                                     these final rules on those women would                evidence to suggest that most employers
                                                 It is not clear the extent to which this             be approximately $41.2 million.                       will have sincerely held religious
                                              number overlaps with the number                            Some commenters suggested that the                 objections to contraceptive coverage and
                                              estimated above of 6,400 women in                       Departments’ estimate of women                        will use the expanded exemptions. In
                                              plans of litigating entities that may be                affected among litigating entities was                addition, both reports include women
                                              affected by these rules. In order to more               too low, but they did not support their               covered by plans that are not likely
                                              broadly estimate the possible effects of                proposed higher numbers with citations                affected by the expanded exemptions for
                                              these rules, the Departments assume                     or specific data that could be verified as            other reasons. For example, even though
                                              there is no overlap between the two                     more reliable than the estimates in the               the estimates in those reports do not
                                              numbers, and therefore that these final                 Religious IFC. Their estimates appeared               include enrollees in public plans such
                                              rules would affect the contraceptive                    to be overinclusive, for example, by                  as Medicare or Medicaid, they do
                                              costs of approximately 70,500 women.                    counting all litigating entities and not
                                                                                                                                                            include enrollees in plans obtained on
                                                 Under the assumptions just discussed,                just those that may be affected by these
                                                                                                                                                            the health insurance marketplaces,
                                              the number of women whose                               rules because they are not in church
                                                                                                                                                            purchased in the individual market,
                                              contraceptive costs will be impacted by                 plans, or by counting all plan
                                                                                                                                                            obtained by self-employed persons, or
                                              the expanded exemption in these final                   participants and not just women of
                                                                                                                                                            offered by government employers.
                                              rules is approximately 0.1 percent of the               childbearing age that use contraception.
                                                                                                                                                            Women who purchase plans in the
                                              55.6 million women in private plans                     Moreover, since the Religious IFC was
                                                                                                                                                            marketplaces, the individual market, or
                                              that HHS’s Office of the Assistant                      issued, additional entities have received
                                                                                                                                                            as self-employed persons are not
                                              Secretary for Planning and Evaluation                   permanent injunctions against
                                                                                                                                                            required to use the exemptions in these
                                              (ASPE) estimated in 2015 received                       enforcement of any regulations
                                                                                                                                                            rules. Government employers are also
                                              preventive services coverage under the                  implementing the contraceptive
                                                                                                                                                            not affected by the exemptions in these
                                              Guidelines.                                             Mandate and so will not be affected by
                                                                                                                                                            rules.
                                                 In order to estimate the cost of                     these final rules. Taking all of these
                                                                                                                                                               In response to public comments citing
                                              contraception to women affected by the                  factors into account, the Departments
                                                                                                                                                            the more recent report, the Departments
                                              expanded exemption, the Departments                     are not aware of a better method of
                                                                                                                                                            offer the following estimates based on
                                              are aware that, under the previous                      estimating the number of women
                                                                                                                                                            more recent data than used in the
                                              accommodation process, the total                        affected by these expanded exemptions.
                                                                                                                                                            Religious IFC. Data from the U.S.
                                              amount of contraceptive claims sought                   vii. Alternate Estimates Based on                     Census Bureau indicates that 167.6
                                              for self-insured plans for the 2017                     Consideration of Pre-ACA Plans                        million individuals, male and female,
                                              benefit year was $38.5 million.92 These                    To account for uncertainty in the                  under 65 years of age, were covered by
                                              adjustments covered the cost of                         estimates above, the Departments
                                              contraceptive coverage provided to                      conducted a second analysis using an
                                                                                                                                                              93 Available at https://aspe.hhs.gov/system/files/
khammond on DSK30JT082PROD with RULES2




                                              women. As also discussed above, the                                                                           pdf/139221/The%20Affordable
                                                                                                      alternative framework, in order to                    %20Care%20Act%20is%20Improving%20
                                              Departments estimate that amount                        thoroughly consider the possible upper                Access%20to%20Preventive%20Services%20
                                              corresponded to plans covering                          bound economic impact of these final                  for%20Millions%20of%20Americans.pdf.
                                                                                                                                                              94 The commenters cited the National Women’s
                                                92 The amount of user fees adjustments provided
                                                                                                      rules.
                                                                                                                                                            Law Center’s Fact Sheet from September 2017,
                                              was higher than this, since an additional
                                                                                                         In 2015, ASPE estimated that 55.6                  available at https://nwlc-ciw49tixgw5lbab.
                                              administrative amount was added to the amount of        million women aged 15 to 64 were                      stackpathdns.com/wp-content/uploads/2017/09/
                                              contraceptive costs claimed.                            covered by private insurance had                      New-Preventive-Services-Estimates-3.pdf.



                                         VerDate Sep<11>2014   20:27 Nov 14, 2018   Jkt 247001   PO 00000   Frm 00044   Fmt 4701   Sfmt 4700   E:\FR\FM\15NOR2.SGM   15NOR2
                                                        Case 4:18-cv-00825-O
                                                          Federal                  Document
                                                                  Register / Vol. 83,           19-9 Filed
                                                                                      No. 221 / Thursday,   02/05/19
                                                                                                          November      Page
                                                                                                                   15, 2018    44 ofand
                                                                                                                            / Rules   55 Regulations
                                                                                                                                           PageID 42457579

                                              employment-based insurance in 2017.95                   from private sector insurance from a                   women of childbearing age that use
                                              Of those, 50.1 percent were female, that                third party employer plan sponsor.                     contraceptives covered by the
                                              is, 84 million.96 The most recent Health                   The Kaiser Family Foundation’s                      Guidelines were covered by plans that
                                              Insurance Coverage Bulletin from EBSA                   Employer Health Benefits Annual                        omitted contraceptive coverage prior to
                                              states that, within employer-sponsored                  Survey 2018 states that 16% of covered                 the Affordable Care Act.103
                                              insurance, 76.5% are covered by private                 workers at all firms are enrolled in a                    It is unknown what motivated those
                                              sector employers.97 As noted above,                     plan grandfathered under the ACA (and                  employers to omit contraceptive
                                              these expanded exemptions do not                        thus not subject to the preventive                     coverage—whether they did so for
                                              apply to public sector employers.                       services coverage requirements), but                   religious or other reasons. Despite the
                                              Assuming the same percentage applies                    that only 14% of workers receiving                     lack of information about their motives,
                                              to the Census data for 2017, 64.2 million               coverage from state and local                          the Departments attempt to make a
                                              women under 65 years of age were                        government employer plans are in                       reasonable estimate of the upper bound
                                              covered by private sector employment                    grandfathered plans.99 Using the data                  of the number of those employers that
                                              based insurance. EBSA’s bulletin also                   cited above in EBSA’s bulletin                         omitted contraception before the
                                              states that, among those covered by                     concerning the number of persons                       Affordable Care Act and that would
                                              private sector employer sponsored                       covered in public and private sector                   make use of these expanded exemptions
                                              insurance, 5% receive health insurance                  employer sponsored insurance, this                     based on sincerely held religious beliefs.
                                              coverage from a different primary                       suggests 16.6% of persons covered by                      To begin, the Departments estimate
                                              source.98 We assume for the purposes of                 private sector employer sponsored plans                that publicly traded companies would
                                              this estimate that an exemption claimed                 are in grandfathered plans, and 83.4%                  not likely make use of these expanded
                                              by an employer under these rules need                   in non-grandfathered plans.100 Applying                exemptions. Even though the rule does
                                              not affect contraceptive coverage of a                  this percentage to the Census data, 49                 not preclude publicly traded companies
                                              person who receives health insurance                    million women under 65 years of age                    from dropping coverage based on a
                                              coverage from a different primary                       received primary health insurance                      sincerely held religious belief, it is
                                              source. Again assuming this percentage                  coverage from private sector, third party              likely that attempts to object on
                                              applies to the 2017 coverage year, we                   employment-based, non-grandfathered                    religious grounds by publicly traded
                                              estimate that 61 million women under                    plans. Census data indicates that among                companies would be rare. The
                                              65 years of age received primary health                 women under age 65, 46.7% are of                       Departments take note of the Supreme
                                              coverage from private sector,                           childbearing age (aged 15 to 44).101                   Court’s decision in Hobby Lobby, where
                                              employment-based insurance. In                          Therefore, we estimate that 22.9 million               the Court observed that ‘‘HHS has not
                                              conducting this analysis, the                           women aged 15–44 received primary                      pointed to any example of a publicly
                                              Departments also observed that for 3.8                  health insurance coverage from private                 traded corporation asserting RFRA
                                              percent of those covered by private                     sector, third party employment based,                  rights, and numerous practical restraints
                                              sector employment sponsored                             non-grandfathered insurance plans.                     would likely prevent that from
                                              insurance, the plan was purchased by a                     Prior to the implementation of the                  occurring. For example, the idea that
                                              self-employed person, not by a third                    Affordable Care Act, approximately 6                   unrelated shareholders—including
                                              party employer. Self-employed persons                   percent of employer survey respondents                 institutional investors with their own
                                              who direct firms are not required to use                did not offer contraceptive coverage,                  set of stakeholders—would agree to run
                                              the exemptions in these final rules, but                with 31 percent of respondents not                     a corporation under the same religious
                                              if they do, they would not be losing                    knowing whether they offered such                      beliefs seems improbable.’’ 134 S. Ct. at
                                              contraceptive coverage that they want to                coverage.102 The 6 percent may have                    2774. The Departments are aware of
                                              have, since they would be using the                     included approximately 1.37 million of                 several federal health care conscience
                                              exemption based on their sincerely held                 the women aged 15 to 44 primarily
                                              religious beliefs. If those persons have                covered by employer-sponsored                            103 Some of the 31 percent of survey respondents

                                                                                                      insurance plans in the private sector.                 that did not know about contraceptive coverage
                                              employees, the employees would be                                                                              may not have offered such coverage. If it were
                                              included in this estimate in the number                 And as noted above, approximately 43.6                 possible to account for this non-coverage, the
                                              of people who receive employer                          percent of women of childbearing age                   estimate of potentially affected covered women
                                              sponsored insurance from a third party.                 use women’s contraceptive methods                      could increase. On the other hand, these employers’
                                                                                                      covered by the Guidelines. Therefore,                  lack of knowledge about contraceptive coverage
                                              Assuming this percentage applies to the                                                                        suggests that they lacked sincerely held religious
                                              2017 coverage year, we estimate that                    the Departments estimate that 599,000                  beliefs specifically objecting to such coverage—
                                              58.7 million women under 65 years of                                                                           beliefs without which they would not qualify for
                                                                                                        99 ‘‘Employer Health Benefits: 2018 Annual
                                              age received primary health coverage                                                                           the expanded exemptions offered by these final
                                                                                                      Survey’’ at 211, available at http://files.kff.org/    rules. In that case, omission of such employers and
                                                                                                      attachment/Report-Employer-Health-Benefits-            covered women from this estimation approach
                                                95 See U.S. Census Bureau Current Population
                                                                                                      Annual-Survey-2018.                                    would be appropriate. Correspondingly, the 6
                                              Survey Table HI–01, ‘‘Health Insurance Coverage in        100 EBSA’s bulletin shows 168.7 million persons      percent of employers that had direct knowledge
                                              2017: All Races,’’ available at https://                with primary coverage from employer sponsored          about the absence of coverage may be more likely
                                              www2.census.gov/programs-surveys/cps/tables/hi-         insurance, with 131.6 million in the private sector    to have omitted such coverage on the basis of
                                              01/2018/hi01_1.xls.                                     and 37.1 million in the public sector. 16% of 168.7    religious beliefs than were the 31 percent of survey
                                                96 Id.
                                                                                                      million is 26.9 million. 14% of 37.1 million is 5.2    respondents who did not know whether the
                                                97 Table 1A, page 5 (stating that in coverage year    million. 26.9 million ¥ 5.2 million is 21.8 million,   coverage was offered. Yet an entity’s mere
                                              2015, 177.5 million persons of all ages were covered    which is 16.6% of the 131.6 million persons with       knowledge about its coverage status does not itself
                                              by employer sponsored insurance, with 135.7             primary coverage from private sector employer          reflect its motive for omitting coverage. In
                                              million of those being covered by private sector        sponsored insurance.                                   responding to the survey, the entity may have
khammond on DSK30JT082PROD with RULES2




                                              employers), available at https://www.dol.gov/sites/       101 U.S. Census Bureau, Table S0101 ‘‘Age and        simply examined its plan document to determine
                                              default/files/ebsa/researchers/data/health-and-         Sex’’ (available at https://data.census.gov/cedsci/    whether or not contraceptive coverage was offered.
                                              welfare/health-insurance-coverage-bulletin-             results/tables?q=S0101:%20AGE%20                       As will be relevant in a later portion of the analysis,
                                              2016.pdf.                                               AND%20SEX&ps=table*currentPage@1).                     we have no data indicating what portion of the
                                                98 Id. at Table 1C, page 8 (168.7 million persons       102 Kaiser Family Foundation & Health Research       entities that omitted contraceptive coverage pre-
                                              received health insurance coverage from employer        & Educational Trust, ‘‘Employer Health Benefits,       Affordable Care Act did so on the basis of sincerely
                                              sponsored insurance as their primary source,            2010 Annual Survey’’ at 196, available at https://     held religious beliefs, as opposed to doing so for
                                              compared to 177.5 million persons covered by            kaiserfamilyfoundation.files.wordpress.com/2013/       other reasons that would not qualify them for the
                                              employer sponsored insurance overall).                  04/8085.pdf.                                           expanded exemption offered in these final rules.



                                         VerDate Sep<11>2014   20:27 Nov 14, 2018   Jkt 247001   PO 00000   Frm 00045   Fmt 4701   Sfmt 4700   E:\FR\FM\15NOR2.SGM    15NOR2
                                              57580 Case 4:18-cv-00825-O
                                                      Federal                  Document
                                                              Register / Vol. 83,           19-9 Filed
                                                                                  No. 221 / Thursday,   02/05/19
                                                                                                      November      Page
                                                                                                               15, 2018    45 ofand
                                                                                                                        / Rules   55 Regulations
                                                                                                                                       PageID 425

                                              laws 104 that in some cases have existed                dioceses,107 5,224 Catholic elementary                 the private, non-publicly traded
                                              for decades and that protect companies,                 schools, and 1,205 Catholic secondary                  employers that did not cover
                                              including publicly traded companies,                    schools.108 Not all Catholic schools are               contraception pre-Affordable Care Act,
                                              from discrimination if, for example,                    integrated auxiliaries of Catholic                     and that were not exempt by the
                                              they decline to facilitate abortion, but                churches, but there are other Catholic                 previous regulations nor were
                                              the Departments are not aware of                        entities that are integrated auxiliaries               participants in self-insured church
                                              examples where publicly traded                          that are not schools, so the Departments               plans that oppose contraceptive
                                              companies have made use of these                        use the number of schools as an                        coverage, covered approximately
                                              exemptions. Thus, while the                             estimate of the number of integrated                   379,000 women aged 15 to 44 that use
                                              Departments consider it important to                    auxiliaries. Among self-insured church                 contraceptives covered by the
                                              include publicly traded companies in                    plans that oppose the Mandate, the                     Guidelines. But to estimate the likely
                                              the scope of these expanded exemptions                  Department has been sued by two—                       actual transfer impact of these final
                                              for reasons similar to those reasons used               Guidestone and Christian Brothers.                     rules, the Departments must estimate
                                              by the Congress in RFRA and some                        Guidestone is a plan organized by the                  not just the number of such women
                                              health care conscience laws, in                         Southern Baptist convention covering                   covered by those entities, but how many
                                              estimating the anticipated effects of the               38,000 employers, some of which are                    of those entities would actually qualify
                                              expanded exemptions, the Departments                    exempt as churches or integrated                       for, and use, the expanded exemptions.
                                              agree with the Supreme Court that it is                 auxiliaries, and some of which are                        The Departments do not have data
                                              improbable any will do so.                              not.109 Christian Brothers is a plan that              indicating how many of the entities that
                                                 This assumption is significant                       covers Catholic organizations including                omitted coverage of contraception pre-
                                              because 31.3 percent of employees in                    Catholic churches and integrated                       Affordable Care Act did so on the basis
                                              the private sector work for publicly                    auxiliaries, which are estimated above,                of sincerely held religious beliefs that
                                              traded companies.105 That means that                    but has also said in litigation that it                might qualify them for exempt status
                                              only approximately 411,000 women                        covers about 500 additional entities that              under these final rules, as opposed to
                                              aged 15 to 44 that use contraceptives                   are not exempt as churches.110 In total,               having done so for other reasons.
                                              covered by the Guidelines were covered                  therefore, without having certain data                 Besides the entities that filed lawsuits or
                                              by plans of non-publicly traded                         on the number of entities exempt under                 submitted public comments concerning
                                              companies that did not provide                          the previous rules, the Departments                    previous regulations on this matter, the
                                              contraceptive coverage pre-Affordable                   estimate that approximately 62,000                     Departments are not aware of entities
                                              Care Act.                                               employers among houses of worship,                     that omitted contraception pre-
                                                 Moreover, because these final rules                  integrated auxiliaries, and church plans,              Affordable Care Act and then opposed
                                              build on previous regulations that                      were exempt or relieved of                             the contraceptive coverage requirement
                                              already exempted houses of worship                      contraceptive coverage obligations                     after it was imposed by the Guidelines.
                                              and integrated auxiliaries and, as                      under the previous regulations. The                    For the following reasons, however, the
                                              explained above, effectively eliminated                 Departments do not know how many                       Departments believe that a reasonable
                                              obligations to provide contraceptive                    persons are covered in the plans of                    estimate is that no more than
                                              coverage within objecting self-insured                  those employers. Guidestone reports                    approximately one third of the persons
                                              church plans, the Departments attempt                   that among its 38,000 employers, its                   covered by relevant entities—that is, no
                                              to estimate the number of such                          plan covers approximately 220,000                      more than approximately 126,400
                                              employers whose employees would not                     persons, and its employers include                     affected women—would likely be
                                              be affected by these rules. In attempting               ‘‘churches, mission-sending agencies,                  subject to potential transfer impacts
                                              to estimate the number of such                          hospitals, educational institutions and                under the expanded religious
                                              employers, the Departments consider                     other related ministries.’’ Using that                 exemptions offered in these final rules.
                                              the following information. Many                         ratio, the Departments estimate that the               Consequently, as explained below, the
                                              Catholic dioceses have litigated or filed               62,000 church and church plan                          Departments believe that the potential
                                              public comments opposing the                            employers among Guidestone, Christian                  impact of these final rules falls
                                              Mandate, representing to the                            Brothers, and Catholic churches would                  substantially below the $100 million
                                              Departments and to courts around the                    include 359,000 persons. Among them,                   threshold for an economically
                                              country that official Catholic Church                   as referenced above, 72,500 women                      significant major rule.
                                              teaching opposes contraception. There                                                                             First, as mentioned, the Departments
                                                                                                      would be of childbearing age, and
                                              are 17,651 Catholic parishes in the                                                                            are not aware of information, or of data
                                                                                                      32,100 may use contraceptives covered
                                              United States,106 197 Catholic                                                                                 from public comments, that would lead
                                                                                                      by the Guidelines.
                                                                                                                                                             us to estimate that all or most entities
                                                                                                         Taking all of these factors into
                                                 104 For example, 42 U.S.C. 300a–7(b), 42 U.S.C.                                                             that omitted coverage of contraception
                                                                                                      account, the Departments estimate that
                                              238n, and Consolidated Appropriations Act of                                                                   pre-Affordable Care Act did so on the
                                              2017, Div. H, Title V, Sec. 507(d), Public Law                                                                 basis of sincerely held conscientious
                                                                                                         107 Wikipedia, ‘‘List of Catholic dioceses in the
                                              115–31.
                                                 105 John Asker, et al., ‘‘Corporate Investment and   United States,’’ available at https://                 objections in general or, specifically,
                                              Stock Market Listing: A Puzzle?’’ 28 Review of          en.wikipedia.org/wiki/List_of_Catholic_dioceses_       religious beliefs, as opposed to having
                                              Financial Studies Issue 2, at 342–390 (Oct. 7, 2014),   in_the_United_States.                                  done so for other reasons. It would seem
                                                                                                         108 National Catholic Educational Association,
                                              available at https://doi.org/10.1093/rfs/hhu077.                                                               reasonable to assume that many of those
                                              This is true even though there are only about 4,300     ‘‘Catholic School Data,’’ available at http://
                                              publicly traded companies in the U.S. See Rayhanul      www.ncea.org/NCEA/Proclaim/Catholic_School_            entities did not do so based on sincerely
                                                                                                                                                             held religious beliefs. According to a
khammond on DSK30JT082PROD with RULES2




                                              Ibrahim, ‘‘The number of publicly-traded US             Data/Catholic_School_Data.aspx.
                                              companies is down 46% in the past two decades,’’           109 Guidestone Financial Resources, ‘‘Who We        2016 poll, only 4% of Americans
                                              Yahoo! Finance (Aug. 8, 2016), available at https://    Serve,’’ available at https://www.guidestone.org/      believe that using contraceptives is
                                              finance.yahoo.com/news/jp-startup-public-               AboutUs/WhoWeServe.
                                              companies-fewer-000000709.html.                            110 The Departments take no view on the status
                                                                                                                                                             morally wrong (including from a
                                                 106 Roman Catholic Diocese of Reno, ‘‘Diocese of     of particular plans under the Employee Retirement      religious perspective).111 In addition,
                                              Reno Directory: 2016–2017,’’ available at http://       Income Security Act of 1974 (ERISA), but simply
                                              www.renodiocese.org/documents/2016/9/                   make this observation for the purpose of seeking to      111 Pew Research Center, ‘‘Where the Public

                                              2016%202017%20directory.pdf.                            estimate the impact of these final rules.              Stands on Religious Liberty vs. Nondiscrimination’’



                                         VerDate Sep<11>2014   20:27 Nov 14, 2018   Jkt 247001   PO 00000   Frm 00046   Fmt 4701   Sfmt 4700   E:\FR\FM\15NOR2.SGM   15NOR2
                                                        Case 4:18-cv-00825-O
                                                          Federal                  Document
                                                                  Register / Vol. 83,           19-9 Filed
                                                                                      No. 221 / Thursday,   02/05/19
                                                                                                          November      Page
                                                                                                                   15, 2018    46 ofand
                                                                                                                            / Rules   55 Regulations
                                                                                                                                           PageID 42657581

                                              various reasons exist for some                           percent of those would be 185,000, and               covered by the Guidelines, who
                                              employers not to return to a pre-ACA                     one third of that number would be                    received primary coverage from plans of
                                              situation in which they did not provide                  62,000. The Departments consider it                  private, non-publicly traded, third party
                                              contraceptive coverage, such as                          unlikely that tens or hundreds of                    employers that did not cover
                                              avoiding negative publicity, the                         thousands of for-profit private sector               contraception pre-Affordable Care Act,
                                              difficulty of taking away a fringe benefit               establishments omitted contraceptive                 and whose plans were neither exempt
                                              that employees have become                               coverage pre-ACA specifically because                nor omitted from mandatory
                                              accustomed to having, and avoiding the                   of sincerely held religious beliefs, when,           contraceptive coverage under the
                                              administrative cost of renegotiating                     after six years of litigation and multiple           previous regulations, we estimate that
                                              insurance contracts. Additionally, as                    public comment periods, the                          no more than 126,400 women would be
                                              discussed above, many employers with                     Departments are aware of less than 100               in plans that will use these expanded
                                              objections to contraception, including                   such entities. The Departments do not                exemptions.
                                              several of the largest litigants, only                   know how many additional nonprofit
                                              object to some contraceptives and cover                                                                       viii. Final Estimates of Persons Affected
                                                                                                       entities would use the expanded
                                              as many as 14 of 18 of the contraceptive                                                                      by Expanded Exemptions
                                                                                                       exemptions, but as noted above, under
                                              methods included in the Guidelines.                      the rules predating the Religious IFC,                  Based on the estimate of an average
                                              This will reduce, and potentially                        tens of thousands were already exempt                annual expenditure on contraceptive
                                              eliminate, the contraceptive cost                        as churches or integrated auxiliaries, or            products and services of $584 per user,
                                              transfer for women covered in their                      were covered by self-insured church                  the effect of the expanded exemptions
                                              plans.112 Moreover, as suggested by the                  plans that are not penalized if no                   on 126,400 women would give rise to
                                              Guidestone data mentioned previously,                    contraceptive coverage is offered.                   approximately $73.8 million in
                                              employers with conscientious                                Finally, among entities that omitted              potential transfer impact. It is possible,
                                              objections may tend to have relatively                   contraceptive coverage based on                      however, that premiums would adjust to
                                              few employees and, among nonprofit                       sincerely held conscientious objections              reflect changes in coverage, thus
                                              entities that object to the Mandate, it is               as opposed to other reasons, it is likely            partially offsetting the transfer
                                              possible that a greater share of their                   that some, albeit a minority, did so                 experienced by women who use the
                                              employees oppose contraception than                      based on moral objections that are non-              affected contraceptives. As referenced
                                              among the general population, which                      religious, and therefore would not be                elsewhere in this analysis, such women
                                              should lead to a reduction in the                        compassed by the expanded exemptions                 may make up approximately 8.8 percent
                                              estimate of how many women in those                      in these final rules.114 Among the                   of the covered population,116 in which
                                              plans actually use contraception.                        general public, polls vary about                     case the offset would also be
                                                 It may not be the case that all entities              religious beliefs, but one prominent poll            approximately 8.8 percent, yielding a
                                              that objected on religious grounds to                    shows that 13 percent of Americans say               potential transfer of $67.3 million.
                                              contraceptive coverage before the ACA                    they do not believe in God or have no                   Thus, in their most expansive
                                              brought suit against the Mandate.                        opinion on the question.115 Therefore,               estimate, the Departments conclude that
                                              However, it is worth noting that, while                  the Departments estimate that, of the                no more than approximately 126,400
                                              less than 100 for-profit entities                        entities that omitted contraception pre-             women would likely be subject to
                                              challenged the Mandate in court (and an                  Affordable Care Act based on sincerely               potential transfer impacts under the
                                              unknown number joined two newly                          held conscientious objections as                     expanded religious exemptions offered
                                              formed associational organizations                       opposed to other reasons, a small                    in these final rules. The Departments
                                              bringing suit on their behalf), there are                fraction did so based on sincerely held              estimate this financial transfer to be
                                              more than 3 million for-profit private                   non-religious moral convictions, and                 approximately $67.3 million. This falls
                                              sector establishments in the United                      therefore would not be affected by the               substantially below the $100 million
                                              States that offer health insurance.113 Six               expanded exemption provided by these                 threshold for an economically
                                                                                                       final rules for religious beliefs.                   significant and major rule.
                                              at page 26 (Sept. 28, 2016), available at http://                                                                As noted above, the Departments view
                                              assets.pewresearch.org/wp-content/uploads/sites/
                                                                                                          For the reasons stated above, the
                                              11/2016/09/Religious-Liberty-full-for-web.pdf.           Departments believe it would be                      this alternative estimate as being the
                                                 112 On the other hand, a key input in the             incorrect to assume that all or even most            highest possible bound of the transfer
                                              approach that generated the one third threshold          of the plans that did not cover                      effects of these rules, but believe the
                                              estimate was a survey indicating that six percent of     contraceptives before the ACA did so on              number of establishments that will
                                              employers did not provide contraceptive coverage
                                              pre-Affordable Care Act. Employers that covered          the basis of religious objections. Instead,          actually exempt their plans as the result
                                              some contraceptives pre-Affordable Care Act may          without data available on the reasons                of these rules will be far fewer than
                                              have answered ‘‘yes’’ or ‘‘don’t know’’ to the           those plans omitted contraceptive                    contemplated by this estimate. The
                                              survey. In such cases, the potential transfer estimate   coverage before the ACA, we assume                   Departments make these estimates only
                                              has a tendency toward underestimation because the
                                              rule’s effects on such women—causing their               that no more than one third of those                 for the purposes of determining whether
                                              contraceptive coverage to be reduced from all 18         plans omitted contraceptive coverage                 the rules are economically significant
                                              methods to some smaller subset—have been                 based on sincerely held religious beliefs.           under Executive Orders 12866 and
                                              omitted from the calculation.                            Thus, of the estimated 379,000 women                 13563.
                                                 113 Tables I.A.1 and I.A.2, Medical Expenditure
                                                                                                       aged 15 to 44 that use contraceptives                   After reviewing public comments,
                                              Panel Survey, ‘‘Private-Sector Data by Firm Size,
                                              Industry Group, Ownership, Age of Firm, and Other                                                             both those supporting and those
                                              Characteristics: 2017,’’ HHS Agency for Healthcare         114 Such objections may be encompassed by          disagreeing with these estimates and
khammond on DSK30JT082PROD with RULES2




                                              Research and Quality (indicating total number of         companion final rules published elsewhere in         similar estimates from the Religious IFC,
                                              for-profit incorporated, for-profit unincorporated,      today’s Federal Register. Those final rules,
                                                                                                       however, are narrower in scope than these final
                                                                                                                                                            and because the Departments do not
                                              and non-profit establishments in the United States,
                                              and the percentage of each that offer health             rules. For example, in providing expanded            have sufficient data to precisely
                                              insurance), available at https://meps.ahrq.gov/data_     exemptions for plan sponsors, they do not
                                              stats/summ_tables/insr/national/series_1/2017/           encompass companies with certain publicly traded       116 As cited above, women of childbearing age are

                                              tia1.htm and https://meps.ahrq.gov/data_stats/           ownership interests.                                 20.2 percent of woman aged 15–65, and 43.6
                                              summ_tables/insr/national/series_1/2017/tia2.htm.          115 Gallup, ‘‘Religion,’’ available at https://    percent of women of childbearing age use
                                              2523.                                                    news.gallup.com/poll/1690/religion.aspx.             contraceptives covered by the Guidelines.



                                         VerDate Sep<11>2014   20:27 Nov 14, 2018   Jkt 247001   PO 00000   Frm 00047   Fmt 4701   Sfmt 4700   E:\FR\FM\15NOR2.SGM   15NOR2
                                              57582 Case 4:18-cv-00825-O
                                                      Federal                  Document
                                                              Register / Vol. 83,           19-9 Filed
                                                                                  No. 221 / Thursday,   02/05/19
                                                                                                      November      Page
                                                                                                               15, 2018    47 ofand
                                                                                                                        / Rules   55 Regulations
                                                                                                                                       PageID 427

                                              estimate the amount by which these                                      rules will have a significant economic                        that we solicit comment on the
                                              factors render our estimate too high, or                                effect on a substantial number of small                       following issues:
                                              too low, the Departments simply                                         entities. These final rules will not result                      • The need for the information
                                              conclude that the financial transfer falls                              in any additional costs to affected                           collection and its usefulness in carrying
                                              substantially below the $100 million                                    entities, and, in many cases, may relieve                     out the proper functions of our agency.
                                              threshold for an economically                                           burdens and costs from such entities. By                         • The accuracy of our estimate of the
                                              significant rule based on the                                           exempting from the Mandate small                              information collection burden.
                                              calculations set forth above.                                           businesses and nonprofit organizations                           • The quality, utility, and clarity of
                                              B. Special Analyses—Department of the                                   with religious objections to some (or all)                    the information to be collected.
                                              Treasury                                                                contraceptives and/or sterilization—                             Recommendations to minimize the
                                                                                                                      businesses and organizations that would                       information collection burden on the
                                                These regulations are not subject to                                  otherwise be faced with the dilemma of
                                              review under section 6(b) of Executive                                                                                                affected public, including automated
                                                                                                                      complying with the Mandate (and                               collection techniques. In the October 13,
                                              Order 12866 pursuant to the                                             violating their religious beliefs) or
                                              Memorandum of Agreement (April 11,                                                                                                    2017 (82 FR 47792) interim final rules,
                                                                                                                      following their beliefs (and incurring                        we solicited public comment on each of
                                              2018) between the Department of the                                     potentially significant financial
                                              Treasury and the Office of Management                                                                                                 these issues for the following sections of
                                                                                                                      penalties for noncompliance)—the                              the rule containing information
                                              and Budget regarding review of tax                                      Departments have reduced regulatory
                                              regulations.                                                                                                                          collection requirements (ICRs). A
                                                                                                                      burden on such small entities. Pursuant                       description of the information collection
                                              C. Regulatory Flexibility Act                                           to section 7805(f) of the Code, the notice                    provisions implicated in these final
                                                                                                                      of proposed rulemaking preceding these                        rules is given in the following section
                                                 The Regulatory Flexibility Act (5
                                              U.S.C. 601 et seq.) (RFA) imposes                                       regulations was submitted to the Chief                        with an estimate of the annual burden.
                                              certain requirements with respect to                                    Counsel for Advocacy of the Small                             The burden related to these ICRs
                                              federal rules that are subject to the                                   Business Administration for comment                           received emergency review and
                                              notice and comment requirements of                                      on their impact on small business.                            approval under OMB control number
                                              section 553(b) of the APA (5 U.S.C. 551                                 D. Paperwork Reduction Act—                                   0938–1344. They have been resubmitted
                                              et seq.) and that are likely to have a                                  Department of Health and Human                                to OMB in conjunction with these final
                                              significant economic impact on a                                        Services                                                      rules and are pending re-approval. The
                                              substantial number of small entities.                                                                                                 Departments sought public comments
                                              The Religious IFC was an interim final                                    Under the Paperwork Reduction Act                           on PRA estimates set forth in the
                                              rule with comment period, and in these                                  of 1995 (44 U.S.C. 3501 et seq.), we are                      Religious IFC, and are not aware of
                                              final rules, the Departments adopt the                                  required to provide 30-day notice in the                      significant comments submitted that
                                              Religious IFC as final with certain                                     Federal Register and solicit public                           suggest there is a better way to estimate
                                              changes. These final rules are, thus,                                   comment before a collection of                                these burdens.
                                              being issued after a notice and comment                                 information is submitted to the Office of
                                                                                                                                                                                    1. Wage Data
                                              period.                                                                 Management and Budget (OMB) for
                                                 The Departments also carefully                                       review and approval. In order to fairly                         Average labor costs (including 100
                                              considered the likely impact of the rule                                evaluate whether an information                               percent fringe benefits and overhead)
                                              on small entities in connection with                                    collection should be approved by OMB,                         used to estimate the costs are calculated
                                              their assessment under Executive Order                                  section 3506(c)(2)(A) of the Paperwork                        using data available derived from the
                                              12866 and do not expect that these final                                Reduction Act of 1995 (PRA) requires                          Bureau of Labor Statistics.117

                                                                                        TABLE 1—NATIONAL OCCUPATIONAL EMPLOYMENT AND WAGE ESTIMATES
                                                                                                                                                                                  Mean hourly     Fringe benefits    Adjusted
                                                                                                                                                                 Occupational
                                                                                       BLS occupation title                                                                         wage          and overhead      hourly wage
                                                                                                                                                                    code            ($/hr)             ($/hr)          ($/hr)

                                              Executive Secretaries and Executive Administrative Assistants .....................                                      43–6011           $27.84           $27.84          $55.68
                                              Compensation and Benefits Manager .............................................................                          11–3111            61.01            61.01          122.02
                                              Legal Counsel ..................................................................................................         23–1011            67.25            67.25          134.50
                                              Senior Executive ..............................................................................................          11–1011            93.44            93.44          186.88
                                              General and Operations Managers .................................................................                        11–1021            58.70            58.70          117.40



                                              2. ICRs Regarding Self-Certification or                                 or a subset of contraceptive services.                          Notably, however, entities that are
                                              Notices to HHS (§ 147.131(c)(3))                                        Specifically, these final rules continue                      participating in the previous
                                                                                                                      to allow eligible organizations to notify                     accommodation process, where a self-
                                                 Each organization seeking to be
                                              treated as an eligible organization that                                an issuer or third party administrator                        certification or notice has already been
                                              wishes to use the optional                                              using EBSA Form 700, or to notify HHS,                        submitted, and where the entities
                                              accommodation process offered under                                     of their religious objection to coverage                      choose to continue their accommodated
                                                                                                                      of all or a subset of contraceptive                           status under these final rules, generally
khammond on DSK30JT082PROD with RULES2




                                              these final rules must either use the
                                              EBSA Form 700 method of self-                                           services, as set forth in the July 2015                       do not need to file a new self-
                                              certification or provide notice to HHS of                               final regulations (80 FR 41318).                              certification or notice (unless they
                                              its religious objection to coverage of all                                                                                            change their issuer or third party


                                                117 May 2016 National Occupational Employment

                                              and Wage Estimates United States found at https://
                                              www.bls.gov/oes/current/oes_nat.htm.

                                         VerDate Sep<11>2014        20:27 Nov 14, 2018        Jkt 247001      PO 00000       Frm 00048       Fmt 4701      Sfmt 4700   E:\FR\FM\15NOR2.SGM   15NOR2
                                                        Case 4:18-cv-00825-O
                                                          Federal                  Document
                                                                  Register / Vol. 83,           19-9 Filed
                                                                                      No. 221 / Thursday,   02/05/19
                                                                                                          November      Page
                                                                                                                   15, 2018    48 ofand
                                                                                                                            / Rules   55 Regulations
                                                                                                                                           PageID 42857583

                                              administrator). As explained above,                     sending the self-certifications or notices            covered in the plans of the 100 entities
                                              HHS assumes that, among the 209                         to HHS by mail is approximately $2.75                 that previously used the
                                              entities the Departments estimated are                  for 5 entities. As DOL and HHS share                  accommodation and will continue doing
                                              using the previous accommodation, 109                   jurisdiction they are splitting the cost              so, and that an additional 9 entities will
                                              will use the expanded exemption and                     burden so that each will account for                  newly opt into the accommodation. We
                                              100 will continue under the voluntary                   $1.38 of the cost burden.                             reach this estimate using calculations
                                              accommodation. Those 100 entities will                  3. ICRs Regarding Notice of Availability              set forth above, in which we used 2017
                                              not need to file additional self-                       of Separate Payments for Contraceptive                data available to HHS for contraceptive
                                              certifications or notices. HHS also                     Services (§ 147.131(e))                               user fees adjustments to estimate that
                                              assumes that an additional 9 entities                                                                         approximately 2,907,000 plan
                                              that were not using the previous                           As required by the July 2015 final                 participants and beneficiaries were
                                              accommodation will opt into it. Those                   regulations (80 FR 41318), a health                   covered by plans using the
                                              entities will be subject to the self-                   insurance issuer or third party                       accommodation. We further estimated
                                              certification or notice requirement.                    administrator providing or arranging                  that the 100 entities that previously
                                                 In order to estimate the cost for an                 separate payments for contraceptive                   used the accommodation and will
                                              entity that chooses to opt into the                     services for participants and                         continue doing so will cover
                                              accommodation process, HHS assumes                      beneficiaries in insured or self-insured              approximately 75 percent of the persons
                                              that clerical staff for each eligible                   group health plans (or student enrollees              in all accommodated plans, based on
                                              organization will gather and enter the                  and covered dependents in student                     HHS data concerning accommodated
                                              necessary information and send the self-                health insurance coverage) of eligible                self-insured plans that indicates plans
                                              certification to the issuer or third party              organizations is required to provide a                sponsored by religious hospitals and
                                              administrator as appropriate, or send                   written notice to plan participants and               health systems encompass more than 80
                                              the notice to HHS.118 HHS assumes that                  beneficiaries (or student enrollees and               percent of the persons covered in such
                                              a compensation and benefits manager                     covered dependents) informing them of                 plans. In other words, plans sponsored
                                              and inside legal counsel will review the                the availability of such payments. The                by such entities have a proportionately
                                              self-certification or notice to HHS and a               notice must be separate from, but                     larger number of covered persons than
                                              senior executive would execute it. HHS                  contemporaneous with (to the extent                   do plans sponsored by other
                                              estimates that an eligible organization                 possible), any application materials                  accommodated entities, which have
                                              would spend approximately 50 minutes                    distributed in connection with                        smaller numbers of covered persons. As
                                              (30 minutes of clerical labor at a cost of              enrollment (or re-enrollment) in group
                                                                                                                                                            noted above, many religious hospitals
                                              $55.68 per hour, 10 minutes for a                       or student coverage of the eligible
                                                                                                                                                            and health systems have indicated that
                                              compensation and benefits manager at a                  organization in any plan year to which
                                                                                                                                                            they do not object to the
                                              cost of $122.02 per hour, 5 minutes for                 the accommodation is to apply and will
                                                                                                                                                            accommodation, and some of those
                                              legal counsel at a cost of $134.50 per                  be provided annually. To satisfy the
                                                                                                                                                            entities might also qualify as self-
                                              hour, and 5 minutes by a senior                         notice requirement, issuers and third
                                                                                                                                                            insured church plans. The Departments
                                              executive at a cost of $186.88 per hour)                party administrators may, but are not
                                                                                                                                                            do not have specific data on which
                                                                                                      required to, use the model language
                                              preparing and sending the self-                                                                               plans of which employer sizes will
                                                                                                      previously provided by HHS or
                                              certification or notice to HHS and filing                                                                     actually continue to opt into the
                                                                                                      substantially similar language.
                                              it to meet the recordkeeping                               As mentioned, HHS is anticipating                  accommodation, nor how many will
                                              requirement. Therefore, the total annual                that approximately 109 entities will use              make use of self-insured church plan
                                              burden for preparing and providing the                  the optional accommodation (100 that                  status. The Departments assume that the
                                              information in the self-certification or                used it previously, and 9 that will newly             proportions of covered persons in self-
                                              notice to HHS will require                              opt into it). It is unknown how many                  insured plans using contraceptive user
                                              approximately 50 minutes for each                       issuers or third party administrators                 fees adjustments also apply in fully
                                              eligible organization with an equivalent                provide health insurance coverage or                  insured plans, for which we lack
                                              cost of approximately $74.96 for a total                services in connection with health plans              representative data.
                                              hour burden of approximately 7.5 hours                  of eligible organizations, but HHS will                 Based on these assumptions and
                                              and an associated equivalent cost of                    assume at least 109. It is estimated that             without better data available, the
                                              approximately $675 for 9 entities. As                   each issuer or third party administrator              Departments estimate that previously
                                              DOL and HHS share jurisdiction, they                    will need approximately 1 hour of                     accommodated entities encompassed
                                              are splitting the hour burden so that                   clerical labor (at $55.68 per hour) and               approximately 2,907,000 persons; the
                                              each will account for approximately                     15 minutes of management review (at                   estimated 100 entities that previously
                                              3.75 burden hours with an equivalent                    $117.40 per hour) to prepare the notices.             used the accommodation and continue
                                              cost of approximately $337.                             The total burden for each issuer or third             to use it will account for 75 percent of
                                                 HHS estimates that each self-                        party administrator to prepare notices                those persons (that is, approximately
                                              certification or notice to HHS will                     will be 1.25 hours with an associated                 2,180,000 persons); and the estimated
                                              require $0.50 in postage and $0.05 in                   cost of approximately $85.03. The total               109 entities that previously used the
                                              materials cost (paper and ink) and the                  burden for all 109 issuers or third party             accommodation and will now use their
                                              total postage and materials cost for each               administrators will be 136 hours, with                exempt status will account for 25
                                              self-certification or notice sent via mail              an associated cost of approximately                   percent of those persons (that is,
                                              will be $0.55. For purposes of this                     $9,268. As DOL and HHS share                          approximately 727,000 persons). It is
khammond on DSK30JT082PROD with RULES2




                                              analysis, HHS assumes that 50 percent                   jurisdiction, they are splitting the                  not known how many persons will be
                                              of self-certifications or notices to HHS                burden each will account for 68 burden                covered in the plans of the 9 entities we
                                              will be mailed. The total cost for                      hours with an associated cost of $4,634,              estimate will newly use the
                                                118 For purposes of this analysis, the Department
                                                                                                      with approximately 55 respondents.                    accommodation. Assuming that those 9
                                              assumes that the same amount of time will be
                                                                                                         The Departments estimate that                      entities will have a similar number of
                                              required to prepare the self-certification and the      approximately 2,180,000 plan                          covered persons per entity as the 100
                                              notice to HHS.                                          participants and beneficiaries will be                entities encompassing 2,180,000


                                         VerDate Sep<11>2014   20:27 Nov 14, 2018   Jkt 247001   PO 00000   Frm 00049   Fmt 4701   Sfmt 4700   E:\FR\FM\15NOR2.SGM   15NOR2
                                              57584 Case 4:18-cv-00825-O
                                                      Federal                  Document
                                                              Register / Vol. 83,           19-9 Filed
                                                                                  No. 221 / Thursday,   02/05/19
                                                                                                      November      Page
                                                                                                               15, 2018    49 ofand
                                                                                                                        / Rules   55 Regulations
                                                                                                                                       PageID 429

                                              persons, the Departments estimate that                                            expanded exemption may revoke its use                            of approximately $182; for 109 entities,
                                              all 109 accommodated entities will                                                of the accommodation process; its issuer                         the total hour burden will be 218 hours
                                              encompass approximately 2,376,000                                                 or third party administrator must                                with an associated cost of
                                              covered persons.                                                                  provide written notice of such                                   approximately $19,798. As DOL and
                                                 The Departments assume that sending                                            revocation to participants and                                   HHS share jurisdiction, they are
                                              one notice to each policyholder will                                              beneficiaries as soon as practicable. As                         splitting the hour burden so each will
                                              satisfy the need to send the notices to                                           discussed above, HHS estimates that                              account for 109 burden hours with an
                                              all participants and dependents. Among                                            109 entities that are using the                                  associated cost of approximately $9,899.
                                              persons covered by insurance plans                                                accommodation process will revoke
                                                                                                                                                                                                   As discussed above, HHS estimates
                                              sponsored by large employers in the                                               their use of the accommodation, and
                                                                                                                                                                                                 that there are approximately 727,000
                                              private sector, approximately 50.1                                                will therefore be required to send the
                                              percent are participants and 49.9                                                                                                                  covered persons in accommodated plans
                                                                                                                                notification; the issuer or third party
                                              percent are dependents.119 For 109                                                                                                                 that will revoke their accommodated
                                                                                                                                administrator can send the notice on
                                              entities, the total number of notices will                                        behalf of the entity. For the purpose of                         status and use the expanded
                                              be 1,190,613. For purposes of this                                                calculating the ICRs associated with                             exemption.121 As before, the
                                              analysis, the Departments also assume                                             revocations of the accommodation, and                            Departments use the average of 50.1
                                              that 53.7 percent of notices will be sent                                         for various reasons discussed above,                             percent of covered persons who are
                                              electronically, and 46.3 percent will be                                          HHS assumes that litigating entities that                        policyholders, and estimate that an
                                              mailed.120 Therefore, approximately                                               were previously using the                                        average of 53.7 percent of notices will
                                              551,254 notices will be mailed. HHS                                               accommodation and that will revoke                               be sent electronically and 46.3 percent
                                              estimates that each notice will require                                           their use of the accommodation fall                              by mail. Therefore, approximately
                                              $0.50 in postage and $0.05 in materials                                           within the estimated 109 entities that                           364,102 notices will be distributed, of
                                              cost (paper and ink) and the total                                                will revoke the accommodation overall.                           which 168,579 notices will be mailed.
                                              postage and materials cost for each                                                  As before, HHS assumes that, for each                         HHS estimates that each mailed notice
                                              notice sent via mail will be $0.55. The                                           issuer or third party administrator, a                           will require $0.50 in postage and $0.05
                                              total cost for sending approximately                                              manager and inside legal counsel and                             in materials cost (paper and ink) and the
                                              551,254 notices by mail will be                                                   clerical staff will need approximately 2                         total postage and materials cost for each
                                              approximately $303,190. As DOL and                                                hours to prepare and send the                                    notice sent via mail will be $0.55. The
                                              HHS share jurisdiction, they are                                                  notification to participants and                                 total cost for sending approximately
                                              splitting the cost burden so each will                                            beneficiaries and maintain records (30                           168,579 notices by mail is
                                              account for $151,595 of the cost burden.                                          minutes for a manager at a cost of                               approximately $93,545. As DOL and
                                                                                                                                $117.40 per hour, 30 minutes for legal                           HHS share jurisdiction, they are
                                              4. ICRs Regarding Notice of Revocation                                            counsel at a cost of $134.50 per hour, 1                         splitting the hour burden so each will
                                              of Accommodation (§ 147.131(c)(4))                                                hour for clerical staff at a cost of $55.68                      account for 182,051 notices, with an
                                                 An eligible organization that now                                              per hour). The burden per respondent                             associated cost of approximately
                                              wishes to take advantage of the                                                   will be 2 hours with an associated cost                          $46,772.
                                                                                                         TABLE 1—SUMMARY OF INFORMATION COLLECTION BURDENS
                                                                                                                                                                                                          Hourly labor             Total labor
                                                                                                                                                                  Burden per             Total annual
                                                                                                                OMB                   Number of                                                             cost of                  cost of      Total cost
                                                             Regulation section                                                                    Responses      respondent               burden
                                                                                                              Control No.            respondents                                                           reporting                reporting        ($)
                                                                                                                                                                    (hours)                (hours)            ($)                      ($)

                                              Self-Certification or Notices to HHS .........                    0938–1344                    *5               5               0.83              3.75                 $89.95                $337         $339
                                              Notice of Availability of Separate Pay-
                                                ments for Contraceptive Services .........                     0938–1344                    * 55       595,307                1.25             68.13                   68.02              4,634      156,229
                                              Notice of Revocation of Accommodation ..                         0938–1344                    *55        182,051                2.00              109                    90.82              9,899       56,671

                                                  Total ...................................................   ....................          *115       777,363    ....................        180.88    ........................         14,870      213,239
                                                * The total number of respondents is 227 (= 9+109+109) for both HHS and DOL, but the summaries here and below exceed that total because of rounding up that
                                              occurs when sharing the burden between HHS and DOL.
                                                Note: There are no capital/maintenance costs associated with the ICRs contained in this rule; therefore, we have removed the associated column from Table 1.
                                              Postage and material costs are included in Total Cost.




                                                 119 ‘‘Health Insurance Coverage Bulletin’’ Table 4,                            disclosure at work). Additionally, the NTIA reports              number of women in accommodated plans affected
                                              page 21. Using Data for the March 2016 Annual                                     that 38.5 percent of individuals age 25 and over                 by these final rules overlap with the number of
                                              Social and Economic Supplement to the Current                                     have access to the internet outside of work.                     women in plans offered by litigating entities that
                                              Population Survey. https://www.dol.gov/sites/                                     According to a Pew Research Center survey, 61                    will be affected by these final rules, though we
                                              default/files/ebsa/researchers/data/health-and-                                   percent of internet users use online banking, which
                                                                                                                                                                                                 assume there is significant overlap. That
                                              welfare/health-insurance-coverage-bulletin-                                       is used as the proxy for the number of internet users
                                              2016.pdf.                                                                         who will opt in for electronic disclosure (for a total           uncertainty should not affect the calculation of the
                                                 120 According to data from the National                                        of 23.5 percent receiving electronic disclosure                  ICRs for revocation notices, however. If the two
khammond on DSK30JT082PROD with RULES2




                                              Telecommunications and Information Agency                                         outside of work). Combining the 30.2 percent who                 numbers overlap, the estimates of plans revoking
                                              (NTIA), 36.0 percent of individuals age 25 and over                               receive electronic disclosure at work with the 23.5              the accommodation and policyholders covered in
                                              have access to the internet at work. According to                                 percent who receive electronic disclosure outside of             those plans would already include plans and
                                              a Greenwald & Associates survey, 84 percent of                                    work produces a total of 53.7 percent who will                   policyholders of litigating entities. If the numbers
                                              plan participants find it acceptable to make                                      receive electronic disclosure overall.                           do not overlap, those litigating entity plans would
                                              electronic delivery the default option, which is                                     121 In estimating the number of women that might
                                                                                                                                                                                                 not presently be enrolled in the accommodation,
                                              used as the proxy for the number of participants                                  have their contraceptive coverage affected by the
                                                                                                                                                                                                 and therefore would not need to send notices
                                              who will not opt out that are automatically enrolled                              expanded exemption, the Departments indicated
                                              (for a total of 30.2 percent receiving electronic                                 that we do not know the extent to which the                      concerning revocation of accommodated status.




                                         VerDate Sep<11>2014         20:27 Nov 14, 2018             Jkt 247001        PO 00000        Frm 00050    Fmt 4701   Sfmt 4700      E:\FR\FM\15NOR2.SGM            15NOR2
                                                       Case 4:18-cv-00825-O
                                                         Federal                  Document
                                                                 Register / Vol. 83,           19-9 Filed
                                                                                     No. 221 / Thursday,   02/05/19
                                                                                                         November      Page
                                                                                                                  15, 2018    50 ofand
                                                                                                                           / Rules   55 Regulations
                                                                                                                                          PageID 43057585

                                              5. Submission of PRA-Related                            These issuers and third party                         exercise all authority and discretion
                                              Comments                                                administrators will spend                             available to them to waive, defer, grant
                                                We have submitted a copy of this rule                 approximately 1.25 hours in preparation               exemptions from, or delay the
                                              to OMB for its review of the rule’s                     time and incur $0.54 cost per mailed                  implementation of any provision or
                                              information collection and                              notice. Notices of Availability of                    requirement of the Act that would
                                              recordkeeping requirements. These                       Separate Payments for Contraceptive                   impose a fiscal burden on any state or
                                              requirements are not effective until they               Services will need to be sent to                      a cost, fee, tax, penalty, or regulatory
                                              have been approved by OMB.                              1,190,613 policyholders, and 53.7                     burden on individuals, families,
                                                                                                      percent of the notices will be sent                   healthcare providers, health insurers,
                                              E. Paperwork Reduction Act—                             electronically, while 46.3 percent will               patients, recipients of healthcare
                                              Department of Labor                                     be mailed. Finally, 109 entities using                services, purchasers of health insurance,
                                                 Under the Paperwork Reduction Act,                   the previous accommodation process
                                                                                                                                                            or makers of medical devices, products,
                                              an agency may not conduct or sponsor,                   will revoke their use of the
                                                                                                                                                            or medications.’’ In addition, agencies
                                              and an individual is not required to                    accommodation (in favor of the
                                                                                                                                                            are directed to ‘‘take all actions
                                              respond to, a collection of information                 expanded exemption) and will therefore
                                                                                                      be required to cause the Notice of                    consistent with law to minimize the
                                              unless it displays a valid OMB control                                                                        unwarranted economic and regulatory
                                              number. In accordance with the                          Revocation of Accommodation to be
                                                                                                      sent, with the issuer or third party                  burdens of the [Affordable Care Act],
                                              requirements of the PRA, the ICR for the
                                                                                                      administrator able to send the notice on              and prepare to afford the states more
                                              EBSA Form 700 and alternative notice
                                                                                                      behalf of the entity. These entities will             flexibility and control to create a freer
                                              have previously been approved by OMB
                                                                                                      spend approximately two hours in                      and open healthcare market.’’ These
                                              under control numbers 1210–0150 and
                                              1210–0152. A copy of the ICR may be                     preparation time and incur $0.54 cost                 final rules exercise the discretion
                                              obtained by contacting the PRA                          per mailed notice. Notice of Revocation               provided to the Departments under the
                                              addressee shown below or at http://                     of Accommodation will need to be sent                 Affordable Care Act, RFRA, and other
                                              www.RegInfo.gov. PRA ADDRESSEE: G.                      to an average of 364,102 policyholders                laws to grant exemptions and thereby
                                              Christopher Cosby, Office of Policy and                 and 53.7 percent of the notices will be               minimize regulatory burdens of the
                                              Research, U.S. Department of Labor,                     sent electronically. The DOL                          Affordable Care Act on the affected
                                              Employee Benefits Security                              information collections in this rule are              entities and recipients of health care
                                              Administration, 200 Constitution                        found in 29 CFR 2510.3–16 and                         services.
                                              Avenue NW, Room N–5718,                                 2590.715–2713A and are summarized as                     Consistent with Executive Order
                                              Washington, DC 20210. Telephone:                        follows:                                              13771 (82 FR 9339, February 3, 2017),
                                              202–693–8410; Fax: 202–219–4745.                          Type of Review: Revised Collection.                 the Departments have estimated the
                                              These are not toll-free numbers.                          Agency: DOL–EBSA.                                   costs and cost savings attributable to
                                                 The Religious final rules amended the                  Title: Coverage of Certain Preventive               these final rules. As discussed in more
                                              ICR by changing the accommodation                       Services under the Affordable Care
                                                                                                                                                            detail in the preceding analysis, these
                                              process to an optional process for                      Act—Private Sector.
                                                                                                                                                            final rules lessen incremental reporting
                                              exempt organizations and requiring a                      OMB Numbers: 1210–0150.
                                                                                                                                                            costs.123 However, in order to avoid
                                              notice of revocation to be sent by the                    Affected Public: Private Sector—Not
                                                                                                      for profit and religious organizations;               double-counting with the Religious IFC,
                                              issuer or third party administrator to                                                                        which has already been tallied as an
                                              participants and beneficiaries in plans                 businesses or other for-profits.
                                                                                                        Total Respondents: 114 122 (combined                Executive Order 13771 deregulatory
                                              whose employer revokes their                                                                                  action, this finalization of the IFC’s
                                              accommodation; these final rules                        with HHS total is 227).
                                                                                                        Total Responses: 777,362 (combined                  policy is not considered a deregulatory
                                              confirm as final the Religious IFC
                                                                                                      with HHS total is 1,554,724).                         action under the Executive Order.
                                              provisions on the accommodation
                                              process. DOL submitted the ICRs to                        Frequency of Response: On occasion.                    123 Other noteworthy potential impacts

                                              OMB in order to obtain OMB approval                       Estimated Total Annual Burden                       encompass potential changes in medical
                                              under the PRA for the regulatory                        Hours: 181 (combined with HHS total is                expenditures, including potential decreased
                                              revision. In an effort to consolidate the               362 hours).                                           expenditures on contraceptive devices and drugs
                                                                                                        Estimated Total Annual Burden Cost:                 and potential increased expenditures on pregnancy-
                                              number of information collection                                                                              related medical services. OMB’s guidance on E.O.
                                              requests, DOL is combining the ICR                      $197,955 (combined with HHS total is                  13771 implementation (Dominic J. Mancini,
                                              related to the OMB control number                       $395,911).                                            ‘‘Guidance Implementing Executive Order 13771,
                                              1210–0152 with the ICR related to the                     Type of Review: Revised Collection.                 Titled ‘‘Reducing Regulation and Controlling
                                                                                                        Agency: DOL–EBSA.                                   Regulatory Costs,’’ Office of Mgmt. & Budget (Apr.
                                              OMB control number 1210–0150 and                                                                              5, 2017), https://www.whitehouse.gov/sites/
                                              discontinuing OMB control number                        F. Regulatory Reform Executive Orders                 whitehouse.gov/files/omb/memoranda/2017/M-17-
                                              1210–0152. Consistent with the analysis                 13765, 13771 and 13777                                21-OMB.pdf) states that impacts should be
                                              in the HHS PRA section above, the                                                                             categorized as consistently as possible within
                                              Departments expect that each of the                       Executive Order 13765 (January 20,                  Departments. The Food and Drug Administration,
                                                                                                      2017) directs that, ‘‘[t]o the maximum                within HHS, and the Occupational Safety and
                                              estimated 9 eligible organizations newly                                                                      Health Administration (OSHA) and Mine Safety
                                              opting into the accommodation will                      extent permitted by law, the Secretary of             and Health Administration (MSHA), within DOL,
                                              spend approximately 50 minutes in                       the Department of Health and Human                    regularly estimate medical expenditure impacts in
                                              preparation time and incur $0.54                        Services and the heads of all other                   the analyses that accompany their regulations, with
khammond on DSK30JT082PROD with RULES2




                                                                                                      executive departments and agencies                    the results being categorized as benefits (positive
                                              mailing cost to self-certify or notify                                                                        benefits if expenditures are reduced, negative
                                              HHS. Each of the 109 issuers or third                   (agencies) with authorities and                       benefits if expenditures are raised). Following the
                                              party administrators for the 109 eligible               responsibilities under the Act shall                  FDA, OSHA and MSHA accounting convention
                                              organizations that make use of the                                                                            leads to this final rule’s medical expenditure
                                                                                                        122 Denotes that there is an overlap between        impacts being categorized as (positive or negative)
                                              accommodation overall will distribute                   jurisdiction shared by HHS and DOL over these         benefits, rather than as costs, thus placing them
                                              Notices of Availability of Separate                     respondents and therefore they are included only      outside of consideration for E.O. 13771 designation
                                              Payments for Contraceptive Services.                    once in the total.                                    purposes.



                                         VerDate Sep<11>2014   20:27 Nov 14, 2018   Jkt 247001   PO 00000   Frm 00051   Fmt 4701   Sfmt 4700   E:\FR\FM\15NOR2.SGM   15NOR2
                                              57586 Case 4:18-cv-00825-O
                                                      Federal                  Document
                                                              Register / Vol. 83,           19-9 Filed
                                                                                  No. 221 / Thursday,   02/05/19
                                                                                                      November      Page
                                                                                                               15, 2018    51 ofand
                                                                                                                        / Rules   55 Regulations
                                                                                                                                       PageID 431

                                              G. Unfunded Mandates Reform Act                         200, 112 Stat. 645 (42 U.S.C. 651 note);              DEPARTMENT OF THE TREASURY
                                                 The Unfunded Mandates Reform Act                     sec. 512(d), Public Law 110–343, 122
                                                                                                                                                            Internal Revenue Service
                                              of 1995 (section 202(a) of Pub. L. 104–                 Stat. 3881; sec. 1001, 1201, and 1562(e),
                                                                                                      Public Law 111–148, 124 Stat. 119, as                   Accordingly, 26 CFR part 54 is
                                              4), requires the Departments to prepare                                                                       amended as follows:
                                              a written statement, which includes an                  amended by Public Law 111–152, 124
                                              assessment of anticipated costs and                     Stat. 1029; Pub. L. 103–141, 107 Stat.
                                                                                                      1488 (42 U.S.C. 2000bb–2000bb–4);                     PART 54—PENSION EXCISE TAXES
                                              benefits, before issuing ‘‘any rule that
                                              includes any federal mandate that may                   Secretary of Labor’s Order 1–2011, 77                 ■ 1. The authority citation for part 54
                                              result in the expenditure by state, local,              FR 1088 (Jan. 9, 2012).                               continues to read, in part, as follows:
                                              and tribal governments, in the aggregate,                 The Department of Health and Human                      Authority: 26 U.S.C. 7805. * * *
                                              or by the private sector, of $100 million               Services regulations are adopted
                                                                                                                                                            ■ 2. Section 54.9815–2713 is amended
                                              or more (adjusted annually for inflation)               pursuant to the authority contained in
                                                                                                                                                            by revising paragraphs (a)(1)
                                              in any one year.’’ In 2018, that threshold              sections 2701 through 2763, 2791, and
                                                                                                                                                            introductory text and (a)(1)(iv) to read as
                                              after adjustment for inflation is $150                  2792 of the PHS Act (42 U.S.C. 300gg
                                                                                                                                                            follows:
                                              million. For purposes of the Unfunded                   through 300gg–63, 300gg–91, and
                                              Mandates Reform Act, the Religious IFC                  300gg–92), as amended; and Title I of                 § 54.9815–2713 Coverage of preventive
                                              and these final rules do not include any                the Affordable Care Act, sections 1301–               health services.
                                              federal mandate that may result in                      1304, 1311–1312, 1321–1322, 1324,                       (a) * * *
                                              expenditures by state, local, or tribal                 1334, 1342–1343, 1401–1402, 1412,                       (1) In general. Beginning at the time
                                              governments, nor do they include any                    Public Law 111–148, 124 Stat. 119 (42                 described in paragraph (b) of this
                                              federal mandates that may impose an                     U.S.C. 18021–18024, 18031–18032,                      section and subject to § 54.9815–2713A,
                                              annual burden of $150 million, adjusted                 18041–18042, 18044, 18054, 18061,                     a group health plan, or a health
                                              for inflation, or more on the private                   18063, 18071, 18082, 26 U.S.C. 36B, and               insurance issuer offering group health
                                              sector.                                                 31 U.S.C. 9701); and Public Law 103–                  insurance coverage, must provide
                                                                                                      141, 107 Stat. 1488 (42 U.S.C. 2000bb–                coverage for and must not impose any
                                              H. Federalism                                           2000bb–4).                                            cost-sharing requirements (such as a
                                                 Executive Order 13132 outlines                                                                             copayment, coinsurance, or a
                                              fundamental principles of federalism,                   List of Subjects                                      deductible) for—
                                              and requires the adherence to specific                  26 CFR Part 54                                        *      *      *     *    *
                                              criteria by federal agencies in the                                                                              (iv) With respect to women, such
                                              process of their formulation and                          Excise taxes, Health care, Health                   additional preventive care and
                                              implementation of policies that have                    insurance, Pensions, Reporting and                    screenings not described in paragraph
                                              ‘‘substantial direct effects’’ on states, the           recordkeeping requirements.                           (a)(1)(i) of this section as provided for in
                                              relationship between the federal                                                                              comprehensive guidelines supported by
                                                                                                      29 CFR Part 2590
                                              government and states, or the                                                                                 the Health Resources and Services
                                              distribution of power and                                 Continuation coverage, Disclosure,                  Administration for purposes of section
                                              responsibilities among the various                      Employee benefit plans, Group health                  2713(a)(4) of the Public Health Service
                                              levels of government. Federal agencies                  plans, Health care, Health insurance,                 Act, subject to 45 CFR 147.131 and
                                              promulgating regulations that have                      Medical child support, Reporting and                  147.132.
                                              these federalism implications must                      recordkeeping requirements.                           *      *      *     *    *
                                              consult with state and local officials,                                                                       ■ 3. Section 54.9815–2713A is revised
                                              and describe the extent of their                        45 CFR Part 147
                                                                                                                                                            to read as follows:
                                              consultation and the nature of the
                                                                                                        Health care, Health insurance,                      § 54.9815–2713A Accommodations in
                                              concerns of state and local officials in
                                                                                                      Reporting and recordkeeping                           connection with coverage of preventive
                                              the preamble to the regulation.
                                                                                                      requirements, State regulation of health              health services.
                                                 These final rules do not have any
                                                                                                      insurance.                                              (a) Eligible organizations for optional
                                              federalism implications, since they only
                                              provide exemptions from the                             Kirsten Wielobob,                                     accommodation. An eligible
                                              contraceptive and sterilization coverage                                                                      organization is an organization that
                                                                                                      Deputy Commissioner for Services and
                                              requirement in HRSA Guidelines                          Enforcement.
                                                                                                                                                            meets the criteria of paragraphs (a)(1)
                                              supplied under section 2713 of the PHS                                                                        through (4) of this section.
                                                                                                        Approved: October 30, 2018.                           (1) The organization is an objecting
                                              Act.
                                                                                                      David J. Kautter,                                     entity described in 45 CFR
                                              V. Statutory Authority                                  Assistant Secretary for Tax Policy.                   147.132(a)(1)(i) or (ii);
                                                The Department of the Treasury                          Signed this 29th day of October 2018.                 (2) Notwithstanding its status under
                                              regulations are adopted pursuant to the                                                                       paragraph (a)(1) of this section and
                                                                                                      Preston Rutledge,
                                              authority contained in sections 7805                                                                          under 45 CFR 147.132(a), the
                                                                                                      Assistant Secretary, Employee Benefits                organization voluntarily seeks to be
                                              and 9833 of the Code, and Public Law                    Security Administration, Department of
                                              103–141, 107 Stat. 1488 (42 U.S.C.                                                                            considered an eligible organization to
                                                                                                      Labor.
                                              2000bb–2000bb–4).                                                                                             invoke the optional accommodation
                                                                                                        Dated: October 17, 2018.                            under paragraph (b) or (c) of this section
                                                The Department of Labor regulations
khammond on DSK30JT082PROD with RULES2




                                                                                                      Seema Verma,                                          as applicable; and
                                              are adopted pursuant to the authority
                                              contained in 29 U.S.C. 1002(16), 1027,                  Administrator, Centers for Medicare &                   (3) [Reserved]
                                                                                                      Medicaid Services.                                      (4) The organization self-certifies in
                                              1059, 1135, 1161–1168, 1169, 1181–
                                                                                                        Dated: October 18, 2018.                            the form and manner specified by the
                                              1183, 1181 note, 1185, 1185a, 1185b,
                                              1185d, 1191, 1191a, 1191b, and 1191c;                   Alex M. Azar II,
                                              sec. 101(g), Public Law 104–191, 110                    Secretary, Department of Health and Human
                                              Stat. 1936; sec. 401(b), Public Law 105–                Services.



                                         VerDate Sep<11>2014   20:50 Nov 14, 2018   Jkt 247001   PO 00000   Frm 00052   Fmt 4701   Sfmt 4700   E:\FR\FM\15NOR2.SGM   15NOR2
                                                       Case 4:18-cv-00825-O
                                                         Federal                  Document
                                                                 Register / Vol. 83,           19-9 Filed
                                                                                     No. 221 / Thursday,   02/05/19
                                                                                                         November      Page
                                                                                                                  15, 2018    52 ofand
                                                                                                                           / Rules   55 Regulations
                                                                                                                                          PageID 43257587

                                              Secretary of Labor or provides notice to                   (i) The eligible organization or its plan          administrative services for the plan,
                                              the Secretary of the Department of                      must contract with one or more third                  then the third party administrator will
                                              Health and Human Services as                            party administrators.                                 provide or arrange payments for
                                              described in paragraph (b) or (c) of this                  (ii) The eligible organization must                contraceptive services, using one of the
                                              section. To qualify as an eligible                      provide either a copy of the self-                    following methods—
                                              organization, the organization must                     certification to each third party                        (i) Provide payments for the
                                              make such self-certification or notice                  administrator or a notice to the                      contraceptive services for plan
                                              available for examination upon request                  Secretary of the Department of Health                 participants and beneficiaries without
                                              by the first day of the first plan year to              and Human Services that it is an eligible             imposing any cost-sharing requirements
                                              which the accommodation in paragraph                    organization and of its objection as                  (such as a copayment, coinsurance, or a
                                              (b) or (c) of this section applies. The                 described in 45 CFR 147.132 to coverage               deductible), premium, fee, or other
                                              self-certification or notice must be                    of all or a subset of contraceptive                   charge, or any portion thereof, directly
                                              executed by a person authorized to                      services.                                             or indirectly, on the eligible
                                              make the certification or provide the                      (A) When a copy of the self-                       organization, the group health plan, or
                                              notice on behalf of the organization, and               certification is provided directly to a               plan participants or beneficiaries; or
                                              must be maintained in a manner                          third party administrator, such self-                    (ii) Arrange for an issuer or other
                                              consistent with the record retention                    certification must include notice that                entity to provide payments for the
                                              requirements under section 107 of                       obligations of the third party                        contraceptive services for plan
                                              ERISA.                                                  administrator are set forth in 29 CFR                 participants and beneficiaries without
                                                                                                      2510.3–16 and this section.                           imposing any cost-sharing requirements
                                                 (5) An eligible organization may                        (B) When a notice is provided to the               (such as a copayment, coinsurance, or a
                                              revoke its use of the accommodation                     Secretary of Health and Human                         deductible), premium, fee, or other
                                              process, and its issuer or third party                  Services, the notice must include the                 charge, or any portion thereof, directly
                                              administrator must provide participants                 name of the eligible organization; a                  or indirectly, on the eligible
                                              and beneficiaries written notice of such                statement that it objects as described in             organization, the group health plan, or
                                              revocation, as specified herein.                        45 CFR 147.132 to coverage of some or                 plan participants or beneficiaries.
                                                 (i) Transitional rule—If contraceptive               all contraceptive services (including an                 (3) If a third party administrator
                                              coverage is being offered on the date on                identification of the subset of                       provides or arranges payments for
                                              which these final rules go into effect, by              contraceptive services to which                       contraceptive services in accordance
                                              an issuer or third party administrator                  coverage the eligible organization                    with either paragraph (b)(2)(i) or (ii) of
                                              through the accommodation process, an                   objects, if applicable), but that it would            this section, the costs of providing or
                                              eligible organization may give 60-days                  like to elect the optional                            arranging such payments may be
                                              notice pursuant to section 2715(d)(4) of                accommodation process; the plan name                  reimbursed through an adjustment to
                                              the PHS Act and § 54.9815–2715(b), if                   and type (that is, whether it is a student            the federally facilitated Exchange user
                                              applicable, to revoke its use of the                    health insurance plan within the                      fee for a participating issuer pursuant to
                                              accommodation process (to allow for the                 meaning of 45 CFR 147.145(a) or a                     45 CFR 156.50(d).
                                              provision of notice to plan participants                church plan within the meaning of                        (4) A third party administrator may
                                              in cases where contraceptive benefits                   section 3(33) of ERISA); and the name                 not require any documentation other
                                              will no longer be provided).                            and contact information for any of the                than a copy of the self-certification from
                                              Alternatively, such eligible organization               plan’s third party administrators. If                 the eligible organization or notification
                                              may revoke its use of the                               there is a change in any of the                       from the Department of Labor described
                                              accommodation process effective on the                  information required to be included in                in paragraph (b)(1)(ii) of this section.
                                              first day of the first plan year that begins            the notice, the eligible organization                    (5) Where an otherwise eligible
                                              on or after 30 days after the date of the               must provide updated information to                   organization does not contract with a
                                              revocation.                                             the Secretary of the Department of                    third party administrator and files a self-
                                                                                                      Health and Human Services for the                     certification or notice under paragraph
                                                 (ii) General rule—In plan years that                 optional accommodation process to                     (b)(1)(ii) of this section, the obligations
                                              begin after the date on which these final               remain in effect. The Department of                   under paragraph (b)(2) of this section do
                                              rules go into effect, if contraceptive                  Labor (working with the Department of                 not apply, and the otherwise eligible
                                              coverage is being offered by an issuer or               Health and Human Services) will send                  organization is under no requirement to
                                              third party administrator through the                   a separate notification to each of the                provide coverage or payments for
                                              accommodation process, an eligible                      plan’s third party administrators                     contraceptive services to which it
                                              organization’s revocation of use of the                 informing the third party administrator               objects. The plan administrator for that
                                              accommodation process will be effective                 that the Secretary of the Department of               otherwise eligible organization may, if it
                                              no sooner than the first day of the first               Health and Human Services has                         and the otherwise eligible organization
                                              plan year that begins on or after 30 days               received a notice under paragraph                     choose, arrange for payments for
                                              after the date of the revocation.                       (b)(1)(ii) of this section and describing             contraceptive services from an issuer or
                                                 (b) Optional accommodation—self-                     the obligations of the third party                    other entity in accordance with
                                              insured group health plans—(1) A group                  administrator under 29 CFR 2510.3–16                  paragraph (b)(2)(ii) of this section, and
                                              health plan established or maintained                   and this section.                                     such issuer or other entity may receive
                                              by an eligible organization that provides                  (2) If a third party administrator                 reimbursements in accordance with
                                              benefits on a self-insured basis may                    receives a copy of the self-certification             paragraph (b)(3) of this section.
khammond on DSK30JT082PROD with RULES2




                                              voluntarily elect an optional                           from an eligible organization or a                       (6) Where an otherwise eligible
                                              accommodation under which its third                     notification from the Department of                   organization is an ERISA-exempt church
                                              party administrator(s) will provide or                  Labor, as described in paragraph                      plan within the meaning of section 3(33)
                                              arrange payments for all or a subset of                 (b)(1)(ii) of this section, and is willing            of ERISA and it files a self-certification
                                              contraceptive services for one or more                  to enter into or remain in a contractual              or notice under paragraph (b)(1)(ii) of
                                              plan years. To invoke the optional                      relationship with the eligible                        this section, the obligations under
                                              accommodation process:                                  organization or its plan to provide                   paragraph (b)(2) of this section do not


                                         VerDate Sep<11>2014   20:27 Nov 14, 2018   Jkt 247001   PO 00000   Frm 00053   Fmt 4701   Sfmt 4700   E:\FR\FM\15NOR2.SGM   15NOR2
                                              57588 Case 4:18-cv-00825-O
                                                      Federal                  Document
                                                              Register / Vol. 83,           19-9 Filed
                                                                                  No. 221 / Thursday,   02/05/19
                                                                                                      November      Page
                                                                                                               15, 2018    53 ofand
                                                                                                                        / Rules   55 Regulations
                                                                                                                                       PageID 433

                                              apply, and the otherwise eligible                       Department of Health and Human                        eligible organization or the notification
                                              organization is under no requirement to                 Services for the optional                             from the Department of Health and
                                              provide coverage or payments for                        accommodation process to remain in                    Human Services described in paragraph
                                              contraceptive services to which it                      effect. The Department of Health and                  (c)(1)(ii) of this section.
                                              objects. The third party administrator                  Human Services will send a separate                      (d) Notice of availability of separate
                                              for that otherwise eligible organization                notification to each of the plan’s health             payments for contraceptive services—
                                              may, if it and the otherwise eligible                   insurance issuers informing the issuer                self-insured and insured group health
                                              organization choose, provide or arrange                 that the Secretary of the Department                  plans. For each plan year to which the
                                              payments for contraceptive services in                  Health and Human Services has                         optional accommodation in paragraph
                                              accordance with paragraphs (b)(2)(i) or                 received a notice under paragraph                     (b) or (c) of this section is to apply, a
                                              (ii) of this section, and receive                       (c)(2)(ii) of this section and describing             third party administrator required to
                                              reimbursements in accordance with                       the obligations of the issuer under this              provide or arrange payments for
                                              paragraph (b)(3) of this section.                       section.                                              contraceptive services pursuant to
                                                 (c) Optional accommodation—                             (2) If an issuer receives a copy of the            paragraph (b) of this section, and an
                                              insured group health plans—(1) General                  self-certification from an eligible                   issuer required to provide payments for
                                              rule. A group health plan established or                organization or the notification from the             contraceptive services pursuant to
                                              maintained by an eligible organization                  Department of Health and Human                        paragraph (c) of this section, must
                                              that provides benefits through one or                   Services as described in paragraph                    provide to plan participants and
                                              more group health insurance issuers                     (c)(2)(ii) of this section and does not               beneficiaries written notice of the
                                              may voluntarily elect an optional                       have its own objection as described in                availability of separate payments for
                                              accommodation under which its health                    45 CFR 147.132 to providing the                       contraceptive services contemporaneous
                                              insurance issuer(s) will provide                        contraceptive services to which the                   with (to the extent possible), but
                                              payments for all or a subset of                         eligible organization objects, then the               separate from, any application materials
                                              contraceptive services for one or more                  issuer will provide payments for                      distributed in connection with
                                              plan years. To invoke the optional                      contraceptive services as follows—                    enrollment (or re-enrollment) in group
                                              accommodation process—                                     (i) The issuer must expressly exclude              health coverage that is effective
                                                 (i) The eligible organization or its plan            contraceptive coverage from the group                 beginning on the first day of each
                                              must contract with one or more health                   health insurance coverage provided in                 applicable plan year. The notice must
                                              insurance issuers.                                      connection with the group health plan                 specify that the eligible organization
                                                 (ii) The eligible organization must                  and provide separate payments for any                 does not administer or fund
                                              provide either a copy of the self-                      contraceptive services required to be                 contraceptive benefits, but that the third
                                              certification to each issuer providing                  covered under § 54.9815–2713(a)(1)(iv)                party administrator or issuer, as
                                              coverage in connection with the plan or                 for plan participants and beneficiaries               applicable, provides or arranges
                                              a notice to the Secretary of the                        for so long as they remain enrolled in                separate payments for contraceptive
                                              Department of Health and Human                          the plan.                                             services, and must provide contact
                                              Services that it is an eligible                            (ii) With respect to payments for                  information for questions and
                                              organization and of its objection as                    contraceptive services, the issuer may                complaints. The following model
                                              described in 45 CFR 147.132 to coverage                 not impose any cost-sharing                           language, or substantially similar
                                              for all or a subset of contraceptive                    requirements (such as a copayment,                    language, may be used to satisfy the
                                              services.                                               coinsurance, or a deductible), or impose              notice requirement of this paragraph (d):
                                                 (A) When a self-certification is                     any premium, fee, or other charge, or                 ‘‘Your employer has certified that your
                                              provided directly to an issuer, the issuer              any portion thereof, directly or                      group health plan qualifies for an
                                              has sole responsibility for providing                   indirectly, on the eligible organization,             accommodation with respect to the
                                              such coverage in accordance with                        the group health plan, or plan                        federal requirement to cover all Food
                                              § 54.9815–2713.                                         participants or beneficiaries. The issuer             and Drug Administration-approved
                                                 (B) When a notice is provided to the                 must segregate premium revenue                        contraceptive services for women, as
                                              Secretary of the Department Health and                  collected from the eligible organization              prescribed by a health care provider,
                                              Human Services, the notice must                         from the monies used to provide                       without cost sharing. This means that
                                              include the name of the eligible                        payments for contraceptive services.                  your employer will not contract,
                                              organization; a statement that it objects               The issuer must provide payments for                  arrange, pay, or refer for contraceptive
                                              as described in 45 CFR 147.132 to                       contraceptive services in a manner that               coverage. Instead, [name of third party
                                              coverage of some or all contraceptive                   is consistent with the requirements                   administrator/health insurance issuer]
                                              services (including an identification of                under sections 2706, 2709, 2711, 2713,                will provide or arrange separate
                                              the subset of contraceptive services to                 2719, and 2719A of the PHS Act, as                    payments for contraceptive services that
                                              which coverage the eligible organization                incorporated into section 9815 of the                 you use, without cost sharing and at no
                                              objects, if applicable) but that it would               PHS Act. If the group health plan of the              other cost, for so long as you are
                                              like to elect the optional                              eligible organization provides coverage               enrolled in your group health plan.
                                              accommodation process; the plan name                    for some but not all of any contraceptive             Your employer will not administer or
                                              and type (that is, whether it is a student              services required to be covered under                 fund these payments. If you have any
                                              health insurance plan within the                        § 54.9815–2713(a)(1)(iv), the issuer is               questions about this notice, contact
                                              meaning of 45 CFR 147.145(a) or a                       required to provide payments only for                 [contact information for third party
                                              church plan within the meaning of                       those contraceptive services for which                administrator/health insurance issuer].’’
khammond on DSK30JT082PROD with RULES2




                                              section 3(33) of ERISA); and the name                   the group health plan does not provide                   (e) Reliance—insured group health
                                              and contact information for any of the                  coverage. However, the issuer may                     plans—(1) If an issuer relies reasonably
                                              plan’s health insurance issuers. If there               provide payments for all contraceptive                and in good faith on a representation by
                                              is a change in any of the information                   services, at the issuer’s option.                     the eligible organization as to its
                                              required to be included in the notice,                     (3) A health insurance issuer may not              eligibility for the accommodation in
                                              the eligible organization must provide                  require any documentation other than a                paragraph (c) of this section, and the
                                              updated information to the Secretary of                 copy of the self-certification from the               representation is later determined to be


                                         VerDate Sep<11>2014   20:27 Nov 14, 2018   Jkt 247001   PO 00000   Frm 00054   Fmt 4701   Sfmt 4700   E:\FR\FM\15NOR2.SGM   15NOR2
                                                       Case 4:18-cv-00825-O
                                                         Federal                  Document
                                                                 Register / Vol. 83,           19-9 Filed
                                                                                     No. 221 / Thursday,   02/05/19
                                                                                                         November      Page
                                                                                                                  15, 2018    54 ofand
                                                                                                                           / Rules   55 Regulations
                                                                                                                                          PageID 43457589

                                              incorrect, the issuer is considered to                  110–343, 122 Stat. 3881; sec. 1001, 1201, and            (2) A group health plan is considered
                                              comply with any applicable                              1562(e), Pub. L. 111–148, 124 Stat. 119, as           to comply with any applicable
                                              requirement under § 54.9815–                            amended by Pub. L. 111–152, 124 Stat. 1029;           requirement under § 2590.715–
                                                                                                      Division M, Pub. L. 113–235, 128 Stat. 2130;
                                              2713(a)(1)(iv) to provide contraceptive                 Secretary of Labor’s Order 1–2011, 77 FR
                                                                                                                                                            2713(a)(1)(iv) to provide contraceptive
                                              coverage if the issuer complies with the                1088 (Jan. 9, 2012).                                  coverage if the plan complies with its
                                              obligations under this section applicable                                                                     obligations under paragraph (c) of this
                                              to such issuer.                                         ■ 7. Section 2590.715–2713A is                        section, without regard to whether the
                                                 (2) A group health plan is considered                amended by:                                           issuer complies with the obligations
                                                                                                      ■ a. Revising paragraph (a)(5);
                                              to comply with any applicable                                                                                 under this section applicable to such
                                                                                                      ■ b. Redesignating paragraphs (e) and (f)
                                              requirement under § 54.9815–                                                                                  issuer.
                                                                                                      as paragraphs (f) and (g); and
                                              2713(a)(1)(iv) to provide contraceptive                 ■ c. Adding new paragraph (e).                        *      *    *     *    *
                                              coverage if the plan complies with its                    The revision and addition read as
                                              obligations under paragraph (c) of this                                                                       DEPARTMENT OF HEALTH AND
                                                                                                      follows:                                              HUMAN SERVICES
                                              section, without regard to whether the
                                              issuer complies with the obligations                    § 2590.715–2713A Accommodations in                      For the reasons set forth in the
                                              under this section applicable to such                   connection with coverage of preventive                preamble, the Department of Health and
                                              issuer.                                                 health services.                                      Human Services adopts as final the
                                                 (f) Definition. For the purposes of this                (a) * * *                                          interim final rules amending 45 CFR
                                              section, reference to ‘‘contraceptive’’                    (5) An eligible organization may                   part 147 published on October 13, 2017
                                              services, benefits, or coverage includes                revoke its use of the accommodation                   (82 FR 47792) with the following
                                              contraceptive or sterilization items,                   process, and its issuer or third party                changes:
                                              procedures, or services, or related                     administrator must provide participants
                                              patient education or counseling, to the                 and beneficiaries written notice of such              PART 147—HEALTH INSURANCE
                                              extent specified for purposes of                        revocation, as specified herein.                      REFORM REQUIREMENTS FOR THE
                                              § 54.9815–2713(a)(1)(iv).                                  (i) Transitional rule—If contraceptive             GROUP AND INDIVIDUAL HEALTH
                                                 (g) Severability. Any provision of this              coverage is being offered on the date on              INSURANCE MARKETS
                                              section held to be invalid or                           which these final rules go into effect, by
                                              unenforceable by its terms, or as applied               an issuer or third party administrator                ■  8. The authority citation for part 147
                                              to any person or circumstance, shall be                 through the accommodation process, an                 is revised to read as follows:
                                              construed so as to continue to give                     eligible organization may give 60-days                  Authority: 42 U.S.C. 300gg through 300gg–
                                              maximum effect to the provision                         notice pursuant to PHS Act section                    63, 300gg–91, and 300gg–92, as amended.
                                              permitted by law, unless such holding                   2715(d)(4) and § 2590.715–2715(b), if
                                                                                                      applicable, to revoke its use of the                  ■ 9. Section 147.131 is amended by:
                                              shall be one of utter invalidity or                                                                           ■ a. Revising paragraph (c)(4);
                                              unenforceability, in which event the                    accommodation process (to allow for the
                                                                                                                                                            ■ b. Redesignating paragraphs (f) and (g)
                                              provision shall be severable from this                  provision of notice to plan participants
                                                                                                                                                            as (g) and (h); and
                                              section and shall not affect the                        in cases where contraceptive benefits
                                                                                                                                                            ■ c. Adding new paragraph (f).
                                              remainder thereof or the application of                 will no longer be provided).                            The revision and addition read as
                                              the provision to persons not similarly                  Alternatively, such eligible organization             follows:
                                              situated or to dissimilar circumstances.                may revoke its use of the
                                                                                                      accommodation process effective on the                § 147.131 Accommodations in connection
                                              § 54.9815–2713T      [Removed]                          first day of the first plan year that begins          with coverage of certain preventive health
                                                                                                      on or after 30 days after the date of the             services.
                                              ■   4. Section 54.9815–2713T is removed.
                                                                                                      revocation.                                           *       *   *     *     *
                                              § 54.9815–2713AT       [Removed]                           (ii) General rule—In plan years that                  (c) * * *
                                              ■ 5. Section 54.9815–2713AT is                          begin after the date on which these final                (4) An eligible organization may
                                              removed.                                                rules go into effect, if contraceptive                revoke its use of the accommodation
                                                                                                      coverage is being offered by an issuer or             process, and its issuer must provide
                                              DEPARTMENT OF LABOR                                     third party administrator through the                 participants and beneficiaries written
                                              Employee Benefits Security                              accommodation process, an eligible                    notice of such revocation, as specified
                                              Administration                                          organization’s revocation of use of the               herein.
                                                                                                      accommodation process will be effective                  (i) Transitional rule—If contraceptive
                                                For the reasons set forth in the                      no sooner than the first day of the first             coverage is being offered on January 14,
                                              preamble, the Department of Labor                       plan year that begins on or after 30 days             2019, by an issuer through the
                                              adopts as final the interim final rules                 after the date of the revocation.                     accommodation process, an eligible
                                              amending 29 CFR part 2590 published                                                                           organization may give 60-days notice
                                                                                                      *       *    *     *     *
                                              on October 13, 2017 (82 FR 47792) with                     (e) Reliance—insured group health                  pursuant to section 2715(d)(4) of the
                                              the following changes:                                  plans—(1) If an issuer relies reasonably              PHS Act and § 147.200(b), if applicable,
                                              PART 2590—RULES AND                                     and in good faith on a representation by              to revoke its use of the accommodation
                                              REGULATIONS FOR GROUP HEALTH                            the eligible organization as to its                   process (to allow for the provision of
                                              PLANS                                                   eligibility for the accommodation in                  notice to plan participants in cases
                                                                                                      paragraph (c) of this section, and the                where contraceptive benefits will no
                                              ■ 6. The authority citation for part 2590               representation is later determined to be              longer be provided). Alternatively, such
khammond on DSK30JT082PROD with RULES2




                                              continues to read, as follows:                          incorrect, the issuer is considered to                eligible organization may revoke its use
                                                                                                      comply with any applicable                            of the accommodation process effective
                                                Authority: 29 U.S.C. 1027, 1059, 1135,
                                              1161–1168, 1169, 1181–1183, 1181 note,
                                                                                                      requirement under § 2590.715–                         on the first day of the first plan year that
                                              1185, 1185a, 1185b, 1191, 1191a, 1191b, and             2713(a)(1)(iv) to provide contraceptive               begins on or after 30 days after the date
                                              1191c; sec. 101(g), Pub. L. 104–191, 110 Stat.          coverage if the issuer complies with the              of the revocation.
                                              1936; sec. 401(b), Pub. L. 105–200, 112 Stat.           obligations under this section applicable                (ii) General rule—In plan years that
                                              645 (42 U.S.C. 651 note); sec. 512(d), Pub. L.          to such issuer.                                       begin after January 14, 2019, if


                                         VerDate Sep<11>2014   20:27 Nov 14, 2018   Jkt 247001   PO 00000   Frm 00055   Fmt 4701   Sfmt 4700   E:\FR\FM\15NOR2.SGM   15NOR2
                                              57590 Case 4:18-cv-00825-O
                                                      Federal                  Document
                                                              Register / Vol. 83,           19-9 Filed
                                                                                  No. 221 / Thursday,   02/05/19
                                                                                                      November      Page
                                                                                                               15, 2018    55 ofand
                                                                                                                        / Rules   55 Regulations
                                                                                                                                       PageID 435

                                              contraceptive coverage is being offered                 maintained by an objecting                            coverage for contraceptive services
                                              by an issuer through the                                organization, or health insurance                     under Guidelines issued under
                                              accommodation process, an eligible                      coverage offered or arranged by an                    § 147.130(a)(1)(iv) unless it is also
                                              organization’s revocation of use of the                 objecting organization, to the extent of              exempt from that requirement.
                                              accommodation process will be effective                 the objections specified below. Thus the                 (2) The exemption of this paragraph
                                              no sooner than the first day of the first               Health Resources and Service                          (a) will apply to the extent that an entity
                                              plan year that begins on or after 30 days               Administration will exempt from any                   described in paragraph (a)(1) of this
                                              after the date of the revocation.                       guidelines’ requirements that relate to               section objects, based on its sincerely
                                              *      *     *     *    *                               the provision of contraceptive services:              held religious beliefs, to its establishing,
                                                 (f) Reliance—(1) If an issuer relies                 *       *    *     *     *                            maintaining, providing, offering, or
                                              reasonably and in good faith on a                          (ii) A group health plan, and health               arranging for (as applicable):
                                              representation by the eligible                          insurance coverage provided in                           (i) Coverage or payments for some or
                                              organization as to its eligibility for the              connection with a group health plan,                  all contraceptive services; or
                                              accommodation in paragraph (d) of this                  where the plan or coverage is                            (ii) A plan, issuer, or third party
                                              section, and the representation is later                established or maintained by a church,                administrator that provides or arranges
                                              determined to be incorrect, the issuer is               an integrated auxiliary of a church, a                such coverage or payments.
                                              considered to comply with any                           convention or association of churches, a                 (b) Objecting individuals. Guidelines
                                              applicable requirement under                            religious order, a nonprofit organization,            issued under § 147.130(a)(1)(iv) by the
                                              § 147.130(a)(1)(iv) to provide                          or other non-governmental organization                Health Resources and Services
                                              contraceptive coverage if the issuer                    or association, to the extent the plan                Administration must not provide for or
                                              complies with the obligations under this                sponsor responsible for establishing                  support the requirement of coverage or
                                              section applicable to such issuer.                      and/or maintaining the plan objects as                payments for contraceptive services
                                                 (2) A group health plan is considered                specified in paragraph (a)(2) of this                 with respect to individuals who object
                                              to comply with any applicable                           section. The exemption in this                        as specified in this paragraph (b), and
                                              requirement under § 147.130(a)(1)(iv) to                paragraph applies to each employer,                   nothing in § 147.130(a)(1)(iv), 26 CFR
                                              provide contraceptive coverage if the                   organization, or plan sponsor that                    54.9815–2713(a)(1)(iv), or 29 CFR
                                              plan complies with its obligations under                adopts the plan;                                      2590.715–2713(a)(1)(iv) may be
                                              paragraph (d) of this section, without                     (iii) An institution of higher education           construed to prevent a willing health
                                              regard to whether the issuer complies                   as defined in 20 U.S.C. 1002, which is                insurance issuer offering group or
                                              with the obligations under this section                 non-governmental, in its arrangement of               individual health insurance coverage,
                                              applicable to such issuer.                              student health insurance coverage, to                 and as applicable, a willing plan
                                              *      *     *     *    *                               the extent that institution objects as                sponsor of a group health plan, from
                                                                                                      specified in paragraph (a)(2) of this                 offering a separate policy, certificate or
                                              ■ 10. Section 147.132 is amended by:
                                                                                                      section. In the case of student health                contract of insurance or a separate group
                                              ■ a. Revising paragraph (a)(1)
                                                                                                      insurance coverage, this section is                   health plan or benefit package option, to
                                              introductory text;
                                                                                                      applicable in a manner comparable to                  any group health plan sponsor (with
                                              ■ b. Redesignating paragraphs (a)(1)(ii)
                                                                                                      its applicability to group health                     respect to an individual) or individual,
                                              and (iii) as paragraphs (iii) and (iv);
                                              ■ c. Adding new paragraph (a)(1)(ii);
                                                                                                      insurance coverage provided in                        as applicable, who objects to coverage or
                                              ■ d. Revising newly designated
                                                                                                      connection with a group health plan                   payments for some or all contraceptive
                                              paragraph (a)(1)(iii);                                  established or maintained by a plan                   services based on sincerely held
                                              ■ e. Revising newly designated
                                                                                                      sponsor that is an employer, and                      religious beliefs. Under this exemption,
                                              paragraph (a)(1)(iv); and                               references to ‘‘plan participants and                 if an individual objects to some but not
                                              ■ f. Revising paragraphs (a)(2) and (b).
                                                                                                      beneficiaries’’ will be interpreted as                all contraceptive services, but the issuer,
                                                 The revisions and addition read as                   references to student enrollees and their             and as applicable, plan sponsor, are
                                              follows:                                                covered dependents; and                               willing to provide the plan sponsor or
                                                                                                         (iv) A health insurance issuer offering
                                                                                                                                                            individual, as applicable, with a
                                              § 147.132 Religious exemptions in                       group or individual insurance coverage
                                                                                                                                                            separate policy, certificate or contract of
                                              connection with coverage of certain                     to the extent the issuer objects as
                                              preventive health services.                                                                                   insurance or a separate group health
                                                                                                      specified in paragraph (a)(2) of this
                                                                                                                                                            plan or benefit package option that
                                                (a) * * *                                             section. Where a health insurance issuer
                                                                                                                                                            omits all contraceptives, and the
                                                (1) Guidelines issued under                           providing group health insurance
                                                                                                                                                            individual agrees, then the exemption
                                              § 147.130(a)(1)(iv) by the Health                       coverage is exempt under this
                                                                                                                                                            applies as if the individual objects to all
                                              Resources and Services Administration                   subparagraph (iv), the group health plan
                                                                                                                                                            contraceptive services.
                                              must not provide for or support the                     established or maintained by the plan
                                              requirement of coverage or payments for                 sponsor with which the health                         *       *    *     *     *
                                              contraceptive services with respect to a                insurance issuer contracts remains                    [FR Doc. 2018–24512 Filed 11–7–18; 4:15 pm]
                                              group health plan established or                        subject to any requirement to provide                 BILLING CODE 4830–01–P; 4510–29–P; 4120–01–P
khammond on DSK30JT082PROD with RULES2




                                         VerDate Sep<11>2014   20:27 Nov 14, 2018   Jkt 247001   PO 00000   Frm 00056   Fmt 4701   Sfmt 9990   E:\FR\FM\15NOR2.SGM   15NOR2
